 
 
II 
Calendar No. 260 
110th CONGRESS 1st Session 
S. 1547 
[Report No. 110–77] 
[Report No. 110–125] 
IN THE SENATE OF THE UNITED STATES 
 
June 5, 2007 
Mr. Levin, from the  Committee on Armed Services, reported the following original bill; which was read twice and placed on the calendar 
 
 
June 13, 2007 
Referred to the Select Committee on Intelligence pursuant to section 3(b) of S. Res. 400, 94th Congress, as amended by S. Res. 445, 108th Congress, for a period not to exceed 10 days of session 
 
 
June 29, 2007 
Reported by Mr. Rockefeller, with amendments 
Omit the part struck through and insert the part printed in italic 
 
A BILL 
To authorize appropriations for fiscal year 2008 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2008.  
2.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into three divisions as follows: 
(1)Division A—Department of Defense Authorizations.  
(2)Division B—Military Construction Authorizations.  
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
DIVISION A—DEPARTMENT OF DEFENSE AUTHORIZATIONS 
TITLE I—PROCUREMENT 
Subtitle A—Authorization of Appropriations 
Sec. 101. Army. 
Sec. 102. Navy and Marine Corps. 
Sec. 103. Air Force. 
Sec. 104. Defense-wide activities. 
Sec. 105. Rapid Acquisition Fund. 
Subtitle B—Army Programs 
Sec. 111. Multiyear procurement authority for M1A2 Abrams System Enhancement Package upgrades. 
Sec. 112. Multiyear procurement authority for M2A3/M3A3 Bradley fighting vehicle upgrades. 
Sec. 113. Stryker Mobile Gun System. 
Sec. 114. Consolidation of Joint Network Node program and Warfighter Information Network–Tactical program into single Army tactical network program. 
Subtitle C—Navy Programs 
Sec. 131. Multiyear procurement authority for Virginia class submarine program. 
Subtitle D—Air Force Programs 
Sec. 141. Limitation on retirement of C–130E/H tactical airlift aircraft. 
Sec. 142. Limitation on retirement of KC–135E aerial refueling aircraft. 
TITLE II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Sec. 202. Amount for defense science and technology. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Advanced Sensor Applications Program. 
Sec. 212. Active protection systems. 
Sec. 213. Obligation and expenditure of funds for competitive procurement of propulsion system for the Joint Strike Fighter. 
Subtitle C—Missile Defense Programs 
Sec. 231. Limitation on availability of funds for procurement, construction, and deployment of missile defenses in Europe. 
Sec. 232. Limitation on availability of funds for deployment of missile defense interceptors in Alaska. 
Sec. 233. Budget and acquisition requirements for Missile Defense Agency activities. 
Sec. 234. Participation of Director, Operational Test and Evaluation, in missile defense test and evaluation activities. 
Sec. 235. Extension of Comptroller General assessments of ballistic missile defense programs. 
Subtitle D—Other Matters 
Sec. 251. Modification of notice and wait requirement for obligation of funds for foreign comparative test program. 
Sec. 252. Modification of cost sharing requirement for Technology Transition Initiative. 
Sec. 253. Strategic plan for the Manufacturing Technology Program. 
Sec. 254. Modification of authorities on coordination of Defense Experimental Program to Stimulate Competitive Research with similar Federal programs. 
Sec. 255. Enhancement of defense nanotechnology research and development program. 
TITLE III—OPERATION AND MAINTENANCE 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Environmental Provisions 
Sec. 311. Reimbursement of Environmental Protection Agency for certain costs in connection with Moses Lake Wellfield Superfund Site, Moses Lake, Washington. 
Sec. 312. Reimbursement of Environmental Protection Agency for certain costs in connection with the Arctic Surplus Superfund Site, Fairbanks, Alaska. 
Sec. 313. Payment to Environmental Protection Agency of stipulated penalties in connection with Jackson Park Housing Complex, Washington. 
Subtitle C—Program Requirements, Restrictions, and Limitations 
Sec. 321. Availability of funds in Defense Information Systems Agency Working Capital Fund for technology upgrades to Defense Information Systems Network. 
Sec. 322. Extension of temporary authority for contract performance of security guard functions. 
Sec. 323. Report on incremental cost of early 2007 enhanced deployment. 
Sec. 324. Individual body armor. 
Subtitle D—Workplace and Depot Issues 
Sec. 341. Extension of authority for Army industrial facilities to engage in cooperative activities with non-Army entities. 
Sec. 342. Two-year extension of Arsenal Support Demonstration Program. 
Subtitle E—Other Matters 
Sec. 351. Enhancement of corrosion control and prevention functions within Department of Defense. 
Sec. 352. Reimbursement for National Guard support provided to Federal agencies. 
Sec. 353. Reauthorization of Aviation Insurance Program. 
Sec. 354. Property accountability and disposition of unlawfully obtained property of the Armed Forces. 
Sec. 355. Authority to impose reasonable conditions on the payment of full replacement value for claims related to personal property transported at Government expense. 
Sec. 356. Authority for individuals to retain combat uniforms issued in connection with contingency operations. 
Sec. 357. Modification of requirements on Comptroller General report on the readiness of Army and Marine Corps ground forces. 
TITLE IV—MILITARY PERSONNEL AUTHORIZATIONS 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2008 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
TITLE V—MILITARY PERSONNEL POLICY 
Subtitle A—Officer Personnel Policy 
Sec. 501. Increase in authorized strengths for Army officers on active duty in the grade of major to meet force structure requirements. 
Sec. 502. Increase in authorized strengths for Navy officers on active duty in grades of lieutenant commander, commander, and captain to meet force structure requirements. 
Sec. 503. Expansion of exclusion of military permanent professors from strength limitations for officers below general and flag grades. 
Sec. 504. Mandatory retirement age for active-duty general and flag officers continued on active duty. 
Sec. 505. Authority for reduced mandatory service obligation for initial appointments of officers in critically short health professional specialties. 
Sec. 506. Increase in authorized number of permanent professors at the United States Military Academy. 
Sec. 507. Expansion of authority for reenlistment of officers in their former enlisted grade. 
Sec. 508. Enhanced authority for reserve general and flag officers to serve on active duty. 
Sec. 509. Promotion of career military professors of the Navy. 
Subtitle B—Enlisted Personnel Policy 
Sec. 521. Increase in authorized daily average of number of members in pay grade E–9. 
Subtitle C—Reserve Component Management 
Sec. 531. Revised designation, structure, and functions of the Reserve Forces Policy Board. 
Sec. 532. Charter for the National Guard Bureau. 
Sec. 533. Appointment, grade, duties, and retirement of the Chief of the National Guard Bureau. 
Sec. 534. Mandatory separation for years of service of Reserve officers in the grade of lieutenant general or vice admiral. 
Sec. 535. Increase in period of temporary Federal recognition as officers of the National Guard from six to twelve months. 
Subtitle D—Education and Training 
Sec. 551. Grade and service credit of commissioned officers in uniformed medical accession programs. 
Sec. 552. Expansion of number of academies supportable in any State under STARBASE program. 
Sec. 553. Repeal of post-2007–2008 academic year prohibition on phased increase in cadet strength limit at the United States Military Academy. 
Sec. 554. Treatment of Southold, Mattituck, and Greenport High Schools, Southold, New York, as single institution for purposes of maintaining a Junior Reserve Officers' Training Corps unit. 
Subtitle E—Defense Dependents' Education Matters 
Sec. 561. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 562. Impact aid for children with severe disabilities. 
Sec. 563. Inclusion of dependents of non-Department of Defense employees employed on Federal property in plan relating to force structure changes, relocation of military units, or base closures and realignments. 
Sec. 564. Authority for payment of private boarding school tuition for military dependents in overseas areas not served by Department of Defense dependents' schools. 
Subtitle F—Military Justice and Legal Assistance Matters 
Sec. 571. Authority of judges of the United States Court of Appeals for the Armed Forces to administer oaths. 
Sec. 572. Military legal assistance for Department of Defense civilian employees in areas without access to non-military legal assistance. 
Sec. 573. Modification of authorities on senior members of the Judge Advocate Generals' corps. 
Subtitle G—Military Family Readiness 
Sec. 581. Department of Defense Military Family Readiness Council. 
Sec. 582. Department of Defense policy and plans for military family readiness. 
Subtitle H—Other Matters 
Sec. 591. Enhancement of carryover of accumulated leave for members of the Armed Forces. 
Sec. 592. Uniform policy on performances by military bands. 
Sec. 593. Waiver of time limitations on award of Medals of Honor to certain members of the Army. 
TITLE VI—COMPENSATION AND OTHER PERSONNEL BENEFITS 
Subtitle A—Pay and Allowances 
Sec. 601. Fiscal year 2008 increase in military basic pay. 
Sec. 602. Allowance for participation of Reserves in electronic screening. 
Sec. 603. Midmonth payment of basic pay for contributions of members participating in Thrift Savings Plan. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. Extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. Extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. Extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. Extension of authorities relating to payment of other bonuses and special pays. 
Sec. 615. Increase in incentive special pay and multiyear retention bonus for medical officers of the Armed Forces. 
Sec. 616. Increase in dental officer additional special pay. 
Sec. 617. Enhancement of hardship duty pay. 
Sec. 618. Inclusion of service as off-cycle crewmember of multi-crewed ship in sea duty for career sea pay. 
Sec. 619. Modification of reenlistment bonus for members of the Selected Reserve. 
Sec. 620. Increase in years of commissioned service covered by agreements for nuclear-qualified officers extending periods of active duty. 
Sec. 621. Authority to waive 25-year active duty limit for retention bonus for critical military skills with respect to certain members. 
Sec. 622. Codification and improvement of authority to pay bonus to encourage members of the Army to refer other persons for enlistment in the Army. 
Sec. 623. Authority to pay bonus to encourage Department of Defense personnel to refer other persons for appointment as officers to serve in health professions. 
Sec. 624. Accession bonus for participants in Armed Forces Health Professions Scholarship and Financial Assistance program. 
Subtitle C—Travel and Transportation Allowances 
Sec. 641. Payment of expenses of travel to the United States for obstetrical purposes of dependents located in very remote locations outside the United States. 
Sec. 642. Payment of moving expenses for Junior Reserve Officers' Training Corps instructors in hard-to-fill positions. 
Subtitle D—Retired Pay and Survivor Benefits 
Sec. 651. Modification of scheme for payment of death gratuity payable with respect to members of the Armed Forces. 
Sec. 652. Annuities for guardians or caretakers of dependent children under Survivor Benefit Plan. 
Sec. 653. Expansion of combat-related special compensation eligibility for chapter 61 military retirees. 
Sec. 654. Clarification of application of retired pay multiplier percentage to members of the uniformed services with over 30 years of service. 
Sec. 655. Commencement of receipt of non-regular service retired pay by members of the Ready Reserve on active Federal status or active duty for significant periods. 
Subtitle E—Education Benefits 
Sec. 671. Tuition assistance for off-duty training or education. 
Sec. 672. Expansion of Selected Reserve education loan repayment program. 
Subtitle F—Other Matters 
Sec. 681. Enhancement of authorities on income replacement payments for Reserves experiencing extended and frequent mobilization for active-duty service. 
Sec. 682. Overseas naturalization of military family members. 
TITLE VII—HEALTH CARE PROVISIONS 
Sec. 701. Inclusion of TRICARE retail pharmacy program in Federal procurement of pharmaceuticals. 
Sec. 702. Surveys on continued viability of TRICARE Standard and TRICARE Extra. 
TITLE VIII—ACQUISITION POLICY, ACQUISITION MANAGEMENT, AND RELATED MATTERS 
Subtitle A—Provisions Relating to Major Defense Acquisition Programs 
Sec. 801. Substantial savings under multiyear contracts. 
Sec. 802. Changes to Milestone B certifications. 
Sec. 803. Comptroller General report on Department of Defense organization and structure for major defense acquisition programs. 
Sec. 804. Investment strategy for major defense acquisition programs. 
Sec. 805. Report on implementation of recommendations on total ownership cost for major weapon systems. 
Subtitle B—Amendments Relating to General Contracting Authorities, Procedures, and Limitations 
Sec. 821. Enhanced competition requirements for task and delivery order contracts. 
Sec. 822. Clarification of rules regarding the procurement of commercial items. 
Sec. 823. Clarification of rules regarding the procurement of commercial services. 
Sec. 824. Modification of competition requirements for purchases from Federal Prison Industries. 
Sec. 825. Five-year extension of authority to carry out certain prototype projects. 
Sec. 826. Multiyear procurement authority for electricity from renewable energy sources. 
Subtitle C—Acquisition Policy and Management 
Sec. 841. Joint Requirements Oversight Council. 
Sec. 842. Management structure for the procurement of contract services. 
Sec. 843. Specification of amounts requested for procurement of contract services. 
Sec. 844. Department of Defense Acquisition Workforce Development Fund. 
Sec. 845. Inventories and reviews of contracts for services based on cost or time of performance. 
Sec. 846. Internal controls for procurements on behalf of the Department of Defense by certain non-defense agencies. 
Subtitle D—Department of Defense Contractor Matters 
Sec. 861. Protection for contractor employees from reprisal for disclosure of certain information. 
Sec. 862. Requirements for defense contractors relating to certain former Department of Defense officials. 
Sec. 863. Report on contractor ethics programs of major defense contractors. 
Sec. 864. Report on Department of Defense contracting with contractors or subcontractors employing members of the Selected Reserve. 
Subtitle E—Other Matters 
Sec. 871. Contractors performing private security functions in areas of combat operations. 
Sec. 872. Enhanced authority to acquire products and services produced in Iraq and Afghanistan. 
Sec. 873. Defense Science Board review of Department of Defense policies and procedures for the acquisition of information technology. 
Sec. 874. Enhancement and extension of acquisition authority for the unified combatant command for joint warfighting experimentation. 
Sec. 875. Repeal of requirement for identification of essential military items and military system essential item breakout list. 
TITLE IX—DEPARTMENT OF DEFENSE ORGANIZATION AND MANAGEMENT 
Subtitle A—Department of Defense Management 
Sec. 901. Repeal of limitation on major Department of Defense headquarters activities personnel. 
Sec. 902. Chief management officers of the Department of Defense. 
Sec. 903. Modification of background requirement of individuals appointed as Under Secretary of Defense for Acquisition, Technology, and Logistics. 
Sec. 904. Department of Defense Board of Actuaries. 
Sec. 905. Assistant Secretaries of the military departments for acquisition matters; principal military deputies. 
Sec. 906. Flexible authority for number of Army Deputy Chiefs of Staff and Assistant Chiefs of Staff. 
Sec. 907. Sense of Congress on term of office of the Director of Operational Test and Evaluation. 
Subtitle B—Space Matters 
Sec. 921. Space posture review. 
Sec. 922. Additional report on oversight of acquisition for defense space programs. 
Subtitle C—Other Matters 
Sec. 931. Department of Defense consideration of effect of climate change on Department facilities, capabilities, and missions. 
Sec. 932. Board of Regents for the Uniformed Services University of the Health Sciences. 
Sec. 933. United States Military Cancer Institute. 
Sec. 934. Western Hemisphere Center for Excellence in Human Rights. 
Sec. 935. Inclusion of commanders of Western Hemisphere combatant commands in Board of Visitors of Western Hemisphere Institute for Security Cooperation. 
Sec. 936. Comptroller General assessment of proposed reorganization of the office of the Under Secretary of Defense for Policy. 
TITLE X—GENERAL PROVISIONS 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Authorization of additional emergency supplemental appropriations for fiscal year 2007. 
Sec. 1003. Modification of fiscal year 2007 general transfer authority. 
Sec. 1004. United States contribution to NATO common-funded budgets in fiscal year 2008. 
Sec. 1005. Financial management transformation initiative for the Defense Agencies. 
Sec. 1006. Repeal of requirement for two-year budget cycle for the Department of Defense. 
Sec. 1007. Extension of period for transfer of funds to Foreign Currency Fluctuations, Defense account. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Expansion of Department of Defense authority to provide support for counter-drug activities to certain additional foreign governments. 
Subtitle C—Miscellaneous Authorities and Limitations 
Sec. 1021. Enhancement of authority to pay rewards for assistance in combating terrorism. 
Sec. 1022. Repeal of modification of authorities relating to the use of the Armed Forces in major public emergencies. 
Sec. 1023. Procedures for Combatant Status Review Tribunals; modification of military commission authorities. 
Sec. 1024. Gift acceptance authority. 
Sec. 1025. Expansion of cooperative agreement authority for management of cultural resources. 
Sec. 1026. Minimum annual purchase amounts for airlift from carriers participating in the Civil Reserve Air Fleet. 
Sec. 1027. Provision of Air Force support and services to foreign military and state aircraft. 
Sec. 1028. Participation in Strategic Airlift Capability Partnership. 
Sec. 1029. Responsibility of the Air Force for fixed-wing support of Army intra-theater logistics. 
Sec. 1030. Prohibition on sale of parts for F–14 fighter aircraft. 
Subtitle D—Reports 
Sec. 1041. Renewal of submittal of plans for prompt global strike capability. 
Sec. 1042. Report on threats to the United States from ungoverned areas. 
Sec. 1043. Study on national security interagency system. 
Subtitle E—Other Matters 
Sec. 1061. Revised nuclear posture review. 
Sec. 1062. Termination of Commission on the Implementation of the New Strategic Posture of the United States. 
Sec. 1063. Communications with the Committees on Armed Services of the Senate and the House of Representatives. 
Sec. 1064. Repeal of standards for disqualification from issuance of security clearances by the Department of Defense. 
Sec. 1065. Advisory panel on Department of Defense capabilities for support of civil authorities after certain incidents. 
Sec. 1066. Sense of Congress on the Western Hemisphere Institute for Security Cooperation. 
Sec. 1067. Technical amendments to title 10, United States Code, arising from enactment of the Intelligence Reform and Terrorism Prevention Act of 2004. 
Sec. 1068. Establishment of National Foreign Language Coordination Council. 
Sec. 1069. Qualifications for public aircraft status of aircraft under contract with the Armed Forces. 
TITLE XI—CIVILIAN PERSONNEL MATTERS 
Sec. 1101. Compensation of Federal wage system employees for certain travel hours. 
Sec. 1102. Retirement service credit for service as cadet or midshipman at a military service academy. 
Sec. 1103. Continuation of life insurance coverage for Federal employees called to active duty. 
Sec. 1104. Department of Defense National Security Personnel System. 
Sec. 1105. Authority to waive limitation on premium pay for Federal civilian employees working overseas under areas of United States Central Command. 
Sec. 1106. Authority for inclusion of certain Office of Defense Research and Engineering positions in experimental personnel program for scientific and technical personnel. 
TITLE XII—MATTERS RELATING TO FOREIGN NATIONS 
Subtitle A—Assistance and Training 
Sec. 1201. Authority to equip and train foreign personnel to assist in accounting for missing United States personnel. 
Sec. 1202. Extension and enhancement of authority for security and stabilization assistance. 
Sec. 1203. Commanders’ Emergency Response Program. 
Sec. 1204. Government Accountability Office report on Global Peace Operations Initiative. 
Subtitle B—Other Authorities and Limitations 
Sec. 1211. Cooperative opportunities documents under cooperative research and development agreements with NATO organizations and other allied and friendly foreign countries. 
Sec. 1212. Extension and expansion of temporary authority to use acquisition and cross-servicing agreements to lend military equipment for personnel protection and survivability. 
Sec. 1213. Acceptance of funds from the Government of Palau for costs of military Civic Action Teams. 
Sec. 1214. Extension of participation of the Department of Defense in multinational military centers of excellence. 
Sec. 1215. Limitation on assistance to the Government of Thailand. 
Sec. 1216. Presidential report on policy objectives and United States strategy regarding Iran. 
Sec. 1217. Limitation on availability of certain funds pending implementation of requirements regarding North Korea. 
Subtitle C—Reports 
Sec. 1231. Reports on United States policy and military operations in Afghanistan. 
Sec. 1232. Strategy for enhancing security in Afghanistan by eliminating safe havens for violent extremists in Pakistan. 
Sec. 1233. One-year extension of update on report on claims relating to the bombing of the Labelle Discotheque. 
TITLE XIII—COOPERATIVE THREAT REDUCTION WITH STATES OF THE FORMER SOVIET UNION 
Sec. 1301. Specification of Cooperative Threat Reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Specification of Cooperative Threat Reduction programs in states outside the former Soviet Union. 
Sec. 1304. Modification of authority to use Cooperative Threat Reduction funds outside the former Soviet Union. 
Sec. 1305. Repeal of restrictions on assistance to states of the former Soviet Union for cooperative threat reduction. 
Sec. 1306. National Academy of Sciences study of prevention of proliferation of biological weapons. 
TITLE XIV—OTHER AUTHORIZATIONS 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. National Defense Sealift Fund. 
Sec. 1403. Defense Health Program. 
Sec. 1404. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1405. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1406. Defense Inspector General. 
Sec. 1407. Reduction in certain authorizations due to savings from lower inflation. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Disposal of ferromanganese. 
Sec. 1412. Disposal of chrome metal. 
Sec. 1413. Modification of receipt objectives for previously authorized disposals from the national defense stockpile. 
Subtitle C—Civil Programs 
Sec. 1421. Armed Forces Retirement Home. 
Subtitle D—Chemical Demilitarization Matters 
Sec. 1431. Modification of termination requirement for Chemical Demilitarization Citizens’ Advisory Commissions. 
Sec. 1432. Repeal of certain qualifications requirement for director of chemical demilitarization management organization. 
Sec. 1433. Sense of Congress on completion of destruction of United States chemical weapons stockpile. 
TITLE XV—OPERATION IRAQI FREEDOM AND OPERATION ENDURING FREEDOM 
Subtitle A—Authorization of Additional War-Related Appropriations 
Sec. 1501. Army procurement. 
Sec. 1502. Navy and Marine Corps procurement. 
Sec. 1503. Air Force procurement. 
Sec. 1504. Defense-wide activities procurement. 
Sec. 1505. Research, development, test, and evaluation. 
Sec. 1506. Operation and maintenance. 
Sec. 1507. Military personnel. 
Sec. 1508. Defense Health Program. 
Sec. 1509. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1510. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1511. Iraq Security Forces Fund. 
Sec. 1512. Afghanistan Security Forces Fund. 
Sec. 1513. Iraq Freedom Fund. 
Sec. 1514. Defense Working Capital Funds. 
Sec. 1515. National Defense Sealift Fund. 
Sec. 1516. Defense Inspector General. 
Subtitle B—General Provisions Relating to Authorizations 
Sec. 1521. Purpose. 
Sec. 1522. Treatment as additional authorizations. 
Sec. 1523. Special transfer authority. 
Subtitle C—Other Matters 
Sec. 1531. Limitation on availability of funds for certain purposes relating to Iraq. 
Sec. 1532. Reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1533. Logistical support for coalition forces supporting operations in Iraq and Afghanistan. 
Sec. 1534. Competition for procurement of small arms supplied to Iraq and Afghanistan. 
DIVISION B—MILITARY CONSTRUCTION AUTHORIZATIONS 
Sec. 2001. Short title. 
TITLE XXI—ARMY 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Improvements to military family housing units. 
Sec. 2104. Authorization of appropriations, Army. 
Sec. 2105. Termination of authority to carry out fiscal year 2007 Army projects for which funds were not appropriated. 
Sec. 2106. Modification of authority to carry out certain fiscal year 2006 project. 
Sec. 2107. Extension of authorizations of certain fiscal year 2005 project. 
Sec. 2108. Technical amendments to the Military Construction Authorization Act for 2007. 
Sec. 2109. Ground lease, SOUTHCOM Headquarters Facility, Miami-Doral, Florida. 
TITLE XXII—NAVY 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Termination of authority to carry out fiscal year 2007 Navy projects for which funds were not appropriated. 
TITLE XXIII—AIR FORCE 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Termination of authority to carry out fiscal year 2007 Air Force projects for which funds were not appropriated. 
Sec. 2306. Modification of authority to carry out certain fiscal year 2006 project. 
Sec. 2307. Extension of authorizations of certain fiscal year 2005 projects. 
Sec. 2308. Extension of authorizations of certain fiscal year 2004 projects. 
TITLE XXIV—DEFENSE AGENCIES 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Termination or modification of authority to carry out certain fiscal year 2007 Defense Agencies projects. 
Sec. 2405. Extension of authorizations of certain fiscal year 2005 projects. 
TITLE XXV—NORTH ATLANTIC TREATY ORGANIZATION SECURITY INVESTMENT PROGRAM 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
TITLE XXVI—GUARD AND RESERVE FORCES FACILITIES 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, Guard and Reserve. 
Sec. 2607. Termination of authority to carry out fiscal year 2007 Guard and Reserve projects for which funds were not appropriated. 
Sec. 2608. Modification of authority to carry out fiscal year 2006 Air Force Reserve construction and acquisition projects. 
Sec. 2609. Extension of authorizations of certain fiscal year 2005 projects. 
Sec. 2610. Extension of authorizations of certain fiscal year 2004 projects. 
TITLE XXVII—BASE CLOSURE AND REALIGNMENT ACTIVITIES 
Sec. 2701. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2703. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2704. Authorized cost and scope of work variations. 
TITLE XXVIII—MILITARY CONSTRUCTION GENERAL PROVISIONS 
Subtitle A—Effective Date and Expiration of Authorizations 
Sec. 2801. Effective Date. 
Sec. 2802. Expiration of authorizations and amounts required to be specified by law. 
Subtitle B—Military Construction Program and Military Family Housing Changes 
Sec. 2811. General military construction transfer authority. 
Sec. 2812. Modifications of authority to lease military family housing. 
Sec. 2813. Increase in thresholds for unspecified minor military construction projects. 
Sec. 2814. Modification and extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States. 
Sec. 2815. Temporary authority to support revitalization of Department of Defense laboratories through unspecified minor military construction projects. 
Sec. 2816. Two-year extension of temporary program to use minor military construction authority for construction of child development centers. 
Sec. 2817. Extension of authority to accept equalization payments for facility exchanges. 
Subtitle C—Real Property and Facilities Administration 
Sec. 2831. Requirement to report transactions resulting in annual costs of more than $750,000. 
Sec. 2832. Modification of authority to lease non-excess property. 
Sec. 2833. Enhanced flexibility to create or expand buffer zones. 
Sec. 2834. Reports on Army and Marine Corps operational ranges. 
Sec. 2835. Consolidation of real property provisions without substantive change. 
Subtitle D—Base Closure and Realignment 
Sec. 2841. Niagara Air Reserve Base, New York, basing report. 
Subtitle E—Land Conveyances 
Sec. 2851. Land conveyance, Lynn Haven Fuel Depot, Lynn Haven, Florida. 
Sec. 2852. Modification to land conveyance authority, Fort Bragg, North Carolina. 
Sec. 2853. Transfer of administrative jurisdiction, GSA property, Springfield, Virginia. 
Subtitle F—Other Matters 
Sec. 2861. Report on condition of schools under jurisdiction of Department of Defense Education Activity. 
Sec. 2862. Repeal of requirement for study and report on impact to military readiness of proposed land management changes on public lands in Utah. 
Sec. 2863. Additional project in Rhode Island. 
TITLE XXIX—WAR-RELATED MILITARY CONSTRUCTION AUTHORIZATIONS 
Sec. 2901. Authorized war-related Army construction and land acquisition projects. 
Sec. 2902. Authorization of war-related military construction appropriations, Army. 
DIVISION C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
TITLE XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Defense nuclear waste disposal. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Reliable Replacement Warhead program. 
Sec. 3112. Limitation on availability of funds for Fissile Materials Disposition program. 
Sec. 3113. Modification of limitations on availability of funds for Waste Treatment and Immobilization Plant. 
Subtitle C—Other Matters 
Sec. 3121. Nuclear test readiness. 
Sec. 3122. Sense of Congress on the nuclear nonproliferation policy of the United States and the Reliable Replacement Warhead program. 
Sec. 3123. Report on status of environmental management initiatives to accelerate the reduction of environmental risks and challenges posed by the legacy of the Cold War. 
Sec. 3124. Comptroller General report on Department of Energy protective force management. 
Sec. 3125. Technical amendments. 
TITLE XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD 
Sec. 3201. Authorization.   
3.Congressional defense committeesFor purposes of this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.  
ADEPARTMENT OF DEFENSE AUTHORIZATIONS 
IPROCUREMENT 
AAuthorization of Appropriations 
101.ArmyFunds are hereby authorized to be appropriated for fiscal year 2008 for procurement for the Army as follows: 
(1)For aircraft, $5,229,175,000.  
(2)For missiles, $2,178,102,000.  
(3)For weapons and tracked combat vehicles, $7,546,684,000.  
(4)For ammunition, $2,228,976,000.  
(5)For other procurement, $15,013,155,000.  
102.Navy and Marine Corps 
(a)NavyFunds are hereby authorized to be appropriated for fiscal year 2008 for procurement for the Navy as follows: 
(1)For aircraft, $13,475,107,000.  
(2)For weapons, including missiles and torpedoes, $3,078,387,000.  
(3)For shipbuilding and conversion, $13,605,638,000.  
(4)For other procurement, $5,432,412,000.  
(b)Marine CorpsFunds are hereby authorized to be appropriated for fiscal year 2008 for procurement for the Marine Corps in the amount of $2,699,057,000.  
(c)Navy and Marine Corps AmmunitionFunds are hereby authorized to be appropriated for fiscal year 2008 for procurement of ammunition for the Navy and the Marine Corps in the amount of $926,597,000.  
103.Air ForceFunds are hereby authorized to be appropriated for fiscal year 2008 for procurement for the Air Force as follows: 
(1)For aircraft, $12,593,813,000.  
(2)For ammunition, $868,917,000.  
(3)For missiles, $5,166,002,000.  
(4)For other procurement, $16,312,962,000.  
104.Defense-wide activitiesFunds are hereby authorized to be appropriated for fiscal year 2008 for Defense-wide procurement in the amount of $3,385,970,000.  
105.Rapid Acquisition FundFunds are hereby authorized to be appropriated for fiscal year 2008 for the Rapid Acquisition Fund in the amount of $100,000,000.  
BArmy Programs 
111.Multiyear procurement authority for M1A2 Abrams System Enhancement Package upgradesThe Secretary of the Army, in accordance with section 2306b of title 10, United States Code, may enter into a multiyear contract, beginning with the fiscal year 2008 program year, for procurement of M1A2 Abrams System Enhancement Package upgrades.  
112.Multiyear procurement authority for M2A3/M3A3 Bradley fighting vehicle upgradesThe Secretary of the Army, in accordance with section 2306b of title 10, United States Code, may enter into a multiyear contract, beginning with the fiscal year 2008 program year, for procurement of M2A3/M3A3 Bradley fighting vehicle upgrades.  
113.Stryker Mobile Gun System 
(a)Limitation on availability of fundsNone of the amounts authorized to be appropriated by sections 101(3) and 1501(3) for procurement of weapons and tracked combat vehicles for the Army may be obligated or expended for purposes of the procurement of the Stryker Mobile Gun System until 30 days after the date on which the Secretary of the Army certifies to Congress that the Stryker Mobile Gun System is operationally effective, suitable, and survivable for its anticipated deployment missions.  
(b)WaiverThe Secretary of Defense may waive the limitation in subsection (a) if the Secretary— 
(1)determines that further procurement of the Stryker Mobile Gun System utilizing amounts referred to in subsection (a) is in the national security interest of the United States notwithstanding the inability of the Secretary of the Army to make the certification required by that subsection; and  
(2)submits to the Congress, in writing , a notification of the waiver together with a discussion of— 
(A)the reasons for the determination described in paragraph (1); and  
(B)the actions that will be taken to mitigate any deficiencies that cause the Stryker Mobile Gun System not to be operationally effective, suitable, or survivable, as that case may be, as described in subsection (a).  
114.Consolidation of Joint Network Node program and Warfighter Information Network–Tactical program into single Army tactical network program 
(a)Consolidation requiredThe Secretary of the Army shall consolidate the Joint Network Node program and the Warfighter Information Network–Tactical program into a single Army tactical network program.  
(b)Report on consolidation 
(1)Report requiredNot later than December 31, 2007, the Secretary shall, with the concurrence of the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Assistant Secretary of Defense for Networks and Information Integration, submit to the congressional defense committees a report setting forth a plan to consolidate the Joint Network Node program and the Warfighter Information Network–Tactical program into a single Army tactical network program as required by subsection (a).  
(2)ElementsThe report required by paragraph (1) shall include with respect to the acquisition of the single Army tactical network required by subsection (a) the following: 
(A)An analysis of how the systems specified in paragraph (1) will be integrated, including— 
(i)an analysis of whether there are opportunities to leverage technologies and equipment from the Warfighter Information Network–Tactical program as part of the continuing development and fielding of the Joint Network Node; and  
(ii)an analysis of major technical challenges of integrating the two programs.  
(B)A description of the extent to which components of the systems could be used together as elements of a single Army tactical network.  
(C)A description of the strategy of the Army for completing the systems engineering necessary to ensure the end-to-end interoperability of a single Army tactical network as described in subsection (a).  
(D)An assessment of the costs of acquiring the systems.  
(E)An assessment of the technical compatibility of the systems.  
(F)A description and assessment of the plans of the Army relating to ownership of the technical data packages for the systems, and an assessment of the capacity of the industrial base to support Army needs.  
(G)A description of the plans and schedule of the Army for fielding the systems, and a description of the associated training schedule.  
(H)A description of the plans of the Army for sustaining the single Army tactical network.  
(I)A description of the plans of the Army for the insertion of new technology into the Joint Network Node.  
(J)A description of the major technical challenges of integrating the two programs.  
(K)An assessment as to whether other programs should be inserted into the single Army tactical network as required by subsection (a).  
(L)An analysis of the interoperability requirements between the Army tactical network and the Joint Network Node, an assessment of the technological barriers to achievement of such interoperability requirements, and a description of formal mechanisms of coordination between the Army tactical network and the Joint Network Node program.  
CNavy Programs 
131.Multiyear procurement authority for Virginia class submarine program 
(a)AuthorityThe Secretary of the Navy may, in accordance with section 2306b of title 10, United States Code, enter into multiyear contracts, beginning with the fiscal year 2009 program year, for the procurement of Virginia-class submarines and government-furnished equipment.  
(b)LimitationThe Secretary of the Navy may not enter into a contract authorized by subsection (a) until 30 days after the date on which the Secretary submits to the congressional defense committees a certification that the Secretary has made each of the findings with respect to such contract specified in subsection (a) of section 2306b of title 10, United States Code.  
DAir Force Programs 
141.Limitation on retirement of C–130E/H tactical airlift aircraft 
(a)LimitationThe Secretary of the Air Force may not retire C–130E/H tactical airlift aircraft during fiscal year 2008.  
(b)Maintenance of certain retired aircraftThe Secretary of the Air Force shall maintain each C–130E/H tactical airlift aircraft retired during fiscal year 2007 in a condition that will permit recall of such aircraft to future service.  
142.Limitation on retirement of KC–135E aerial refueling aircraftThe Secretary of the Air Force shall not retire any KC–135E aerial refueling aircraft of the Air Force in fiscal year 2008 unless the Secretary provides written notification of such retirement to the congressional defense committees in accordance with established procedures.  
IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
AAuthorization of Appropriations 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2008 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $11,268,904,000.  
(2)For the Navy, $16,296,395,000.  
(3)For the Air Force, $25,581,989,000.  
(4)For Defense-wide activities, $21,511,739,000, of which $180,264,000 is authorized for the Director of Operational Test and Evaluation.  
202.Amount for defense science and technology 
(a)Fiscal year 2008Of the amounts authorized to be appropriated by section 201, $11,204,784,000 shall be available for the Defense Science and Technology Program, including basic research, applied research, and advanced technology development projects.  
(b)Basic research, applied research, and advanced technology development definedFor purposes of this section, the term basic research, applied research, and advanced technology development means work funded in program elements for defense research and development under Department of Defense budget activity 1, 2, or 3.  
BProgram Requirements, Restrictions, and Limitations 
211.Advanced Sensor Applications Program 
(a)Transfer of fundsOf the amount authorized to be appropriated by section 201(4) for research, development, test, and evaluation, Defense-wide activities, and made available for the Foreign Material Acquisition and Exploitation Program and for activities of the Office of Special Technology, an aggregate of $20,000,000 shall be transferred to the Advanced Sensor Applications Program not later than 60 days after the date of the enactment of this Act.  
(b)Reassignment of programBeginning not later than 30 days after the date of the enactment of this Act, the Advanced Sensor Applications Program shall be a program of the Defense Threat Reduction Agency, managed by the Director of the Defense Threat Reduction Agency, and shall be executed by the Program Executive Officer for Aviation for the Navy working for the Director of the Defense Threat Reduction Agency.  
212.Active protection systems 
(a)Comparative tests required 
(1)In generalThe Secretary of Defense shall undertake comparative tests, including live-fire tests, of appropriate foreign and domestic active protection systems in order— 
(A)to determine the effectiveness of such systems; and  
(B)to develop information useful in the consideration of the adoption of such systems in defense acquisition programs.  
(2)ReportsNot later than March 1 of each of 2008 and 2009, the Secretary shall submit to the congressional defense committees a report on the results of the tests undertaken under paragraph (1) as of the date of such report.  
(b)Comprehensive assessment required 
(1)In generalThe Secretary shall undertake a comprehensive assessment of active protection systems in order to develop information useful in the development of joint active protection systems and other defense programs.  
(2)ElementsThe assessment under paragraph (1) shall include— 
(A)an identification of the potential merits and operational costs of the use of active protection systems by United States military forces;  
(B)a characterization of the threats that use of active protection systems by potential adversaries would pose to United States military forces and weapons;  
(C)an identification and assessment of countermeasures to active protection systems;  
(D)an analysis of collateral damage potential of active protection systems;  
(E)an identification and assessment of emerging direct-fire and top-attack threats to defense systems that could potentially deploy active protection systems; and  
(F)an identification and assessment of critical technology elements of active protection systems.  
(3)ReportNot later than December 31, 2008, the Secretary shall submit to the congressional defense committees a report on the assessment under paragraph (1).  
213.Obligation and expenditure of funds for competitive procurement of propulsion system for the Joint Strike FighterWithin amount authorized to be appropriated for fiscal years after fiscal year 2007 for procurement, and for research, development, test, and evaluation, for the Joint Strike Fighter Program, the Secretary of Defense shall ensure the obligation and expenditure of sufficient amounts each such fiscal year for the continued development and procurement of two options for the propulsion system for the Joint Strike Fighter in order to assure the competitive development and eventual production for the propulsion system for a Joint Strike Fighter aircraft, thereby giving a choice of engine to the growing number of nations expressing interest in procuring such aircraft.  
CMissile Defense Programs 
231.Limitation on availability of funds for procurement, construction, and deployment of missile defenses in Europe 
(a)General limitationNo funds authorized to be appropriated by this Act may be obligated or expended for procurement, site activation, construction, preparation of equipment for, or deployment of a long-range missile defense system in Europe until the following conditions have been met: 
(1)The governments of the countries in which major components of such missile defense system (including interceptors and associated radars) are proposed to be deployed have each given final approval to any missile defense agreements negotiated between such governments and the United States Government concerning the proposed deployment of such components in their countries.  
(2)45 days have elapsed following the receipt by Congress of the report required under subsection (c)(6).  
(b)Additional limitationIn addition to the limitation in subsection (a), no funds authorized to be appropriated by this Act may be obligated or expended for the acquisition or deployment of operational missiles of a long-range missile defense system in Europe until the Secretary of Defense, after receiving the views of the Director of Operational Test and Evaluation, submits to Congress a report certifying that the proposed interceptor to be deployed as part of such missile defense system has demonstrated, through successful, operationally realistic flight testing, a high probability of working in an operationally effective manner.  
(c)Report on independent assessment for ballistic missile defense in Europe 
(1)Independent assessmentNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall select a federally funded research and development center to conduct an independent assessment of options for ballistic missile defense for forward deployed forces of the United States and its allies in Europe.  
(2)Issues To Be assessedIn carrying out the assessment described in paragraph (1), the federally funded research and development center selected under that paragraph shall consider the following in connection with options for missile defense in Europe: 
(A)The threat to Europe of ballistic missiles (including short-range, medium-range, intermediate-range, and long-range ballistic missiles) from Iran and from other nations (except Russia), including the likelihood and timing of such threats.  
(B)The missile defense capabilities appropriate to meet current, near-term, and mid-term ballistic missile threats facing Europe during the period from 2008 through 2015.  
(C)Alternative options for defending the European territory of members of the North Atlantic Treaty Organization against the threats described in subparagraph (B).  
(D)The utility and cost-effectiveness of providing ballistic missile defense of the United States with a system located in Europe, if warranted by the threat, when compared with the provision of such defense through the deployment of additional ballistic missile defense in the United States.  
(E)The views of European members of the North Atlantic Treaty Organization on the desirability of ballistic missile defenses for the European territory of such nations.  
(F)Potential opportunities for participation by the Government of Russia in a European missile defense system.  
(3)Technologies To Be consideredIn conducting the assessment described in paragraph (1), the federally funded research and development center selected under that paragraph shall consider, but not be limited to, the following missile defense technology options: 
(A)The Patriot PAC–3 system.  
(B)The Medium Extended Air Defense System.  
(C)The Aegis Ballistic Missile Defense system, with all variants of the Standard Missile-3 interceptor.  
(D)The Terminal High Altitude Area Defense (THAAD) system.  
(E)The proposed deployment of Ground-based Midcourse Defense (GMD) system elements in Europe, consisting of the proposed 2-stage Orbital Boost Vehicle interceptor, and the proposed European Midcourse X-band radar.  
(F)Forward-Based X-band Transportable (FBX–T) radars.  
(G)Other non-United States, North Atlantic Treaty Organization missile defense systems.  
(4)Factors To Be consideredIn conducting the assessment described in paragraph (1), the federally funded research and development center selected under that paragraph shall consider the following factors with respect to potential ballistic missile defense options: 
(A)The missile defense needs of the European members of the North Atlantic Treaty Organization, including forward deployed United States forces, with respect to current, near-term, and mid-term ballistic missile threats.  
(B)Operational effectiveness.  
(C)Command and control arrangements.  
(D)Integration and interoperability with North Atlantic Treaty Organization missile defenses.  
(E)Cost and affordability, including possible allied cost-sharing.  
(F)Cost-effectiveness.  
(G)The degree of coverage of the European territory of members of the North Atlantic Treaty Organization.  
(5)Cooperation of other agenciesThe Secretary of Defense, the Director of National Intelligence, and the heads of other departments and agencies of the United States Government shall provide the federally funded research and development center selected under paragraph (1) such data, analyses, briefings, and other information as the center considers necessary to carry out the assessment described in that paragraph.  
(6)Report requiredNot later than 180 days after the date of the enactment of this Act, the federally funded research and development center selected under paragraph (1) shall submit to the Secretary of Defense and the congressional defense committees a report on the results of the assessment described in that paragraph, including any findings and recommendations of the center as a result of the assessment.  
(7)FormThe report under paragraph (6) shall be submitted in unclassified form, but may include a classified annex.  
(d)ConstructionNothing in this section shall be construed to limit continuing obligation and expenditure of funds for missile defense, including for research and development and for other activities not otherwise limited by subsection (a) or (b).  
232.Limitation on availability of funds for deployment of missile defense interceptors in AlaskaNone of the funds authorized to be appropriated by this Act may be obligated or expended to deploy more than 40 Ground-Based Interceptors at Fort Greely, Alaska, until the Secretary of Defense, after receiving the views of the Director of Operational Test and Evaluation, submits to Congress a certification that the Block 2006 Ground-based Midcourse Defense element of the Ballistic Missile Defense System has demonstrated, through operationally realistic end-to-end flight testing, that it has a high probability of working in an operationally effective manner.  
233.Budget and acquisition requirements for Missile Defense Agency activities 
(a)Revised budget structureThe budget justification materials submitted to Congress in support of the Department of Defense budget for any fiscal year after fiscal year 2008 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) shall set forth separately amounts requested for the Missile Defense Agency for each of the following: 
(1)Research, development, test, and evaluation.  
(2)Procurement.  
(3)Operation and maintenance.  
(4)Military construction.  
(b)Objectives for acquisition activities 
(1)In generalCommencing as soon as practicable, but not later than the submittal to Congress of the budget for the President for fiscal year 2009 under section 1105(a) of title 31, United States Code, the Missile Defense Agency shall take appropriate actions to achieve the following objectives in its acquisition activities: 
(A)Improved transparency.  
(B)Improved accountability.  
(C)Enhanced oversight.  
(2)Required actionsIn order to achieve the objectives specified in paragraph (1), the Missile Defense Agency shall, at a minimum, take actions as follows: 
(A)Establish acquisition cost, schedule, and performance baselines for each Ballistic Missile Defense System element that— 
(i)has entered the equivalent of the System Development and Demonstration phase of acquisition; or  
(ii)is being produced and acquired for operational fielding.  
(B)Provide unit cost reporting data for each Ballistic Missile Defense System element covered by subparagraph (A), and secure independent estimation and verification of such cost reporting data.  
(C)Include each year in the budget justification materials described in subsection (a) a description of actions being taken in the fiscal year in which such materials are submitted, and the actions to be taken in the fiscal year covered by such materials, to achieve such objectives.  
(3)Specification of ballistic missile defense system elementsThe Ballistic Missile Defense System elements that, as of May 2007, are Ballistic Missile Defense System elements covered by paragraph (2)(A) are the following elements: 
(A)Ground-based Midcourse Defense.  
(B)Aegis Ballistic Missile Defense.  
(C)Terminal High Altitude Area Defense.  
(D)Forward-Based X-band radar-Transportable (AN/TPY–2).  
(E)Command, Control, Battle Management, and Communications.  
(F)Sea-Based X-band radar.  
(G)Upgraded Early Warning radars.  
234.Participation of Director, Operational Test and Evaluation, in missile defense test and evaluation activitiesSection 139 of title 10, United States Code, is amended— 
(1)by redesignating subsections (f) through (j) as subsections (g) through (k), respectively; and  
(2)by inserting after subsection (e) the following new subsection (f): 
 
(f) 
(1)The Director of the Missile Defense Agency shall report promptly to the Director of Operational Test and Evaluation the results of all tests and evaluations conducted by the Missile Defense Agency and of all studies conducted by the Missile Defense Agency in connection with tests and evaluations in the Missile Defense Agency.  
(2)The Director of Operational Test and Evaluation may require that such observers as the Director designates be present during the preparation for and the conduct of any test and evaluation conducted by the Missile Defense Agency.  
(3)The Director of Operational Test and Evaluation shall have access to all records and data in the Department of Defense (including the records and data of the Missile Defense Agency) that the Director considers necessary to review in order to carry out his duties under this subsection. .  
235.Extension of Comptroller General assessments of ballistic missile defense programsSection 232(g) of the National Defense Authorization Act for Fiscal Year 2002 (10 U.S.C. 2431 note) is amended— 
(1)in paragraph (1), by striking through 2008 and inserting through 2013; and  
(2)in paragraph (2), by striking through 2009 and inserting through 2014.  
DOther Matters 
251.Modification of notice and wait requirement for obligation of funds for foreign comparative test programParagraph (3) of section 2350a(g) of title 10, United States Code, is amended to read as follows: 
 
(3)The Director of Defense Research and Engineering shall notify the congressional defense committees of the intent to obligate funds made available to carry out this subsection not less than 7 days before such funds are obligated. .  
252.Modification of cost sharing requirement for Technology Transition InitiativeParagraph (2) of section 2359a(f) of title 10, United States Code, is amended to read as follows: 
 
(2)The amount of funds provided to a project under paragraph (1) by the military department or Defense Agency concerned shall be the appropriate share of the military department or Defense Agency, as the case may be, of the cost of the project, as determined by the Manager. .  
253.Strategic plan for the Manufacturing Technology Program 
(a)In generalSection 2521 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)Strategic plan 
(1)The Secretary shall develop a plan for the program which includes the following: 
(A)The overall manufacturing technology goals, milestones, priorities, and investment strategy for the program during the 5-fiscal year period beginning with the first fiscal year commencing after the development of the plan.  
(B)For each of the fiscal years under the period of the plan, the objectives of, and funding for, the program for each military department and each Defense Agency that shall participate in the program during the period of the plan.  
(2)The Secretary shall include in the plan mechanisms for assessing the effectiveness of the program under the plan.  
(3)The Secretary shall update the plan on a biennial basis.  
(4)The Secretary shall include the plan, and any update of the plan under paragraph (3), in the budget justification documents submitted in support of the budget of the Department of Defense for the applicable fiscal year (as included in the budget of the President submitted to Congress under section 1105 of title 31). .  
(b)Initial development of planThe Secretary of Defense shall develop the strategic plan required by subsection (e) of section 2521 of title 10, United States Code (as added by subsection (a) of this section), so that the plan goes into effect at the beginning of fiscal year 2009.  
254.Modification of authorities on coordination of Defense Experimental Program to Stimulate Competitive Research with similar Federal programsSection 257(e)(2) of the National Defense Authorization Act for Fiscal Year 1995 (10 U.S.C. 2358 note) is amended by striking shall each place it appears and inserting may.  
255.Enhancement of defense nanotechnology research and development program 
(a)Program purposesSubsection (b) of section 246 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2500; 10 U.S.C. 2358 note) is amended— 
(1)in paragraph (2), by striking in nanoscale research and development and inserting in the National Nanotechnology Initiative and with the National Nanotechnology Coordination Office under section 3 of the 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7502); and  
(2)in paragraph (3), by striking portfolio of fundamental and applied nanoscience and engineering research initiatives and inserting portfolio of nanotechnology research and development initiatives.  
(b)Program administration 
(1)Administration through Under Secretary of Defense for Acquisition, Technology, and LogisticsSubsection (c) of such section is amended— 
(A)by striking the Director of Defense Research and Engineering and inserting the Under Secretary of Defense for Acquisition, Technology, and Logistics; and  
(B)by striking The Director and inserting The Under Secretary.  
(2)Other administrative mattersSuch subsection is further amended— 
(A)in paragraph (2), by striking the Department's increased investment in nanotechnology and the National Nanotechnology Initiative; and and inserting investments by the Department and other departments and agencies participating in the National Nanotechnology Initiative in nanotechnology research and development;;  
(B)in paragraph (3), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following new paragraph: 
 
(4)oversee interagency coordination of the program with other departments and agencies participating in the National Nanotechnology Initiative, including providing appropriate funds to support the National Nanotechnology Coordination Office. .  
(c)Program activitiesSuch section is further amended— 
(1)by striking subsection (d); and  
(2)by adding at the end the following new subsection (d): 
 
(d)ActivitiesActivities under the program shall include the following: 
(1)The development of a strategic plan for defense nanotechnology research and development that is integrated with the strategic plan for the National Nanotechnology Initiative.  
(2)The issuance on an annual basis of policy guidance to the military departments and the Defense Agencies that— 
(A)establishes research priorities under the program;  
(B)provides for the determination and documentation of the benefits to the Department of Defense of research under the program; and  
(C)sets forth a clear strategy for transitioning the research into products needed by the Department.  
(3)Advocating for the transition of nanotechnologies in defense acquisition programs, including the development of nanomanufacturing capabilities and a nanotechnology defense industrial base. .  
(d)ReportsSuch section is further amended by adding at the end the following new subsection: 
 
(e)Reports 
(1)Not later than March 1 of each of 2009, 2011, and 2013, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the congressional defense committees a report on the program.  
(2)Each report under paragraph (1) shall include the following: 
(A)A review of— 
(i)the long-term challenges and specific technical goals of the program; and  
(ii)the progress made toward meeting such challenges and achieving such goals.  
(B)An assessment of current and proposed funding levels for the program, including an assessment of the adequacy of such funding levels to support program activities.  
(C)A review of the coordination of activities under the program within the Department of Defense, with other departments and agencies of the United States, and with the National Nanotechnology Initiative.  
(D)A review and analysis of the findings and recommendations relating to the Department of Defense of the most recent triennial external review of the National Nanotechnology Program under section 5 of the 21st Century Nanotechnology Research and Development Act (15 U.S.C. 1704), and a description of initiatives of the Department to implement such recommendations.  
(E)An assessment of technology transition from nanotechnology research and development to enhanced warfighting capabilities, including contributions from the Department of Defense Small Business Innovative Research and Small Business Technology Transfer Research programs, and the Department of Defense Manufacturing Technology program, and an identification of acquisition programs and deployed defense systems that are incorporating nanotechnologies.  
(F)An assessment of global nanotechnology research and development in areas of interest to the Department, including an identification of the use of nanotechnologies in any foreign defense systems.  
(G)An assessment of the defense nanotechnology manufacturing and industrial base and its capability to meet the near and far term requirements of the Department.  
(H)Such recommendations for additional activities under the program to meet emerging national security requirements as the Under Secretary considers appropriate.  
(3)Each report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. .  
(e)Comptroller General report on programNot later than March 31, 2010, the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth the assessment of the Comptroller General of the progress made by the Department of Defense in achieving the purposes of the defense nanotechnology research and development program required by section 246 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (as amended by this section).  
IIIOPERATION AND MAINTENANCE 
AAuthorization of Appropriations 
301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2008 for the use of the Armed Forces and other activities and agencies of the Department of Defense, for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $29,725,273,000.  
(2)For the Navy, $33,307,690,000.  
(3)For the Marine Corps, $4,998,493,000.  
(4)For the Air Force, $32,967,215,000.  
(5)For Defense-wide activities, $22,397,153,000.  
(6)For the Army Reserve, $2,512,062,000.  
(7)For the Navy Reserve, $1,186,883,000.  
(8)For the Marine Corps Reserve, $208,637,000.  
(9)For the Air Force Reserve, $2,821,817,000.  
(10)For the Army National Guard, $5,861,409,000.  
(11)For the Air National Guard, $5,469,368,000.  
(12)For the United States Court of Appeals for the Armed Forces, $11,971,000.  
(13)For Environmental Restoration, Army, $434,879,000.  
(14)For Environmental Restoration, Navy, $300,591,000.  
(15)For Environmental Restoration, Air Force, $458,428,000.  
(16)For Environmental Restoration, Defense-wide, $12,751,000.  
(17)For Environmental Restoration, Formerly Used Defense Sites, $270,249,000.  
(18)For Former Soviet Union Threat Reduction programs, $448,048,000.  
(19)For Overseas Humanitarian, Disaster and Civic Aid programs, $63,300,000.  
(20)For Overseas Contingency Operations Transfer Fund, $5,000,000.  
BEnvironmental Provisions 
311.Reimbursement of Environmental Protection Agency for certain costs in connection with Moses Lake Wellfield Superfund Site, Moses Lake, Washington 
(a)Authority To reimburse 
(1)Transfer amountUsing funds described in subsection (b), the Secretary of Defense may, notwithstanding section 2215 of title 10, United States Code, transfer not more than $91,588.51 to the Moses Lake Wellfield Superfund Site 10–6J Special Account.  
(2)Purpose of reimbursementThe payment under paragraph (1) is to reimburse the Environmental Protection Agency for its costs incurred in overseeing a remedial investigation/feasibility study performed by the Department of the Army under the Defense Environmental Restoration Program at the former Larson Air Force Base, Moses Lake Superfund Site, Moses Lake, Washington.  
(3)Interagency agreementThe reimbursement described in paragraph (2) is provided for in the interagency agreement entered into by the Department of the Army and the Environmental Protection Agency for the Moses Lake Wellfield Superfund Site in March 1999.  
(b)Source of fundsAny payment under subsection (a) shall be made using funds authorized to be appropriated by section 301(16) for operation and maintenance for Environmental Restoration, Defense-wide.  
(c)Use of fundsThe Environmental Protection Agency shall use the amount transferred under subsection (a) to pay costs incurred by the Agency at the Moses Lake Wellfield Superfund Site.  
312.Reimbursement of Environmental Protection Agency for certain costs in connection with the Arctic Surplus Superfund Site, Fairbanks, Alaska 
(a)Authority To reimburse 
(1)Transfer amountUsing funds described in subsection (b), the Secretary of Defense may, notwithstanding section 2215 of title 10, United States Code, transfer not more than $186,625.38 to the Hazardous Substance Superfund.  
(2)Purpose of reimbursementThe payment under paragraph (1) is to reimburse the Environmental Protection Agency for costs incurred pursuant to the agreement known as In the Matter of Arctic Surplus Superfund Site, U.S. EPA Docket Number CERCLA–10–2003–0114: Administrative Order on Consent for Remedial Design and Remedial Action, entered into by the Department of Defense and the Environmental Protection Agency on December 11, 2003.  
(b)Source of fundsAny payment under subsection (a) shall be made using funds authorized to be appropriated by section 301(16) for operation and maintenance for Environmental Restoration, Defense-wide.  
(c)Use of fundsThe Environmental Protection Agency shall use the amount transferred under subsection (a) to pay costs incurred by the Agency pursuant to the agreement described in paragraph (2) of such subsection.  
313.Payment to Environmental Protection Agency of stipulated penalties in connection with Jackson Park Housing Complex, Washington 
(a)Authority To transfer funds 
(1)Transfer amountUsing funds described in subsection (b), the Secretary of the Navy may, notwithstanding section 2215 of title 10, United States Code, transfer not more than $40,000.00 to the Hazardous Substance Superfund.  
(2)Purpose of transferThe payment under paragraph (1) is to pay a stipulated penalty assessed by the Environmental Protection Agency on October 25, 2005, against the Jackson Park Housing Complex, Washington, for the failure by the Navy to timely submit a draft final Phase II Remedial Investigation Work Plan for the Jackson Park Housing Complex Operable Unit (OU–3T–JPHC) pursuant to a schedule included in an Interagency Agreement (Administrative Docket No. CERCLA–10–2005–0023).  
(b)Source of fundsAny payment under subsection (a) shall be made using funds authorized to be appropriated by section 301(14) for operation and maintenance for Environmental Restoration, Navy.  
(c)Use of fundsThe amount transferred under subsection (a) shall be used by the Environmental Protection Agency to pay the penalty described under paragraph (2) of such subsection.  
CProgram Requirements, Restrictions, and Limitations 
321.Availability of funds in Defense Information Systems Agency Working Capital Fund for technology upgrades to Defense Information Systems Network 
(a)In generalFunds in the Defense Information Systems Agency Working Capital Fund may be used for expenses directly related to technology upgrades to the Defense Information Systems Network.  
(b)Limitation on certain projectsFunds may not be used under subsection (a) for— 
(1)any significant technology insertion to the Defense Information Systems Network; or  
(2)any component with an estimated total cost in excess of $500,000.  
(c)Limitation in fiscal year pending timely reportIf in any fiscal year the report required by paragraph (1) of subsection (d) is not submitted by the date specified in paragraph (2) of subsection (d), funds may not be used under subsection (a) in such fiscal year during the period— 
(1)beginning on the date specified in paragraph (2) of subsection (d); and  
(2)ending on the date of the submittal of the report under paragraph (1) of subsection (d).  
(d)Annual report 
(1)In generalThe Director of the Defense Information Systems Agency shall submit to the congressional defense committees each fiscal year a report on the use of the authority in subsection (a) during the preceding fiscal year.  
(2)Deadline for submittalThe report required by paragraph (1) in a fiscal year shall be submitted not later than 60 days after the date of the submittal to Congress of the budget of the President for the succeeding fiscal year pursuant to section 1105 of title 31, United States Code.  
(e)SunsetThe authority in subsection (a) shall expire on October 1, 2011.  
322.Extension of temporary authority for contract performance of security guard functions 
(a)ExtensionSubsection (c) of section 332 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314) is amended by striking September 30, 2009 both places it appears and inserting September 30, 2012.  
(b)Limitation for fiscal years 2010 through 2012Subsection (d) of such section is amended— 
(1)in paragraph (2), by striking and at the end;  
(2)in paragraph (3), by striking the period and inserting ; and; and  
(3)by adding at the end the following new paragraphs: 
 
(4)for fiscal year 2010, the number equal to 70 percent of the total number of such personnel employed under such contracts on October 1, 2006;  
(5)for fiscal year 2011, the number equal to 60 percent of the total number of such personnel employed under such contracts on October 1, 2006; and  
(6)for fiscal year 2012, the number equal to 50 percent of the total number of such personnel employed under such contracts on October 1, 2006. .  
323.Report on incremental cost of early 2007 enhanced deploymentSection 323(b)(2) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 229 note) is amended— 
(1)in subparagraph (A), by striking ; and and inserting a semicolon;  
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following new subparagraph: 
 
(C)each of the military departments for the additional incremental cost resulting from the additional deployment of forces to Iraq and Afghanistan above the levels deployed to such countries on January 1, 2007. .  
324.Individual body armor 
(a)AssessmentThe Director of Operational Test and Evaluation and the Director of Defense Research and Engineering shall jointly conduct an assessment of various domestic technological approaches for body armor systems for protection against ballistic threats at or above military requirements.  
(b)Report 
(1)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of Operational Test and Evaluation and the Director of Defense Research and Engineering shall jointly submit to the Secretary of Defense, and to the congressional defense committees, a report on the assessment required by subsection (a).  
(2)ElementsThe report required under paragraph (1) shall include— 
(A)a detailed comparative analysis and assessment of the technical approaches covered by the assessment under subsection (a), including the technical capability, feasibility, military utility, and cost of each such approach; and  
(B)such other matters as the Director of Operational Test and Evaluation and the Director of Defense Research and Engineering jointly consider appropriate.  
(3)FormThe report submitted under paragraph (1) to the congressional defense committees shall be submitted in both classified and unclassified form.  
DWorkplace and Depot Issues 
341.Extension of authority for Army industrial facilities to engage in cooperative activities with non-Army entities 
(a)Extension of authoritySection 4544 of title 10, United States Code, is amended— 
(1)in subsection (a), by adding at the end the following: This authority may be used to enter into not more than eight contracts or cooperative agreements.; and  
(2)in subsection (k), by striking 2009 and inserting 2014.  
(b)Reports 
(1)Annual report on use of authorityThe Secretary of the Army shall submit to Congress at the same time the budget of the President is submitted to Congress for fiscal years 2009 through 2016 under section 1105 of title 31, United States Code, a report on the use of the authority provided under section 4544 of title 10, United States Code.  
(2)Analysis of use of authorityNot later than September 30, 2012, the Secretary of the Army shall submit to the congressional defense committees a report assessing the advisability of making such authority permanent and eliminating the limitation on the number of contracts or cooperative arrangements that may be entered into pursuant to such authority.  
342.Two-year extension of Arsenal Support Demonstration Program 
(a)ExtensionSubsection (a) of section 343 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 10 U.S.C. 4551 note) is amended by striking fiscal years 2001 through 2008 and inserting fiscal years 2001 through 2010.  
(b)Extension of reporting requirementThe second sentence in subsection (g)(1) of such section is amended to read as follows: No report is required after fiscal year 2010..  
EOther Matters 
351.Enhancement of corrosion control and prevention functions within Department of Defense 
(a)Office of Corrosion Policy and Oversight 
(1)In generalSection 2228 of title 10, United States Code, is amended— 
(A)in the section heading, by striking Military equipment and infrastructure: prevention and mitigation of corrosion and inserting Office of Corrosion Policy and Oversight; and  
(B)by amending subsection (a) to read as follows: 
 
(a)Office and Director 
(1)There is an Office of Corrosion Policy and Oversight within the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics.  
(2)The Office shall be headed by a Director of Corrosion Policy and Oversight (in this section referred to as the Director), who shall be assigned to such position by the Under Secretary from among civilian employees of the Department of Defense with the qualifications described in paragraph (3). The Director is the senior official responsible in the Department of Defense to the Secretary of Defense (after the Under Secretary of Defense for Acquisition, Technology, and Logistics) for the prevention and mitigation of corrosion of the military equipment and infrastructure of the Department of Defense. The Director shall report directly to the Under Secretary.  
(3)In order to qualify to be assigned to the position of Director, an individual shall— 
(A)have a minimum of 10 years experience in the Defense Acquisition Corps;  
(B)have technical expertise in, and professional experience with, corrosion engineering, including an understanding of the effects of corrosion policies on infrastructure; research, development, test, and evaluation; and maintenance; and  
(C)have background in and an understanding of Department of Defense budget formulation and execution, policy formulation, and planning and program requirements. .  
(2)Conforming changesSubsection (b) of such section is amended— 
(A)in paragraph (1), by striking official or organization designated under subsection (a) and inserting Director; and  
(B)by striking designated official or organization each place it appears and inserting Director.  
(b)Additional authority for Director of OfficeSuch section is further amended— 
(1)by redesignating subsections (c) and (d) as subsections (d) and (f), respectively; and  
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Additional authorities for DirectorThe Director is authorized to— 
(1)develop, update, and coordinate corrosion training with the Defense Acquisition University;  
(2)participate in the process within the Department of Defense for the development of relevant directives and instructions; and  
(3)interact directly with the corrosion prevention industry, trade associations, other government corrosion prevention agencies, academic research institutions, and scientific organizations engaged in corrosion prevention, including the National Academy of Sciences. .  
(c)Inclusion of cooperative research agreements as part of corrosion reduction strategySubparagraph (D) of subsection (d)(2) of such section, as redesignated by subsection (b), is amended by inserting after operational strategies the following: , including through the establishment of memoranda of agreement, joint funding agreements, public-private partnerships, university research centers, and other cooperative research agreements.  
(d)Report requirementSuch section is further amended by inserting after subsection (d), as redesignated by subsection (b), the following new subsection: 
 
(e)Report 
(1)The Secretary of Defense shall submit with the defense budget materials for each fiscal year beginning with fiscal year 2009 a report on the following: 
(A)Funding requirements for the long-term strategy developed under subsection (d).  
(B)The return on investment that would be achieved by implementing the strategy.  
(C)The funds requested in the budget compared to the funding requirements.  
(D)An explanation of why the Department of Defense is not requesting funds for the entire requirement.  
(2)Not later than 60 days after submission of the budget for a fiscal year, the Comptroller General shall provide to the congressional defense committees— 
(A)an analysis of the budget submission for corrosion control and prevention by the Department of Defense; and  
(B)an analysis of the report required under paragraph (1). .  
(e)DefinitionsSubsection (f), as redesignated by subsection (b), is amended by adding at the end the following new paragraphs: 
 
(4)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31.  
(5)The term defense budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary of Defense in support of the budget for that fiscal year. .  
352.Reimbursement for National Guard support provided to Federal agenciesSection 377 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking To the extent and inserting Subject to subsection (c), to the extent;  
(2)by redesignating subsection (b) as subsection (c);  
(3)by inserting after subsection (a) the following new subsection: 
 
(b) 
(1)Subject to subsection (c), the Secretary of Defense shall require a Federal agency to which law enforcement support or support to a national special security event is provided by National Guard personnel performing duty under section 502(f) of title 32 to reimburse the Department of Defense for the costs of that support, notwithstanding any other provision of law. No other provision of this chapter shall apply to such support.  
(2)Any funds received by the Department of Defense under this subsection as reimbursement for support provided by personnel of the National Guard shall be credited, at the election of the Secretary of Defense, to the following: 
(A)The appropriation, fund, or account used to fund the support.  
(B)The appropriation, fund, or account currently available for reimbursement purposes. ; and  
(4)in subsection (c), as redesignated by paragraph (2)— 
(A)by inserting or section 502(f) of title 32 after under this chapter; and  
(B)in paragraph (2), by inserting or personnel of the National Guard after Department of Defense.  
353.Reauthorization of Aviation Insurance ProgramSection 44310 of title 49, United States Code, is amended by striking March 30, 2008 and inserting December 31, 2013.  
354.Property accountability and disposition of unlawfully obtained property of the Armed Forces 
(a)Statutory establishment of accountability for property of Navy and Marine Corps 
(1)In generalChapter 661 of title 10, United States Code, is amended by adding at the end the following new section: 
 
7864.Property accountability; regulationsThe Secretary of the Navy may prescribe regulations for the accounting for property of the Navy and the Marine Corps and for the fixing of responsibility for such property. .  
(2)Unauthorized disposition and recovery of propertySuch chapter is further amended by adding at the end the following new section: 
 
7865.Military equipment: unauthorized disposition 
(a)ProhibitionNo member of the Navy or the Marine Corps may sell, lend, pledge, barter, or give any clothing, arms, or equipment obtained by or furnished to the member by the United States to any person other than a member of the Navy or the Marine Corps authorized to receive it, an officer of the United States authorized to receive it, or any other individual authorized to receive it.  
(b)Seizure of propertyIf a member of the Navy or the Marine Corps disposes of property in violation of subsection (a) and it is in the possession of a person who is not authorized to receive it as described in that subsection, that person has no right to or interest in the property, and any civil or military officer of the United States may seize it, wherever found, subject to applicable regulations. Possession of such property by a person who is not authorized to receive it as described in subsection (a) is prima facie evidence that it has been disposed of in violation of subsection (a).  
(c)Retention of seized propertyIf an officer who seizes property under subsection (b) is not authorized to retain it for the United States, the officer shall deliver it to a person who is authorized to retain it. .  
(b)Standardizing amendments relating to disposition of unlawfully obtained Army and Air Force property 
(1)Army propertySection 4836 of title 10, United States Code, is amended to read as follows: 
 
4836.Military equipment: unauthorized disposition 
(a)ProhibitionNo member of the Army may sell, lend, pledge, barter, or give any clothing, arms, or equipment obtained by or furnished to the member by the United States to any person other than a member of the Army authorized to receive it, an officer of the United States authorized to receive it, or any other individual authorized to receive it.  
(b)Seizure of propertyIf a member of the Army disposes of property in violation of subsection (a) and it is in the possession of a person who is not authorized to receive it as described in that subsection, that person has no right to or interest in the property, and any civil or military officer of the United States may seize it, wherever found, subject to applicable regulations. Possession of such property by a person who is not authorized to receive it as described in subsection (a) is prima facie evidence that it has been disposed of in violation of subsection (a).  
(c)Retention of seized propertyIf an officer who seizes property under subsection (b) is not authorized to retain it for the United States, the officer shall deliver it to a person who is authorized to retain it. .  
(2)Air Force propertySection 9836 of such title is amended is amended to read as follows: 
 
9836.Military equipment: unauthorized disposition 
(a)ProhibitionNo member of the Air Force may sell, lend, pledge, barter, or give any clothing, arms, or equipment obtained by or furnished to the member by the United States to any person other than a member of the Air Force authorized to receive it, an officer of the United States authorized to receive it, or any other individual authorized to receive it.  
(b)Seizure of propertyIf a member of the Air Force disposes of property in violation of subsection (a) and it is in the possession of a person who is not authorized to receive it as described in that subsection, that person has no right to or interest in the property, and any civil or military officer of the United States may seize it, wherever found, subject to applicable regulations. Possession of such property by a person who is not authorized to receive it as described in subsection (a) is prima facie evidence that it has been disposed of in violation of subsection (a).  
(c)Retention of seized propertyIf an officer who seizes property under subsection (b) is not authorized to retain it for the United States, the officer shall deliver it to a person who is authorized to retain it. .  
(c)Clerical amendments 
(1)The table of sections at the beginning of chapter 453 of such title is amended by striking the item relating to section 4836 and inserting the following new item: 
 
 
4836. Military equipment: unauthorized disposition.  .  
(2)The table of sections at the beginning of chapter 661 of such title is amended by adding at the end the following new items: 
 
 
7864. Property accountability: regulations. 
7865. Military equipment: unauthorized disposition.  .  
(3)The table of sections at the beginning of chapter 953 of such title is amended by striking the item relating to section 9836 and inserting the following new item: 
 
 
9836. Military equipment: unauthorized disposition.  .  
355.Authority to impose reasonable conditions on the payment of full replacement value for claims related to personal property transported at Government expenseSection 2636a(d) of title 10, United States Code, is amended by adding at the end the following new sentence: The regulations may require members of the armed forces or civilian employees of the Department of Defense to comply with reasonable conditions in order to receive benefits under this section..  
356.Authority for individuals to retain combat uniforms issued in connection with contingency operationsThe Secretary of a military department may authorize members of the Armed Forces under the jurisdiction of the Secretary to retain combat uniforms issued as organizational clothing and individual equipment in connection with their deployment in support of contingency operations.  
357.Modification of requirements on Comptroller General report on the readiness of Army and Marine Corps ground forces 
(a)Submittal dateSubsection (a)(1) of section 345 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2156) is amended by striking June 1, 2007 and inserting March 1, 2008.  
(b)ElementsSubsection (b) of such section is amended— 
(1)by striking paragraph (2);  
(2)by redesignating paragraphs (3) through (7) as paragraphs (4) through (8), respectively; and  
(3)by inserting after paragraph (1) the following new paragraphs: 
 
(2)An assessment of the ability of the Army and Marine Corps to provide trained and ready forces to meet the requirements of increased force levels in support of Operations Iraqi Freedom and Enduring Freedom and to meet the requirements of other ongoing operations simultaneously with such increased force levels.  
(3)An assessment of the strategic depth of the Army and Marine Corps and their ability to provide trained and ready forces to meet the requirements of the high-priority contingency war plans of the regional combatant commands, including an identification and evaluation for each such plan of— 
(A)the strategic and operational risks associated with current and projected forces of current and projected readiness;  
(B)the time required to make forces available and prepare them for deployment; and  
(C)likely strategic tradeoffs necessary to meet the requirements of each such plan. .  
(c)Department of Defense cooperationSuch section is further amended— 
(1)by redesignating subsection (c) as subsection (d); and  
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Department of defense cooperationThe Secretary of Defense shall ensure the full cooperation of the Department of Defense with the Comptroller General for purposes of the preparation of the report required by this section. .  
IVMILITARY PERSONNEL AUTHORIZATIONS 
AActive Forces 
401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2008, as follows: 
(1)The Army, 525,400.  
(2)The Navy, 328,400.  
(3)The Marine Corps, 189,000.  
(4)The Air Force, 328,600.  
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In GeneralThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2008, as follows: 
(1)The Army National Guard of the United States, 351,300.  
(2)The Army Reserve, 205,000.  
(3)The Navy Reserve, 67,800.  
(4)The Marine Corps Reserve, 39,600.  
(5)The Air National Guard of the United States, 106,700.  
(6)The Air Force Reserve, 67,500.  
(7)The Coast Guard Reserve, 10,000.  
(b)AdjustmentsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and  
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. Whenever such units or such individual members are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 
412.End strengths for Reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2008, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 29,204.  
(2)The Army Reserve, 15,870.  
(3)The Navy Reserve, 11,579.  
(4)The Marine Corps Reserve, 2,261.  
(5)The Air National Guard of the United States, 13,936.  
(6)The Air Force Reserve, 2,721.  
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2008 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army Reserve, 8,249.  
(2)For the Army National Guard of the United States, 26,502.  
(3)For the Air Force Reserve, 9,909.  
(4)For the Air National Guard of the United States, 22,553.  
414.Fiscal year 2008 limitation on number of non-dual status technicians 
(a)Limitations 
(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2008, may not exceed the following: 
(A)For the Army National Guard of the United States, 1,600.  
(B)For the Air National Guard of the United States, 350.  
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2008, may not exceed 595.  
(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2008, may not exceed 90.  
(b)Non-Dual Status Technicians DefinedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code.  
415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2008, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000.  
(2)The Army Reserve, 13,000.  
(3)The Navy Reserve, 6,200.  
(4)The Marine Corps Reserve, 3,000.  
(5)The Air National Guard of the United States, 16,000.  
(6)The Air Force Reserve, 14,000.  
CAuthorization of Appropriations 
421.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2008 for military personnel, in amounts as follows: 
(1)For the Army, $34,952,762,000.  
(2)For the Navy, $23,300,841,000.  
(3)For the Marine Corps, $11,065,542,000.  
(4)For the Air Force, $24,091,993,000.  
(5)For the Army Reserve, $3,701,197,000.  
(6)For the Navy Reserve, $1,766,408,000.  
(7)For the Marine Corps Reserve, $593,961,000.  
(8)For the Air Force Reserve, $1,356,618,000.  
(9)For the Army National Guard, $5,914,979,000.  
(10)For the Air National Guard, $2,607,456,000.  
VMILITARY PERSONNEL POLICY 
AOfficer Personnel Policy 
501.Increase in authorized strengths for Army officers on active duty in the grade of major to meet force structure requirementsThe table in section 523(a)(1) of title 10, United States Code, is amended by striking the items under the heading Major in the portion of the table relating to the Army and inserting the following new items: 
 
 
 
 
7,768  
 8,689  
 9,611  
10,532  
11,454  
12,375  
13,297  
14,218  
15,140  
16,061  
16,983  
17,903  
18,825  
19,746  
20,668  
21,589  
22,511  
24,354  
26,197  
28,040  
35,412 .  
502.Increase in authorized strengths for Navy officers on active duty in grades of lieutenant commander, commander, and captain to meet force structure requirements 
(a)In generalThe table in section 523(a)(2) of title 10, United States Code, is amended to read as follows: 
 


Total number of commissioned officers (excluding officers in categories specified in subsection (b)) on active dutyNumber of officers who may be serving on active duty in grade of:
Lieutenant CommanderCommanderCaptain

Navy:
30,000 7,6985,2692,222
33,000 8,1895,5012,334
36,000 8,6805,7332,447
39,000 9,1725,9652,559
42,000 9,6636,1972,671
45,00010,1556,4292,784
48,00010,6466,6602,896
51,00011,1366,8893,007
54,00011,6287,1213,120
57,00012,1187,3523,232
60,00012,6097,5833,344
63,00013,1007,8133,457
66,00013,5918,0443,568
70,00014,2458,3523,718
90,00017,5179,8904,467. .  
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2007.  
503.Expansion of exclusion of military permanent professors from strength limitations for officers below general and flag grades 
(a)Inclusion of permanent professors of the NavySection 523(b)(8) of title 10, United States Code, is amended— 
(1)by striking Naval Academy and inserting Navy; and  
(2)by inserting or service before the period at the end.  
(b)Expansion of exclusion generallySuch section is further amended by striking 50 and inserting 85.  
504.Mandatory retirement age for active-duty general and flag officers continued on active dutySection 637(b)(3) of title 10, United States Code, is amended by striking but such period may not (except as provided under section 1251(b) of this title) extend beyond the date of the officer's sixty-second birthday and inserting except as provided under section 1253 of this title.  
505.Authority for reduced mandatory service obligation for initial appointments of officers in critically short health professional specialtiesSection 651 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)The Secretary of Defense may waive the service required by subsection (a) for initial appointments of commissioned officers in such critically short health professional specialties as the Secretary shall specify for purposes of this subsection.  
(2)The minimum period of obligated service for an officer under a waiver under this subsection shall be the greater of— 
(A)two years; or  
(B)in the case of an officer who has accepted an accession bonus or executed a contract or agreement for the multiyear receipt of special pay for service in the armed forces, the period of obligated service specified in such contract or agreement. .  
506.Increase in authorized number of permanent professors at the United States Military AcademyParagraph (4) of section 4331(b) of title 10, United States Code, is amended to read as follows: 
 
(4)Twenty-eight permanent professors. .  
507.Expansion of authority for reenlistment of officers in their former enlisted grade 
(a)Regular ArmySection 3258 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking a Reserve officer and inserting an officer; and  
(B)by striking a temporary appointment and inserting an appointment; and  
(2)in subsection (b)— 
(A)in paragraph (1), by striking a Reserve officer and inserting an officer; and  
(B)in paragraph (2), by striking the Reserve commission and inserting the commission.  
(b)Regular air forceSection 8258 of such title is amended— 
(1)in subsection (a)— 
(A)by striking a reserve officer and inserting an officer; and  
(B)by striking a temporary appointment and inserting an appointment; and  
(2)in subsection (b)— 
(A)in paragraph (1), by striking a Reserve officer and inserting an officer; and  
(B)in paragraph (2), by striking the Reserve commission and inserting the commission.  
508.Enhanced authority for reserve general and flag officers to serve on active dutySection 526(d) of title 10, United States Code, is amended— 
(1)by inserting (1) before The limitations; and  
(2)by adding at the end the following new paragraph: 
 
(2)The limitations of this section also do not apply to a number, as specified by the Secretary of the military department concerned, of reserve component general or flag officers authorized to serve on active duty for a period of not more than 365 days. The number so specified for an armed force may not exceed the number equal to ten percent of the authorized number of general or flag officers, as the case may be, of that armed force under section 12004 of this title. In determining such number, any fraction shall be rounded down to the next whole number, except that such number shall be at least one. .  
509.Promotion of career military professors of the Navy 
(a)Promotion 
(1)In generalChapter 603 of title 10, United States Code, is amended— 
(A)by redesignating section 6970 as section 6970a; and  
(B)by inserting after section 6969 the following new section 6970: 
 
6970.Permanent professors: promotion 
(a)PromotionAn officer serving as a permanent professor may be recommended for promotion to the grade of captain or colonel, as the case may be, under regulations prescribed by the Secretary of the Navy. The regulations shall include a competitive selection board process to identify those permanent professors best qualified for promotion. An officer so recommended shall be promoted by appointment to the higher grade by the President, by and with the advice and consent of the Senate.  
(b)Effective date of promotionIf made, the promotion of an officer under subsection (a) shall be effective not earlier than three years after the selection of the officer as a permanent professor as described in that subsection. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 603 of such title is amended by striking the item relating to section 6970 and inserting the following new items: 
 
 
6970. Permanent professors: promotion. 
6970a. Permanent professors: retirement for years of service; authority for deferral.  .  
(b)Conforming amendmentsSection 641(2) of such title is amended— 
(1)by striking and the registrar and inserting , the registrar; and  
(2)by inserting before the period at the end the following: , and permanent professors of the Navy (as defined in regulations prescribed by the Secretary of the Navy).  
BEnlisted Personnel Policy 
521.Increase in authorized daily average of number of members in pay grade E–9 
(a)IncreaseSection 517(a) of title 10, United States Code, is amended by striking 1 percent and inserting 1.25 percent.  
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2007, and shall apply with respect to fiscal years beginning on or after that date.  
CReserve Component Management 
531.Revised designation, structure, and functions of the Reserve Forces Policy Board 
(a)Modification of designation, structure, and functions of Reserve Forces Policy Board 
(1)In generalSection 10301 of title 10, United States Code, is amended to read as follows: 
 
10301.Reserve Policy Advisory Board 
(a)There is in the Office of the Secretary of Defense a Reserve Policy Advisory Board.  
(b) 
(1)The Board shall consist of a civilian chairman and not more than 15 other members, each appointed by the Secretary of Defense, of whom— 
(A)not more than 4 members may be Government civilian officials who must be from outside the Department of Defense; and  
(B)not more than 2 members may be members of the armed forces.  
(2)Each member appointed to serve on the Board shall have— 
(A)extensive knowledge, or experience with, reserve component matters, national security and national military strategies of the United States, or roles and missions of the regular components and the reserve components;  
(B)extensive knowledge of, or experience in, homeland defense and matters involving Department of Defense support to civil authorities; or  
(C)a distinguished background in government, business, personnel planning, technology and its application in military operations, or other fields that are pertinent to the management and utilization of the reserve components.  
(3)Each member of the Board shall serve for a term of 2 years, and, at the conclusion of such term, may be appointed under this subsection to serve an additional term of 2 years.  
(4)Upon the designation of the chairman of the Board and the approval of the Secretary of Defense, an officer of the Army, Navy, Air Force, or Marine Corps in the Reserves or the National Guard who is a general or flag officer shall serve as the military advisor to, and executive officer of, the Board. Such service shall be either full-time or part-time, as designated by the Secretary of Defense, and shall be in a non-voting status on the Board.  
(c) 
(1)This section does not affect the committees on reserve policies prescribed within the military departments by sections 10302 through 10305 of this title.  
(2)A member of a committee or board prescribed under a section listed in paragraph (1) may, if otherwise eligible, be a member of the Reserve Policy Advisory Board.  
(d) 
(1)The Board shall provide the Secretary of Defense, through the Deputy Secretary of Defense, with independent advice and recommendations on strategies, policies, and practices designed to improve the capability, efficiency, and effectiveness of the reserve components.  
(2)The Board shall act on those matters referred to it by the Secretary or the chairman and, in addition, on any matter raised by a member of the Board.  
(e)The Under Secretary of Defense for Personnel and Readiness shall provide necessary logistical support to the Board.  
(f)The Board shall not be subject to the provisions of the Federal Advisory Committee Act (5 U.S.C. App.). .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 1009 of such title is amended by striking the item relating to section 10301 and inserting the following new item: 
 
 
10301. Reserve Policy Advisory Board.  .  
(3)ReferencesAny reference in any law, regulation, document, record, or other paper of the United States to the Reserve Forces Policy Board shall be deemed to be a reference to the Reserve Policy Advisory Board.  
(b)Inclusion of matters from board in annual report on activities of Department of DefenseParagraph (2) of section 113(c) of title 10, United States Code, is amended to read as follows: 
 
(2)At the same time the Secretary submits the annual report under paragraph (1), the Secretary may transmit to the President and Congress with such report any additional matters from the Reserve Policy Advisory Board on the programs and activities of the reserve components as the Secretary considers appropriate to include in such report. .  
532.Charter for the National Guard Bureau 
(a)Prescription of charter by Secretary of DefenseSection 10503 of title 10, United States Code, is amended— 
(1)by striking The Secretary of the Army and the Secretary of the Air Force shall jointly develop and in the matter preceding paragraph (1) and inserting The Secretary of the Defense shall, in consultation with the Secretary of the Army, the Secretary of the Air Force, and the Chairman of the Joint Chiefs of Staff,;  
(2)in paragraph (10), by striking the Army and Air Force and inserting the Secretary of Defense, the Secretary of the Army, and the Secretary of the Air Force; and  
(3)in paragraph (12), by striking Secretaries and inserting Secretary of Defense, the Secretary of the Army, and the Secretary of the Air Force.  
(b)Conforming and clerical amendments 
(1)Conforming amendmentThe heading of section 10503 of such title is amended to read as follows: 
 
10503.Functions of National Guard Bureau: charter from the Secretary of Defense .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 1011 of such title is amended by striking the item related to section 10503 and inserting the following new item: 
 
 
10503. Functions of the National Guard Bureau: charter from the Secretary of Defense.  .  
533.Appointment, grade, duties, and retirement of the Chief of the National Guard Bureau 
(a)AppointmentSubsection (a) of section 10502 of title 10, United States Code, is amended by striking paragraphs (1) through (3) and inserting the following new paragraphs: 
 
(1)are recommended for such appointment by their respective Governors or, in the case of the District of Columbia, the commanding general of the District of Columbia National Guard;  
(2)are recommended for such appointment by the Secretary of the Army or the Secretary of the Air Force;  
(3)have had at least 10 years of federally recognized commissioned service in an active status in the National Guard;  
(4)are in a grade above the grade of brigadier general;  
(5)are determined by the Chairman of the Joint Chiefs of Staff, in accordance with criteria and as a result of a process established by the Chairman, to have significant joint duty experience;  
(6)are determined by the Secretary of Defense to have successfully completed such other assignments and experiences so as to possess a detailed understanding of the status and capabilities of National Guard forces and the missions of the National Guard Bureau as set forth in section 10503 of this title;  
(7)have a level of operational experience in a position of significant responsibility, professional military education, and demonstrated expertise in national defense and homeland defense matters that are commensurate with the advisory role of the Chief of the National Guard Bureau; and  
(8)possess such other qualifications as the Secretary of Defense shall prescribe for purposes of this section. .  
(b)GradeSubsection (d) of such section is amended by striking lieutenant general and inserting general.  
(c)Repeal of age 64 limitation on serviceSubsection (b) of such section is amended by striking An officer may not hold that office after becoming 64 years of age..  
(d)Advisory dutiesSubsection (c) of section 10502 of such title is amended to read as follows: 
 
(c)Advisor on National Guard mattersThe Chief of the National Guard Bureau is— 
(1)an advisor to the Secretary of Defense, through the Chairman of the Joint Chiefs of Staff, on matters involving non-federalized National Guard forces and on other matters as determined by the Secretary of Defense; and  
(2)the principal adviser to the Secretary of the Army and the Chief of Staff of the Army, and to the Secretary of the Air Force and the Chief of Staff of the Air Force, on matters relating to the National Guard, the Army National Guard of the United States, and the Air National Guard of the United States. .  
(e)Deferral of retirementSection 14512(a) of such title is amended by adding at the end the following new paragraph: 
 
(3)The President may defer the retirement of an officer serving in the position specified in paragraph (2)(A), but such deferment may not extend beyond the first day of the month following the month in which the officer becomes 68 years of age. .  
534.Mandatory separation for years of service of Reserve officers in the grade of lieutenant general or vice admiralSection 14508 of title 10, United States Code, is amended— 
(1)by redesignating subsections (c), (d), and (e) as subsections (d), (e) and (f), respectively; and  
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Thirty-eight years of service for lieutenant generals and vice admiralsUnless retired, transferred to the Retired Reserve, or discharged at an earlier date, each reserve officer of the Army, Air Force, or Marine Corps in the grade of lieutenant general, and each reserve officer of the Navy in the grade of vice admiral, shall, 30 days after completion of 38 years of commissioned service, be separated in accordance with section 14514 of this title. .  
535.Increase in period of temporary Federal recognition as officers of the National Guard from six to twelve monthsSection 308(a) of title 32, United States Code, is amended by striking six months and inserting 12 months.  
DEducation and Training 
551.Grade and service credit of commissioned officers in uniformed medical accession programs 
(a)Medical students of USUHSSection 2114(b) of title 10, United States Code, is amended by striking the second sentence and inserting the following new sentences: Medical students so commissioned shall be appointed as regular officers in the grade of second lieutenant or ensign, or if they meet promotion criteria prescribed by the Secretary concerned, in the grade of first lieutenant or lieutenant (junior grade), and shall serve on active duty with full pay and allowances of an officer in the applicable grade. Any prior service of medical students on active duty shall be deemed, for pay purposes, to have been service as a warrant officer..  
(b)Participants in Health Professions Scholarship and Financial Assistance Program 
(1)Grade of participantsSection 2121(c) of such title is amended by striking the second sentence and inserting the following new sentences: Persons so commissioned shall be appointed in the grade of second lieutenant or ensign, or if they meet promotion criteria prescribed by the Secretary concerned, in the grade of first lieutenant or lieutenant (junior grade), and shall serve on active duty with full pay and allowances of an officer in the applicable grade for a period of 45 days during each year of participation in the program. Any prior service of such persons on active duty shall be deemed, for pay purposes, to have been service as a warrant officer..  
(2)Service creditSubsection (a) of section 2126 of such title is amended to read as follows: 
 
(a)Service not creditableExcept as provided in subsection (b), service performed while a member of the program shall not be counted in determining eligibility for retirement other than by reason of a physical disability incurred while on active duty as a member of the program. .  
(c)Officers detailed as students at medical schoolsSubsection (a) of section 2004a of such title is amended by adding at the end the following new sentences: An officer detailed under this section shall serve on active duty, subject to the limitations on grade specified in section 2114(b) of this title. Any prior active service of such an officer shall be deemed, for pay purposes, to have been served as a warrant officer..  
552.Expansion of number of academies supportable in any State under STARBASE program 
(a)ExpansionSection 2193b(c)(3) of title 10, United States Code, is amended— 
(1)in subparagraph (A), by striking more than two academies and inserting more than four academies; and  
(2)in subparagraph (B), by striking in excess of two both places it appears and inserting in excess of four.  
(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2007.  
553.Repeal of post-2007–2008 academic year prohibition on phased increase in cadet strength limit at the United States Military AcademySection 4342(j)(1) of title 10, United States Code, is amended by striking the last sentence.  
554.Treatment of Southold, Mattituck, and Greenport High Schools, Southold, New York, as single institution for purposes of maintaining a Junior Reserve Officers' Training Corps unitSouthold High School, Mattituck High School, and Greenport High School, located in Southold, New York, may be treated as a single institution for purposes of the maintenance of a unit of the Junior Reserve Officers' Training Corps of the Navy.  
EDefense Dependents' Education Matters 
561.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees 
(a)Assistance to Schools With Significant Numbers of Military Dependent StudentsOf the amount authorized to be appropriated pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $35,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3271; 20 U.S.C. 7703b).  
(b)Assistance to Schools With Enrollment Changes Due to Base Closures, Force Structure Changes, or Force RelocationsOf the amount authorized to be appropriated pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $10,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (b) of such section 572.  
(c)Local Educational Agency DefinedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).  
562.Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $5,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).  
563.Inclusion of dependents of non-Department of Defense employees employed on Federal property in plan relating to force structure changes, relocation of military units, or base closures and realignmentsSection 574(e)(3) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2227; 20 U.S.C. 7703b note) is amended— 
(1)in subparagraph (A), by striking and at the end;  
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following new subparagraph: 
 
(C)elementary and secondary school students who are dependents of personnel who are not members of the Armed Forces or civilian employees of the Department of Defense but who are employed on Federal property. .  
564.Authority for payment of private boarding school tuition for military dependents in overseas areas not served by Department of Defense dependents' schoolsSection 1407(b)(1) of the Defense Dependents' Education Act of 1978 (20 U.S.C. 926(b)(1)) is amended in the first sentence by inserting , including private boarding schools in the United States, after subsection (a).  
FMilitary Justice and Legal Assistance Matters 
571.Authority of judges of the United States Court of Appeals for the Armed Forces to administer oathsSection 936 of title 10, United States Code (article 136 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection: 
 
(c)The judges of the United States Court of Appeals for the Armed Forces may administer oaths. .  
572.Military legal assistance for Department of Defense civilian employees in areas without access to non-military legal assistanceSection 1044(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(6)Civilian employees of the Department of Defense in locations where legal assistance from non-military legal assistance providers is not reasonably available. .  
573.Modification of authorities on senior members of the Judge Advocate Generals' corps 
(a)Department of the Army 
(1)Grade of judge advocate generalSubsection (a) of section 3037 of title 10, United States Code, is amended by striking the third sentence and inserting the following new sentence: The Judge Advocate General, while so serving, has the grade of lieutenant general..  
(2)Redesignation of assistant judge advocate general as deputy judge advocate generalSuch section is further amended— 
(A)in subsection (a), by striking Assistant Judge Advocate General each place it appears and inserting Deputy Judge Advocate General; and  
(B)in subsection (d), by striking Assistant Judge Advocate General and inserting Deputy Judge Advocate General.  
(3)Conforming and clerical amendments 
(A)The heading of such section is amended by striking Assistant Judge Advocate General and inserting Deputy Judge Advocate General.  
(B)The table of sections at the beginning of chapter 305 of such title is amended in the item relating to section 3037 by striking Assistant Judge Advocate General and inserting Deputy Judge Advocate General.  
(b)Grade of Judge Advocate General of the NavySection 5148(b) of such title is amended in subsection by striking the last sentence and inserting the following new sentence: The Judge Advocate General, while so serving, has the grade of vice admiral or lieutenant general, as appropriate..  
(c)Grade of Judge Advocate General of the Air ForceSection 8037(a) of such title is amended by striking the last sentence and inserting the following new sentence: The Judge Advocate General, while so serving, has the grade of lieutenant general..  
(d)Exclusion From Active-Duty General and Flag Officer Strength and Distribution LimitationsSection 525(b) of such title is amended by adding at the end the following new paragraph: 
 
(9)An officer while serving as the Judge Advocate General of the Army, the Judge Advocate General of the Navy, or the Judge Advocate General of the Air Force is in addition to the number that would otherwise be permitted for that officer’s armed force for officers serving on active duty in grades above major general or rear admiral under paragraph (1) or (2), as applicable. .  
(e)Legal counsel to Chairman of the Joint Chiefs of Staff 
(1)In generalChapter 5 of title 10, United States Code, is amended by adding at the end the following new section: 
 
156.Legal Counsel to the Chairman of the Joint Chiefs of Staff 
(a)In generalThere is a Legal Counsel to the Chairman of the Joint Chiefs of Staff.  
(b)Selection for appointmentUnder regulations prescribed by the Secretary of Defense, the officer selected for appointment to serve as Legal Counsel to the Chairman of the Joint Chiefs of Staff shall be recommended by a board of officers convened by the Secretary of Defense that, insofar as practicable, is subject to the procedures applicable to selection boards convened under chapter 36 of this title.  
(c)GradeAn officer appointed to serve as Legal Counsel to the Chairman of the Joint Chiefs of Staff shall, while so serving, hold the grade of brigadier general or rear admiral (lower half).  
(d)DutiesThe Legal Counsel of the Chairman of the Joint Chiefs of Staff shall perform such legal duties in support of the responsibilities of the Chairman of the Joint Chiefs of Staff as the Chairman may prescribe. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by adding at the end the following new item: 
 
 
156. Legal Counsel to the Chairman of the Joint Chiefs of Staff.  .  
GMilitary Family Readiness 
581.Department of Defense Military Family Readiness Council 
(a)In generalSubchapter I of chapter 88 of title 10, United States Code, is amended by inserting after section 1781 the following new section: 
 
1781a.Department of Defense Military Family Readiness Council 
(a)In generalThere is in the Department of Defense the Department of Defense Military Family Readiness Council (hereafter in this section referred to as the Council).  
(b)Members 
(1)The members of the Council shall be the following: 
(A)The Under Secretary of Defense for Personnel and Readiness, who shall serve as chair of the Council.  
(B)One representative of each of the Army, the Navy, the Marine Corps, and the Air Force, who shall be appointed by Secretary of Defense.  
(C)Three individuals appointed by the Secretary of Defense from among representatives of military family organizations (including military family organizations of families of members of the regular components and of families of members of the reserve components), of whom not less than two shall be members of the family of an enlisted member of the armed forces.  
(2)The term on the Council of the members appointed under paragraph (1)(C) shall be three years.  
(c)MeetingsThe Council shall meet not less often than twice each year. Not more than one meeting of the Council each year shall be in the National Capital Region.  
(d)DutiesThe duties of the Council shall include the following: 
(1)To review and make recommendations to the Secretary of Defense on the policy and plans required under section 1781b of this title.  
(2)To monitor requirements for the support of military family readiness by the Department of Defense.  
(3)To evaluate and assess the effectiveness of the military family readiness programs and activities of the Department of Defense.  
(e)Annual reports 
(1)Not later than February 1 each year, the Council shall submit to the Secretary of Defense and the congressional defense committees a report on military family readiness.  
(2)Each report under this subsection shall include the following: 
(A)An assessment of the adequacy and effectiveness of the military family readiness programs and activities of the Department of Defense during the preceding fiscal year in meeting the needs and requirements of military families.  
(B)Recommendations on actions to be taken to improve the capability of the military family readiness programs and activities of the Department of Defense to meet the needs and requirements of military families, including actions relating to the allocation of funding and other resources to and among such programs and activities. .  
(b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 88 of such title is amended by inserting after the item relating to section 1781 the following new item: 
 
 
1781a. Department of Defense Military Family Readiness Council.  .  
582.Department of Defense policy and plans for military family readiness 
(a)Policy and plans required 
(1)In generalSubchapter I of chapter 88 of title 10, United States Code, as amended by section 581 of this Act, is further amended by inserting after section 1781a the following new section: 
 
1781b.Department of Defense policy and plans for military family readiness 
(a)In generalThe Secretary of Defense shall develop a policy and plans for the Department of Defense for the support of military family readiness.  
(b)PurposesThe purposes of the policy and plans required under subsection (a) are as follows: 
(1)To ensure that the military family readiness programs and activities of the Department of Defense are comprehensive, effective, and properly supported.  
(2)To ensure that support is continuously available to military families in peacetime and in war, as well as during periods of force structure change and relocation of military units.  
(3)To ensure that the military family readiness programs and activities of the Department of Defense are available to all military families, including military families of members of the regular components and military families of members of the reserve components.  
(4)To ensure that the goal of military family readiness is an explicit element of applicable Department of Defense plans, programs, and budgeting activities, and that achievement of military family readiness is expressed through Department-wide goals that are identifiable and measurable.  
(5)To ensure that the military family readiness programs and activities of the Department of Defense undergo continuous evaluation in order to ensure that resources are allocated and expended for such programs and activities in the most effective possible manner throughout the Department.  
(c)Elements of policyThe policy required under subsection (a) shall include the following elements: 
(1)A definition for treating a program or activity of the Department of Defense as a military family readiness program or activity.  
(2)Department of Defense-wide goals for military family support, both for military families of members of the regular components and military families of members of the reserve components.  
(3)Requirements for joint programs and activities for military family support.  
(4)Policies on access to military family support programs and activities based on military family populations served and geographical location.  
(5)Metrics to measure the performance and effectiveness of the military family readiness programs and activities of the Department of Defense.  
(d)Elements of plans 
(1)Each plan under required under subsection (a) shall include the elements specified in paragraph (2) for the five-fiscal year period beginning with the fiscal year in which such plan is submitted under paragraph (3).  
(2)The elements in each plan required under subsection (a) shall include, for the period covered by such plan, the following: 
(A)An ongoing identification and assessment of the effectiveness of the military family readiness programs and activities of the Department of Defense in meeting goals for such programs and activities, which assessment shall evaluate such programs and activities separately for each military department and for each regular component and each reserve component.  
(B)A description of the resources required to support the military family readiness programs and activities of the Department of Defense, including the military personnel, civilian personnel, and volunteer personnel so required.  
(C)An ongoing identification in gaps in the military family readiness programs and activities of the Department of Defense, and an ongoing identification of the resources required to address such gaps.  
(D)Mechanisms to apply the metrics developed under subsection (c)(5).  
(E)A summary, by fiscal year, of the allocation of funds (including appropriated funds and nonappropriated funds) for major categories of military family readiness programs and activities of the Department of Defense, set forth for each of the military departments and for the Office of the Secretary of Defense.  
(3)Not later than March 1, 2008, and each year thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the plans required under subsection (a) for the five-fiscal year period beginning with the fiscal year beginning in the year in which such report is submitted. Each report shall include the plans covered by such report and an assessment of the discharge by the Department of Defense of the previous plans submitted under this subsection. .  
(2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 88 of such title, as so amended, is further amended by inserting after the item relating to section 1781a the following new item: 
 
 
1781b. Department of Defense policy and plans for military family readiness.  .  
(3)Report on policyThe Secretary of Defense shall submit to the congressional defense committees a report setting forth the policy developed under section 1781b of title 10, United States Code (as added by this subsection), not later than February 1, 2009.  
(b)Surveys of military familiesSection 1782(a) of title 10, United States Code, is amended— 
(1)in the heading, by striking Authority and inserting In general; and  
(2)by striking may conduct surveys in the matter preceding paragraph (1) and inserting shall, in fiscal year 2009 and not less often than once every three fiscal years thereafter, conduct surveys.  
HOther Matters 
591.Enhancement of carryover of accumulated leave for members of the Armed Forces 
(a)Increase in accumulation of carryover amount 
(1)In generalSubsection (b) of section 701 of title 10, United States Code, is amended by striking 60 days and inserting 90 days.  
(2)High deployment membersParagraph (1) of subsection (f) of such section is amended— 
(A)by striking 60 days each place it appears and inserting 90 days; and  
(B)in subparagraph (C), by striking third fiscal year and inserting fourth fiscal year.  
(3)Members serving in support of contingency operationsParagraph (2) of subsection (f) of such section is amended by striking except for this paragraph— and all that follows and inserting except for this paragraph, would lose any accumulated leave in excess of 90 days at the end of that fiscal year, shall be permitted to retain such leave until the end of the second fiscal year after the fiscal year in which such service on active duty is terminated..  
(4)Conforming amendmentsSubsection (g) of such section is amended— 
(A)by striking 60-day and inserting 90-day; and  
(B)by striking 90-day and inserting 120-day.  
(b)PaySection 501(b) of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(6)An enlisted member of the armed forces who would lose accumulated leave in excess of 120 days of leave under section 701(f)(1) of title 10 may elect to be paid in cash or by a check on the Treasurer of the United States for any leave in excess so accumulated for up to 30 days of such leave. A member may make an election under this paragraph only once. .  
(c)Effective date 
(1)Increase in accumulationThe amendments made by subsection (a) shall take effect on October 1, 2008.  
(2)PayThe amendment made by subsection (b) shall take effect on the date of the enactment of this Act.  
592.Uniform policy on performances by military bands 
(a)In generalChapter 49 of title 10, United States Code, is amended by adding at the end the following new section: 
 
988.Performances by military bands 
(a)In generalDepartment of Defense bands, ensembles, choruses, or similar musical units, including individual members thereof performing in an official capacity, may not— 
(1)engage in the performance of music in competition with local civilian musicians; or  
(2)receive remuneration for official performances.  
(b)Performance of music in competition with local civilian musicians definedIn this section, the term performance of music in competition with local civilian musicians— 
(1)includes— 
(A)a performance of music that is more than incidental to an event that is not supported solely by appropriated funds or free to the public; and  
(B)a performance of background, dinner, dance, or other social music at any event, regardless of location, that is not supported solely by appropriated funds; but  
(2)does not include a performance of music— 
(A)at an official Federal Government event that is supported solely by appropriated funds;  
(B)at a concert, parade, or other event of a patriotic nature (including a celebration of a national holiday) that is free to the public; or  
(C)that is incidental to an event that is not supported solely by appropriated funds, including a short performance of military or patriotic music at the beginning or end of an event, if the performance complies with such regulations as the Secretary of Defense shall prescribe for purposes of this section.  
(c)Members of department of defense bands performing in personal capacityA member of a Department of Defense band, ensemble, chorus, or similar musical unit may perform music in the member's personal capacity, as an individual or part of a group, whether for remuneration or otherwise, if in so performing the member does not wear a military uniform or otherwise identify the member as a member of the Department of Defense, as provided in applicable regulations and standards of conduct.  
(d)Recordings 
(1)When authorized pursuant to regulations prescribed by the Secretary of Defense for purposes of this section, Department of Defense bands, ensembles, choruses, or similar musical units may produce recordings for distribution to the public, at a cost not to exceed production and distribution expenses.  
(2)Amounts received in payment for recording distributed to the public under this subsection shall be credited to the appropriation or account providing the funds for the production of such recordings. Any amounts so credited shall be merged with amounts in the appropriation or account to which credited, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such appropriation or account. .  
(b)Conforming repealsSections 3634, 6223, and 8634 of such title are repealed.  
(c)Clerical amendments 
(1)The table of sections at the beginning of chapter 49 of such title is amended by adding at the end the following new item: 
 
 
988. Performances by military bands.  .  
(2)The table of sections at the beginning of chapter 349 of such title is amended by striking the item relating to section 3634.  
(3)The table of sections at the beginning of chapter 565 of such title is amended by striking the item relating to section 6223.  
(4)The table of sections at the beginning of chapter 849 of such title is amended by striking the item relating to section 8634.  
593.Waiver of time limitations on award of Medals of Honor to certain members of the Army 
(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the military service, the President may award the Medal of Honor under section 3741 of that title to any of the persons named in subsections (b), (c), (d), (e), and (f) for the acts of valor referred to in the respective subsections.  
(b)Woodrow KeebleSubsection (a) applies with respect to Woodrow W. Keeble, for conspicuous acts of gallantry and intrepidity at the risk of his life above and beyond the call of duty as an acting platoon leader on October 20, 1950, during the Korean War.  
(c)Leslie Sabo, JrSubsection (a) applies with respect to Leslie H. Sabo, Jr., for conspicuous acts of gallantry and intrepidity at the risk of his life above and beyond the call of duty on May 10, 1970, as an Army soldier, serving in the grade of Specialist Grade Four in Vietnam, with Company B, 3d Battalion, 506th Infantry Regiment, 101st Airborne Division.  
(d)Philip ShadrachSubsection (a) applies with respect to Philip G. Shadrach, for conspicuous acts of gallantry and intrepidity at the risk of his life above and beyond the call of duty on April 12, 1862, as a Union Soldier, serving in the grade of Private during the Civil War, with Company K, 2nd Ohio Volunteer Infantry Regiment.  
(e)Henry SvehlaSubsection (a) applies with respect to Henry Svehla, for conspicuous acts of gallantry and intrepidity at the risk of his life above and beyond the call of duty on June 12, 1952, as an Army soldier, serving in the grade of Private First Class in Korea, with Company F, 32d Infantry Regiment, 7th Infantry Division.  
(f)George WilsonSubsection (a) applies with respect to George D. Wilson, for conspicuous acts of gallantry and intrepidity at the risk of his life above and beyond the call of duty on April 12, 1862, as a Union Soldier, serving in the grade of Private during the Civil War, with Company B, 2nd Ohio Volunteer Infantry Regiment.  
VICOMPENSATION AND OTHER PERSONNEL BENEFITS 
APay and Allowances 
601.Fiscal year 2008 increase in military basic pay 
(a)Waiver of section 1009 adjustmentThe adjustment to become effective during fiscal year 2008 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made.  
(b)Increase in basic payEffective on January 1, 2008, the rates of monthly basic pay for members of the uniformed services are increased by 3.5 percent.  
602.Allowance for participation of Reserves in electronic screening 
(a)Allowance for participation in electronic screening 
(1)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 433 the following new section: 
 
433a.Allowance for participation in Ready Reserve screening 
(a)Allowance authorized 
(1)Under regulations prescribed by the Secretaries concerned, a member of the Individual Ready Reserve may be paid a stipend for participation in the screening performed pursuant to section 10149 of title 10, in lieu of muster duty performed under section 12319 of title 10, if such participation is conducted through electronic means.  
(2)The stipend paid a member under this section shall constitute the sole monetary allowance authorized for participation in the screening described in paragraph (1), and shall constitute payment in full to the member for participation in such screening, regardless of the grade or rank in which the member is serving.  
(b)Maximum paymentThe aggregate amount of the stipend paid a member of the Individual Ready Reserve under this section in any calendar year may not exceed $50.  
(c)Payment requirements 
(1)The stipend authorized by this section may not be disbursed in kind.  
(2)Payment of a stipend to a member of the Individual Ready Reserve under this section for participation in screening shall be made on or after the date of participation in such screening, but not later than 30 days after such date. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 433 the following new item: 
 
 
433a. Allowance for participation in Ready Reserve screening.  .  
(b)Bar to dual compensationSection 206 of such title is amended by adding at the end the following new subsection: 
 
(f)A member of the Individual Ready Reserve is not entitled to compensation under this section for participation in screening for which the member is paid a stipend under section 433a of this title. .  
(c)Bar to retirement creditSection 12732(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(8)Service in the screening performed pursuant to section 10149 of this title through electronic means, regardless of whether or not a stipend is paid the member concerned for such service under section 433a of title 37. .   
603.Midmonth payment of basic pay for contributions of members participating in Thrift Savings PlanSection 1014 of title 37, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Subsection (a) does not preclude a payment with respect to a member who elects to participate in the Thrift Savings Plan under section 211 of this title of an amount equal to one-half of the monthly deposit to the Thrift Savings Fund otherwise to be made by the member in participating in the Plan, which amount shall be deposited in the Fund at midmonth. .   
BBonuses and Special and Incentive Pays 
611.Extension of certain bonus and special pay authorities for reserve forces 
(a)Selected reserve reenlistment bonusSection 308b(g) of title 37, United States Code, is amended by striking December 31, 2007 and inserting December 31, 2008.  
(b)Selected reserve affiliation or enlistment bonusSection 308c(i) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(c)Special pay for enlisted members assigned to certain high priority unitsSection 308d(c) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(d)Ready reserve enlistment bonus for persons without prior serviceSection 308g(f)(2) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(e)Ready Reserve enlistment and reenlistment bonus for persons with prior serviceSection 308h(e) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(f)Selected Reserve enlistment bonus for persons with prior serviceSection 308i(f) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
612.Extension of certain bonus and special pay authorities for health care professionals 
(a)Nurse officer candidate accession programSection 2130a(a)(1) of title 10, United States Code, is amended by striking December 31, 2007 and inserting December 31, 2008.  
(b)Repayment of education loans for certain health professionals who serve in the Selected ReserveSection 16302(d) of such title is amended by striking January 1, 2008 and inserting January 1, 2009.  
(c)Accession bonus for registered nursesSection 302d(a)(1) of title 37, United States Code, is amended by striking December 31, 2007 and inserting December 31, 2008.  
(d)Incentive special pay for nurse anesthetistsSection 302e(a)(1) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(e)Special pay for Selected Reserve health professionals in critically short wartime specialtiesSection 302g(e) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(f)Accession bonus for dental officersSection 302h(a)(1) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(g)Accession bonus for pharmacy officersSection 302j(a) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(h)Accession bonus for medical officers in critically short wartime specialtiesSection 302k(f) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(i)Accession bonus for dental specialist officers in critically short wartime specialtiesSection 302l(g) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
613.Extension of special pay and bonus authorities for nuclear officers 
(a)Special pay for nuclear-qualified officers extending period of active serviceSection 312(f) of title 37, United States Code, is amended by striking December 31, 2007 and inserting December 31, 2008.  
(b)Nuclear career accession bonusSection 312b(c) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(c)Nuclear career annual incentive bonusSection 312c(d) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
614.Extension of authorities relating to payment of other bonuses and special pays 
(a)Aviation officer retention bonusSection 301b(a) of title 37, United States Code, is amended by striking December 31, 2007 and inserting December 31, 2008.  
(b)Reenlistment bonus for active membersSection 308(g) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(c)Enlistment bonusSection 309(e) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(d)Retention bonus for members with critical military skills or assigned to high priority unitsSection 323(i) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(e)Accession bonus for new officers in critical skillsSection 324(g) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(f)Incentive Bonus for Conversion to Military Occupational Specialty to Ease Personnel ShortageSection 326(g) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
(g)Accession bonus for officer candidatesSection 330(f) of such title is amended by striking December 31, 2007 and inserting December 31, 2008.  
615.Increase in incentive special pay and multiyear retention bonus for medical officers of the Armed Forces 
(a)Incentive special paySection 302(b)(1) of title 37, United States Code, is amended by striking $50,000 and inserting $75,000.  
(b)Multiyear retention bonusSection 301d(a)(2) of such title is amended by striking $50,000 and inserting $75,000.  
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2007.  
616.Increase in dental officer additional special pay 
(a)IncreaseSection 302b(a)(4) of title 37, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking at the following rates and inserting at a rate determined by the Secretary concerned, which rate may not exceed the following;  
(2)in subparagraph (A), by striking $4,000 and inserting $10,000; and  
(3)in subparagraph (B), by striking $6,000 and inserting $12,000.  
(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2007, and shall apply to payments of dental officer additional special pay under agreements entered into under section 302b(b) of title 37, United States Code, on or after that date.  
617.Enhancement of hardship duty pay 
(a)In generalThe text of section 305 of title 37, United States Code, is amended to read as follows: 
 
(a)AuthorityA member of a uniformed service who is entitled to basic pay may be paid special pay under this section while the member is performing duty that is designated by the Secretary of Defense as hardship duty.  
(b)Payment on monthly or lump sum basisSpecial pay payable under this section may be paid on a monthly basis or in a lump sum.  
(c)Maximum rate or amount 
(1)The maximum monthly rate of special pay payable to a member on a monthly basis under this section is $1,500.  
(2)The amount of the lump sum payment of special pay payable to a member on a lump sum basis under this section may not exceed an amount equal to the product of— 
(A)the maximum monthly rate authorized under paragraph (1) at the time the member qualifies for payment of special pay on a lump sum basis under this section; and  
(B)the number of months for which special pay on a lump sum basis under this section is payable to the member.  
(d)Relationship to other pay and allowancesSpecial pay paid to a member under this section is in addition to any other pay and allowances to which the member is entitled.  
(e)RepaymentA member who is paid special pay in a lump sum under this section, but who fails to complete the period of service for which such special pay is paid, shall be subject to the repayment provisions of section 303a(e) of this title.  
(f)RegulationsThe Secretary of Defense shall prescribe regulations for the payment of hardship duty pay under this section, including the specific rates at which special pay payable under this section on a monthly basis shall be paid. .  
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2007, and shall apply with respect to hardship duty pay payable on or after that date.  
618.Inclusion of service as off-cycle crewmember of multi-crewed ship in sea duty for career sea pay 
(a)In generalSection 305a(e)(1)(A) of title 37, United States Code, is amended— 
(1)in clause (ii), by striking or at the end; and  
(2)by adding at the end the following new clause: 
 
(iv)while serving as an off-cycle crewmember of a multi-crewed ship; or .  
(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2007, and shall apply with respect to months beginning on or after that date.  
619.Modification of reenlistment bonus for members of the Selected Reserve 
(a)Minimum period of reenlistmentSubsection (a)(2) of section 308b of title 37, United States Code, is amended by striking for a period of three years or for a period of six years and inserting for a period of not less than three years.  
(b)Amount of bonusSubsection (b)(1) of such section is amended by striking may not exceed— and all that follows and inserting may not exceed $15,000..  
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2007, and shall apply with respect to reenlistments or extensions of enlistment that occur on or after that date.  
620.Increase in years of commissioned service covered by agreements for nuclear-qualified officers extending periods of active duty 
(a)IncreaseSection 312 of title 37, United States Code, is amended— 
(1)in subsection (a)(3), by striking 26 years and inserting 30 years; and  
(2)in subsection (e)(1), by striking 26 years and inserting 30 years.  
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to agreements, including new agreements, entered into under section 312 of title 37, United States Code, on or after that date.  
621.Authority to waive 25-year active duty limit for retention bonus for critical military skills with respect to certain members 
(a)AuthoritySection 323(e) of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)The limitations in paragraph (1) may be waived by the Secretary of Defense, or by the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, with respect to a member who is assigned duties in a critical skill designated by such Secretary for purposes of this paragraph during the period of active duty for which the bonus is being offered. .  
(b)Effective dateThe amendment made by this section shall take effect on October 1, 2007, and shall apply with respect to written agreements that are executed, or reenlistments or extensions of enlistment that occur, under section 323 of title 37, United States Code, on or after that date.  
622.Codification and improvement of authority to pay bonus to encourage members of the Army to refer other persons for enlistment in the Army 
(a)Codification and improvement of bonus authority 
(1)In generalChapter 5 of title 37, United States Code, is amended by adding at the end the following new section: 
 
331.Bonus to encourage Army personnel to refer other persons for enlistment in the Army 
(a)Authority To Pay Bonus 
(1)AuthorityThe Secretary of the Army may pay a bonus under this section to an individual referred to in paragraph (2) who refers to an Army recruiter a person who has not previously served in an armed force and who, after such referral, enlists in the regular component of the Army or in the Army National Guard or Army Reserve.  
(2)Individuals eligible for bonusSubject to subsection (c), the following individuals are eligible for a referral bonus under this section: 
(A)A member in the regular component of the Army.  
(B)A member of the Army National Guard.  
(C)A member of the Army Reserve.  
(D)A member of the Army in a retired status, including a member under 60 years of age who, but for age, would be eligible for retired pay.  
(E)A civilian employee of the Department of the Army.  
(b)ReferralFor purposes of this section, a referral for which a bonus may be paid under subsection (a) occurs— 
(1)when the individual concerned contacts an Army recruiter on behalf of a person interested in enlisting in the Army; or  
(2)when a person interested in enlisting in the Army contacts the Army recruiter and informs the recruiter of the role of the individual concerned in initially recruiting the person.  
(c)Certain Referrals Ineligible 
(1)Referral of immediate familyA member of the Army may not be paid a bonus under subsection (a) for the referral of an immediate family member.  
(2)Members in recruiting rolesA member of the Army serving in a recruiting or retention assignment, or assigned to other duties regarding which eligibility for a bonus under subsection (a) could (as determined by the Secretary) be perceived as creating a conflict of interest, may not be paid a bonus under subsection (a).  
(3)Junior reserve officers’ training corps instructorsA member of the Army detailed under subsection (c)(1) of section 2031 of title 10 to serve as an administrator or instructor in the Junior Reserve Officers’ Training Corps program or a retired member of the Army employed as an administrator or instructor in the program under subsection (d) of such section may not be paid a bonus under subsection (a).  
(d)Amount of BonusThe amount of the bonus payable for a referral under subsection (a) may not exceed $2,000. The amount shall be payable as provided in subsection (e).  
(e)PaymentA bonus payable for a referral of a person under subsection (a) shall be paid as follows: 
(1)Not more than $1,000 shall be paid upon the commencement of basic training by the person.  
(2)Not more than $1,000 shall be paid upon the completion of basic training and individual advanced training by the person.  
(f)Relation to Prohibition on BountiesThe referral bonus authorized by this section is not a bounty for purposes of section 514(a) of title 10.  
(g)Coordination With Receipt of Retired PayA bonus paid under this section to a member of the Army in a retired status is in addition to any compensation to which the member is entitled under title 10, 37, or 38, or any other provision of law.  
(h)Duration of AuthorityA bonus may not be paid under subsection (a) with respect to any referral that occurs after December 31, 2008. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by adding at the end the following new item: 
 
 
331. Bonus to encourage Army personnel to refer other persons for enlistment in the Army.  .  
(b)Repeal of superseded authoritySection 645 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163), as amended, is repealed.  
(c)Payment of bonuses under superseded authorityAny bonus payable under section 645 of the National Defense Authorization Act for Fiscal Year 2006, as amended, as of the day before the date of the enactment of this Act shall remain payable after that date in accordance with the provisions of such section as in effect on such day.  
623.Authority to pay bonus to encourage Department of Defense personnel to refer other persons for appointment as officers to serve in health professions 
(a)In generalChapter 5 of title 37, United States Code, as amended by section 622 of this Act, is further amended by adding at the end the following new section: 
 
331a.Bonus to encourage Department of Defense personnel to refer other persons for appointment as officers to serve in health professions 
(a)Authority To Pay Bonus 
(1)AuthorityThe appropriate Secretary may pay a bonus under this section to an individual referred to in paragraph (2) who refers to a military recruiter a person who has not previously served and, after such referral, takes an oath of enlistment that leads to appointment as a commissioned officer, or accepts an appointment as a commissioned officer, in an armed force in a health profession designated by the appropriate Secretary for purposes of this section.  
(2)Individuals eligible for bonusSubject to subsection (c), the following individuals are eligible for a referral bonus under this section: 
(A)A member of the armed forces in a regular component of the armed forced.  
(B)A member of the armed forces in a reserve component of the armed forced.  
(C)A member of the armed forces in a retired status, including a member under 60 years of age who, but for age, would be eligible for retired or retainer pay.  
(D)A civilian employee of a military department or the Department of Defense.  
(b)ReferralFor purposes of this section, a referral for which a bonus may be paid under subsection (a) occurs— 
(1)when the individual concerned contacts a military recruiter on behalf of a person interested in taking an oath of enlistment that leads to appointment as a commissioned officer, or accepting an appointment as a commissioned officer, as applicable, in an armed force in a health profession; or  
(2)when a person interested in taking an oath of enlistment that leads to appointment as a commissioned officer, or accepting an appointment as a commissioned officer, as applicable, in an armed force in a health profession contacts a military recruiter and informs the recruiter of the role of the individual concerned in initially recruiting the person.  
(c)Certain Referrals Ineligible 
(1)Referral of immediate familyA member of the armed forces may not be paid a bonus under subsection (a) for the referral of an immediate family member.  
(2)Members in recruiting rolesA member of the armed forces serving in a recruiting or retention assignment, or assigned to other duties regarding which eligibility for a bonus under subsection (a) could (as determined by the appropriate Secretary) be perceived as creating a conflict of interest, may not be paid a bonus under subsection (a).  
(3)Junior reserve officers’ training corps instructorsA member of the armed forces detailed under subsection (c)(1) of section 2031 of title 10 to serve as an administrator or instructor in the Junior Reserve Officers’ Training Corps program or a retired member of the armed forces employed as an administrator or instructor in the program under subsection (d) of such section may not be paid a bonus under subsection (a).  
(d)Amount of BonusThe amount of the bonus payable for a referral under subsection (a) may not exceed $2,000. The amount shall be payable as provided in subsection (e).  
(e)PaymentA bonus payable for a referral of a person under subsection (a) shall be paid as follows: 
(1)Not more than $1,000 shall be paid upon the execution by the person of an agreement to serve as an officer in a health profession in an armed force for not less than 3 years,  
(2)Not more than $1,000 shall be paid upon the completion by the person of the initial period of military training as an officer.  
(f)Relation to Prohibition on BountiesThe referral bonus authorized by this section is not a bounty for purposes of section 514(a) of title 10.  
(g)Coordination With Receipt of Retired PayA bonus paid under this section to a member of the armed forces in a retired status is in addition to any compensation to which the member is entitled under title 10, 37, or 38, or any other provision of law.  
(h)Appropriate Secretary definedIn this section, the term appropriate Secretary means— 
(1)the Secretary of the Army, with respect to matters concerning the Army;  
(2)the Secretary of the Navy, with respect to matters concerning the Navy, the Marine Corps, and the Coast Guard when it is operating as a service in the Navy;  
(3)the Secretary of the Air Force, with respect to matters concerning the Air Force; and  
(4)the Secretary of Defense, with respect to personnel of the Department of Defense.  
(i)Duration of AuthorityA bonus may not be paid under subsection (a) with respect to any referral that occurs after December 31, 2008. .  
(b)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title, as so amended, is further amended by adding at the end the following new item: 
 
 
331a. Bonus to encourage Department of Defense personnel to refer other persons for appointment as officers to serve in health professions.  .  
624.Accession bonus for participants in Armed Forces Health Professions Scholarship and Financial Assistance program 
(a)Accession bonus authorizedSection 2127 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(f) 
(1)In order to increase participation in the program, the Secretary of Defense may pay a person who signs an agreement under section 2122 of this title an accession bonus of not more than $20,000.  
(2)An accession bonus paid a person under this subsection is in addition to any other amounts payable to the person under this subchapter.  
(3)In the case of an individual who is paid an accession bonus under this subsection, but fails to commence or complete the obligated service required of the person under this subchapter, the repayment provisions of section 303a(e) of title 37 shall apply to the accession bonus paid the person under this subsection. .  
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2007, and shall apply with respect to agreements signed under subchapter I of chapter 105 of title 10, United States Code, on or after that date.  
CTravel and Transportation Allowances 
641.Payment of expenses of travel to the United States for obstetrical purposes of dependents located in very remote locations outside the United StatesSection 1040 of title 10, United States Code, is amended— 
(1)by redesignating subsections (c) and (d) as subsection (d) and (e), respectively; and  
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)The Secretary of Defense may pay the travel expenses and related expenses of a dependent of a member of the uniformed services assigned to a very remote location outside the United States, as determined by the Secretary, for travel for obstetrical purposes to a location in the United States. .  
642.Payment of moving expenses for Junior Reserve Officers' Training Corps instructors in hard-to-fill positionsSection 2031 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(f) 
(1)When determined by the Secretary of the military department concerned to be in the national interest and agreed upon by the institution concerned, the institution may reimburse the moving expenses of a Junior Reserve Officers' Training Corps instructor who executes a written agreement to serve a minimum of two years of employment at the institution in a position that is hard-to-fill for geographic or economic reasons and as determined by the Secretary concerned.  
(2)Any reimbursement of an instructor under paragraph (1) is in addition to the minimum instructor pay otherwise payable to the instructor.  
(3)The Secretary concerned shall reimburse an institution making a reimbursement under paragraph (1) in an amount equal to the amount of the reimbursement paid by the institution under that paragraph. Any reimbursement under this paragraph shall be made from funds appropriated for that purpose.  
(4)The payment of reimbursements under paragraphs (1) and (3) shall be subject to regulations prescribed by the Secretary of Defense for purposes of this subsection. .  
DRetired Pay and Survivor Benefits 
651.Modification of scheme for payment of death gratuity payable with respect to members of the Armed Forces 
(a)In generalSubsection (a) of section 1477 of title 10, United States Code, is amended by striking all that follows on the following list: and inserting the following: 
 
(1)To any individual designated by the person in writing.  
(2)If there is no person so designated, to the surviving spouse of the person.  
(3)If there is none of the above, to the children (as prescribed by subsection (b)) of the person and the descendants of any deceased children by representation.  
(4)If there is none of the above, to the parents (as prescribed by subsection (c)) of the person or the survivor of them.  
(5)If there is none of the above, to the duly appointed executor or administrator of the estate of the person.  
(6)If there is none of the above, to other next of kin of the person entitled under the laws of domicile of the person at the time of the person's death. .  
(b)Conforming amendmentsSuch section is further amended— 
(1)in subsection (b), by striking Subsection (a)(2) in the matter preceding paragraph (1) and inserting Subsection (a)(3);  
(2)by striking (c) and inserting the following new subsection (c): 
 
(c)For purposes of subsection (a)(4), parents include fathers and mothers through adoption. However, only one father and one mother may be recognized in any case, and preference shall be given to those who exercised a parental relationship on the date, or most nearly before the date, on which the decedent entered a status described in section 1475 or 1476 of this title. ; and  
(3)by striking subsection (d).  
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.  
(d)ApplicabilityNotwithstanding subsection (c), the provisions of section 1477 of title 10, United States Code, as in effect on the day before the date of the enactment of this Act, shall continue to apply to each member of the Armed Forces covered by such section until the earlier of the following— 
(1)the date on which such member makes the designation contemplated by paragraph (1) of section 1477(a) of such title (as amended by subsection (a) of this section); or  
(2)January 1, 2008.  
(e)Regulations 
(1)In generalNot later than December 1, 2007, the Secretary of Defense shall prescribe regulations to implement the amendments to section 1477 of title 10, United States Code, made by subsection (a).  
(2)ElementsThe regulations required by paragraph (1) shall include forms for the making of the designation contemplated by paragraph (1) of section 1477(a) of title 10, United States Code (as amended by subsection (a)), and instructions for members of the Armed Forces in the filling out of such forms.  
652.Annuities for guardians or caretakers of dependent children under Survivor Benefit Plan 
(a)ElectionSection 1448(b) of title 10, United States Code, is amended— 
(1)in the subsection caption, by striking and Former Spouse and inserting , Former Spouse, and Guardian or Caretaker; and  
(2)by adding at the end the following new paragraph: 
 
(6)Guardian or caretaker coverage 
(A)General ruleA person who is not married and has one or more dependent children upon becoming eligible to participate in the Plan may elect to provide an annuity under the Plan to a natural person (other than a natural person with an insurable interest in the person under paragraph (1) or a former spouse) who acts as a guardian or caretaker to such child or children. In the case of a person providing a reserve-component annuity, such an election shall include a designation under subsection (e).  
(B)Termination of coverageSubparagraphs (B) through (E) of paragraph (1) shall apply to an election under subparagraph (A) of this paragraph in the same manner as such subparagraphs apply to an election under subparagraph (A) of paragraph (1).  
(C)Election of new beneficiary upon death of previous beneficiarySubparagraph (G) of paragraph (1) shall apply to an election under subparagraph (A) of this paragraph in the same manner as such subparagraph (G) applies to an election under subparagraph (A) of paragraph (1), except that any new beneficiary elected under such subparagraph (G) by reason of this subparagraph shall be a guardian or caretaker of the dependent child or children of the person making such election. .  
(b)Payment of annuitySection 1450 of such title is amended— 
(1)in subsection (a), by adding at the end the following new paragraph: 
 
(5)Guardian or caretaker coverageThe natural person designated under section 1448(b)(6) of this title, unless the election to provide an annuity to the natural person has been changed as provided in subsection (f). ; and  
(2)in the subsection caption of subsection (f), by striking or Former Spouse and inserting , Former Spouse, or Guardian or Caretaker.  
(c)Amount of annuitySection 1451(b) of such title is amended— 
(1)in the subsection caption, by inserting or Guardian or Caretaker after Insurable interest; and  
(2)by inserting or 1450(a)(5) after 1450(a)(4) each place it appears in paragraphs (1) and (2).  
(d)Reduction in retired paySection 1452(c) of such title is amended— 
(1)in the subsection caption, by inserting or Guardian or Caretaker after Insurable interest; and  
(2)by inserting or 1450(a)(5) after 1450(a)(4) each place it appears in paragraphs (1) and (3).  
653.Expansion of combat-related special compensation eligibility for chapter 61 military retirees 
(a)EligibilitySubsection (c) of section 1413a of title 10, United States Code, is amended by striking “entitled to retired pay who—” and all that follows and inserting “who— 
 
(1)is entitled to retired pay (other than by reason of section 12731b of this title); and  
(2)has a combat-related disability. .  
(b)ComputationParagraph (3) of subsection (b) of such section is amended— 
(1)by designating the text of that paragraph as subparagraph (A), realigning that text so as to be indented 4 ems from the left margin, and inserting before In the case of the following heading: In general.—; and  
(2)by adding at the end the following new subparagraph: 
 
(B)Special rule for retirees with fewer than 20 years of serviceIn the case of an eligible combat-related disabled uniformed services retiree who is retired under chapter 61 of this title with fewer than 20 years of creditable service, the amount of the payment under paragraph (1) for any month shall be reduced by the amount (if any) by which the amount of the member’s retired pay under chapter 61 of this title exceeds the amount equal to 21/2 percent of the member’s years of creditable service multiplied by the member’s retired pay base under section 1406(b)(1) or 1407 of this title, whichever is applicable to the member. .  
(c)Effective DateThe amendments made by this section shall take effect on January 1, 2008, and shall apply to payments for months beginning on or after that date.  
654.Clarification of application of retired pay multiplier percentage to members of the uniformed services with over 30 years of service 
(a)Computation of retired and retainer pay for members of naval serviceThe table in section 6333(a) of title 10, United States Code, is amended in Column 2 of Formula A by striking 75 percent and inserting Retired pay multiplier prescribed under section 1409 for the years of service that may be credited to him under section 1405..  
(b)Retired pay for certain members recalled to active dutyThe table in section 1402(a) of such title is amended by striking Column 3.  
(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on January 1, 2007, and shall apply with respect to retired pay and retainer pay payable on or after that date.  
655.Commencement of receipt of non-regular service retired pay by members of the Ready Reserve on active Federal status or active duty for significant periods 
(a)Reduced Eligibility AgeSection 12731 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking paragraph (1) and inserting the following: 
 
(1)has attained the eligibility age applicable under subsection (f) to that person; ; and  
(2)by adding at the end the following new subsection: 
 
(f) 
(1)Subject to paragraph (2), the eligibility age for purposes of subsection (a)(1) is 60 years of age.  
(2) 
(A)In the case of a person who as a member of the Ready Reserve serves on active duty or performs active service described in subparagraph (B) after the date of the enactment of this subsection, the eligibility age for purposes of subsection (a)(1) shall be reduced below 60 years of age by three months for each aggregate of 90 days on which such person so performs in any fiscal year after such date, subject to subparagraph (C). A day of duty may be included in only one aggregate of 90 days for purposes of this subparagraph.  
(B) 
(i)Service on active duty described in this subparagraph is service on active duty pursuant to a call or order to active duty under a provision of law referred to in section 101(a)(13)(B) or under section 12301(d) of this title. Such service does not include service on active duty pursuant to a call or order to active duty under section 12310 of this title.  
(ii)Active service described in this subparagraph is also service under a call to active service authorized by the President or the Secretary of Defense under section 502(f) of title 32 for purposes of responding to a national emergency declared by the President or supported by Federal funds.  
(C)The eligibility age for purposes of subsection (a)(1) may not be reduced below 50 years of age for any person under subparagraph (A). .  
(b)Continuation of Age 60 as Minimum Age for Eligibility of Non-Regular Service Retirees For Health CareSection 1074(b) of such title is amended— 
(1)by inserting (1) after (b); and  
(2)by adding at the end the following new paragraph: 
 
(2)Paragraph (1) does not apply to a member or former member entitled to retired pay for non-regular service under chapter 1223 of this title who is under 60 years of age. .  
(c)Administration of Related Provisions of Law or PolicyWith respect to any provision of law, or of any policy, regulation, or directive of the executive branch that refers to a member or former member of the uniformed services as being eligible for, or entitled to, retired pay under chapter 1223 of title 10, United States Code, but for the fact that the member or former member is under 60 years of age, such provision shall be carried out with respect to that member or former member by substituting for the reference to being 60 years of age a reference to having attained the eligibility age applicable under subsection (f) of section 12731 of title 10, United States Code (as added by subsection (a)), to such member or former member for qualification for such retired pay under subsection (a) of such section.  
EEducation Benefits 
671.Tuition assistance for off-duty training or education 
(a)Clarification of applicability of current authority to commissioned officers on active dutySubsection (b) of section 2007 of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by inserting (other than a member of the Ready Reserve) after active duty the first place it appears; and  
(B)by striking or full-time National Guard duty both places it appears; and  
(2)in paragraph (2)(B), by inserting for which ordered to active duty after active duty service.  
(b)Authority To pay tuition assistance to members of the Ready Reserve 
(1)In generalSubsection (c) of such section is amended to read as follows: 
 
(c) 
(1)Subject to paragraphs (3)(A) and (4), the Secretary of a military department may pay the charges of an educational institution for the tuition or expenses described in subsection (a) of a member of the Selected Reserve.  
(2)Subject to paragraphs (3)(B) and (4), the Secretary of a military department may pay the charges of an educational institution for the tuition or expenses described in subsection (a) of a member of the Individual Ready Reserve who has a military occupational specialty designated by the Secretary for purposes of this subsection.  
(3) 
(A)The Secretary of a military department may not pay charges under paragraph (1) for tuition or expenses of an officer of the Selected Reserve unless the officer agrees to remain a member of the Selected Reserve for at least four years after completion of the education or training for which the charges are paid.  
(B)The Secretary of a military department may not pay charges under paragraph (2) for tuition or expenses of an officer of the Individual Ready Reserve unless the officer agrees to remain in the Selected Reserve or Individual Ready Reserve for at least four years after completion of the education or training for which the charges are paid.  
(4)The Secretary of a military department may require enlisted members of the Selected Reserve or Individual Ready Reserve to agree to serve for up to four years in the Selected Reserve or Individual Ready Reserve, as the case may be, after completion of education or training for which tuition or expenses are paid under paragraph (1) or (2), as applicable. .  
(2)Repeal of superseded provisionSuch section is further amended— 
(A)by striking subsection (d); and  
(B)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively.  
(3)Repayment of unearned benefitSubsection (e) of such section, as redesignated by paragraph (2) of this subsection, is amended— 
(A)by inserting (1) after (e); and  
(B)by adding at the end the following new paragraph: 
 
(2)If a member of the Ready Reserve who enters into an agreement under subsection (c) does not complete the period of service specified in the agreement, the member shall be subject to the repayment provisions of section 303a(e) of title 37. .  
(c)RegulationsSuch section is further amended by adding at the end the following new subsection: 
 
(f)This section shall be administered under regulations prescribed by the Secretary of Defense and the Secretary of Homeland Security for the Coast Guard when it is not operating as a service in the Navy. .  
672.Expansion of Selected Reserve education loan repayment program 
(a)Additional loans eligible for repaymentParagraph (1) of subsection (a) of section 16301 of title 10, United States Code, is amended— 
(1)in subparagraph (B), by striking or at the end;  
(2)in subparagraph (C), by striking the period at the end and inserting ; or; and  
(3)by adding at the end the following new subparagraph: 
 
(D)any loan incurred for educational purposes made by a lender that is— 
(i)an agency or instrumentality of a State;  
(ii)a financial or credit institution (including an insurance company) that is subject to examination and supervision by an agency of the United States or any State;  
(iii)a pension fund approved by the Secretary for purposes of this section; or  
(iv)a nonprofit private entity designated by a State, regulated by such State, and approved by the Secretary for purposes of this section. .  
(b)Eligibility of officersSuch subsection is further amended— 
(1)in paragraph (2)— 
(A)by striking Except as provided in paragraph (3), the Secretary and inserting The Secretary; and  
(B)by striking an enlisted member of the Selected Reserve of the Ready Reserve of an armed force in a reserve component and military specialty and inserting a member of the Selected Reserve of the Ready Reserve of an armed force in a reserve component and officer program or military specialty; and  
(2)by striking paragraph (3).  
(c)Conforming amendmentThe heading of such section is amended to read as follows: 
 
16301.Education loan repayment program: members of the Selected Reserve .  
(d)Clerical amendmentThe table of sections at the beginning of chapter 1609 of such title is amended by striking the item relating to section 16301 and inserting the following new item: 
 
 
16301. Education loan repayment program: members of the Selected Reserve.  .  
FOther Matters 
681.Enhancement of authorities on income replacement payments for Reserves experiencing extended and frequent mobilization for active-duty service 
(a)Clarification of general authoritySubsection (a) of section 910 of title 37, United States Code, is amended by inserting , when the total monthly military compensation of the member is less than the average monthly civilian income after by the Secretary.  
(b)EligibilitySubsection (b) of such section is amended to read as follows: 
 
(b)EligibilitySubject to subsection (c), a reserve component member is entitled to a payment under this section for any full month of active duty of the member— 
(1)while on active duty under an involuntary mobilization order, following the date on which the member— 
(A)completes 18 continuous months of service on active duty under such an order;  
(B)completes 730 cumulative days of service on active duty under such an order during the previous 1,826 days; or  
(C)is involuntarily mobilized for service on active duty for a period of 180 days or more within 180 days following the member's separation from a previous period of involuntary active duty for period of 180 days or more; or  
(2)while retained on active duty under subparagraph (A) or (B) of section 12301(h)(1) of title 10 because of an injury or illness incurred or aggravated while deployed to an area designated for special pay under section 310 of this title after becoming entitled to income replacement pay under paragraph (1). .  
(c)TerminationSubsection (g) of such section is amended to read as follows: 
 
(g)Termination of authorityPayment under this section shall only be made for service performed on or before December 31, 2008. .  
682.Overseas naturalization of military family members 
(a)In generalSection 319 of the Immigration and Nationality Act (8 U.S.C. 1430) is amended by adding at the end the following new subsection: 
 
(e)Any person who is lawfully admitted for permanent residence, is the spouse or child of a member of the Armed Forces, and is authorized to accompany such member and reside in a foreign country with the member pursuant to the member's official orders, and who is so accompanying and residing with the member (in marital union if a spouse), may be naturalized upon compliance with all the requirements of this title except that the person's residence and physical presence in such foreign country shall be treated as residence and physical presence in the United States or any State for the purpose of satisfying the requirements of section 316 or 322 for naturalization and for the purpose of satisfying the requirements of section 101(a)(13)(C)(i) or (ii). .  
(b)Overseas naturalization authoritySection 1701(d) of the National Defense Authorization Act for Fiscal Year 2004 (8 U.S.C. 1443a) is amended by inserting , and persons eligible to meet the residence or physical presence requirements for naturalization pursuant to subsection (e) of section 319 of the Immigration and Nationality Act (8 U.S.C. 1430), after Armed Forces.  
(c)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act and apply to any application of naturalization pending before the Secretary of Homeland Security on or after the date of enactment.  
VIIHEALTH CARE PROVISIONS 
701.Inclusion of TRICARE retail pharmacy program in Federal procurement of pharmaceuticals 
(a)In generalSection 1074g of title 10, United States Code, is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and  
(2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Procurement of pharmaceuticals by TRICARE retail pharmacy programWith respect to any prescription filled on or after October 1, 2007, the TRICARE retail pharmacy program shall be treated as an element of the Department of Defense for purposes of the procurement of drugs by Federal agencies under section 8126 of title 38 to the extent necessary to ensure that pharmaceuticals paid for by the Department of Defense that are provided by pharmacies under the program to eligible covered beneficiaries under this section are subject to the pricing standards in such section 8126. .  
(b)RegulationsThe Secretary of Defense shall, after consultation with the other administering Secretaries under chapter 55 of title 10, United States Code, modify the regulations under subsection (h) of section 1074g of title 10, United States Code (as redesignated by subsection (a)(1) of this section), to implement the requirements of subsection (f) of section 1074g of title 10, United States Code (as amended by subsection (a)(2) of this section). The Secretary shall so modify such regulations not later than December 31, 2007.  
702.Surveys on continued viability of TRICARE Standard and TRICARE Extra 
(a)Requirement for Surveys 
(1)In generalThe Secretary of Defense shall conduct surveys of health care providers and beneficiaries who use TRICARE in the United States to determine, utilizing a reconciliation of the responses of providers and beneficiaries to such surveys, each of the following: 
(A)How many health care providers in TRICARE Prime service areas selected under paragraph (3)(A) are accepting new patients under each of TRICARE Standard and TRICARE Extra.  
(B)How many health care providers in geographic areas in which TRICARE Prime is not offered are accepting patients under each of TRICARE Standard and TRICARE Extra.  
(C)The availability of mental health care providers in TRICARE Prime service areas selected under paragraph (3)(C) and in geographic areas in which TRICARE Prime is not offered.  
(2)BenchmarksThe Secretary shall establish for purposes of the surveys required by paragraph (1) benchmarks for primary care and specialty care providers, including mental health care providers, to be utilized to determine the adequacy of health care providers to beneficiaries eligible for TRICARE.  
(3)Scope of surveysThe Secretary shall carry out the surveys required by paragraph (1) as follows: 
(A)In the case of the surveys required by subparagraph (A) of that paragraph, in at least 20 TRICARE Prime service areas in the United States in each of fiscal years 2008 through 2011.  
(B)In the case of the surveys required by subparagraph (B) of that paragraph, in 20 geographic areas in which TRICARE Prime is not offered and in which significant numbers of beneficiaries who are members of the Selected Reserve reside.  
(C)In the case of the surveys required by subparagraph (C) of that paragraph, in at least 40 geographic areas.  
(4)Priority for surveysIn prioritizing the areas which are to be surveyed under paragraph (1), the Secretary shall— 
(A)consult with representatives of TRICARE beneficiaries and health care and mental health care providers to identify locations where TRICARE Standard beneficiaries are experiencing significant levels of access-to-care problems under TRICARE Standard or TRICARE Extra; and  
(B)give a high priority to surveying health care and mental health care providers in such areas.  
(5)Information from providersThe surveys required by paragraph (1) shall include questions seeking to determine from health care and mental health care providers the following: 
(A)Whether the provider is aware of the TRICARE program.  
(B)What percentage of the provider's current patient population uses any form of TRICARE.  
(C)Whether the provider accepts patients for whom payment is made under the medicare program for health care and mental health care services.  
(D)If the provider accepts patients referred to in subparagraph (C), whether the provider would accept additional such patients who are not in the provider's current patient population.  
(6)Information from beneficiariesThe surveys required by paragraph (1) shall include questions seeking information to determine from TRICARE beneficiaries whether they have difficulties in finding health care and mental health care providers willing to provide services under TRICARE Standard or TRICARE Extra.  
(b)Supervision 
(1)Supervising officialThe Secretary shall designate a senior official of the Department of Defense to take the actions necessary for achieving and maintaining participation of health care and mental health care providers in TRICARE Standard and TRICARE Extra throughout TRICARE in a number that is adequate to ensure the viability of TRICARE Standard for TRICARE beneficiaries.  
(2)DutiesThe official designated under paragraph (1) shall have the following duties: 
(A)To make recommendations to the Secretary for purposes of subsection (a)(2) on appropriate benchmarks for measuring the adequacy of health care and mental health care providers in TRICARE Prime service areas and geographic areas in the United States in which TRICARE Prime is not offered.  
(B)To educate health care and mental health care providers about TRICARE Standard and TRICARE Extra.  
(C)To encourage health care and mental health care providers to accept patients under TRICARE Standard and TRICARE Extra.  
(D)To ensure that TRICARE beneficiaries have the information necessary to locate TRICARE Standard and TRICARE Extra providers readily.  
(E)To recommend adjustments in TRICARE Standard provider payment rates that the official considers necessary to ensure adequate availability of TRICARE Standard providers for TRICARE Standard beneficiaries.  
(c)GAO Review 
(1)Ongoing reviewThe Comptroller General shall, on an ongoing basis, review— 
(A)the processes, procedures, and analysis used by the Department of Defense to determine the adequacy of the number of health care and mental health care providers— 
(i)that currently accept TRICARE Standard or TRICARE Extra beneficiaries as patients under TRICARE Standard in each TRICARE area as of the date of completion of the review; and  
(ii)that would accept TRICARE Standard or TRICARE Extra beneficiaries as new patients under TRICARE Standard or TRICARE Extra, as applicable, within a reasonable time after the date of completion of the review; and  
(B)the actions taken by the Department of Defense to ensure ready access of TRICARE Standard beneficiaries to health care and mental health care under TRICARE Standard in each TRICARE area, including any pending or resolved requests for waiver of payment limits in order to improve access to health care or mental health care in a specific geographic area.  
(2)ReportsThe Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives on a bi-annual basis a report on the results of the review under paragraph (1). Each report shall include the following: 
(A)An analysis of the adequacy of the surveys under subsection (a).  
(B)An identification of any impediments to achieving adequacy of availability of health care and mental health care under TRICARE Standard or TRICARE Extra.  
(C)An assessment of the adequacy of Department of Defense education programs to inform health care and mental health care providers about TRICARE Standard and TRICARE Extra.  
(D)An assessment of the adequacy of Department of Defense initiatives to encourage health care and mental health care providers to accept patients under TRICARE Standard and TRICARE Extra.  
(E)An assessment of the adequacy of information available to TRICARE Standard beneficiaries to facilitate access by such beneficiaries to health care and mental health care under TRICARE Standard and TRICARE Extra.  
(F)An assessment of any need for adjustment of health care and mental health care provider payment rates to attract participation in TRICARE Standard by appropriate numbers of health care and mental health care providers.  
(d)Effective dateThis section shall take effect on October 1, 2007.  
(e)Repeal of superseded requirements and authoritySection 723 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 1073 note) is repealed, effective as of October 1, 2007.  
(f)DefinitionsIn this section: 
(1)The term TRICARE Extra means the option of the TRICARE program under which TRICARE Standard beneficiaries may obtain discounts on cost-sharing as a result of using TRICARE network providers.  
(2)The term TRICARE Prime means the managed care option of the TRICARE program.  
(3)The term TRICARE Prime service area means a geographic are designated by the Department of Defense in which managed care support contractors develop a managed care network under TRICARE Prime.  
(4)The term TRICARE Standard means the option of the TRICARE program that is also known as the Civilian Health and Medical Program of the Uniformed Services, as defined in section 1072(4) of title 10, United States Code.  
(5)The term United States means the United States (as defined in section 101(a) of title 10, United States Code), its possessions (as defined in such section), and the Commonwealth of Puerto Rico.  
VIIIACQUISITION POLICY, ACQUISITION MANAGEMENT, AND RELATED MATTERS 
AProvisions Relating to Major Defense Acquisition Programs 
801.Substantial savings under multiyear contracts 
(a)Definition in regulations of substantial savings under multiyear contracts 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall modify the regulations prescribed pursuant to subsection (b)(2)(A) of section 2306b of title 10, United States Code, to define the term substantial savings for purposes of subsection (a)(1) of such section. Such regulations shall specify that— 
(A)savings that exceed 10 percent of the total anticipated costs of carrying out a program through annual contracts shall be considered to be substantial;  
(B)savings that exceed 5 percent of the total anticipated costs of carrying out a program through annual contracts, but do not exceed 10 percent of such costs, shall not be considered to be substantial unless the Secretary determines in writing that an exceptionally strong case has been made with regard to the findings required by paragraphs (2) through (6) of section 2306b(a) of such title; and  
(C)savings that do not exceed 5 percent of the total anticipated costs of carrying out a program through annual contracts shall not be considered to be substantial.  
(2)Effective dateThe modification required by paragraph (1) shall apply with regard to any multiyear contract that is authorized after the date that is 60 days after the date of the enactment of this Act.  
(b)Report on basis for determinationSection 2306b(i)(3) of title 10, United States Code, is amended by inserting before the period at the end the following: after the head of the agency concerned submits to the congressional defense committees a report on the specific facts supporting the determination of the head of that agency under subsection (a).  
(c)Reports on savings achieved 
(1)Reports requiredNot later than January 15 of 2008, 2009, and 2010, the Secretary shall submit to the congressional defense committees a report on the savings achieved through the use of multiyear contracts that were entered under the authority of section 2306b of title 10, United States Code, and the performance of which was completed in the preceding fiscal year.  
(2)ElementsEach report under paragraph (1) shall specify, for each multiyear contract covered by such report— 
(A)the savings that the Department of Defense estimated it would achieve through the use of the multiyear contract at the time such contract was awarded; and  
(B)the best estimate of the Department on the savings actually achieved under such contract.  
802.Changes to Milestone B certificationsSection 2366a of title 10, United States Code, is amended— 
(1)in subsection (a), by inserting , after receiving a business case analysis, after the milestone decision authority in the matter preceding paragraph (1);  
(2)by redesignating subsections (b), (c), (d), and (e) as subsections (c), (d), (e), and (f), respectively;  
(3)by inserting after subsection (a) the following new subsection (b): 
 
(b)Changes to certification 
(1)The program manager for a major defense acquisition program that has received certification under subsection (a) shall immediately notify the milestone decision authority of any changes to the program that are— 
(A)inconsistent with such certification; or  
(B)deviate significantly from the material provided to the milestone decision authority in support of such certification.  
(2)Upon receipt of information under paragraph (1), the milestone decision authority may withdraw the certification concerned or rescind Milestone B approval (or Key Decision Point B approval in the case of a space program) if the milestone decision authority determines that such action is in the best interest of the national security of the United States. ;  
(4)in subsection (c), as redesignated by paragraph (1)— 
(A)by inserting (1) before The certification; and  
(B)by adding at the end the following new paragraph (2): 
 
(2)Any information provided to the milestone decision authority pursuant to subsection (b) shall be summarized in the first Selected Acquisition Report submitted under section 2432 of this title after such information is received by the milestone decision authority. ; and  
(5)in subsection (e), as so redesignated, by striking subsection (c) and inserting subsection (d).  
803.Comptroller General report on Department of Defense organization and structure for major defense acquisition programs 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on potential modifications of the organization and structure of the Department of Defense for major defense acquisition programs.  
(b)ElementsThe report required by subsection (a) shall include the results of a review, conducted by the Comptroller General for purposes of the report, regarding the feasibility and advisability of, at a minimum, the following: 
(1)Establishing system commands within each military department, each of which commands would be headed by a 4-star general or flag officer, to whom the program managers and program executive officers for major defense acquisition programs would report.  
(2)Revising the acquisition process for major defense acquisition programs by establishing shorter, more frequent acquisition program milestones.  
(3)Requiring certifications of program status to the defense acquisition executive and Congress prior to milestone approval for major defense acquisition programs.  
(4)Establishing a new office (to be known as the Office of Independent Assessment) to provide independent cost estimates and performance estimates for major defense acquisition programs.  
(5)Establishing a milestone system for major defense acquisition programs utilizing the following milestones (or such other milestones as the Comptroller General considers appropriate for purposes of the review): 
(A)Milestone 0The time for the development and approval of a mission need statement for a major defense acquisition program.  
(B)Milestone 1The time for the development and approval of a capability need definition for a major defense acquisition program, including development and approval of a certification statement on the characteristics required for the system under the program and a determination of the priorities among such characteristics.  
(C)Milestone 2The time for technology development and assessment for a major defense acquisition program, including development and approval of a certification statement on technology maturity of elements under the program.  
(D)Milestone 3The time for system development and demonstration for a major defense acquisition program, including development and approval of a certification statement on design proof of concept.  
(E)Milestone 4The time for final design, production prototyping, and testing of a major defense acquisition program, including development and approval of a certification statement on cost, performance, and schedule in advance of initiation of low-rate production of the system under the program.  
(F)Milestone 5The time for limited production and field testing of the system under a major defense acquisition program.  
(G)Milestone 6The time for initiation of full-rate production of the system under a major defense acquisition program.  
(6)Requiring the Milestone Decision Authority for a major defense acquisition program to specify, at the time of Milestone B approval, or Key Decision Point B approval, as applicable, the period of time that will be required to deliver an initial operational capability to the relevant combatant commanders.  
(7)Establishing a materiel solutions process for addressing identified gaps in critical warfighting capabilities, under which process the Under Secretary of Defense for Acquisition, Technology, and Logistics circulates among the military departments and appropriate Defense Agencies a request for proposals for technologies and systems to address such gaps.  
(8)Modifying the role played by chiefs of staff of the Armed Forces in the requirements, resource allocation, and acquisition processes.  
(c)ConsultationIn conducting the review required under subsection (b) for the report required by subsection (a), the Comptroller General shall obtain the views of the following: 
(1)Senior acquisition officials currently serving in the Department of Defense.  
(2)Individuals who formerly served as senior acquisition officials in the Department of Defense.  
(3)Participants in previous reviews of the organization and structure of the Department of Defense for the acquisition of major weapon systems, including the President's Blue Ribbon Commission on Defense Management in 1986.  
(4)Other experts on the acquisition of major weapon systems.  
(5)Appropriate experts in the Government Accountability Office.  
804.Investment strategy for major defense acquisition programs 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the strategies of the Department of Defense for the allocation of funds and other resources under major defense acquisition programs.  
(b)ElementsThe report required by subsection (a) shall address, at a minimum, Department of Defense organizations, procedures, and approaches for the following purposes: 
(1)To establish priorities among needed capabilities under major defense acquisition programs, and to assess the resources (including funds, technologies, time, and personnel) needed to achieve such capabilities.  
(2)To balance cost, schedule, and requirements for major defense acquisition programs to ensure the most efficient use of Department of Defense resources.  
(3)To ensure that the budget, requirements, and acquisition processes of the Department of Defense work in a complementary manner to achieve desired results.  
(c)Role of tri-chair committee in resource allocation 
(1)In generalThe report required by subsection (a) shall also address the role of the committee described in paragraph (2) in the resource allocation process for major defense acquisition programs.  
(2)CommitteeThe committee described in this paragraph is a committee (to be known as the Tri-Chair Committee) composed of the following: 
(A)The Under Secretary of Defense for Acquisition, Technology, and Logistics, who is one of the chairs of the committee.  
(B)The Vice Chairman of the Joint Chiefs of Staff, who is one of the chairs of the committee.  
(C)The Director of Program Analysis and Evaluation, who is one of the chairs of the committee.  
(D)Any other appropriate officials of the Department of Defense, as jointly agreed upon by the Under Secretary and the Vice Chairman.  
(d)RecommendationsThe report required by subsection (a) shall include any recommendations, including recommendations for legislative action, that the Secretary considers appropriate to improve the organizations, procedures, and approaches described in the report.  
805.Report on implementation of recommendations on total ownership cost for major weapon systems 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the extent of the implementation of the recommendations set forth in the February 2003 report of the Government Accountability Office entitled Setting Requirements Differently Could Reduce Weapon Systems' Total Ownership Costs.  
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)For each recommendation described in subsection (a) that has been implemented, or that the Secretary plans to implement— 
(A)a summary of all actions that have been taken to implement such recommendation; and  
(B)a schedule, with specific milestones, for completing the implementation of such recommendation.  
(2)For each recommendation that the Secretary has not implemented and does not plan to implement— 
(A)the reasons for the decision not to implement such recommendation; and  
(B)a summary of any alternative actions the Secretary plans to take to address the purposes underlying such recommendation.  
(3)A summary of any additional actions the Secretary has taken or plans to take to ensure that total ownership cost is appropriately considered in the requirements process for major weapon systems.  
BAmendments Relating to General Contracting Authorities, Procedures, and Limitations 
821.Enhanced competition requirements for task and delivery order contracts 
(a)Limitation on single award contractsSection 2304a(d) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and  
(2)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)No task or delivery order contract in an amount estimated to exceed $100,000,000 (including all options) may be awarded to a single contractor unless the head of the agency determines in writing that— 
(A)because of the size, scope, or method of performance of the requirement, it would not be practical to award multiple task or delivery order contracts;  
(B)the task or delivery orders expected under the contract are so integrally related that only a single contractor can reasonably perform the work;  
(C)the contract provides only for firm, fixed price task orders or delivery orders for— 
(i)products for which unit prices are established in the contract; or  
(ii)services for which prices are established in the contract for the specific tasks to be performed; or  
(D)only one contractor is qualified and capable of performing the work at a reasonable price to the government. .  
(b)Enhanced competition for orders in excess of $5,000,000Section 2304c of such title is amended— 
(1)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;  
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Enhanced competition for orders in excess of $5,000,000In the case of a task or delivery order in excess of $5,000,000, the requirement to provide all contractors a fair opportunity to be considered under subsection (b) is not met unless all such contractors are provided, at a minimum— 
(1)a notice of the task or delivery order that includes a clear statement of the agency's requirements;  
(2)a reasonable period of time to provide a proposal in response to the notice;  
(3)disclosure of the significant factors and subfactors, including cost or price, that the agency expects to consider in evaluating such proposals, and their relative importance;  
(4)in the case of an award that is to be made on a best value basis, a written statement documenting the basis for the award and the relative importance of quality and price or cost factors; and  
(5)an opportunity for a post-award debriefing consistent with the requirements of section 2305(b)(5) of this title. ; and  
(3)by striking subsection (e), as redesignated by paragraph (1), and inserting the following new subsection (e): 
 
(e)Protests 
(1)A protest is not authorized in connection with the issuance or proposed issuance of a task or delivery order except for— 
(A)a protest on the ground that the order increases the scope, period, or maximum value of the contract under which the order is issued; or  
(B)a protest of an order valued in excess of $5,000,000.  
(2)Notwithstanding section 3556 of title 31, the Comptroller General of the United States shall have exclusive jurisdiction of a protest authorized under paragraph (1)(B). .  
(c)Effective dates 
(1)Single award contractsThe amendments made by subsection (a) shall take effect on the date that is 60 days after the date of the enactment of this Act, and shall apply with respect to any contract awarded on or after such date.  
(2)Orders in excess of $5,000,000The amendments made by subsection (b) shall take effect on the date that is 60 days after the date of the enactment of this Act, and shall apply with respect to any task or delivery order awarded on or after such date.  
822.Clarification of rules regarding the procurement of commercial items 
(a)Treatment of subsystems, components, and spare parts as commercial items 
(1)In generalSection 2379 of title 10, United States Code, is amended— 
(A)by striking subsection (b) and inserting the following new subsection (b): 
 
(b)Treatment of subsystems as commercial itemsA subsystem of a major weapon system shall be treated as a commercial item and purchased under procedures established for the procurement of commercial items only if— 
(1)the subsystem is intended for a major weapon system that is being purchased, or has been purchased, under procedures established for the procurement of commercial items in accordance with the requirements of subsection (a);  
(2)the Secretary of Defense determines that— 
(A)the subsystem is a commercial item, as defined in section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)); and  
(B)the treatment of the subsystem as a commercial item is necessary to meet national security objectives; or  
(3)the contractor demonstrates that it has sold, leased, or licensed the subsystem or an item that is the same as the subsystem, but for modifications described in subparagraphs (B) and (C) of section 4(12) of the Office of Federal Procurement Policy Act, in significant quantities to the general public. ;   
(B)by redesignating subsections (c) and (d) as subsections (e) and (f), respectively; and  
(C)by inserting after subsection (b) the following new subsections (c) and (d): 
 
(c)Treatment of components and spare parts as commercial itemsA component or spare part for a major weapon system may be treated as a commercial item, and purchased under procedures established for the procurement of commercial items, only if— 
(1)the component or spare part is intended for— 
(A)a major weapon system that is being purchased, or has been purchased, under procedures established for the procurement of commercial items in accordance with the requirements of subsection (a); or  
(B)a subsystem of a major weapon system that is being purchased, or has been purchased, under procedures established for the procurement of commercial items in accordance with the requirements of subsection (b); or  
(2)the contractor demonstrates that it has sold, leased, or licensed the component or spare part, or an item that is the same as the component or spare part, but for modifications described in subparagraphs (B) and (C) of section 4(12) of the Office of Federal Procurement Policy Act, in significant quantities to the general public.  
(d)Price informationIn the case of any major weapon system, subsystem, component, or spare part purchased under procedures established for the procurement of commercial items under the authority of this section, the contractor shall provide data other than certified cost or pricing data, including information on prices at which the same item or similar items have previously been sold to the general public, that is adequate for evaluating, through price analysis, the reasonableness of the price of the contract, subcontract, or modification of the contract or subcontract pursuant to which such major weapon system, subsystem, component or spare part, as the case may be, will be purchased. .  
(2)Conforming amendment to technical data provisionSection 2321(f)(2) of such title is amended by striking (whether or not under a contract for commercial items) and inserting (other than technical data for a subsystem, component, or spare part that is determined to be a commercial item in accordance with the requirements of section 2379 of this title).  
(b)Sales of commercial items to nongovernmental entitiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall modify the regulations of the Department of Defense on the procurement of commercial items in order to clarify that the terms general public and nongovernmental entities in such regulations do not include the following: 
(1)The Federal Government or a State, local, or foreign government.  
(2)A contractor or subcontractor acting on behalf of the Federal Government or a State, local, or foreign government.  
(c)Harmonization of thresholds for cost or pricing dataSection 2306a(b)(3)(A) of title 10, United States Code, is amended by striking $500,000 and inserting the amount specified in subsection (a)(1)(A)(i), as adjusted from time to time under subsection (a)(7),.  
823.Clarification of rules regarding the procurement of commercial servicesNotwithstanding section 8002(d) of the Federal Acquisition Streamlining Act of 1994 (41 U.S.C. 264 note), the Secretary of Defense shall modify the regulations of the Department of Defense on procurements for or on behalf of the Department of Defense in order to prohibit the use of time and materials contracts or labor-hour contracts to purchase as commercial items any category of commercial services other than the following: 
(1)Commercial services procured for support of a commercial item, as described in section 4(12)(E) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(E)).  
(2)Emergency repair services.  
824.Modification of competition requirements for purchases from Federal Prison Industries 
(a)Modification of competition requirements 
(1)In generalSection 2410n of title 10, United States Code, is amended by striking subsections (a) and (b) and inserting the following new subsections (a) and (b): 
 
(a)Products for which Federal Prison Industries does not have significant market share 
(1)Before purchasing a product listed in the latest edition of the Federal Prison Industries catalog under section 4124(d) of title 18 for which Federal Prison Industries does not have a significant market share, the Secretary of Defense shall conduct market research to determine whether the product is comparable to products available from the private sector that best meet the needs of the Department in terms of price, quality, and time of delivery.  
(2)If the Secretary determines that a Federal Prison Industries product described in paragraph (1) is not comparable in price, quality, or time of delivery to products of the private sector that best meets the needs of the Department in terms of price, quality, and time of delivery, the Secretary shall use competitive procedures for the procurement of the product, or shall make an individual purchase under a multiple award contract in accordance with the competition requirements applicable to such contract. In conducting such a competition, the Secretary shall consider a timely offer from Federal Prison Industries.  
(b)Products for which Federal Prison Industries has significant market share 
(1)The Secretary of Defense may purchase a product listed in the latest edition of the Federal Prison Industries catalog for which Federal Prison Industries has a significant market share only if the Secretary uses competitive procedures for the procurement of the product or makes an individual purchase under a multiple award contract in accordance with the competition requirements applicable to such contract. In conducting such a competition, the Secretary shall consider a timely offer from Federal Prison Industries.  
(2)For purposes of this subsection, Federal Prison Industries shall be treated as having a significant share of the market for a product if the Secretary, in consultation with the Administrator of Federal Procurement Policy, determines that the Federal Prison Industries' share of the Department of Defense market for the category of products including such product is greater than 5 percent. .  
(2)Effective dateThe amendment made by subsection (a) shall take effect 60 days after the date of the enactment of this Act.  
(b)List of products for which Federal Prison Industries has significant market share 
(1)Initial listNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall publish a list of product categories for which Federal Prison Industries' share of the Department of Defense market is greater than 5 percent, based on the most recent fiscal year for which data is available.  
(2)ModificationThe Secretary may modify the list published under paragraph (1) at any time if the Secretary determines that new data require adding a product category to the list or omitting a product category from the list.  
(3)ConsultationThe Secretary shall carry out this subsection in consultation with the Administrator for Federal Procurement Policy.  
825.Five-year extension of authority to carry out certain prototype projectsSection 845(i) of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note) is amended by striking September 30, 2008 and inserting September 30, 2013.  
826.Multiyear procurement authority for electricity from renewable energy sources 
(a)Multiyear procurement authorizedChapter 141 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2410q.Multiyear procurement authority: purchase of electricity from renewable energy sources 
(a)Multiyear contracts authorizedSubject to subsection (b), the Secretary of Defense may enter into contracts for a period not to exceed 10 years for the purchase of electricity from sources of renewable energy, as that term is defined in section 203(b)(2) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)(2)).  
(b)Limitations on contracts for periods in excess of five yearsThe Secretary may exercise the authority in subsection (a) to enter a contract for a period in excess of five years only if the Secretary determines, on the basis of a business case prepared by the Department of Defense that— 
(1)the proposed purchase of electricity under such contract is cost effective for the Department of Defense; and  
(2)it would not be possible to purchase electricity from the source in an economical manner without the use of a contract for a period in excess of five years. .  
(b)Clerical amendmentThe table of sections at the beginning of chapter 141 of such title is amended by adding at the end the following new item: 
 
 
2410q. Multiyear procurement authority: purchase of electricity from renewable energy sources.  .  
CAcquisition Policy and Management 
841.Joint Requirements Oversight Council 
(a)AdvisorsSection 181 of title 10, United States Code, is amended— 
(1)by redesignating subsection (c) as subsection (d); and  
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)AdvisorsThe Under Secretary of Defense for Acquisition, Technology, and Logistics and the Under Secretary of Defense (Comptroller) shall serve as advisors to the Council on matters within their authority and expertise. .  
(b)ConsultationSection 2433(e)(2) of such title is amended by inserting , after consultation with the Joint Requirements Oversight Council regarding program requirements, after Secretary of Defense in the matter preceding subparagraph (A).  
842.Management structure for the procurement of contract services 
(a)Authority To establish contract support acquisition centersSubsection (b) of section 2330 of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)Each senior official responsible for the management of acquisition of contract services is authorized to establish a center (to be known as a Contract Support Acquisition Center) to act as executive agent for the acquisition of contract services. Any center so established shall be subject to the provisions of subsection (c). .  
(b)Direction, staff, and supportSuch section is further amended— 
(1)by redesignating subsection (c) as subsection (d); and  
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Direction, staff, and support of contract support acquisition centers 
(1)The Contract Support Acquisition Center established by a senior official responsible for the management of acquisition of contract services under subsection (b)(4) shall be subject to the direction, supervision, and oversight of such senior official.  
(2)The Secretary of Defense or the Secretary of the military department concerned may transfer to a Contract Support Acquisition Center any personnel under the authority of such Secretary whose principal duty is the acquisition of contract services.  
(3) 
(A)Except as provided in subparagraph (E), the Secretary of Defense may accept from the head of a department or agency outside the Department of Defense a transfer to any Contract Support Acquisition Center under subsection (b)(4) of all or part of any organizational unit of such other department or agency that is primarily engaged in the acquisition of contract services if, during the most recent year for which data is available before such transfer, more than 50 percent of the contract services acquired by such organizational unit (as determined on the basis of cost) were acquired on behalf of the Department of Defense.  
(B)The head of a department or agency outside the Department of Defense may transfer in accordance with this paragraph an organizational unit that is authorized to be accepted under subparagraph (A).  
(C)A transfer under this paragraph may be made and accepted only pursuant to a memorandum of understanding entered into by the head of the department or agency making the transfer and the Secretary of Defense.  
(D)A transfer of an organizational unit under this paragraph shall include the transfer of the personnel of such organizational unit, the assets of such organizational unit, and the contracts of such organizational unit, to the extent provided in the memorandum of understanding governing the transfer of the unit.  
(E)This paragraph does not authorize a transfer of the multiple award schedule program of the General Services Administration as described in section 2302(2)(C) of this title. .  
843.Specification of amounts requested for procurement of contract services 
(a)Specification of amounts requestedThe budget justification materials submitted to Congress in support of the budget of the Department of Defense for any fiscal year after fiscal year 2008 shall identify clearly and separately the amounts requested in each budget account for the procurement of contract services.  
(b)Contract services definedIn this section, the term contract services— 
(1)means services from contractors; but  
(2)excludes services relating to research and development and services relating to military construction.  
844.Department of Defense Acquisition Workforce Development Fund 
(a)PurposeThe purpose of this section is to ensure that the Department of Defense acquisition workforce has the capacity, in both personnel and skills, needed to properly perform its mission, provide appropriate oversight of contractor performance, and ensure that the Department receives the best value for the expenditure of public resources.  
(b)Department of defense acquisition workforce development fund 
(1)EstablishmentThe Secretary of Defense shall establish a fund to be known as the Department of Defense Acquisition Workforce Fund (in this section referred to as the Fund) to provide funds for the recruitment, training, and retention of acquisition personnel of the Department of Defense for the purpose of this section.  
(2)ManagementThe Fund shall be managed by a senior official of the Department of Defense designated by the Secretary for that purpose.  
(c)Elements 
(1)In generalThe Fund shall consist of amounts as follows: 
(A)Amounts credited to the Fund under paragraph (2).  
(B)Any other amounts appropriated to, credited to, or deposited into the Fund by law.  
(2)Credits to the fund 
(A)There shall be credited to the Fund an amount equal to the applicable percentage for a fiscal year of all amounts expended by the Department of Defense in such fiscal year for contract services, other than services relating to research and development and services relating to military construction.  
(B)Not later than 30 days after the end of the first fiscal year quarter of fiscal year 2008, and 30 days after the end of each fiscal year quarter thereafter, the head of each military department and Defense Agency shall remit to the Secretary of Defense an amount equal to the applicable percentage for such fiscal year of the amount expended by such military department or Defense Agency, as the case may be, during such fiscal year quarter for services covered by subparagraph (A). Any amount so remitted shall be credited to the Fund under subparagraph (A).  
(C)For purposes of this paragraph, the applicable percentage for a fiscal year is a percentage as follows: 
(i)For fiscal year 2008, 0.5 percent.  
(ii)For fiscal year 2009, 1 percent.  
(iii)For fiscal year 2010, 1.5 percent.  
(iv)For any fiscal year after fiscal year 2010, 2 percent.  
(d)Availability of funds 
(1)In generalSubject to the provisions of this subsection, amounts in the Fund shall be available to the Secretary of Defense for expenditure, or for transfer to a military department or Defense Agency, for the recruitment, training, and retention of acquisition personnel of the Department of Defense for the purpose of this section, including for the provision of training and retention incentives to the acquisition workforce of the Department as of the date of the enactment of this Act.  
(2)Limitation on payments to or for contractorsAmounts in the Fund shall not be available for payments to contractors or contractor employees, other than for the purpose of providing training to Department of Defense employees.  
(3)Prohibition on payment of base salary of current employeesAmounts in the Fund may not be used to pay the base salary of any person who is an employee of the Department as of the date of the enactment of this Act.  
(4)Duration of availabilityAmounts credited to the Fund under subsection (c)(2) shall remain available for expenditure in the fiscal year for which credited and the two succeeding fiscal years.  
(e)Annual reportNot later than 60 days after the end of each fiscal year beginning with fiscal year 2008, the Secretary of Defense shall submit to the congressional defense committees a report on the operation of the Fund during such fiscal year. Each report shall include, for the fiscal year covered by such report, the following: 
(1)A statement of the amounts remitted to the Secretary for crediting to the Fund for such fiscal year by each military department and Defense Agency, and a statement of the amounts credited to the Fund for such fiscal year.  
(2)A description of the expenditures made from the Fund (including expenditures following a transfer of amounts in the Fund to a military department or Defense Agency) in such fiscal year, including the purpose of such expenditures.  
(3)A description and assessment of improvements in the Department of Defense acquisition workforce resulting from such expenditures.  
(4)A statement of the balance remaining in the Fund at the end of such fiscal year.  
(f)Defense agency definedIn this section, the term Defense Agency has the meaning given that term in section 101(a) of title 10, United States Code.  
(g)Expedited hiring authority 
(1)In generalFor purposes of sections 3304, 5333, and 5753 of title 5, United States Code, the Secretary of Defense may— 
(A)designate any category of acquisition positions within the Department of Defense as shortage category positions; and  
(B)utilize the authorities in such sections to recruit and appoint highly qualified persons directly to positions so designated.  
(2)SunsetThe Secretary may not appoint a person to a position of employment under this subsection after September 30, 2012.  
845.Inventories and reviews of contracts for services based on cost or time of performance 
(a)Preparation of lists of activities under contracts for services 
(1)Preparation of listsNot later than the end of the third quarter of each fiscal year beginning with fiscal year 2008, the Secretary of each military department and the head of each Defense Agency shall submit to the Secretary of Defense a list of the activities performed during the preceding fiscal year pursuant to contracts for services for or on behalf of such military department or Defense Agency, as the case may be, under which the contractor is paid on the basis of the cost or time of performance, rather than specific tasks performed or results achieved.  
(2)List elementsThe entry for an activity on a list under paragraph (1) shall include, for the fiscal year covered by such entry, the following: 
(A)The fiscal year for which the activity first appeared on a list under this section.  
(B)The number of full-time contractor employees (or its equivalent) paid for the performance of the activity.  
(C)A determination whether the contract pursuant to which the activity is performed is a personal services contract.  
(D)The name of the Federal official responsible for the management of the contract pursuant to which the activity is performed.  
(E)With respect to a list for a fiscal year after fiscal year 2008, information on plans and written determinations made pursuant to subsection (c)(2).  
(b)Public availability of listsNot later than 30 days after the date on which lists are required to be submitted to the Secretary of Defense under subsection (a), the Secretary shall— 
(1)transmit to the congressional defense committees a copy of the lists so submitted to the Secretary;  
(2)make such lists available to the public; and  
(3)publish in the Federal Register a notice that such lists are available to the public.  
(c)Review and planning requirements 
(1)Review of listsWithin a reasonable time after the date on which a notice of the public availability of a list is published under subsection (b)(3), the Secretary of the military department or head of the Defense Agency concerned shall— 
(A)review the contracts and activities included on the list;  
(B)ensure that— 
(i)each contract on the list that is a personal services contract has been entered into, and is being performed, in accordance with applicable statutory and regulatory requirements;  
(ii)the activities on the list do not include any inherently governmental functions; and  
(iii)to the maximum extent practicable, the activities on the list do not include any functions closely associated with inherently governmental functions; and  
(C)for each activity on the list, either— 
(i)develop a plan to convert the activity to performance by Federal employees, convert the contract to a performance-based contract, or terminate the activity; or  
(ii)make a written determination that it is not practicable for the military department or Defense Agency, as the case may be, to take any of the actions otherwise required under clause (i).  
(2)Elements of determinationA written determination pursuant to subparagraph (B)(ii) shall be accompanied by— 
(A)a statement of the basis for the determination; and  
(B)a description of the resources that will be made available to ensure adequate planning, management, and oversight for each contract covered by the determination.  
(d)Challenges to lists 
(1)In generalAn interested party may submit to the Secretary of the military department or head of the Defense Agency concerned a challenge to the omission of a particular activity from, or the inclusion of a particular activity on, a list made available to the public under subsection (b).  
(2)Interested party definedIn this subsection, the term interested party, with respect to an activity referred to in subsection (a), means— 
(A)the contractor performing the activity;  
(B)an officer or employee of an organization within the military department or Defense Agency concerned that is responsible for the performance of the activity; or  
(C)the head of any labor organization referred to in section 7103(a)(4) of title 5, United States Code, that includes within its membership officers or employees or an organization described in subparagraph (B).  
(3)Deadline for challengeA challenge to a list shall be submitted under paragraph (1) not later than 30 days after the date of the publication of the notice of public availability of the list under subsection (b)(3).  
(4)Resolution of challengeNot later than 30 days of the receipt by the Secretary of a military department or head of a Defense Agency of a challenge to a list under this subsection, an official designated by the Secretary of the military department or the head of the Defense Agency, as the case may be, shall— 
(A)determine whether or not the challenge is valid; and  
(B)submit to the interested party concerned a written notification of the determination, together with a discussion of the rationale for the determination.  
(5)Action following determination of valid challengeIf the Secretary of a military department or head of a Defense Agency determines under paragraph (4)(A) that a challenge under this subsection to a list under this section is valid, such official shall— 
(A)notify the Secretary of Defense of the determination; and  
(B)adjust the next list submitted by such official under subsection (a) after the date of the determination to reflect the resolution of the challenge.  
(e)Rules of construction 
(1)No authorization of performance of personal servicesNothing in this section shall be construed to authorize the performance of personal services by a contractor except where expressly authorized by a provision of statute other than this section.  
(2)No public-private competition for conversion of performance of certain functionsNo public-private competition may be required under this section, Office of Management and Budget Circular A–76, or any other provision of law or regulation before a function closely associated with inherently governmental functions is converted to performance by Federal employees.  
(f)DefinitionsIn this section: 
(1)The term Defense Agency has the meaning given that term in section 101(a) of title 10, United States Code.  
(2)The term function closely associated with inherently governmental functions has the meaning given that term in section 2383(b)(3) of title 10, United States Code.  
(3)The term inherently governmental functions has the meaning given that term in section 2383(b)(2) of title 10, United States Code.  
(4)The term personal services contract means a contract under which, as a result of its terms or conditions or the manner of its administration during performance, contractor personnel are subject to the relatively continuous supervision and control of one or more Government officers or employees, except that the giving of an order for a specific article or service, with the right to reject the finished product or result, is not the type of supervision or control that makes a contract a personal services contract.  
846.Internal controls for procurements on behalf of the Department of Defense by certain non-defense agencies 
(a)Limitation on procurements on behalf of department of defenseExcept as provided in subsection (b), no official of the Department of Defense may place an order, make a purchase, or otherwise procure property or services for the Department of Defense in an amount in excess of $100,000 through a non-defense agency in any fiscal year if— 
(1)the head of the non-defense agency has not certified that the non-defense agency will comply with defense procurement requirements during that fiscal year;  
(2)in the case of a covered non-defense agency that has been determined under this section to be not compliant with defense procurement requirements, such determination has not been terminated in accordance with subsection (c); or  
(3)in the case of a covered non-defense agency for which a memorandum of understanding is required by subsection (e)(4), the Inspector General of the Department of Defense and the Inspector General of the non-defense agency have not yet entered into such a memorandum of understanding.  
(b)Exception for procurements of necessary property and services 
(1)In generalThe limitation in subsection (a) shall not apply to the procurement of property and services on behalf of the Department of Defense by a non-defense agency during any fiscal year for which there is in effect a written determination of the Under Secretary of Defense for Acquisition, Technology, and Logistics that it is necessary in the interest of the Department of Defense to procure property and services through the non-defense agency during such fiscal year.  
(2)Scope of particular exceptionA written determination with respect to a non-defense agency under paragraph (1) shall apply to any category of procurements through the non-defense agency that is specified in the determination.  
(c)Termination of applicability of certain limitationIn the event the limitation under subsection (a)(2) applies to a covered non-defense agency, the limitation shall cease to apply to the non-defense agency on the date on which the Inspector General of the Department of Defense and the Inspector General of the non-defense agency jointly— 
(1)determine that the non-defense agency is compliant with defense procurement requirements; and  
(2)notify the Secretary of Defense of that determination.  
(d)Compliance with defense procurement requirementsFor the purposes of this section, a non-defense agency is compliant with defense procurement requirements if the procurement policies, procedures, and internal controls of the non-defense agency applicable to the procurement of products and services on behalf of the Department of Defense, and the manner in which they are administered, are adequate to ensure the compliance of the non-defense agency with the requirements of laws and regulations (including applicable Department of Defense financial management regulations) that apply to procurements of property and services made directly by the Department of Defense.  
(e)Inspectors general reviews and determinations 
(1)In generalFor each covered non-defense agency, the Inspector General of the Department of Defense and the Inspector General of such non-defense agency shall, not later than the date specified in paragraph (2), jointly— 
(A)review— 
(i)the procurement policies, procedures, and internal controls of such non-defense agency that are applicable to the procurement of property and services on behalf of the Department by such non-defense agency; and  
(ii)the administration of such policies, procedures, and internal controls; and  
(B)determine in writing whether such non-defense agency is or is not compliant with defense procurement requirements.  
(2)Deadline for reviews and determinationsThe reviews and determinations required by paragraph (1) shall take place as follows: 
(A)In the case of the General Services Administration, by not later than March 15, 2010.  
(B)In the case of each of the Department of the Treasury, the Department of the Interior, and the National Aeronautics and Space Administration, by not later than March 15, 2011.  
(C)In the case of each of the Department of Veterans Affairs and the National Institutes of Health, by not later than March 15, 2012.  
(3)Separate reviews and determinationsThe Inspector General of the Department of Defense and the Inspector General of a covered non-defense agency may by joint agreement conduct separate reviews of the procurement of property and services on behalf of the Department of Defense that are conducted by separate business units, or under separate governmentwide acquisition contracts, of the non-defense agency. If such separate reviews are conducted, the Inspectors General shall make a separate determination under paragraph (1)(B) with respect to each such separate review.  
(4)Memoranda of understanding for reviews and determinationsNot later than one year before a review and determination is required under this subsection with respect to a covered non-defense agency, the Inspector General of the Department of Defense and the Inspector General of the covered non-defense agency shall enter into a memorandum of understanding with each other to carry out such review and determination.  
(f)Treatment of procurements for fiscal year purposesFor the purposes of this section, a procurement shall be treated as being made during a particular fiscal year to the extent that funds are obligated by the Department of Defense for the procurement in that fiscal year.  
(g)Resolution of disagreementsIf the Inspector General of the Department of Defense and the Inspector General of a covered non-defense agency are unable to agree on a joint determination under subsection (c) or (e), a determination by the Inspector General of the Department of Defense under such subsection shall be conclusive for the purposes of this section.  
(h)DefinitionsIn this section: 
(1)The term covered non-defense agency means each of the following: 
(A)The General Services Administration.  
(B)The Department of the Treasury.  
(C)The Department of the Interior.  
(D)The National Aeronautics and Space Administration.  
(E)The Department of Veterans Affairs.  
(F)The National Institutes of Health.  
(2)The term governmentwide acquisition contract, with respect to a covered non-defense agency, means a task or delivery order contract that— 
(A)is entered into by the non-defense agency; and  
(B)may be used as the contract under which property or services are procured for one or more other departments or agencies of the Federal Government.  
DDepartment of Defense Contractor Matters 
861.Protection for contractor employees from reprisal for disclosure of certain information 
(a)Increased protection from reprisalSubsection (a) of section 2409 of title 10, United States Code, is amended— 
(1)by striking disclosing to a Member of Congress or an authorized official of an agency or the Department of Justice and inserting disclosing to a Member of Congress, a representative of a committee of Congress, an Inspector General, the Government Accountability Office, a Department of Defense employee responsible for contract oversight or management, or an authorized official of an agency or the Department of Justice, including in the case of a disclosure made in the ordinary course of an employee's duties,; and  
(2)by striking information relating to a substantial violation of law related to a contract and inserting information that the employee reasonably believes is evidence of gross mismanagement of a Department of Defense contract, a gross waste of Department of Defense funds, a substantial and specific danger to public health or safety, or a violation of law related to a Department of Defense contract.  
(b)Acceleration of schedule for denying relief or providing remedySubsection (c) of such section is amended— 
(1)in paragraph (1)— 
(A)by inserting after (1) the following: Not later than 90 days after receiving an Inspector General report pursuant to subsection (b), the head of the agency concerned shall determine whether the contractor concerned has subjected the complainant to a reprisal prohibited under subsection (a).; and  
(B)by adding at the end the following new subparagraphs: 
 
(D)In the event the disclosure relates to a cost-plus contract, prohibit the contractor from receiving one or more award fee payments to which the contractor would otherwise be eligible until such time as the contractor takes the actions ordered by the head of the agency pursuant to subparagraphs (A) through (C).  
(E)Take the reprisal into consideration in any past performance evaluation of the contractor for the purpose of a contract award. ;  
(2)by redesignating paragraph (3) as paragraph (4); and  
(3)by inserting after paragraph (2) the following new paragraph: 
 
(3) 
(A)In the case of a disclosure that relates to a contract covered under subsection (f), not later than 90 days after receipt of a written determination under paragraph (1), a complainant who is aggrieved by the determination or by an action that the agency head has taken or failed to take pursuant to such determination may bring an action at law or equity for de novo review to seek compensatory damages and other relief available under this section in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. Such an action shall, at the request of either party to the action, be tried by the court with a jury.  
(B)In the event that a determination by an agency head pursuant to paragraph (1) has not been made within 15 months after a complaint is submitted under subsection (b), and such delay is not shown to be due to the bad faith of the complainant, the complainant shall be deemed to have exhausted the complainant's administrative remedies with respect to the complaint and may bring an action at law or equity described under subparagraph (A). .  
(c)Legal burden of proofSuch section is further amended— 
(1)by redesignating subsection (e) as subsection (g); and  
(2)by inserting after subsection (d) the following new subsection: 
 
(e)Legal burden of proofThe legal burdens of proof specified in section 1221(e) of title 5 shall be controlling for the purposes of any investigation conducted by an inspector general, decision by the head of an agency, or hearing to determine whether discrimination prohibited under this section has occurred. .  
(d)Requirement To notify employees of rights related to protection from reprisalSuch section, as amended by subsection (c), is further amended by inserting after subsection (e) the following new subsection: 
 
(f)Notice of rights related to protection from reprisal 
(1)In generalEach Department of Defense contract in excess of $5,000,000, other than a contract for the purchase of commercial items, shall include a clause requiring the contractor to ensure that all employees of the contractor who are working on Department of Defense contracts are notified of— 
(A)their rights under this section;  
(B)the fact that the restrictions imposed by any employee contract, employee agreement, or non-disclosure agreement may not supersede, conflict with, or otherwise alter the employee rights provided for under this section; and  
(C)the telephone number for the whistleblower hotline of the Inspector General of the Department of Defense.  
(2)Form of noticeThe notice required by paragraph (1) shall be made by posting the required information at a prominent place in each workplace where employees working on the contract regularly work. .  
862.Requirements for defense contractors relating to certain former Department of Defense officials 
(a)Requirements 
(1)In generalChapter 141 of title 10, United States Code, as amended by section 826 of this Act, is further amended by adding at the end the following new section: 
 
2410r.Defense contractors: requirements concerning former Department of Defense officials 
(a)In GeneralEach contract for the procurement of goods or services in excess of $10,000,000, other than a contract for the procurement of commercial items, that is entered into by the Department of Defense shall include a provision under which the contractor agrees to submit to the Secretary of Defense, not later than April 1 of each year such contract is in effect, a written report setting forth the information required by subsection (b).  
(b)Report InformationExcept as provided in subsection (c), a report by a contractor under subsection (a) shall— 
(1)list the name of each person who— 
(A)is a former officer or employee of the Department of Defense or a former or retired member of the armed forces who served— 
(i)in an Executive Schedule position under subchapter II of chapter 53 of title 5;  
(ii)in a position in the Senior Executive Service under subchapter VIII of chapter 53 of title 5;  
(iii)in a general or flag officer position compensated at a rate of pay for grade 0–7 or above under section 201 of title 37; or  
(iv)as a program manager, deputy program manager, procuring contracting officer, administrative contracting officer, source selection authority, member of the source selection evaluation board, or chief of a financial or technical evaluation team for a contract with a value in excess of $10,000,000; and  
(B)during the preceding calendar year was provided compensation by the contractor, if such compensation was first provided by the contractor not more than two years after such officer, employee, or member left service in the Department of Defense; and  
(2)in the case of each person listed under paragraph (1)— 
(A)identify the agency in which such person was employed or served on active duty during the last two years of such person’s service with the Department of Defense;  
(B)state such person’s job title and identify each major defense system, if any, on which such person performed any work with the Department of Defense during the last two years of such person’s service with the Department; and  
(C)state such person’s current job title with the contractor and identify each major defense system on which such person has performed any work on behalf of the contractor.  
(c)Duplicate Information Not RequiredAn annual report submitted by a contractor pursuant to subsection (b) need not provide information with respect to any former officer or employee of the Department of Defense or former or retired member of the armed forces if such information has already been provided in a previous annual report filed by such contractor under this section. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 141 of such title, as so amended, is further amended by adding at the end the following new item: 
 
 
2410r. Defense contractors: requirements concerning former Department of Defense officials.  .  
(b)Effective DateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to contracts entered into on or after that date.  
863.Report on contractor ethics programs of major defense contractors 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the internal ethics programs of major defense contractors.  
(b)ElementsThe report required by subsection (a) shall address, at a minimum— 
(1)the extent to which major defense contractors have internal ethics programs in place;  
(2)the extent to which the ethics programs described in paragraph (1) include— 
(A)the availability of internal mechanisms, such as hotlines, for contractor employees to report conduct that may violate applicable requirements of law or regulation;  
(B)notification to contractor employees of the availability of external mechanisms, such as the hotline of the Inspector General of the Department of Defense, for the reporting of conduct that may violate applicable requirements of law or regulation;  
(C)notification to contractor employees of their right to be free from reprisal for disclosing a substantial violation of law related to a contract, in accordance with section 2409 of title 10, United States Code;  
(D)ethics training programs for contractor officers and employees;  
(E)internal audit or review programs to identify and address conduct that may violate applicable requirements of law or regulation;  
(F)self-reporting requirements, under which contractors report conduct that may violate applicable requirements of law or regulation to appropriate government officials;  
(G)disciplinary action for contractor employees whose conduct is determined to have violated applicable requirements of law or regulation; and  
(H)appropriate management oversight to ensure the successful implementation of such ethics programs;  
(3)the extent to which the Department of Defense monitors or approves the ethics programs of major defense contractors; and  
(4)the advantages and disadvantages of legislation requiring that defense contractors develop internal ethics programs and requiring that specific elements be included in such ethics programs.  
(c)Access to informationIn accordance with the contract clause required pursuant to section 2313(c) of title 10, United States Code, each major defense contractor shall provide the Comptroller General access to information requested by the Comptroller General that is within the scope of the report required by this section.  
(d)Major defense contractor definedIn this section, the term major defense contractor means any company that received more than $500,000,000 in contract awards from the Department of Defense during fiscal year 2006.  
864.Report on Department of Defense contracting with contractors or subcontractors employing members of the Selected Reserve 
(a)Study RequiredThe Secretary of Defense shall conduct a study on contracting with the Department of Defense by actual and potential contractors and subcontractors of the Department who employ members of the Selected Reserve of the reserve components of the Armed Forces.  
(b)ElementsThe study required by subsection (a) shall address the following: 
(1)The extent to which actual and potential contractors and subcontractors of the Department, including small businesses, employ members of the Selected Reserve.  
(2)The extent to which actual and potential contractors and subcontractors of the Department have been or are likely to be disadvantaged in the performance of contracts with the Department, or in competition for new contracts with the Department, when employees who are such members are mobilized as part of a United States military operation overseas.  
(3)Any actions that, in the view of the Secretary, should be taken to address any such disadvantage, including— 
(A)the extension of additional time for the performance of contracts to contractors and subcontractors of the Department who employ members of the Selected Reserve who are mobilized as part of a United States military operation overseas; and  
(B)the provision of assistance in forming contracting relationships with other entities to ameliorate the temporary loss of qualified personnel.  
(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study required by this section. The report shall set forth the findings and recommendations of the Secretary as a result of the study.  
(d)Repeal of Superseded AuthoritySection 819 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3385; 10 U.S.C. 2305 note) is repealed.  
EOther Matters 
871.Contractors performing private security functions in areas of combat operations 
(a)Regulations on contractors performing private security functions 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations on the selection, training, equipping, and conduct of personnel performing private security functions under a covered contract or covered subcontract in an area of combat operations.  
(2)ElementsThe regulations prescribed under subsection (a) shall, at a minimum, establish— 
(A)a process for registering, processing, and accounting for personnel performing private security functions in an area of combat operations;  
(B)a process for authorizing and accounting for weapons to be carried by, or available to be used by, personnel performing private security functions in an area of combat operations;  
(C)a process for the reporting of all incidents in which— 
(i)a weapon is discharged by personnel performing private security functions in an area of combat operations; or  
(ii)personnel performing private security functions in an area of combat operations are killed or injured;  
(D)a process for investigating— 
(i)incidents reported pursuant to subparagraph (C); and  
(ii)incidents of alleged misconduct by personnel performing private security functions in an area of combat operations;  
(E)qualification, training, screening, and security requirements for personnel performing private security functions in an area of combat operations;  
(F)guidance to the commanders of the combatant commands on the issuance of— 
(i)orders, directives, and instructions to contractors and subcontractors performing private security functions relating to force protection, security, health, safety, or relations and interaction with locals; and  
(ii)rules of engagement for personnel performing private security functions in an area of combat operations; and  
(G)a process by which a commander of a combatant command may request an action described in subsection (b)(3).  
(b)Contract clause on contractors performing private security functions 
(1)Requirement under farNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation issued in accordance with section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421) shall be revised to require the insertion into each covered contract and covered subcontract of a contract clause addressing the selection, training, equipping, and conduct of personnel performing private security functions under such contract or subcontract.  
(2)Clause requirementThe contract clause required by paragraph (1) shall require, at a minimum, that the contractor or subcontractor concerned shall— 
(A)comply with Department of Defense procedures for— 
(i)registering, processing, and accounting for personnel performing private security functions in an area of combat operations;  
(ii)authorizing and accounting of weapons to be carried by, or available to be used by, personnel performing private security functions in an area of combat operations; and  
(iii)the reporting of incidents in which— 
(I)a weapon is discharged by personnel performing private security functions in an area of combat operations; or  
(II)personnel performing private security functions in an area of combat operations are killed or injured;  
(B)ensure that all personnel performing private security functions under such contract or subcontract comply with— 
(i)qualification, training, screening, and security requirements established by the Secretary of Defense for personnel performing private security functions in an area of combat operations;  
(ii)applicable laws and regulations of the United States and the host country, and applicable treaties and international agreements, regarding the performance of the functions of the contractor or subcontractor;  
(iii)orders, directives, and instructions issued by the applicable commander of a combatant command relating to force protection, security, health, safety, or relations and interaction with locals; and  
(iv)rules of engagement issued by the applicable commander of a combatant command for personnel performing private security functions in an area of combat operations; and  
(C)cooperate with any investigation conducted by the Department of Defense pursuant to subsection (a)(2)(D) by providing access to employees of the contractor or subcontractor, as the case may be, and relevant information in the possession of the contractor or subcontractor, as the case may be, regarding the incident concerned.  
(3)Noncompliance of personnel with clauseThe contracting officer for a covered contract or subcontract may direct the contractor or subcontractor, at its own expense, to remove or replace any personnel performing private security functions in an area of combat operations who violate or fail to comply with applicable requirements of the clause required by this subsection. If the violation or failure to comply is significant or repeated, the contract or subcontract may be terminated for default.  
(4)ApplicabilityThe contract clause required by this subsection shall be included in all covered contracts and covered subcontracts awarded on or after the date that is 180 days after the date of the enactment of this Act. Federal agencies shall make best efforts to provide for the inclusion of the contract clause required by this subsection in covered contracts and covered subcontracts awarded before such date.  
(c)Areas of combat operations 
(1)DesignationThe Secretary of Defense shall designate the areas constituting an area of combat operations for purposes of this section by not later than 120 days after the date of the enactment of this Act.  
(2)Particular areasIraq and Afghanistan shall be included in the areas designated as an area of combat operations under paragraph (1).  
(3)Additional areasThe Secretary may designate any additional area as an area constituting an area of combat operations for purposes of this section if the Secretary determines that the presence or potential of combat operations in such area warrants designation of such area as an area of combat operations for purposes of this section.  
(4)Modification or elimination of designationThe Secretary may modify or cease the designation of an area under this subsection as an area of combat operations if the Secretary determines that combat operations are no longer ongoing in such area.  
(d)DefinitionsIn this section: 
(1)The term covered contract means a contract of a Federal agency for the performance of services in an area of combat operations, as designated by the Secretary of Defense under subsection (c).  
(2)The term covered subcontract means a subcontract for the performance of private security functions at any tier under a covered contract.  
(3)The term private security functions means activities engaged in by a contractor or subcontractor under a covered contract or subcontract as follows: 
(A)Guarding of personnel, facilities, or property of a Federal agency, the contractor or subcontractor, or a third party.  
(B)Any other activity for which personnel are required to carry weapons in the performance of their duties.  
872.Enhanced authority to acquire products and services produced in Iraq and Afghanistan 
(a)In generalIn the case of a product or service to be acquired in support of military operations or stability operations in Iraq or Afghanistan (including security, transition, reconstruction, and humanitarian relief activities) for which the Secretary of Defense makes a determination described in subsection (b), the Secretary may conduct a procurement in which— 
(1)competition is limited to products or services that are from Iraq or Afghanistan;  
(2)procedures other than competitive procedures are used to award a contract to a particular source or sources from Iraq or Afghanistan; or  
(3)a preference is provided for products or services that are from Iraq or Afghanistan.  
(b)DeterminationA determination described in this subsection is a determination by the Secretary that— 
(1)the product or service concerned is to be used only by the military forces, police, or other security personnel of Iraq or Afghanistan; or  
(2)it is in the national security interest of the United States to limit competition, use procedures other than competitive procedures, or provide a preference as described in subsection (a) because— 
(A)such limitation, procedure, or preference is necessary to provide a stable source of jobs in Iraq or Afghanistan; and  
(B)such limitation, procedure, or preference will not adversely affect— 
(i)military operations or stability operations in Iraq or Afghanistan; or  
(ii)the United States industrial base.  
(c)Products, services, and sources from Iraq or AfghanistanFor the purposes of this section: 
(1)A product is from Iraq or Afghanistan if it is mined, produced, or manufactured in Iraq or Afghanistan.  
(2)A service is from Iraq or Afghanistan if it is performed in Iraq or Afghanistan by citizens or permanent resident aliens of Iraq or Afghanistan.  
(3)A source is from Iraq or Afghanistan if it— 
(A)is located in Iraq or Afghanistan; and  
(B)offers products or services that are from Iraq or Afghanistan.  
873.Defense Science Board review of Department of Defense policies and procedures for the acquisition of information technology 
(a)Review requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall direct the Defense Science Board to carry out a review of Department of Defense policies and procedures for the acquisition of information technology.  
(b)Matters To be addressedThe matters addressed by the review required by subsection (a) shall include the following: 
(1)Department of Defense policies and procedures for acquiring national security systems, business information systems, and other information technology.  
(2)The roles and responsibilities in implementing such policies and procedures of— 
(A)the Under Secretary of Defense for Acquisition, Technology, and Logistics;  
(B)the Chief Information Officer of the Department of Defense;  
(C)the Director of the Business Transformation Agency;  
(D)the service acquisition executives;  
(E)the chief information officers of the military departments;  
(F)Defense Agency acquisition officials; and  
(G)the information officers of the Defense Agencies.  
(3)The application of such policies and procedures to information technologies that are an integral part of weapons or weapon systems.  
(4)The requirements of the Clinger-Cohen Act (division E of Public Law 104–106) and the Paperwork Reduction Act of 1995 regarding performance-based and results-based management, capital planning, and investment control in the acquisition of information technology.  
(5)Department of Defense policies and procedures for maximizing the usage of commercial information technology while ensuring the security of the microelectronics, software, and networks of the Department.  
(6)The suitability of Department of Defense acquisition regulations, including Department of Defense Directive 5000.1 and the accompanying milestones, to the acquisition of information technology systems.  
(7)The adequacy and transparency of performance metrics currently used by the Department of Defense for the acquisition of information technology systems.  
(8)The effectiveness of existing statutory and regulatory reporting requirements for the acquisition of information technology systems.  
(c)Report requiredNot later than one year after the date of enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the results of the review required by subsection (a). The report shall include the findings and recommendations of the Defense Science Board pursuant to the review, including such recommendations for legislative or administrative action as the Board considers appropriate, together with any comments the Secretary considers appropriate.  
874.Enhancement and extension of acquisition authority for the unified combatant command for joint warfighting experimentation 
(a)Sustainment of equipment 
(1)In generalSubsection (a) of section 167a of title 10, United States Code, is amended by striking and acquire and inserting , acquire, and sustain.  
(2)Conforming amendmentSubsection (d) of such section is amended in the matter preceding paragraph (1) by striking or acquisition and inserting , acquisition, or sustainment.  
(b)Two-year extensionSubsection (f) of such section is amended— 
(1)by striking through 2008 and inserting through 2010; and  
(2)by striking September 30, 2008 and inserting September 30, 2010.  
875.Repeal of requirement for identification of essential military items and military system essential item breakout listSection 813 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1543) is repealed.  
IXDEPARTMENT OF DEFENSE ORGANIZATION AND MANAGEMENT 
ADepartment of Defense Management 
901.Repeal of limitation on major Department of Defense headquarters activities personnel 
(a)RepealSection 130a of title 10, United States Code, is repealed.  
(b)Clerical AmendmentThe table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 130a.  
902.Chief management officers of the Department of Defense 
(a)Service of deputy secretary of defense as chief management officer of department of defenseSection 132 of title 10, United States Code, is amended— 
(1)by redesignating subsection (c) as subsection (d); and  
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c) 
(1)The Deputy Secretary— 
(A)serves as the Chief Management Officer of the Department of Defense; and  
(B)is the principal adviser to the Secretary of Defense on matters relating to the management of the Department of Defense, including the development, approval, implementation, integration, and oversight of policies, procedures, processes, and systems for the management of the Department of Defense that relate to the performance of the following functions: 
(i)Planning and budgeting, including performance measurement.  
(ii)Acquisition.  
(iii)Logistics.  
(iv)Facilities, installations, and environment.  
(v)Financial management.  
(vi)Human resources and personnel.  
(vii)Management of information resources, including information technology, networks, and telecommunications functions.  
(2)In carrying out the duties of Chief Management Officer of the Department of Defense, the Deputy Secretary shall— 
(A)develop and maintain a departmentwide strategic plan for business reform identifying key initiatives to be undertaken by the Department of Defense and its components, together with related resource needs;  
(B)establish performance goals and measures for improving and evaluating the overall economy, efficiency, and effectiveness of the business operations of the Department of Defense;  
(C)monitor the progress of the Department of Defense and its components in meeting performance goals and measures established pursuant to subparagraph (B);  
(D)review and approve plans and budgets for business reform, including any proposed changes to policies, procedures, processes, and systems, to ensure the compatibility of such plans and budgets with the strategic plan for business reform established pursuant to subparagraph (A);  
(E)oversee the development of, and review and approve, all budget requests for defense business systems, including the information to be submitted to Congress under section 2222(h) of this title; and  
(F)subject to the authority, direction, and control of the Secretary of Defense, perform the responsibilities of the Secretary under section 2222 of this title.  
(3)The Deputy Secretary exercises the authority of the Secretary of Defense in the performance of the duties of Chief Management Officer of the Department of Defense under this subsection subject to the authority, direction, and control of the Secretary. The exercise of that authority is binding on the Secretaries of the military departments and the heads of the other elements and components of the Department of Defense. .  
(b)Deputy chief management officer 
(1)In generalChapter 4 of such title is amended by inserting after section 133b the following new section: 
 
133c.Under Secretary of Defense for Management (Deputy Chief Management Officer) 
(a)There is an Under Secretary of Defense for Management (Deputy Chief Management Officer), appointed from civilian life by the President, by and with the advice and consent of the Senate, from among persons who have— 
(1)extensive executive level leadership and management experience in the public or private sector;  
(2)strong leadership skills;  
(3)a demonstrated ability to manage large and complex organizations; and  
(4)a record of achieving positive operational results.  
(b)The Under Secretary of Defense for Management (Deputy Chief Management Officer) shall assist the Deputy Secretary of Defense in the performance of his duties as Chief Management Officer. The Under Secretary of Defense for Management (Deputy Chief Management Officer) shall act for, and exercise the powers of, the Chief Management Officer when the Deputy Secretary is absent or disabled or there is no Deputy Secretary.  
(c) 
(1)With respect to all matters for which he has responsibility by law or by direction of the Secretary of Defense, the Under Secretary of Defense for Management (Deputy Chief Management Officer) takes precedence in the Department of Defense after the Secretary of Defense and the Deputy Secretary of Defense.  
(2)With respect to all matters other than matters for which he has responsibility by law or by direction of the Secretary of Defense, the Under Secretary takes precedence in the Department of Defense after the Secretaries of the military departments and the Under Secretary of Defense for Acquisition, Technology, and Logistics. .  
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 133b the following new item: 
 
 
133c. Under Secretary of Defense for Management (Deputy Chief Management Officer).  .  
(3)Executive schedule level IIISection 5314 of title 5, United States Code, is amended by inserting after the item relating to the Under Secretary of Defense for Intelligence the following new item: 
 
Under Secretary of Defense for Management (Deputy Chief Management Officer). .  
(4)Placement in osdSection 131(b)(2) of title 10, United States Code, is amended— 
(A)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively; and  
(B)by inserting after subparagraph (A) the following new subparagraph (B): 
 
(B)The Under Secretary of Defense for Management (Deputy Chief Management Officer). .  
(5)Conforming amendmentSection 134(c) of such title is amended by striking the Secretary of Defense and all that follows and inserting the Under Secretary of Defense for Management (Deputy Chief Management Officer)..  
(c)Chief management officers of the military departments 
(1)Department of the ArmySection 3015 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)The Under Secretary serves as the Chief Management Officer of the Department of the Army.  
(2)The Under Secretary is the principal adviser to the Secretary of the Army on matters relating to the management of the Department of the Army, including the development, approval, implementation, integration, and oversight of policies, procedures, processes, and systems for the management of the Department of the Army that relate to the performance of the following functions: 
(A)Planning and budgeting, including performance measurement.  
(B)Acquisition.  
(C)Logistics.  
(D)Facilities, installations, and environment.  
(E)Financial management.  
(F)Human resources and personnel.  
(G)Management of information resources, including information technology, networks, and telecommunications functions.  
(3)Subject to the direction and oversight of the Chief Management Officer and Deputy Chief Management Officer of the Department of Defense, the Under Secretary shall be responsible for— 
(A)developing and maintaining a strategic plan for business reform that identifies key initiatives to be undertaken by the Department of the Army for business reform, together with related resource needs;  
(B)establishing performance goals and measures for improving and evaluating the overall economy, efficiency, and effectiveness of the business operations of the Department of the Army;  
(C)monitoring the progress of the Department of the Army and its components in meeting the performance goals and measures established pursuant to subparagraph (B);  
(D)reviewing and approving the plans and budgets of the Department of the Army for business reform, including any proposed changes to policies, procedures, processes, and systems, to ensure the compatibility of such plans and budgets with the strategic plan for business reform established pursuant to subparagraph (A); and  
(E)overseeing the development of, and reviewing and approving, all budget requests for defense business systems by the Department of the Army, including the information to be submitted to Congress under section 2222(h) of this title. .  
(2)Department of the navySection 5015 of such title is amended by adding at the end the following new subsection: 
 
(c) 
(1)The Under Secretary serves as the Chief Management Officer of the Department of the Navy.  
(2)The Under Secretary is the principal adviser to the Secretary of the Navy on matters relating to the management of the Department of the Navy, including the development, approval, implementation, integration, and oversight of policies, procedures, processes, and systems for the management of the Department of the Navy that relate to the performance of the following functions: 
(A)Planning and budgeting, including performance measurement.  
(B)Acquisition.  
(C)Logistics.  
(D)Facilities, installations, and environment.  
(E)Financial management.  
(F)Human resources and personnel.  
(G)Management of information resources, including information technology, networks, and telecommunications functions.  
(3)Subject to the direction and oversight of the Chief Management Officer and Deputy Chief Management Officer of the Department of Defense, the Under Secretary shall be responsible for— 
(A)developing and maintaining a strategic plan for business reform that identifies key initiatives to be undertaken by the Department of the Navy for business reform, together with related resource needs;  
(B)establishing performance goals and measures for improving and evaluating the overall economy, efficiency, and effectiveness of the business operations of the Department of the Navy;  
(C)monitoring the progress of the Department of the Navy and its components in meeting the performance goals and measures established pursuant to subparagraph (B);  
(D)reviewing and approving the plans and budgets of the Department of the Navy for business reform, including any proposed changes to policies, procedures, processes, and systems, to ensure the compatibility of such plans and budgets with the strategic plan for business reform established pursuant to subparagraph (A); and  
(E)overseeing the development of, and reviewing and approving, all budget requests for defense business systems by the Department of the Navy, including the information to be submitted to Congress under section 2222(h) of this title. .  
(3)Department of the air forceSection 8015 of such title is amended by adding at the end the following new subsection: 
 
(c) 
(1)The Under Secretary serves as the Chief Management Officer of the Department of the Air Force.  
(2)The Under Secretary is the principal adviser to the Secretary of the Air Force on matters relating to the management of the Department of the Air Force, including the development, approval, implementation, integration, and oversight of policies, procedures, processes, and systems for the management of the Department of the Air Force that relate to the performance of the following functions: 
(A)Planning and budgeting, including performance measurement.  
(B)Acquisition.  
(C)Logistics.  
(D)Facilities, installations, and environment.  
(E)Financial management.  
(F)Human resources and personnel.  
(G)Management of information resources, including information technology, networks, and telecommunications functions.  
(3)Subject to the direction and oversight of the Chief Management Officer and Deputy Chief Management Officer of the Department of Defense, the Under Secretary shall be responsible for— 
(A)developing and maintaining a strategic plan for business reform that identifies key initiatives to be undertaken by the Department of the Air Force for business reform, together with related resource needs;  
(B)establishing performance goals and measures for improving and evaluating the overall economy, efficiency, and effectiveness of the business operations of the Department of the Air Force;  
(C)monitoring the progress of the Department of the Air Force and its components in meeting the performance goals and measures established pursuant to subparagraph (B);  
(D)reviewing and approving the plans and budgets of the Department of the Air Force for business reform, including any proposed changes to policies, procedures, processes, and systems, to ensure the compatibility of such plans and budgets with the strategic plan for business reform established pursuant to subparagraph (A); and  
(E)overseeing the development of, and reviewing and approving, all budget requests for defense business systems by the Department of the Air Force, including the information to be submitted to Congress under section 2222(h) of this title. .  
(d)Matters relating to Financial Management Modernization Executive CommitteeSection 185(a) of title 10, United States Code, is amended— 
(1)in paragraph (2)— 
(A)by redesignating subparagraphs (A) through (E) as subparagraphs (C) though (G), respectively; and  
(B)by inserting before subparagraph (C), as redesignated by subparagraph (A) of this paragraph, the following new subparagraphs: 
 
(A)The Deputy Secretary of Defense, who shall be the chairman of the committee.  
(B)The Under Secretary of Defense for Management (Deputy Chief Management Officer), who shall act as the chairman of the committee in the absence of the Deputy Secretary of Defense. ; and  
(C)in subparagraph (C), as so redesignated, by striking , who shall be the chairman of the committee; and  
(2)in paragraph (3), by inserting the Under Secretary of Defense for Management (Deputy Chief Management Officer), after the Deputy Secretary of Defense,.  
(e)Matters relating to Defense Business System Management CommitteeSection 186 of such title is amended— 
(1)in subsection (a)— 
(A)by redesignating paragraphs (2) through (7) as paragraphs (3) through (8), respectively; and  
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The Under Secretary of Defense for Management (Deputy Chief Management Officer). ; and  
(2)in subsection (b), by striking the second sentence and inserting the following new sentence: The Under Secretary of Defense for Management (Deputy Chief Management Officer) shall serve as the vice chairman of the committee, and shall act as the chairman of the committee in the absence of the Deputy Secretary of Defense..  
(f)Management of Defense Business Transformation AgencySection 192(e)(2) of such title is amended by striking that the Agency and all that follows and inserting that the Director of the Agency shall report directly to the Under Secretary of Defense for Management (Deputy Chief Management Officer)..  
903.Modification of background requirement of individuals appointed as Under Secretary of Defense for Acquisition, Technology, and LogisticsSection 133(a) of title 10, United States Code, is amended by striking in the private sector.  
904.Department of Defense Board of Actuaries 
(a)Establishment 
(1)In generalChapter 7 of title 10, United States Code, is amended by inserting after section 182 the following new section: 
 
183.Department of Defense Board of Actuaries 
(a)In generalThere shall be in the Department of Defense a Department of Defense Board of Actuaries (hereinafter in this section referred to as the Board).  
(b)Members 
(1)The Board shall consist of three members who shall be appointed by the Secretary of Defense from among qualified professional actuaries who are members of the Society of Actuaries.  
(2)The members of the Board shall serve for a term of 15 years, except that a member of the Board appointed to fill a vacancy occurring before the end of the term for which the member's predecessor was appointed shall only serve until the end of such term. A member may serve after the end of the member's term until the member's successor takes office.  
(3)A member of the Board may be removed by the Secretary of Defense only for misconduct or failure to perform functions vested in the Board.  
(4)A member of the Board who is not an employee of the United States is entitled to receive pay at the daily equivalent of the annual rate of basic pay of the highest rate of basic pay then currently being paid under the General Schedule of subchapter III of chapter 53 of title 5 for each day the member is engaged in the performance of the duties of the Board and is entitled to travel expenses, including a per diem allowance, in accordance with section 5703 of that title in connection with such duties.  
(c)DutiesThe Board shall have the following duties: 
(1)To review valuations of the Department of Defense Military Retirement Fund in accordance with section 1465(c) of this title and submit to the President and Congress, not less often than once every four years, a report on the status of that Fund, including such recommendations for modifications to the funding or amortization of that Fund as the Board considers appropriate and necessary to maintain that Fund on a sound actuarial basis.  
(2)To review valuations of the Department of Defense Education Benefits Fund in accordance with section 2006(e) of this title and make recommendations to the President and Congress on such modifications to the funding or amortization of that Fund as the Board considers appropriate to maintain that Fund on a sound actuarial basis.  
(3)To review valuations of such other funds as the Secretary of Defense shall specify for purposes of this section and make recommendations to the President and Congress on such modifications to the funding or amortization of such funds as the Board considers appropriate to maintain such funds on a sound actuarial basis.  
(d)RecordsThe Secretary of Defense shall ensure that the Board has access to such records regarding the funds referred to in subsection (c) as the Board shall require to determine the actuarial status of such funds.  
(e)Reports 
(1)The Board shall submit to the Secretary of Defense on an annual basis a report on the actuarial status of each of the following: 
(A)The Department of Defense Military Retirement Fund.  
(B)The Department of Defense Education Benefits Fund.  
(C)Each other fund specified by Secretary under subsection (c)(3).  
(2)The Board shall also furnish its advice and opinion on matters referred to it by the Secretary. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 182 the following new item: 
 
 
183. Department of Defense Board of Actuaries.  .  
(3)Initial service as board membersEach member of the Department of Defense Retirement Board of Actuaries or the Department of Defense Education Benefits Board of Actuaries as of the date of the enactment of this Act shall serve as an initial member of the Department of Defense Board of Actuaries under section 183 of title 10, United States Code (as added by paragraph (1)), from that date until the date otherwise provided for the completion of such individual's term as a member of the Department of Defense Retirement Board of Actuaries or the Department of Defense Education Benefits Board of Actuaries, as the case may be, unless earlier removed by the Secretary of Defense.  
(b)Termination of existing boards of actuaries 
(1)Department of defense retirement board of actuaries 
(A)Section 1464 of title 10, United States Code, is repealed.  
(B)The table of sections at the beginning of chapter 74 of such title is amended by striking the item relating to section 1464.  
(2)Department of defense education benefits board of actuariesSection 2006 of such title is amended— 
(A)in subsection (c)(1), by striking subsection (g) and inserting subsection (f);  
(B)by striking subsection (e);  
(C)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively;  
(D)in subsection (e), as redesignated by subparagraph (C), by striking subsection (g) in paragraph (5) and inserting subsection (f); and  
(E)in subsection (f), as so redesignated— 
(i)in paragraph (2)(A), by striking subsection (f)(3) and inserting subsection (e)(3); and  
(ii)in paragraph (2)(B), by striking subsection (f)(4) and inserting subsection (e)(4).  
(c)Conforming amendments 
(1)Section 1175(h)(4) of title 10, United States Code, is amended by striking Retirement the first place it appears.  
(2)Section 1460(b) of such title is amended by striking Retirement.  
(3)Section 1466(c)(3) of such title is amended by striking Retirement.  
(4)Section 12521(6) of such title is amended by striking Department of Defense Education Benefits Board of Actuaries referred to in section 2006(e)(1) of this title and inserting Department of Defense Board of Actuaries under section 183 of this title.  
905.Assistant Secretaries of the military departments for acquisition matters; principal military deputies 
(a)Department of the ArmySection 3016(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(5) 
(A)One of the Assistant Secretaries shall be the Assistant Secretary of the Army for Acquisition, Technology, and Logistics. The principal duty of the Assistant Secretary shall be the overall supervision of acquisition, technology, and logistics matters of the Department of the Army.  
(B)The Assistant Secretary shall have a Principal Deputy, who shall be a lieutenant general of the Army on active duty. The Principal Deputy shall be appointed from among officers who have significant experience in the areas of acquisition and program management. .  
(b)Department of the NavySection 5016(b) of such title is amended by adding at the end the following new paragraph: 
 
(4) 
(A)One of the Assistant Secretaries shall be the Assistant Secretary of the Navy for Research, Development, and Acquisition. The principal duty of the Assistant Secretary shall be the overall supervision of research, development, and acquisition matters of the Department of the Navy.  
(B)The Assistant Secretary shall have a Principal Deputy, who shall be a vice admiral of the Navy or a lieutenant general of the Marine Corps on active duty. The Principal Deputy shall be appointed from among officers who have significant experience in the areas of acquisition and program management. .  
(c)Department of the Air ForceSection 8016(b) of such title is amended by adding at the end the following new paragraph: 
 
(4) 
(A)One of the Assistant Secretaries shall be the Assistant Secretary of the Air Force for Acquisition. The principal duty of the Assistant Secretary shall be the overall supervision of acquisition matters of the Department of the Air Force.  
(B)The Assistant Secretary shall have a Principal Deputy, who shall be a lieutenant general of the Air Force on active duty. The Principal Deputy shall be appointed from among officers who have significant experience in the areas of acquisition and program management. .  
(d)Duty of principal military deputies To inform service chiefs on major defense acquisition programsEach Principal Deputy to a service acquisition executive shall be responsible for keeping the Chief of Staff of the Armed Force concerned informed of the progress of major defense acquisition programs.  
(e)Exclusion of principal military deputies from distribution and strength in grade limitations 
(1)DistributionSection 525(b) of such title is amended by adding at the end the following new paragraph: 
 
(9) 
(A)An officer while serving in a position specified in subparagraph (B) is in addition to the number that would otherwise be permitted for that officer's armed force for the grade of lieutenant general or vice admiral, as applicable.  
(B)A position specified in this subparagraph is each position as follows: 
(i)Principal Deputy to the Assistant Secretary of the Army for Acquisition, Logistics, and Technology.  
(ii)Principal Deputy to the Assistant Secretary of the Navy for Research, Development, and Acquisition.  
(iii)Principal Deputy to the Assistant Secretary of the Air Force for Acquisition. .  
(2)Authorized strengthSection 526 of such title is amended by adding at the end the following new subsection: 
 
(g)Exclusion of principal deputies to Assistant Secretaries of the military departments for acquisition mattersThe limitations of this section do not apply to a general or flag officer who is covered by the exclusion under section 525(b)(9) of this title. .  
906.Flexible authority for number of Army Deputy Chiefs of Staff and Assistant Chiefs of StaffSubsection (b) of section 3035 of title 10, United States Code, is amended to read as follows: 
 
(b)The Secretary of the Army shall prescribe the number of Deputy Chiefs of Staff and Assistant Chiefs of Staff. The aggregate number of such positions may not exceed eight positions. .  
907.Sense of Congress on term of office of the Director of Operational Test and EvaluationIt is the sense of Congress that the term of office of the Director of Operational Test and Evaluation of the Department of Defense should be not less than five years.  
BSpace Matters 
921.Space posture review 
(a)Requirement for comprehensive reviewIn order to clarify the national security space policy and strategy of the United States for the near term, the Secretary of Defense and the Director of National Intelligence shall jointly conduct a comprehensive review of the space posture of the United States over the posture review period.  
(b)Elements of reviewThe review conducted under subsection (a) shall include, for the posture review period, the following: 
(1)The definition, policy, requirements, and objectives for each of the following: 
(A)Space situational awareness.  
(B)Space control.  
(C)Space superiority, including defensive and offensive counterspace.  
(D)Force enhancement and force application.  
(E)Space-based intelligence and surveillance and reconnaissance from space.  
(F)Any other matter the Secretary considers relevant to understanding the space posture of the United States.  
(2)A description of current and planned space acquisition programs that are in acquisition categories 1 and 2, including how each such program will address the policy, requirements, and objectives described under each of subparagraphs (A) through (F) of paragraph (1).  
(3)A description of future space systems and technology development (other than such systems and technology in development as of the date of the enactment of this Act) necessary to address the policy, requirements, and objectives described under each of subparagraphs (A) through (F) of paragraph (1).  
(4)An assessment of the relationship among the following: 
(A)United States military space policy.  
(B)National security space policy.  
(C)National security space objectives.  
(D)Arms control policy.  
(5)An assessment of the effect of the military and national security space policy of the United States on the proliferation of weapons capable of targeting objects in space or objects on Earth from space.  
(c)Report 
(1)In generalNot later than December 1, 2009, the Secretary of Defense and the Director of National Intelligence shall jointly submit to the congressional committees specified in paragraph (3) a report on the review conducted under subsection (a).  
(2)Form of reportThe report under this subsection shall be submitted in unclassified form, but may include a classified annex.  
(3)CommitteesThe congressional committees specified in this paragraph are— 
(A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and  
(B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives.  
(d)Posture review period definedIn this section, the term posture review period means the 10-year period beginning on February 1, 2009.  
922.Additional report on oversight of acquisition for defense space programsSection 911(b)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2621) is amended by inserting , and March 15, 2008, after March 15, 2003,.  
COther Matters 
931.Department of Defense consideration of effect of climate change on Department facilities, capabilities, and missionsSection 118 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(g)Consideration of effect of climate change on Department facilities, capabilities, and missions 
(1)The first national security strategy and national defense strategy prepared after the date of the enactment of this subsection shall include guidance for military planners— 
(A)to assess the risks of projected climate change to current and future missions of the armed forces;  
(B)to update defense plans based on these assessments, including working with allies and partners to incorporate climate mitigation strategies, capacity building, and relevant research and development; and  
(C)to develop the capabilities needed to reduce future impacts.  
(2)The first quadrennial defense review prepared after the date of the enactment of this subsection shall also examine the capabilities of the armed forces to respond to the consequences of climate change, in particular, preparedness for natural disasters from extreme weather events and other missions the armed forces may be asked to support inside the United States and overseas.  
(3)For planning purposes to comply with the requirements of this subsection, the Secretary of Defense shall use— 
(A)the mid-range projections of the fourth assessment report of the Intergovernmental Panel on Climate Change;  
(B)subsequent mid-range consensus climate projections if more recent information is available when the next national security strategy, national defense strategy, or quadrennial defense review, as the case may be, is conducted; and  
(C)findings of appropriate and available estimations or studies of the anticipated strategic, social, political, and economic effects of global climate change and the implications of such effects on the national security of the United States.  
(4)The Secretary shall ensure that this subsection is implemented in a manner that does not have a negative impact on national security.  
(5)In this subsection, the term national security strategy means the annual national security strategy report of the President under section 108 of the National Security Act of 1947 (50 U.S.C. 404a). .  
932.Board of Regents for the Uniformed Services University of the Health Sciences 
(a)Appointments 
(1)In generalSection 2113 of title 10, United States Code, is amended— 
(A)in subsection (a)(1), by striking by the President, by and with the advice and consent of the Senate and inserting by the Secretary of Defense; and  
(B)in subsection (b)— 
(i)in paragraph (1), by adding and at the end;  
(ii)by striking paragraph (2); and  
(iii)by redesignating paragraph (3) as paragraph (2).  
(2)ChairmanSubsection (c) of such section is amended by striking the President and inserting the Secretary.  
(b)Statutory redesignation of Dean as President 
(1)Section 2113 of such title is further amended by striking Dean each place it appears in subsections (d) and (f)(1) and inserting President.  
(2)Section 2114(e) of such title is amended by striking Dean each place it appears in paragraphs (3) and (5).  
(c)Compensation of members for performance of dutiesSubsection (e) of section 2113 of such title is further amended by striking but not exceeding $100 per diem.  
933.United States Military Cancer Institute 
(a)EstablishmentChapter 104 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2117.United States Military Cancer Institute 
(a)EstablishmentThe Secretary of Defense shall establish in the University the United States Military Cancer Institute. The Institute shall be established pursuant to regulations prescribed by the Secretary.  
(b)PurposesThe purposes of the Institute are as follows: 
(1)To establish and maintain a clearinghouse of data on the incidence and prevalence of cancer among members and former members of the armed forces.  
(2)To conduct research that contributes to the detection or treatment of cancer among the members and former members of the armed forces.  
(c)Head of InstituteThe Director of the United States Military Cancer Institute is the head of the Institute. The Director shall report to the President of the University regarding matters relating to the Institute.  
(d)Elements 
(1)The Institute is composed of clinical and basic scientists in the Department of Defense who have an expertise in research, patient care, and education relating to oncology and who meet applicable criteria for affiliation with the Institute.  
(2)The components of the Institute include military treatment and research facilities that meet applicable criteria and are designated as affiliates of the Institute.  
(e)Research 
(1)The Director of the United States Military Cancer Institute shall carry out research studies on the following: 
(A)The epidemiological features of cancer, including assessments of the carcinogenic effect of genetic and environmental factors, and of disparities in health, inherent or common among populations of various ethnic origins within the members of the armed forces.  
(B)The prevention and early detection of cancer among members and former members of the armed forces.  
(C)Basic, translational, and clinical investigation matters relating to the matters described in subparagraphs (A) and (B).  
(2)The research studies under paragraph (1) shall include complementary research on oncologic nursing.  
(f)Collaborative ResearchThe Director of the United States Military Cancer Institute shall carry out the research studies under subsection (e) in collaboration with other cancer research organizations and entities selected by the Institute for purposes of the research studies.  
(g)Annual Report 
(1)Not later than November 1 each year, the Director of the United States Military Cancer Institute shall submit to the President of the University a report on the current status of the research studies being carried out by the Institute under subsection (e).  
(2)Not later than 60 days after receiving a report under paragraph (1), the President of the University shall transmit such report to the Secretary of Defense and to Congress. .  
(b)Clerical AmendmentThe table of sections at the beginning of chapter 104 of such title is amended by adding at the end the following new item: 
 
 
2117. United States Military Cancer Institute.  .  
934.Western Hemisphere Center for Excellence in Human Rights 
(a)Center authorizedThe Secretary of Defense may establish and operate a center to be known as the Western Hemisphere Center for Excellence in Human Rights.  
(b)MissionsThe missions of the Center shall be as follows: 
(1)To provide and facilitate education, training, research, strategic planning, and reform on the integration of respect for human rights into all aspects of military operations, doctrine, education, judicial systems, and other internal control mechanisms, and into the relations of the military with civil society, including the development of programs to combat the growing phenomenon of trafficking in persons.  
(2)To sponsor conferences, symposia, seminars, academic exchanges, and courses, as well as special projects such as studies, reviews, design of curricula, and evaluations, on the matters covered by paragraph (1).  
(3)In carrying out its other mission, to place special emphasis on the implementation of reforms that result in measurable improvements in respect for human rights in the provision of effective security.  
(c)Formulation and execution of programs 
(1)Concurrence of secretary of stateThe Secretary of Defense may carry out this section only with the concurrence of the Secretary of State.  
(2)Formulation and execution of programsThe Secretary of Defense and the Secretary of State shall— 
(A)jointly formulate any program or other activities undertaken under this section; and  
(B)shall coordinate with one another, under procedures that they jointly establish, to ensure appropriate implementation of such programs and activities, including in a manner that— 
(i)incorporates appropriate vetting procedures, irrespective of the source of funding for the activity; and  
(ii)avoids duplication with existing programs.  
(d)Joint operation with educational institutions and nongovernmental organizations authorizedThe Secretary of Defense may enter into agreements with appropriate officials of institutions of higher education and nongovernmental organizations to provide for the joint operation of the Center by the Secretary and such entities. Any such agreement may provide for the institution or organization concerned to furnish necessary administrative services for the Center, including administration and allocation of funds.  
(e)Acceptance of gifts and donations 
(1)Acceptance authorizedExcept as provided in paragraph (2), the Secretary of Defense may accept, on behalf of the Center, gifts and donations to be used to defray the costs of the Center or to enhance the operation of the Center. Any such gift or donation may be accepted from any State or local government, any foreign government, any foundation or other charitable organization (including any that is organized or operates under the laws of a foreign country), or any other private source in the United States or a foreign country.  
(2)LimitationThe Secretary may not accept a gift or donation under paragraph (1) if acceptance of the gift or donation would compromise or appear to compromise— 
(A)the ability of the Department of Defense, any employee of the Department, or members of the Armed Forces to carry out any responsibility or duty of the Department in a fair and objective manner; or  
(B)the integrity of any program of the Department or of any person involved in such a program.  
(3)CreditingAmounts accepted as a gift or donation under paragraph (1) shall be credited to the appropriation available to the Department of Defense for the Western Hemisphere Center for Excellence in Human Rights. Amounts so credited shall be merged with the appropriation to which credited, and shall be available to the Center for the same purposes, and subject to the same conditions and limitations, as amounts in the appropriation with which merged.  
(4)Annual reportNot later than January 31 each year, the Secretary shall submit to the congressional defense committees a report on the gifts or donations accepted under paragraph (1) during the preceding year. Each report shall include, for the year covered by such report, a description of each gift of donation so accepted, including— 
(A)the source of the gift or donation;  
(B)the amount of the gift or donation; and  
(C)the use of the gift or donation.  
935.Inclusion of commanders of Western Hemisphere combatant commands in Board of Visitors of Western Hemisphere Institute for Security CooperationSubparagraph (F) of section 2166(e)(1) of title 10, United States Code, is amended to read as follows: 
 
(F)The commanders of the combatant commands having geographic responsibility for the Western Hemisphere, or the designees of those officers. .  
936.Comptroller General assessment of proposed reorganization of the office of the Under Secretary of Defense for Policy 
(a)Assessment requiredNot later than March 1, 2008, the Comptroller General of the United States shall submit to the congressional defense committees a report containing an assessment of the proposed reorganization of the office of the Under Secretary of Defense for Policy, including an assessment with respect to the matters set forth in subsection (b).  
(b)Matters To be assessedThe matters to be included in the assessment required by subsection are as follows: 
(1)Whether the proposed reorganization of the office will further the stated purposes of the proposed reorganization in the short-and long-term, namely whether the proposed reorganization will enhance the ability of the Department of Defense— 
(A)to address current security priorities, including the war in Iraq and the global war on terrorism in Afghanistan and elsewhere;  
(B)to manage geopolitical defense relationships; and  
(C)to anticipate future strategic shifts.  
(2)Whether, and to what extent, the proposed reorganization adheres to generally accepted principles of effective organization such as establishing clear goals, identifying clear lines of authority and accountability, and developing an effective human capital strategy.  
(3)The extent to which the Department has developed detailed implementation plans for the proposed reorganization, and the current status of the implementation of all aspects of the reorganization.  
(4)The extent to which the Department has worked to mitigate congressional concerns and address other challenges that have arisen since the proposed reorganization was announced.  
(5)Whether the Department plans to evaluate progress in achieving the stated goals of the proposed reorganization and what metrics, if any, the Department has established to assess the results of the reorganization.  
(6)The impact of the large span of responsibilities for the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict under the proposed reorganization on the ability of the Assistant Secretary to carry out the principal duties of the Assistant Secretary under law.  
(7)The impact of the large span of responsibility for the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict under the proposed reorganization, including responsibility under the proposed reorganization for each of the following: 
(A)Strategic capabilities.  
(B)Forces transformation.  
(C)Major budget programs.  
(8)The relationship between any global war on terrorism task force that reports directly to the Under Secretary of Defense for Policy, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, and the Principal Deputy Under Secretary of Defense for Policy in managing policy on combating terrorism.  
(9)The impact of the large span of responsibilities for the proposed Deputy Assistant Secretary of Defense for Counternarcotics, Counterproliferation, and Global Threats under the proposed reorganization.  
(10)The impact of the proposed reorganization on counternarcotics program execution.  
(11)The unique placement under the proposed reorganization of both functional and regional issue responsibilities under the single proposed Assistant Secretary of Defense for Homeland Defense and Americas’ Security Affairs.  
(12)The differentiation between the responsibilities of the proposed Deputy Assistant Secretary of Defense for Building Partnership Capacity Strategy and the proposed Deputy Assistant Secretary of Defense for Security Cooperation Options under the proposed reorganization, and the relationship between such officials.  
XGENERAL PROVISIONS 
AFinancial Matters 
1001.General transfer authority 
(a)Authority To transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2008 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.  
(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $5,000,000,000.  
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).  
(b)LimitationsThe authority provided by this section to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and  
(2)may not be used to provide authority for an item that has been denied authorization by Congress.  
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.  
(d)Notice to congressThe Secretary shall promptly notify Congress of each transfer made under subsection (a).  
1002.Authorization of additional emergency supplemental appropriations for fiscal year 2007Amounts authorized to be appropriated to the Department of Defense for fiscal year 2007 in the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364) are hereby adjusted, with respect to any such authorized amount, by the amount by which appropriations pursuant to such authorization are increased by a supplemental appropriation or by a transfer of funds, or decreased by a rescission, or any thereof, pursuant to the U.S. Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28).  
1003. Modification of fiscal year 2007 general transfer authoritySection 1001(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2371) is amended by adding at the end the following new paragraph: 
 
(3)Exception for certain transfersThe following transfers of funds shall be not be counted toward the limitation in paragraph (2) on the amount that may be transferred under this section: 
(A)The transfer of funds to the Iraq Security Forces Fund under reprogramming FY07–07–R PA.  
(B)The transfer of funds to the Joint Improvised Explosive Device Defeat Fund under reprogramming FY07–11 PA.  
(C)The transfer of funds back from the accounts referred to in subparagraphs (A) and (B) to restore the sources used in the reprogrammings referred to in such subparagraphs. .  
1004.United States contribution to NATO common-funded budgets in fiscal year 2008 
(a)Fiscal year 2008 limitationThe total amount contributed by the Secretary of Defense in fiscal year 2008 for the common-funded budgets of NATO may be any amount up to, but not in excess of, the amount specified in subsection (b) (rather than the maximum amount that would otherwise be applicable to those contributions under the fiscal year 1998 baseline limitation).  
(b)Total amountThe amount of the limitation applicable under subsection (a) is the sum of the following: 
(1)The amounts of unexpended balances, as of the end of fiscal year 2007, of funds appropriated for fiscal years before fiscal year 2008 for payments for those budgets.  
(2)The amount specified in subsection (c)(1).  
(3)The amount specified in subsection (c)(2).  
(4)The total amount of the contributions authorized to be made under section 2501.  
(c)Authorized amountsAmounts authorized to be appropriated by titles II and III of this Act are available for contributions for the common-funded budgets of NATO as follows: 
(1)Of the amount provided in section 201(1), $1,031,000 for the Civil Budget.  
(2)Of the amount provided in section 301(1), $362,159,000 for the Military Budget.  
(d)DefinitionsFor purposes of this section: 
(1)Common-funded budgets of natoThe term common-funded budgets of NATO means the Military Budget, the Security Investment Program, and the Civil Budget of the North Atlantic Treaty Organization (and any successor or additional account or program of NATO).  
(2)Fiscal year 1998 baseline limitationThe term fiscal year 1998 baseline limitation means the maximum annual amount of Department of Defense contributions for common-funded budgets of NATO that is set forth as the annual limitation in section 3(2)(C)(ii) of the resolution of the Senate giving the advice and consent of the Senate to the ratification of the Protocols to the North Atlantic Treaty of 1949 on the Accession of Poland, Hungary, and the Czech Republic (as defined in section 4(7) of that resolution), approved by the Senate on April 30, 1998.  
1005.Financial management transformation initiative for the Defense Agencies 
(a)Financial management transformation initiative 
(1)In generalThe Director of the Business Transformation Agency of the Department of Defense shall carry out an initiative for financial management transformation in the Defense Agencies. The initiative shall be known as the Defense Agencies Initiative (in this section referred to as the Initiative).  
(2)Scope of authorityIn carrying out the Initiative, the Director of the Business Transformation Agency may require the heads of the Defense Agencies to carry out actions that are within the purpose and scope of the Initiative.  
(b)PurposesThe purposes of Initiative shall be as follows: 
(1)To eliminate or replace financial management systems of the Defense Agencies that are duplicative, redundant, or fail to comply with the standards set forth in subsection (d).  
(2)To transform the budget, finance, and accounting operations of the Defense Agencies to enable the Defense Agencies to achieve accurate and reliable financial information needed to support financial accountability and effective and efficient management decisions.  
(c)Required elementsThe Initiative shall include, to the maximum extent practicable— 
(1)the utilization of commercial, off-the-shelf technologies and web-based solutions;  
(2)a standardized technical environment and an open and accessible architecture; and  
(3)the implementation of common business processes, shared services, and common data structures.  
(d)StandardsIn carrying out the Initiative, the Director of the Business Transformation Agency shall ensure that the Initiative is consistent with— 
(1)the requirements of the Business Enterprise Architecture and Transition Plan developed pursuant to section 2222 of title 10, United States Code;  
(2)the Standard Financial Information Structure of the Department of Defense;  
(3)the Federal Financial Management Improvement Act of 1996 (and the amendments made by that Act); and  
(4)other applicable requirements of law and regulation.  
(e)ScopeThe Initiative shall be designed to provide, at a minimum, capabilities in the major process areas for both general fund and working capital fund operations of the Defense Agencies as follows: 
(1)Budget formulation.  
(2)Budget to report, including general ledger and trial balance.  
(3)Procure to pay, including commitments, obligations, and accounts payable.  
(4)Order to fulfill, including billing and accounts receivable.  
(5)Cost accounting.  
(6)Acquire to retire (account management).  
(7)Time and attendance and employee entitlement.  
(8)Grants financial management.  
(f)Program controlIn carrying out the Initiative, the Director of the Business Transformation Agency shall establish— 
(1)a board (to be known as the Configuration Control Board) to manage scope and cost changes to the Initiative; and  
(2)a program management office (to be known as the Program Management Office) to control and enforce assumptions made in the acquisition plan, the cost estimate, and the system integration contract for the Initiative, as directed by the Configuration Control Board.  
(g)Plan on development and implementation of InitiativeNot later than six months after the date of the enactment of this Act, the Director of the Business Transformation Agency shall submit to the congressional defense committees a plan for the development and implementation of the Initiative. The plan shall provide for the implementation of an initial capability under the Initiative as follows: 
(1)In at least one Defense Agency by not later than eight months after the date of the enactment of this Act.  
(2)In not less than six Defense Agencies by not later than 18 months after the date of the enactment of this Act.  
1006.Repeal of requirement for two-year budget cycle for the Department of DefenseSection 1405 of the Department of Defense Authorization Act, 1986 (Public Law 99–145; 99 Stat. 744; 31 U.S.C. 1105 note) is repealed.  
1007.Extension of period for transfer of funds to Foreign Currency Fluctuations, Defense accountSection 2779 of title 10, United States Code, is amended— 
(1)in subsection (a)(2), by striking second fiscal year and inserting fifth fiscal year; and  
(2)in subsection (d)(2), by striking second fiscal year and inserting fifth fiscal year.  
BCounter-Drug Activities 
1011.Expansion of Department of Defense authority to provide support for counter-drug activities to certain additional foreign governmentsSection 1033(b) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as amended by section 1021(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1593) and section 1022(b) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2382), is further amended by adding at the end the following new paragraphs: 
 
(17)The Government of the Dominican Republic.  
(18)The Government of Mexico. .  
CMiscellaneous Authorities and Limitations 
1021.Enhancement of authority to pay rewards for assistance in combating terrorism 
(a)Increase in amount of rewardSubsection (b) of section 127b of title 10, United States Code, is amended by inserting , or $5,000,000 during fiscal year 2008 after $200,000.  
(b)Delegation of authority to commanders of combatant commandsSubsection (c)(1)(B) of such title is amended by inserting , or $1,000,000 during fiscal year 2008 after $50,000.  
(c)Consultation with Secretary of State in awardSubsection (d)(2) of such section is amended by inserting , or $2,000,000 during fiscal year 2008 after $100,000.  
1022.Repeal of modification of authorities relating to the use of the Armed Forces in major public emergencies 
(a)Repeal 
(1)In generalSection 333 of title 10, United States Code, as amended by section 1076 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2404), is amended to read as such section read on October 16, 2006, which is the day before the date of the enactment of the John Warner National Defense Authorization Act for Fiscal Year 2007.  
(2)Conforming clerical amendments 
(A)The heading of such section 333, as so amended, is amended to read as such heading read on October 16, 2006.  
(B)The item relating to such section 333 in the table of sections at the beginning of chapter 15 of such title, as so amended, is amended to read as such item read on October 16, 2006.  
(C)The heading of chapter 15 of such title, as so amended, is amended to read as such heading read on October 16, 2006.  
(D)The item relating to chapter 15 of such title in the tables of chapters at the beginning of subtitle A of such title, and at the beginning of part I of such subtitle, as so amended, is amended to read as such item read on October 16, 2006.  
(b)Other conforming amendments 
(1)Conforming repeal 
(A)Section 2567 of title 10, United States Code, is repealed.  
(B)The table of sections at the beginning of chapter 152 of such title is amended by striking the item relating to section 2567.  
(2)Additional amendmentSection 12304(c)(1) of such title, as amended by section 1076 of the John Warner National Defense Authorization Act for Fiscal Year 2007, is amended to read as such section read on October 16, 2006.  
1023.Procedures for Combatant Status Review Tribunals; modification of military commission authorities 
(a)Determination of status of certain combatantsSubsection (b) of section 1005 of the Detainee Treatment Act of 2005 (title X of Public Law 109–148; 10 U.S.C. 801 note) is amended to read as follows: 
 
(b)Determination of status of certain combatants 
(1)In generalThe Secretary of Defense shall determine the status of each detainee described in paragraph (2) through a Combatant Status Review Tribunal (in this subsection referred to as a Tribunal) conducted in accordance with the requirements of this subsection.  
(2)Covered detainees 
(A)In generalA detainee described in this paragraph is a detainee who— 
(i)is held by the Department of Defense as an unlawful enemy combatant on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008; and  
(ii)has been detained by the United States for a period of more than two years.  
(B)Unlawful enemy combatant definedIn this subsection, the term unlawful enemy combatant has the meaning given such term in section 948a(1) of title 10, United States Code.  
(3)Standard of proofA Tribunal shall determine whether or not a detainee is an unlawful enemy combatant by a preponderance of the evidence. Weight shall be accorded to evidence based on the credibility, reliability, and probative value of the evidence.  
(4)ProceduresNot later than 120 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008, the Secretary shall prescribe procedures for Tribunals under this subsection. Such procedures shall ensure, at a minimum, that— 
(A)the President of a Tribunal is a military judge— 
(i)who shall meet the qualification requirements of section 948j(b) of title 10, United States Code, and  
(ii)who shall rule on all questions of law and exclude evidence that would not have probative value to a reasonable person;  
(B)each detainee is represented in the same manner as provided for the accused before a military commission under section 949c of title 10, United States Code;  
(C)each detainee is afforded a reasonable opportunity to obtain witnesses and other evidence, including a process to compel witnesses to appear and testify and to compel the production of other evidence, that is similar to that provided for defense counsel in a military commission under section 949j of title 10, United States Code;that is consistent with the procedures to obtain witnesses and other evidence under section 949j of title 10, United States Code;  
(D)each detainee is permitted to present evidence in his defense, to cross-examine the witnesses who testify against him, and to examine and respond to evidence admitted against him, while providing for the handling of classified information in a manner so that— 
(i)counsel for the detainee is provided access to the relevant classified evidence, including both evidence admitted against the detainee and any potentially exculpatory evidence, consistent with the procedures for the protection of classified information in section 949d(f) of title 10, United States Code; and  
(ii)the detainee is provided access— 
(I)to all unclassified evidence; and  
(II)to a summaryan unclassified summary of the classified evidence admitted against the detainee that is sufficiently specific to provide the detainee a fair opportunity to respond, with the assistance of counsel, to such evidence;  
(E)in making a determination of status of any such detainee, a Tribunal may not consider a statement that was obtained through methods that amount to torture; and  
(F)in making a determination of status of a detainee, a Tribunal may not consider a statement in which the degree of coercion is disputed unless— 
(i)the totality of the circumstances renders the statement reliable and possessing sufficient probative value;  
(ii)the interests of justice would best be served by admission of the statement into evidence; and  
(iii)the Tribunal determines that— 
(I)the alleged coercion was incident to the lawful conduct of military operations at the point of apprehension;  
(II)the statement was voluntary; or  
(III)the interrogation methods used to obtain the statement do not amount to cruel, inhuman, or degrading treatment prohibited by section 1003 of this Act.  
(5)SchedulingThe Secretary shall ensure that a Tribunal is scheduled for a detainee described in paragraph (2) not later than 180 days after the date on which a Tribunal becomes required for such detainee under paragraph (1), except that— 
(A)the Secretary shall schedule a Tribunal for a detainee who is eligible for such a Tribunal on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008 not later than one year after the date on which procedures are required to be prescribed by paragraph (4); and  
(B)the Secretary shall not be required to schedule a Tribunal for— 
(i)a detainee upon whom charges have been served in accordance with section 948s of title 10, United States Code, until after final judgment has been reached on such charges; or  
(ii)a detainee who has been convicted by a military commission under chapter 47A of such title of an offense under subchapter VII of that chapter. .  
(b)Modifications of military commission authorities 
(1)Enemy combatant statusParagraph (1) of section 948a of title 10, United States Code, is amended to read as follows: 
 
(1)Unlawful enemy combatantThe term unlawful enemy combatant means a person who is not a lawful enemy combatant who— 
(A)has engaged in hostilities against the United States;  
(B)has purposefully and materially supported hostilities against the United States (other than hostilities engaged in by lawful enemy combatants); or  
(C)has been a knowing and active participant in an organization that engaged in hostilities against the United States. .  
(2)Repeal of dispositive nature of previous csrt determinationsSection 948d of such title is amended— 
(A)by striking subsection (c); and  
(B)by redesignating subsection (d) as subsection (c).  
(3)Statements obtained through cruel, inhuman, or degrading treatmentSection 948r of such title is amended— 
(A)by striking subsections (c) and (d); and  
(B)by adding after subsection (b) the following new subsection (c): 
 
(c)Statements obtained through cruel, inhuman, or degrading treatmentA statement in which the degree of coercion is disputed may be admitted if the military judge finds that— 
(1)the totality of the circumstances renders the statement reliable and possessing sufficient probative value;  
(2)the interests of justice would best be served by admission of the statement into evidence; and  
(3)one of the following circumstances is met: 
(A)The alleged coercion was incident to the lawful conduct of military operations at the point of apprehension.  
(B)The statement was voluntary.  
(C)The interrogation methods used to obtain the statement do not amount to cruel, inhuman, or degrading treatment prohibited by section 1003 of the Detainee Treatment Act of 2005 (42 U.S.C. 2000dd). .  
(4)Admittance of hearsay evidenceSubparagraph (E) of section 949a(b)(2) of such title is amended to read as follows: 
 
(E)Hearsay evidence not otherwise admissible under the rules of evidence applicable in trial by general courts-martial may be admitted in a trial by military commission if— 
(i)the proponent of the evidence makes known to the adverse party, sufficiently in advance of trial or hearing to provide the adverse party with a fair opportunity to meet the evidence, the proponent's intention to offer the evidence, and the particulars of the evidence (including information on the circumstances under which the evidence was obtained); and  
(ii)the military judge finds that the totality of the circumstances render the evidence more probative on the point for which it is offered than other evidence which the proponent can procure through reasonable efforts, taking into consideration the unique circumstances of the conduct of military and intelligence operations during hostilities. .  
(5)Technical and conforming amendments 
(A)Technical amendmentThe heading of section 950j of such title is amended by striking Finality or and inserting Finality of.  
(B)Clerical amendmentThe table of sections at the beginning of subchapter VI of chapter 47A of such title is amended to read as follows: 
 
 
950j. Finality of proceedings, findings, and sentences.  .  
1024.Gift acceptance authority 
(a)Permanent authority To accept gifts on behalf of the woundedSection 2601(b) of title 10, United States Code, is amended by striking paragraph (4).  
(b)Limitation on solicitation of giftsThe Secretary of Defense shall prescribe regulations implementing sections 2601 and 2608 of title 10, United States Code, that prohibit the solicitation of any gift under such sections by any employee of the Department of Defense if the nature or circumstances of such solicitation would compromise the integrity or the appearance of integrity of any program of the Department of Defense or of any individual involved in such program.  
1025.Expansion of cooperative agreement authority for management of cultural resources 
(a)In generalSubsection (a) of section 2684 of title 10, United States Code, is amended to read as follows: 
 
(a)Authority 
(1)The Secretary of Defense or the Secretary of a military department may enter into a cooperative agreement with a State or local government, tribal government, or other entity for any purpose as follows: 
(A)For the preservation, management, maintenance, and improvement of cultural resources.  
(B)For the conduct of research regarding cultural resources.  
(2)To be covered under a cooperative agreement under this subsection, cultural resources shall be located— 
(A)on a military installation; or  
(B)off a military installation, but only if the cooperative agreement directly relieves or eliminates current or anticipated restrictions that would or might restrict, impede, or otherwise interfere (whether directly or indirectly) with current or anticipated military training, testing, or operations on the installation.  
(3)Activities under a cooperative agreement under this subsection shall be subject to the availability of funds to carry out the cooperative agreement. .  
(b)Inclusion of Indian sacred sites in cultural resourcesSubsection (c) of such section is amended by adding at the end the following new paragraph: 
 
(5)An Indian sacred site, as the that term is defined in section 1(b)(iii) of Executive Order 13007. .  
1026.Minimum annual purchase amounts for airlift from carriers participating in the Civil Reserve Air Fleet 
(a)In GeneralChapter 931 of title 10, United States Code, is amended by adding at the end the following new section: 
 
9515.Airlift services: minimum annual purchase amount for carriers participating in Civil Reserve Air Fleet 
(a)In GeneralThe Secretary of Defense may award to air carriers participating in the Civil Reserve Air Fleet on a fiscal year basis a one-year contract for airlift services with a minimum purchase amount determined in accordance with this section.  
(b)Minimum Purchase Amount 
(1)The aggregate amount of the minimum purchase amount for all contracts awarded under subsection (a) for a fiscal year shall be based on forecast needs, but may not exceed the amount equal to 80 percent of the annual average expenditure of the Department of Defense for airlift during the five-fiscal year period ending in the fiscal year before the fiscal year for which such contracts are awarded.  
(2)In calculating the annual average expenditure of the Department of Defense for airlift for purposes of paragraph (1), the Secretary of Defense shall omit from the calculation any fiscal year exhibiting unusually high demand for airlift if the Secretary determines that the omission of such fiscal year from the calculation will result in a more accurate forecast of anticipated airlift for purposes of that paragraph.  
(3)The aggregate amount of the minimum purchase amount for all contracts awarded under subsection (a) for a fiscal year, as determined under paragraph (1), shall be allocated among all carriers awarded contracts under that subsection for such fiscal year in proportion to the commitments of such carriers to the Civil Reserve Air Fleet for such fiscal year.  
(c)Adjustment to Minimum Purchase Amount for Periods of Unavailability of AirliftIn determining the minimum purchase amount payable under a contract under subsection (a) for airlift provided by a carrier during the fiscal year covered by such contract, the Secretary of Defense may adjust the amount allocated to the carrier under subsection (b)(3) to take into account periods during such fiscal year when services of the carrier are unavailable for usage by the Department of Defense, including during periods of refused business or suspended operations or when the carrier is placed in nonuse status pursuant to section 2640 of this title for safety issues.  
(d)Distribution of AmountsIf any amount available under this section for the minimum purchase of airlift from a carrier for a fiscal year under a contract under subsection (a) is not utilized to purchase airlift from the carrier in such fiscal year, such amount shall be provided to the carrier before the first day of the following fiscal year.  
(e)Transfer of FundsAt the beginning of each fiscal year, the Secretary of each military department shall transfer to the transportation working capital fund a percentage of the total amount anticipated to be required in such fiscal year for payment of minimum purchase amounts under all contracts awarded under subsection (a) for such fiscal year equivalent to the percentage of the anticipated use of airlift by such military department during such fiscal year from all carriers under contracts awarded under subsection (a) for such fiscal year.  
(f)Availability of Airlift 
(1)From the total amount of airlift available for a fiscal year under all contracts awarded under subsection (a) for such fiscal year, a military department shall be entitled to obtain a percentage of such airlift equivalent to the percentage of the contribution of the military department to the transportation working capital fund for such fiscal year under subsection (e).  
(2)A military department may transfer any entitlement to airlift under paragraph (1) to any other military department or to any other agency, element, or component of the Department of Defense.  
(g)SunsetThe authorities in this section shall expire on December 31, 2015. .  
(b)Clerical AmendmentThe table of sections at the beginning of chapter 931 of such title is amended by adding at the end the following new item: 
 
 
9515. Airlift services: minimum annual purchase amount for carriers participating in Civil Reserve Air Fleet.  .  
1027.Provision of Air Force support and services to foreign military and state aircraft 
(a)Provision of Support and Services 
(1)In generalSection 9626 of title 10, United States Code, is amended to read as follows: 
 
9626.Aircraft supplies and services: foreign military or other state aircraft 
(a)Provision of supplies and services on reimbursable basis 
(1)The Secretary of the Air Force may, under such regulations as the Secretary may prescribe and when in the best interests of the United States, provide any of the supplies or services described in paragraph (2) to military and other state aircraft of a foreign country, on a reimbursable basis without an advance of funds, if similar supplies and services are furnished on a like basis to military aircraft and other state aircraft of the United States by the foreign country.  
(2)The supplies and services described in this paragraph are supplies and services as follows: 
(A)Routine airport services, including landing and takeoff assistance, servicing aircraft with fuel, use of runways, parking and servicing, and loading and unloading of baggage and cargo.  
(B)Miscellaneous supplies, including Air Force-owned fuel, provisions, spare parts, and general stores, but not including ammunition.  
(b)Provision of routine airport services on non-reimbursable basis 
(1)Routine airport services may be provided under this section at no cost to a foreign country under circumstances as follows: 
(A)If such services are provided by Air Force personnel and equipment without direct cost to the Air Force.  
(B)If such services are provided under an agreement with the foreign country that provides for the reciprocal furnishing by the foreign country of routine airport services to military and other state aircraft of the United States without reimbursement.  
(2)If routine airport services are provided under this section by a working-capital fund activity of the Air Force under section 2208 of this title and such activity is not reimbursed directly for the costs incurred by the activity in providing such services by reason of paragraph (1)(B), the working-capital fund activity shall be reimbursed for such costs out of funds currently available to the Air Force for operation and maintenance. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 939 of such title is amended by striking the item relating to section 9626 and inserting the following new item: 
 
 
9626. Aircraft supplies and services: foreign military or other state aircraft.  .  
(b)Conforming AmendmentSection 9629(3) of such title is amended by striking for aircraft of a foreign military or air attaché.  
1028.Participation in Strategic Airlift Capability Partnership 
(a)Authority To participate in partnershipThe Secretary of Defense may— 
(1)enter into a multilateral memorandum of understanding authorizing the Strategic Airlift Capability Partnership to conduct activities necessary to accomplish its purpose, including— 
(A)the acquisition, equipping, ownership, and operation of strategic airlift aircraft; and  
(B)the acquisition or transfer of airlift and airlift-related services and supplies among members of the Strategic Airlift Capability Partnership, or between the Partnership and non-member countries or international organizations, on a reimbursable basis or by replacement-in-kind or exchange of airlift or airlift-related services of an equal value; and  
(2)pay from funds available to the Department of Defense for such purpose the United States equitable share of the recurring and non-recurring costs of the activities and operations of the Strategic Airlift Capability Partnership, including costs associated with procurement of aircraft components and spare parts, maintenance, facilities, and training, and the costs of claims.  
(b)Authorities under partnershipIn carrying out the memorandum of understanding entered into under subsection (a), the Secretary of Defense may do the following: 
(1)Waive reimbursement of the United States for the cost of the functions performed by Department of Defense personnel with respect to the Strategic Airlift Capability Partnership as follows: 
(A)Auditing.  
(B)Quality assurance.  
(C)Inspection.  
(D)Contract administration.  
(E)Acceptance testing.  
(F)Certification services.  
(G)Planning, programming, and management services.  
(2)Waive the imposition of any surcharge for administrative services provided by the United States that would otherwise be chargeable against the Strategic Airlift Capability Partnership.  
(3)Pay the salaries, travel, lodging, and subsistence expenses of Department of Defense personnel assigned for duty to the Strategic Airlift Capability Partnership without seeking reimbursement or cost-sharing for such expenses.  
(c)Crediting of receiptsAny amount received by the United States in carrying out the memorandum of understanding entered into under subsection (a) shall be credited, as elected by the Secretary of Defense, to the following: 
(1)The appropriation, fund, or account used in incurring the obligation for which such amount is received.  
(2)An appropriation, fund, or account currently providing funds for the purposes for which such obligation was made.  
(d)Authority To transfer aircraft 
(1)In generalThe Secretary of Defense is authorized to transfer one strategic airlift aircraft to the Strategic Airlift Capability Partnership in accordance with the terms and conditions of the memorandum of understanding entered into under subsection (a).  
(2)ReportNot later than 30 days before the date on which the Secretary transfers a strategic airlift aircraft under paragraph (1), the Secretary shall submit to the congressional defense committees a report on the strategic airlift aircraft to be transferred, including the type of strategic airlift aircraft to be transferred and the tail registration or serial number of such aircraft.  
(e)Strategic Airlift Capability Partnership DefinedIn this section the term Strategic Airlift Capability Partnership means the strategic airlift capability consortium established by the United States and other participating countries.  
1029.Responsibility of the Air Force for fixed-wing support of Army intra-theater logisticsThe Secretary of Defense shall, acting through the Chairman of the Joint Chiefs of Staff, prescribe directives or instructions to provide that the Air Force shall have responsibility for the missions and functions of fixed-wing support for Army intra-theater logistics.  
1030.Prohibition on sale of parts for F–14 fighter aircraft 
(a)Prohibition on sale by department of defense 
(1)In generalExcept as provided in paragraph (2), the Department of Defense may not sell (whether directly or indirectly) any parts for F–14 fighter aircraft, whether through the Defense Reutilization and Marketing Service or through another agency or element of the Department.  
(2)ExceptionParagraph (1) shall not apply with respect to the sale of parts for F–14 fighter aircraft to a museum or similar organization located in the United States that is involved in the preservation of F–14 fighter aircraft for historical purposes.  
(b)Prohibition on export licenseNo license for the export of parts for F–14 fighter aircraft to a non-United States person or entity may be issued by the United States Government.  
DReports 
1041.Renewal of submittal of plans for prompt global strike capabilitySection 1032(b)(1) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1605; 10 U.S.C. 113 note) is amended by inserting and each of 2007, 2008, and 2009, after 2004, 2005, and 2006,.  
1042.Report on threats to the United States from ungoverned areas 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly, in coordination with the Director of National Intelligence, submit to Congress a report on the threats posed to the United States from ungoverned areas, including the threats to the United States from terrorist groups and individuals located in such areas who direct their activities against the United States and its allies.  
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the intelligence capabilities and skills required by the United States Government to support United States policy aimed at managing the threats described in subsection (a), including, specifically, the technical, linguistic, and analytical capabilities and the skills required by the Department of Defense and the Department of State.  
(2)An assessment of the extent to which the Department of Defense and the Department of State possess the capabilities described in paragraph (1) as well as the necessary resources and organization to support United States policy aimed at managing the threats described in subsection (a).  
(3)A description of the extent to which the implementation of Department of Defense Directive 3000.05, entitled Military Support for Stability, Security, Transition, and Reconstruction Operations, will support United States policy for managing such threats.  
(4)A description of the actions, if any, to be taken to improve the capabilities and skills of the Department of Defense and the Department of State described in paragraph (1), and the schedule for implementing any actions so described.  
1043.Study on national security interagency system 
(a)Study requiredThe Secretary of Defense shall enter into an agreement with an independent, non-profit, non-partisan organization to conduct a study on the national security interagency system.  
(b)ReportThe agreement entered into under subsection (a) shall require the organization to submit to Congress and the President a report containing the results of the study conducted pursuant to such agreement and any recommendations for changes to the national security interagency system (including legislative or regulatory changes) identified by the organization as a result of the study.  
(c)Submittal dateThe agreement entered into under subsection (a) shall require the organization to submit the report required under subsection (a) not later than 180 days after the date on which the Secretary makes funds available to the organization under subsection (e) for purposes of the study.  
(d)National security interagency system definedIn this section, the term national security interagency system means the structures, mechanisms, and processes by which the departments, agencies, and elements of the Federal Government that have national security missions coordinate and integrate their policies, capabilities, expertise, and activities to accomplish such missions.  
(e)Funding 
(1)In generalOf the amount authorized to be appropriated by section 301(5) for operation and maintenance for Defense-wide activities, not more than $3,000,000 may be available to carry out this section.  
(2)Matching funding requirementThe amount provided by the Secretary for the agreement entered into under subsection (a) may not exceed the value of contributions (whether money or in-kind contributions) obtained and provided by the organization for the study from non-government sources.  
EOther Matters 
1061.Revised nuclear posture review 
(a)Requirement for comprehensive reviewIn order to clarify United States nuclear deterrence policy and strategy for the near term, the Secretary of Defense shall conduct a comprehensive review of the nuclear posture of the United States for the next 5 to 10 years. The Secretary shall conduct the review in consultation with the Secretary of Energy and the Secretary of State.  
(b)Elements of reviewThe nuclear posture review shall include the following elements: 
(1)The role of nuclear forces in United States military strategy, planning, and programming.  
(2)The policy requirements and objectives for the United States to maintain a safe, reliable, and credible nuclear deterrence posture.  
(3)The relationship among United States nuclear deterrence policy, targeting strategy, and arms control objectives.  
(4)The role that missile defense capabilities and conventional strike forces play in determining the role and size of nuclear forces.  
(5)The levels and composition of the nuclear delivery systems that will be required for implementing the United States national and military strategy, including any plans for replacing or modifying existing systems.  
(6)The nuclear weapons complex that will be required for implementing the United States national and military strategy, including any plans to modernize or modify the complex.  
(7)The active and inactive nuclear weapons stockpile that will be required for implementing the United States national and military strategy, including any plans for replacing or modifying warheads.  
(c)Report to CongressThe Secretary of Defense shall submit to Congress, in unclassified and classified forms as necessary, a report on the results of the nuclear posture review conducted under this section. The report shall be submitted concurrently with the quadrennial defense review required to be submitted under section 118 of title 10, United States Code, in 2009.  
(d)Sense of CongressIt is the sense of Congress that the nuclear posture review conducted under this section should be used as a basis for establishing future United States arms control objectives and negotiating positions.  
1062.Termination of Commission on the Implementation of the New Strategic Posture of the United StatesSection 1051 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3431) is repealed.  
1063.Communications with the Committees on Armed Services of the Senate and the House of Representatives 
(a)Requests of committeesThe Director of the National Counterterrorism Center, the Director of a national intelligence center, or the head of any department, agency, or element of the intelligence community shall, not later than 15 days after receiving a request from the Committee on Armed Services of the Senate or the Committee on Armed Services of the House of Representatives for any intelligence assessment, report, estimate, legal opinion, or other intelligence information relating to matters within the jurisdiction of such Committee, make available to such committee such assessment, report, estimate, legal opinion, or other information, as the case may be.  
(b)Assertion of PrivilegeIn response to a request covered by subsection (a), the Director of the National Counterterrorism Center, the Director of a national intelligence center, or the head of any department, agency, or element of the intelligence community shall provide the document or information covered by such request unless the President certifies that such document or information is not being provided because the President is asserting a privilege pursuant to the Constitution of the United States.  
(c)Independent testimony of intelligence officialsNo officer, department, agency, or element within the Executive branch shall have any authority to require the head of any department, agency, or element of the intelligence community, or any designate of such a head— 
(1)to receive permission to testify before the Committee on Armed Services of the Senate or the Committee on Armed Services of the House of Representatives; or  
(2)to submit testimony, legislative recommendations, or comments to any officer or agency of the Executive branch for approval, comments, or review prior to the submission of such recommendations, testimony, or comments to the Committee on Armed Services of the Senate or the Committee on Armed Services of the House of Representatives if such testimony, legislative recommendations, or comments include a statement indicating that the views expressed therein are those of the head of the department, agency, or element of the intelligence community that is making the submission and do not necessarily represent the views of the Administration.  
1064.Repeal of standards for disqualification from issuance of security clearances by the Department of Defense 
(a)RepealSection 986 of title 10, United States Code, is repealed.  
(b)Clerical amendmentThe table of sections at the beginning of chapter 49 of such title is amended by striking the item relating to section 986.  
1065.Advisory panel on Department of Defense capabilities for support of civil authorities after certain incidents 
(a)In generalThe Secretary of Defense shall establish an advisory panel to carry out an assessment of the capabilities of the Department of Defense to provide support to United States civil authorities in the event of a chemical, biological, radiological, nuclear, or high-yield explosive (CBRNE) incident.  
(b)Panel matters 
(1)In generalThe advisory panel required by subsection (a) shall consist of individuals appointed by the Secretary of Defense (in consultation with the Chairmen and Ranking Members of the Committees on Armed Services of the Senate and the House of Representatives) from among private citizens of the United States with expertise in the legal, operational, and organizational aspects of the management of the consequences of a chemical, biological, radiological, nuclear, or high-yield explosive incident.  
(2)Deadline for appointmentAll members of the advisory panel shall be appointed under this subsection not later than 30 days after the date on which the Secretary enters into the contract required by subsection (c).  
(3)Initial meetingThe advisory panel shall conduct its first meeting not later than 30 days after the date that all appointments to the panel have been made under this subsection.  
(4)ProceduresThe advisory panel shall carry out its duties under this section under procedures established under subsection (c) by the federally funded research and development center with which the Secretary contracts under that subsection. Such procedures shall include procedures for the selection of a chairman of the advisory panel from among its members.  
(c)Support of federally funded research and development center 
(1)In generalThe Secretary of Defense shall enter into a contract with a federally funded research and development center for the provision of support and assistance to the advisory panel required by subsection (a) in carrying out its duties under this section. Such support and assistance shall include the establishment of the procedures of the advisory panel under subsection (b)(4).  
(2)Deadline for contractThe Secretary shall enter into the contract required by this subsection not later than 60 days after the date of the enactment of this Act.  
(d)Duties of panelThe advisory panel required by subsection (a) shall— 
(1)evaluate the authorities and capabilities of the Department of Defense to conduct operations in support to United States civil authorities in the event of a chemical, biological, radiological, nuclear, or high-yield explosive incident, including the authorities and capabilities of the military departments, the Defense Agencies, the combatant commands, any supporting commands, and the reserve components of the Armed Forces (including the National Guard in a Federal and non-Federal status);  
(2)assess the adequacy of existing plans and programs of the Department of Defense for training and equipping dedicated, special, and general purposes forces for conducting operations described in paragraph (1) across a broad spectrum of scenarios, including current National Planning Scenarios as applicable;  
(3)assess policies, directives, and plans of the Department of Defense in support of civilian authorities in managing the consequences of a chemical, biological, radiological, nuclear, or high-yield explosive incident;  
(4)assess the adequacy of policies and structures of the Department of Defense for coordination with other department and agencies of the Federal Government, especially the Department of Homeland Security, the Department of Energy, the Department of Justice, and the Department of Health and Human Services, in the provision of support described in paragraph (1);  
(5)assess the adequacy and currency of information available to the Department of Defense, whether directly or through other departments and agencies of the Federal Government, from State and local governments in circumstances where the Department provides support described in paragraph (1) because State and local response capabilities are not fully adequate for a comprehensive response;  
(6)assess the equipment capabilities and needs of the Department of Defense to provide support described in paragraph (1); and  
(7)develop recommendations for modifying the capabilities, plans, policies, equipment, and structures evaluated or assessed under this subsection in order to improve the provision by the Department of Defense of the support described in paragraph (1).  
(e)Cooperation of other agencies 
(1)In generalThe advisory panel required by subsection (a) may secure directly from the Department of Defense, the Department of Homeland Security, the Department of Energy, the Department of Justice, the Department of Health and Human Services, and any other department or agency of the Federal Government information that the panel considers necessary for the panel to carry out its duties.  
(2)CooperationThe Secretary of Defense, the Secretary of Homeland Secretary, the Secretary of Energy, the Attorney General, the Secretary of Health and Human Services, and any other official of the United States shall provide the advisory panel with full and timely cooperation in carrying out its duties under this section.  
(f)ReportNot later than 12 months after the date of the initial meeting of the advisory panel required by subsection (a), the advisory panel shall submit to the Secretary of Defense, and to the Committees on Armed Services of the Senate and the House of Representatives, a report on activities under this section. The report shall set forth— 
(1)the findings, conclusions, and recommendations of the advisory panel for improving the capabilities of the Department of Defense to provide support to United States civil authorities in the event of a chemical, biological, radiological, nuclear, or high-yield explosive incident; and  
(2)such other findings, conclusions, and recommendations for improving the capabilities of the Department for homeland defense as the advisory panel considers appropriate.  
1066.Sense of Congress on the Western Hemisphere Institute for Security CooperationIt is the sense of Congress that— 
(1)the education and training facility of the Department of Defense known as the Western Hemisphere Institute for Security Cooperation has the mission of providing professional education and training to eligible military personnel, law enforcement officials, and civilians of nations of the Western Hemisphere that support the democratic principles set forth in the Charter of the Organization of American States, while fostering mutual knowledge, transparency, confidence, and cooperation among the participating nations and promoting democratic values and respect for human rights; and  
(2)therefore, the Institute is an invaluable education and training facility which continues to foster a spirit of partnership and interoperability among the United States military and the militaries of participating nations.  
1067.Technical amendments to title 10, United States Code, arising from enactment of the Intelligence Reform and Terrorism Prevention Act of 2004 
(a)References to head of intelligence community 
(1)ReferencesTitle 10, United States Code, is amended by striking Director of Central Intelligence each place it appears in the following provisions and inserting Director of National Intelligence: 
(A)Section 192(c)(2).  
(B)Section 193.  
(C)Section 201(a).  
(D)Section 201(c)(1).  
(E)Section 425(a).  
(F)Section 426.  
(G)Section 441.  
(H)Section 443(d).  
(I)Section 2273(b)(1).  
(J)Section 2723(a).  
(2)Caption amendmentsTitle 10, United States Code, is further amended by striking Director of Central Intelligence each place it appears in the heading of the following provisions and inserting Director of National Intelligence: 
(A)Section 441(c).  
(B)Section 443(d).  
(b)References to head of Central Intelligence AgencyTitle 10, United States Code, is further amended by striking Director of Central Intelligence each place it appears in the following provisions and inserting Director of the Central Intelligence Agency: 
(1)Section 431(b)(1).  
(2)Section 444.  
(3)Section 1089(g)(1).  
(c)Other amendmentsSection 201 of title 10, United States Code, is further amended— 
(1)in paragraph (1) of subsection (b), by striking Before submitting and all that follows and inserting In the event of a vacancy in a position referred to in paragraph (2), the making by the Secretary of Defense of a recommendation to the President regarding the appointment of an individual to such position shall be governed by the provisions of section 106(b) of the National Security Act of 1947 (50 U.S.C. 403–6(b)), relating to the concurrence of the Director of National Intelligence in appointments to positions in the intelligence community.; and  
(2)in subsection (c), by striking National Foreign Intelligence Program and inserting National Intelligence Program.  
1068.Establishment of National Foreign Language Coordination Council 
(a)EstablishmentThere is established in the Executive Office of the President a National Foreign Language Coordination Council (in this section referred to as the Council).  
(b)MembershipThe Council shall consist of the following members or their designees: 
(1)The National Language Director, who shall serve as the chairperson of the Council.  
(2)The Secretary of Education.  
(3)The Secretary of Defense.  
(4)The Secretary of State.  
(5)The Secretary of Homeland Security.  
(6)The Attorney General.  
(7)The Director of National Intelligence.  
(8)The Secretary of Labor.  
(9)The Director of the Office of Personnel Management.  
(10)The Director of the Office of Management and Budget.  
(11)The Secretary of Commerce.  
(12)The Secretary of Health and Human Services.  
(13)The Secretary of the Treasury.  
(14)The Secretary of Housing and Urban Development.  
(15)The Secretary of Agriculture.  
(16)The Chairman and President of the Export-Import Bank of the United States.  
(17)The heads of such other Federal agencies as the Council considers appropriate.  
(c)Responsibilities 
(1)In generalThe Council shall be charged with— 
(A)overseeing, coordinating, and implementing the National Security Language Initiative;  
(B)developing a national foreign language strategy, building upon the efforts of the National Security Language Initiative, within 18 months after the date of the enactment of this Act, in consultation with— 
(i)State and local government agencies;  
(ii)academic sector institutions;  
(iii)foreign language related interest groups;  
(iv)business associations;  
(v)industry;  
(vi)heritage associations; and  
(vii)other relevant stakeholders;  
(C)conducting a survey of the status of Federal agency foreign language and area expertise and agency needs for such expertise; and  
(D)monitoring the implementation of such strategy through— 
(i)application of current and recently enacted laws; and  
(ii)the promulgation and enforcement of rules and regulations.  
(2)Strategy contentThe strategy developed under paragraph (1) shall include— 
(A)recommendations for amendments to title 5, United States Code, in order to improve the ability of the Federal Government to recruit and retain individuals with foreign language proficiency and provide foreign language training for Federal employees;  
(B)the long term goals, anticipated effect, and needs of the National Security Language Initiative;  
(C)identification of crucial priorities across all sectors;  
(D)identification and evaluation of Federal foreign language programs and activities, including— 
(i)any duplicative or overlapping programs that may impede efficiency;  
(ii)recommendations on coordination;  
(iii)program enhancements; and  
(iv)allocation of resources so as to maximize use of resources;  
(E)needed national policies and corresponding legislative and regulatory actions in support of, and allocation of designated resources to, promising programs and initiatives at all levels (Federal, State, and local), especially in the less commonly taught languages that are seen as critical for national security and global competitiveness during the next 20 to 50 years;  
(F)effective ways to increase public awareness of the need for foreign language skills and career paths in all sectors that can employ those skills, with the objective of increasing support for foreign language study among— 
(i)Federal, State, and local leaders;  
(ii)students;  
(iii)parents;  
(iv)elementary, secondary, and postsecondary educational institutions; and  
(v)employers;  
(G)recommendations for incentives for related educational programs, including foreign language teacher training;  
(H)coordination of cross-sector efforts, including public-private partnerships;  
(I)coordination initiatives to develop a strategic posture for language research and recommendations for funding for applied foreign language research into issues of national concern;  
(J)recommendations for assistance for— 
(i)the development of foreign language achievement standards; and  
(ii)corresponding assessments for the elementary, secondary, and postsecondary education levels, including the National Assessment of Educational Progress in foreign languages;  
(K)recommendations for development of— 
(i)language skill-level certification standards;  
(ii)frameworks for pre-service and professional development study for those who teach foreign language;  
(iii)suggested graduation criteria for foreign language studies and appropriate non-language studies, such as— 
(I)international business;  
(II)national security;  
(III)public administration;  
(IV)health care;  
(V)engineering;  
(VI)law;  
(VII)journalism; and  
(VIII)sciences;  
(L)identification of and means for replicating best practices at all levels and in all sectors, including best practices from the international community; and  
(M)recommendations for overcoming barriers in foreign language proficiency.  
(3)National Security Language InitiativeThe term National Security Language Initiative means the comprehensive national plan of the President announced on January 5, 2006, and under the direction of the Secretaries of State, Education, and Defense and the Director of National Intelligence to expand foreign language education for national security purposes in the United States.  
(d)Submission of strategy to President and CongressNot later than 18 months after the date of enactment of this section, the Council shall prepare and transmit to the President and the relevant committees of Congress the strategy required under subsection (c).  
(e)MeetingsThe Council may hold such meetings, and sit and act at such times and places, as the Council considers appropriate, but shall meet in formal session at least 2 times a year. State and local government agencies and other organizations (such as academic sector institutions, foreign language-related interest groups, business associations, industry, and heritage community organizations) shall be invited, as appropriate, to public meetings of the Council at least once a year.  
(f)Staff 
(1)In generalThe Director may— 
(A)appoint, without regard to the provisions of title 5, United States Code, governing the competitive service, such personnel as the Director considers necessary; and  
(B)compensate such personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title.  
(2)Detail of government employeesUpon request of the Council, any Federal Government employee may be detailed to the Council without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege  
(3)Experts and consultantsWith the approval of the Council, the Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.  
(4)Travel expensesCouncil members and staff shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council.  
(5)Security clearance 
(A)In generalSubject to subparagraph (B), the appropriate Federal agencies or departments shall cooperate with the Council in expeditiously providing to the Council members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements.  
(B)ExceptionNo person shall be provided with access to classified information under this section without the appropriate required security clearance access.  
(6)CompensationThe rate of pay for any employee of the Council (including the Director) may not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.  
(g)Powers 
(1)DelegationAny member or employee of the Council may, if authorized by the Council, take any action that the Council is authorized to take in this section.  
(2)Information 
(A)Council authority to secureThe Council may secure directly from any Federal agency such information, consistent with Federal privacy laws, including The Family Educational Rights and Privacy Act (20 U.S.C. 1232g) and Department of Education's General Education Provisions Act (20 U.S.C. 1232(h)), the Council considers necessary to carry out its responsibilities.  
(B)Requirement to furnish requested informationUpon request of the Director, the head of such agency shall furnish such information to the Council.  
(3)DonationsThe Council may accept, use, and dispose of gifts or donations of services or property.  
(4)MailThe Council may use the United States mail in the same manner and under the same conditions as other Federal agencies.  
(h)Conferences, newsletter, and websiteIn carrying out this section, the Council— 
(1)may arrange Federal, regional, State, and local conferences for the purpose of developing and coordinating effective programs and activities to improve foreign language education;  
(2)may publish a newsletter concerning Federal, State, and local programs that are effectively meeting the foreign language needs of the nation; and  
(3)shall create and maintain a website containing information on the Council and its activities, best practices on language education, and other relevant information.  
(i)Annual Report 
(1)RequirementNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Council shall prepare and transmit to the President and the relevant committees of Congress a report that describes— 
(A)the activities of the Council;  
(B)the efforts of the Council to improve foreign language education and training; and  
(C)impediments to the use of a National Foreign Language program, including any statutory and regulatory restrictions.  
(2)Relevant CommitteesFor purposes of paragraph (1), the relevant committees of Congress include— 
(A)in the House of Representatives— 
(i)the Committee on Appropriations;  
(ii)the Committee on Armed Services;  
(iii)the Committee on Education and Labor;  
(iv)the Committee on Oversight and Government Reform;  
(v)the Committee on Small Business;  
(vi)the Committee on Foreign Affairs; and  
(vii)the Permanent Select Committee on Intelligence;  
(B)in the Senate— 
(i)the Committee on Appropriations;  
(ii)the Committee on Armed Services;  
(iii)the Committee on Health, Education, Labor, and Pensions;  
(iv)the Committee on Homeland Security and Governmental Affairs;  
(v)the Committee on Foreign Relations; and  
(vi)the Select Committee on Intelligence.  
(j)Establishment of a National Language Director 
(1)In generalThere is established a National Language Director who shall be appointed by the President. The National Language Director shall be a nationally recognized individual with credentials and abilities across the sectors to be involved with creating and implementing long-term solutions to achieving national foreign language and cultural competency.  
(2)ResponsibilitiesThe National Language Director shall— 
(A)develop and monitor the implementation of a national foreign language strategy, built upon the efforts of the National Security Language Initiative, across all sectors;  
(B)establish formal relationships among the major stakeholders in meeting the needs of the Nation for improved capabilities in foreign languages and cultural understanding, including Federal, State, and local government agencies, academia, industry, labor, and heritage communities; and  
(C)coordinate and lead a public information campaign that raises awareness of public and private sector careers requiring foreign language skills and cultural understanding, with the objective of increasing interest in and support for the study of foreign languages among national leaders, the business community, local officials, parents, and individuals.  
(k)Encouragement of state involvement 
(1)State contact personsThe Council shall consult with each State to provide for the designation by each State of an individual to serve as a State contact person for the purpose of receiving and disseminating information and communications received from the Council.  
(2)State interagency councils and lead agenciesEach State is encouraged to establish a State interagency council on foreign language coordination or designate a lead agency for the State for the purpose of assuming primary responsibility for coordinating and interacting with the Council and State and local government agencies as necessary.  
(l)Congressional notificationThe Council shall provide to Congress such information as may be requested by Congress, through reports, briefings, and other appropriate means.  
1069.Qualifications for public aircraft status of aircraft under contract with the Armed Forces 
(a)Definition of public aircraftSection 40102(a)(41)(E) of title 49, United States Code, is amended— 
(1)by inserting or an operational support service after transportation; and  
(2)by adding at the end the following new sentence: The term an operational support service means a mission performed by an aircraft operator that uses fixed or rotary winged aircraft to provide a service other than transportation..  
(b)Armed forces operational missionSection 40125(c) of such title is amended— 
(1)in paragraph (1)(C), by inserting or an operational support service after transportation; and  
(2)by adding at the end the following new paragraph: 
 
(3)Compliance with Federal aviation regulationsIf the Secretary of Defense (or the Secretary of the department in which the Coast Guard is operating) does not make a designation under paragraph (1)(C) with regard to a chartered aircraft, the transportation or operational support service provided to the armed forces by such aircraft shall be in compliance with the Federal Aviation Regulations under title 14, Code of Federal Regulations. .  
(c)Technical corrections 
(1)Section 40125(b) of such title is amended by striking 40102(a)(37) and inserting 40102(a)(41).  
(2)Section 40125(c)(1) of such title is amended by striking 40102(a)(37)(E) appears and inserting 40102(a)(41)(E).  
XICIVILIAN PERSONNEL MATTERS 
1101.Compensation of Federal wage system employees for certain travel hoursSection 5544(a) of title 5, United States Code, is amended in the third sentence in the matter following paragraph (3) by inserting , including travel by the employee to such event and the return of the employee from such event to the employee's official duty station, after event.  
1102.Retirement service credit for service as cadet or midshipman at a military service academy 
(a)Civil Service Retirement SystemSection 8331(13) of title 5, United States Code, is amended by striking but and inserting and includes service as a cadet at the United States Military Academy, the United States Air Force Academy, or the United States Coast Guard Academy, or as a midshipman at the United States Naval Academy, but.  
(b)Federal Employees' Retirement SystemSection 8401(31) of such title is amended by striking but and inserting and includes service as a cadet at the United States Military Academy, the United States Air Force Academy, or the United States Coast Guard Academy, or as a midshipman at the United States Naval Academy, but.  
(c)ApplicabilityThe amendments made by this section shall apply to— 
(1)any annuity, eligibility for which is based upon a separation occurring before, on, or after the date of enactment of this Act; and  
(2)any period of service as a cadet at the United States Military Academy, the United States Air Force Academy, or the United States Coast Guard Academy, or as a midshipman at the United States Naval Academy, occurring before, on, or after the date of enactment of this Act.  
1103.Continuation of life insurance coverage for Federal employees called to active dutySection 8706(b) of title 5, United States Code, is amended by adding at the end the following new paragraph: 
 
(5)In the case of an employee enrolled in life insurance under this chapter who is a member of a reserve component of the armed forces called or ordered to active duty, is placed on leave without pay to perform active duty pursuant to such call or order, and serves on active duty pursuant to such call or order for a period of more than 30 consecutive days, the life insurance of the employee under this chapter may continue for up to 24 months after discontinuance of pay by reason of the performance of such active duty. .  
1104.Department of Defense National Security Personnel System 
(a)Exclusion of wage-grade employeesSubsection (b) of section 9902 of title 5, United States Code, is amended— 
(1)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and  
(2)by inserting after paragraph (3) the following new paragraph (4): 
 
(4)not apply to any prevailing rate employees, as defined in section 5342(a)(2); .  
(b)Clarification of requirements regarding labor-management relations 
(1)In generalSuch section is further amended by striking subsection (m).  
(2)Conforming amendmentsSuch section is further amended— 
(A)in subsection (f)(1)(D)(i), by inserting subject to the requirements of chapter 71, before develop a method; and  
(B)in subsection (g)(2)— 
(i)in subparagraph (B), by inserting and at the end;  
(ii)in subparagraph (C), by striking ; and and inserting a period; and  
(iii)by striking subparagraph (D).  
(3)Construction of pay establishment or adjustmentSubsection (e) of such section is amended by adding at the end the following new paragraph: 
 
(6)Any rate of pay established or adjusted in accordance with the requirements of this section shall be a matter covered by section 7103(a)(14)(C) of this title. .  
1105.Authority to waive limitation on premium pay for Federal civilian employees working overseas under areas of United States Central Command 
(a)Waiver Authority 
(1)In generalNotwithstanding section 5547 of title 5, United States Code, during 2008, the head of an Executive agency (as that term is defined in section 105 of title 5, United States Code) may waive limitations on total compensation, including limitations on the aggregate of basic pay and premium pay payable in a calendar year, to an employee who performs work while in an overseas location that is in the area of responsibility of the Commander of the United States Central Command in direct support of, or directly related to— 
(A)a military operation, including a contingency operation; or  
(B)an operation in response to a declared emergency.  
(2)LimitationThe total compensation payable to an employee pursuant to a waiver under this subsection in a calendar year may not exceed $212,100.  
(b)Additional Pay Not Considered Basic PayTo the extent that a waiver under subsection (a) results in payment of additional premium pay of a type that is normally creditable as basic pay for retirement or any other purpose, such additional pay shall not be considered to be basic pay for any purpose, nor shall such additional pay be used in computing a lump-sum payment for accumulated and accrued annual leave under section 5551 of title 5, United States Code.  
(c)RegulationsThe Director of the Office of Personnel Management may prescribe regulations to ensure appropriate consistency among heads of Executive agencies in the exercise of the authority granted by this section.  
1106.Authority for inclusion of certain Office of Defense Research and Engineering positions in experimental personnel program for scientific and technical personnelSection 1101(b)(1) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is amended— 
(1)in subparagraph (B), by striking and at the end;  
(2)in subparagraph (C), by adding and at the end; and  
(3)by adding after subparagraph (C) the following new subparagraph (D): 
 
(D)not more than a total of 20 scientific and engineering positions in the Office of the Director of Defense Research and Engineering; .  
XIIMATTERS RELATING TO FOREIGN NATIONS 
AAssistance and Training 
1201.Authority to equip and train foreign personnel to assist in accounting for missing United States personnel 
(a)In generalChapter 20 of title 10, United States Code, is amended by adding at the end the following new section: 
 
408.Equipment and training of foreign personnel to assist in Department of Defense accounting for missing United States personnel 
(a)In GeneralThe Secretary of Defense may, with the concurrence of the Secretary of State, provide assistance to any foreign nation to assist the Department of Defense with recovery of and accounting for missing United States personnel.  
(b)Types of AssistanceThe assistance provided under subsection (a) may include the following: 
(1)Equipment.  
(2)Supplies.  
(3)Services.  
(4)Training of personnel.  
(c)LimitationThe amount of assistance provided under this section in any fiscal year may not exceed $1,000,000.  
(d)Construction With Other AssistanceThe authority to provide assistance under this section is in addition to any other authority to provide assistance to foreign nations under law.  
(e)Annual reports 
(1)Not later than December 31 each year, the Secretary of Defense shall submit to the congressional defense committees a report on the assistance provided under this section during the fiscal year ending in such year.  
(2)Each report under paragraph (1) shall include, for the fiscal year covered by such report, the following: 
(A)A statement of each foreign nation provided assistance under this section.  
(B)For each nation so provided assistance, a description of the type and amount of such assistance. .  
(b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by adding at the end the following new item: 
 
 
408. Equipment and training of foreign personnel to assist in Department of Defense accounting for missing United States personnel.  .  
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2007.  
1202.Extension and enhancement of authority for security and stabilization assistance 
(a)Increase in amount of authorized assistanceSubsection (b) of section 1207 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3458) is amended by striking $100,000,000 and inserting $200,000,000.  
(b)Program for assistanceSuch section is further amended— 
(1)by redesignating subsections (d), (e), and (f) as subsection (e), (f), and (g), respectively; and  
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Formulation and implementation of program for assistanceThe Secretary of State shall coordinate with the Secretary of Defense in the formulation and implementation of a program of reconstruction, security, or stabilization assistance to a foreign country that involves the provision of services or transfer of defense articles or funds under subsection (a). .  
(c)One-year extensionSubsection (g) of such section, as redesignated by subsection (b) of this section, is amended by striking September 30, 2007 and inserting September 30, 2008.  
(d)Effective dateThe amendments made by this section shall take effect on October 1, 2007.  
1203.Commanders’ Emergency Response Program 
(a)Authority for Fiscal Year 2008During fiscal year 2008, from funds made available to the Department of Defense for operation and maintenance for such fiscal year, not to exceed $977,441,000 may be used by the Secretary of Defense in such fiscal year to provide funds— 
(1)for the Commanders’ Emergency Response Program in Iraq for the purpose of enabling United States military commanders in Iraq to respond to urgent humanitarian relief and reconstruction requirements within their areas of responsibility by carrying out programs that will immediately assist the Iraqi people; and  
(2)for a similar program to assist the people of Afghanistan.  
(b)Waiver AuthorityFor purposes of exercising the authority provided by this section or any other provision of law making funds available for the Commanders’ Emergency Response Program in Iraq or any similar program to assist the people of Afghanistan, the Secretary may waive any provision of law not contained in this section that would (but for the waiver) prohibit, restrict, limit, or otherwise constrain the exercise of that authority.  
(c)Quarterly ReportsNot later than 15 days after the end of each fiscal-year quarter of fiscal year 2008, the Secretary shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes of the programs referred to in subsection (a).  
(d)Submittal of modifications of guidanceIn the event any modification is made after the date of the enactment of this Act in the guidance issued to the Armed Forces by the Under Secretary of Defense (Comptroller) on February 18, 2005, concerning the allocation of funds through the Commanders’ Emergency Response Program in Iraq and any similar program to assist the people of Afghanistan, the Secretary shall submit to the congressional defense committees a copy of such modification not later than 15 days after the date of such modification.  
1204.Government Accountability Office report on Global Peace Operations Initiative 
(a)Report requiredNot later than March 1, 2008, the Comptroller General of the United States shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report assessing the Global Peace Operations Initiative.  
(b)ContentThe report required under subsection (a) shall include the following: 
(1)An assessment of whether, and to what extent, the Global Peace Operations Initiative has met the goals set by the President at the inception of the program in 2004.  
(2)Which goals, if any, remain unfulfilled.  
(3)A description of activities conducted by each member state of the Group of Eight (G–8), including the approximate cost of the activities, and the approximate percentage of the total monetary value of the activities conducted by each G–8 member, including the United States, as well as efforts by the President to seek contributions or participation by other G–8 members.  
(4)A description of any activities conducted by non-G–8 members, or other organizations and institutions, as well as any efforts by the President to solicit contributions or participation.  
(5)A description of the extent to which the Global Peace Operations Initiative has had global participation.  
(6)A description of the administration of the program by the Department of State and Department of Defense, including— 
(A)whether each Department should concentrate administration in one office or bureau, and if so, which one;  
(B)the extent to which the two Departments coordinate and the quality of their coordination; and  
(C)the extent to which contractors are used and an assessment of the quality and timeliness of the results achieved by the contractors, and whether the United States Government might have achieved similar or better results without contracting out functions.  
(7)A description of the metrics, if any, that are used by the President and the G–8 to measure progress in implementation of the Global Peace Operations Initiative, including— 
(A)assessments of the quality and sustainability of the training of individual soldiers and units;  
(B)the extent to which the G–8 and participating countries maintain records or databases of trained individuals and units and conduct inspections to measure and monitor the continued readiness of such individuals and units;  
(C)the extent to which the individuals and units are equipped and remain equipped to deploy in peace operations; and  
(D)the extent to which, the timeline by which, and how individuals and units can be mobilized for peace operations.  
(8)The extent to which, the timeline by which, and how individuals and units can be and are being deployed to peace operations.  
(9)An assessment of whether individuals and units trained under the Global Peace Operations Initiative have been utilized in peace operations subsequent to receiving training under the Initiative, whether they will be deployed to upcoming operations in Africa and elsewhere, and the extent to which such individuals and units would be prepared to deploy and participate in such peace operations.  
(10)Recommendations as to whether participation in the Global Peace Operations Initiative should require reciprocal participation by countries in peace operations.  
(11)Any additional measures that could be taken to enhance the effectiveness of the Global Peace Operations Initiative in terms of— 
(A)achieving its stated goals; and  
(B)ensuring that individuals and units trained as part of the Initiative are regularly participating in peace operations.  
BOther Authorities and Limitations 
1211.Cooperative opportunities documents under cooperative research and development agreements with NATO organizations and other allied and friendly foreign countriesSection 2350a(e) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking (A);  
(B)by striking an arms cooperation opportunities document and inserting a cooperative opportunities document before the first milestone or decision point; and  
(C)by striking subparagraph (B); and  
(2)in paragraph (2), by striking An arms cooperation opportunities document and inserting A cooperative opportunities document.  
1212.Extension and expansion of temporary authority to use acquisition and cross-servicing agreements to lend military equipment for personnel protection and survivability 
(a)Expansion to nations engaged in certain peacekeeping operationsSubsection (a) of section 1202 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2412) is amended— 
(1)in paragraph (1), by inserting or participating in combined operations with the United States as part of a peacekeeping operation under the Charter of the United Nations or another international agreement after Iraq or Afghanistan; and  
(2)in paragraph (3) by inserting , or in a peacekeeping operation described in paragraph (1), as applicable, after Iraq or Afghanistan.  
(b)One-year extensionSubsection (e) of such section is amended by striking September 30, 2008 and inserting September 30, 2009.  
(c)Conforming amendmentThe heading of such section is amended by striking foreign forces in Iraq and Afghanistan and inserting certain foreign forces.  
1213.Acceptance of funds from the Government of Palau for costs of military Civic Action TeamsSection 104(a) of Public Law 99–658 (48 U.S.C. 1933(a)) is amended— 
(1)by inserting (1) before In recognition; and  
(2)by adding at the end the following new paragraph: 
 
(2)The Secretary of Defense may accept from the Government of Palau the amount available for the use of the Government of Palau under paragraph (1). Any amount so accepted by the Secretary under this paragraph shall be credited to the appropriation or account available to the Department of Defense for the Civic Action Team with respect to which such amount is so accepted. Amounts so credited shall be merged with the appropriation or account to which credited, and shall be available to the Civic Action Team for the same purposes, and subject to the same conditions and limitations, as the appropriation or account with which merged. .  
1214.Extension of participation of the Department of Defense in multinational military centers of excellence 
(a)Extension of participationSection 1205 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2416) is amended— 
(1)in subsection (a), by striking fiscal year 2007 and inserting during fiscal years 2007 and 2008; and  
(2)in subsection (e)(2), by inserting or 2008 after in fiscal year 2007.  
(b)Reporting requirementsSubsection (g) of such section is amended— 
(1)in paragraph (1)— 
(A)by striking October 31, 2007, and inserting October 31 of each of 2007 and 2008,; and  
(B)by striking fiscal year 2007 and inserting fiscal year 2007 or 2008, as applicable; and  
(2)in paragraph (2)— 
(A)in the matter preceding subparagraph (A)— 
(i)by striking The report and inserting Each report; and  
(ii)by inserting , for the fiscal year covered by such report, after shall include; and  
(B)in subparagraph (A), by striking fiscal year 2007.  
1215.Limitation on assistance to the Government of Thailand 
(a)LimitationNotwithstanding any other provision of law, no funds authorized to be appropriated by this Act may be obligated or expended to provide direct assistance to the Government of Thailand unless the President certifies to the congressional defense committees that a democratically-elected government has taken office in Thailand on or after October 1, 2007.  
(b)ExceptionThe limitation in subsection (a) shall not apply with respect to funds as follows: 
(1)Amounts authorized to be appropriated for Overseas Humanitarian, Disaster, and Civic Aid.  
(2)Amounts otherwise authorized to be appropriated by this Act and available for humanitarian or emergency assistance for other nations.  
(c)WaiverThe President may waive the limitation in subsection (a) if the President certifies to the congressional defense committees in writing that the waiver of the limitation is in the national security interests of the United States.  
1216.Presidential report on policy objectives and United States strategy regarding IranNot more than 75 percent of the amount authorized to be appropriated by this Act and available for the Office of the Under Secretary of Defense for Policy may be obligated or expended for that purpose until the President submits to Congress the report required by section 1213(b) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2422).  
1217.Limitation on availability of certain funds pending implementation of requirements regarding North KoreaNotwithstanding any other provision of law, no funds authorized to be appropriated for the Department of Defense by this Act or any other Act for the provision of security and stabilization assistance as authorized by section 1207 of the National Defense Authorization Act for Fiscal Year 2006 (as amended by section 1202 of this Act) may be obligated or expended for that purpose until the President certifies to Congress that all the provisions of section 1211 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–163; 120 Stat. 2420) have been or are being carried out.  
CReports 
1231.Reports on United States policy and military operations in Afghanistan 
(a)Reports requiredNot later than 60 days after the date of the enactment of this Act and every 180 days thereafter through the end of fiscal year 2009, the President shall submit to the congressional defense committees a report on United States policy and military operations in Afghanistan.  
(b)ElementsEach report required by subsection (a) shall include the following: 
(1)A comprehensive strategy, coordinated between and among the departments and agencies of the United States Government, for achieving the objectives of United States policy and military operations in Afghanistan.  
(2)A description of current and proposed efforts to assist the Government of Afghanistan in increasing the size and capability of the Afghan Security Forces, including key criteria for measuring the capabilities and readiness of the Afghan National Army, the Afghan National Police, and other Afghan security forces.  
(3)A description of current and proposed efforts of the United States Government to work with coalition partners to strengthen the International Security Assistance Force (ISAF) led by the North Atlantic Treaty Organization (NATO) in Afghanistan, including efforts— 
(A)to encourage North Atlantic Treaty Organization members to make or fulfill commitments to meet North Atlantic Treaty Organization mission requirements with respect to the International Security Assistance Force; and  
(B)to remove national restrictions on the use of forces of members of the North Atlantic Treaty Organization deployed as part of the International Security Assistance Force mission.  
(4)A description of current and proposed efforts to improve provincial governance and expand economic development in the provinces of Afghanistan, including— 
(A)a statement of the mission and objectives of the Provincial Reconstruction Teams in Afghanistan;  
(B)a description of the number, funding (including the sources of funding), staffing requirements, and current staffing levels of the Provincial Reconstruction Teams, set forth by United States Government agency;  
(C)an evaluation of the effectiveness of each Provincial Reconstruction Team, including each team under the command of the United States and each team under the command of the International Security Assistance Force, in achieving its mission and objectives; and  
(D)a description of the collaboration, if any, between the United States Agency for International Development and Special Operations Forces in such efforts, and an assessment of the results of such collaboration.  
(5)With respect to current counternarcotics efforts in Afghanistan— 
(A)a description of the counternarcotics plan of the United States Government in Afghanistan, including a statement of priorities among United States counterdrug activities (including interdiction, eradication, and alternative livelihood programs) within that plan, and a description of the specific resources allocated for each such activity;  
(B)a description of the counternarcotics roles and missions assumed by the local and provincial governments of Afghanistan, the Government of Afghanistan, particular departments and agencies of the United States Government, the International Security Assistance Force, and other governments;  
(C)a description of the extent, if any, to which counternarcotics operations in or with respect to Afghanistan have been determined to constitute a United States military mission, and the justification for that determination;  
(D)a description of United States efforts to destroy drug manufacturing facilities; and  
(E)a description of United States efforts to apprehend or eliminate major drug traffickers in Afghanistan, and a description of the extent to which such drug traffickers are currently assisting United States counterterrorist efforts.  
(6)A description of current and proposed efforts to help the Government of Afghanistan fight public corruption and strengthen the rule of law.  
(7)A description of current and proposed diplomatic and other efforts to encourage and assist the Government of Pakistan to eliminate safe havens for Taliban, Al Qaeda, and other extremists within the territory of Pakistan which threaten the stability of Afghanistan, and an evaluation of the cooperation of the Government of Pakistan in eliminating such safe havens.  
(c)FormEach report required by subsection (a) shall be submitted in unclassified form to the maximum extent practicable, but may include a classified annex.  
1232.Strategy for enhancing security in Afghanistan by eliminating safe havens for violent extremists in Pakistan 
(a)FindingsCongress makes the following findings: 
(1)Since September 11, 2001, the Government of Pakistan has been an important partner in helping the United States remove the Taliban regime from Afghanistan.  
(2)In early September 2006, the Government of Pakistan signed a peace agreement with pro-Taliban militants in Miramshah, North Waziristan, Pakistan. Under the agreement, local tribesmen in North Waziristan agreed to halt cross-border movement of pro-Taliban insurgents from the North Waziristan area to Afghanistan and to remove all foreigners who do not respect the peace and abide by the agreement.  
(3)In late September 2006, United States military officials in Kabul, Afghanistan, reported two-fold, and in cases three-fold, increases in the number of cross-border attacks along the Afghanistan border with Pakistan in the weeks following the signing of the agreement referred to in paragraph (2).  
(4)On February 13, 2007, Lieutenant General Karl W. Eikenberry, the former commanding general of Combined Forces Command—Afghanistan, stated in a written statement to the Committee on Armed Services of the House of Representatives that Al Qaeda and Taliban leadership presence inside Pakistan remains a significant problem that must be satisfactorily addressed if we are to prevail in Afghanistan and if we are to defeat the global threat posed by international terrorism.  
(5)On February 27, 2007, John McConnell, the Director of National Intelligence, stated in a written statement to the Committee on Armed Services of the Senate that [e]liminating the safehaven that the Taliban and other extremists have found in Pakistan's tribal areas is not sufficient to end the insurgency in Afghanistan but it is necessary.  
(b)Strategy relating to pakistan 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the congressional defense committees a report describing the long-term strategy of the United States to engage with the Government of Pakistan— 
(A)to prevent the movement of Taliban, Al Qaeda, and other violent extremist forces across the border of Pakistan into Afghanistan; and  
(B)to eliminate safe havens for such forces on the national territory of Pakistan.  
(2)FormThe report shall be submitted in unclassified form, but may include a classified annex.  
(c)Limitation on availability of Department of Defense coalition support funds for Pakistan 
(1)LimitationFor fiscal years 2008 and 2009, the Government of Pakistan may not be reimbursed in any fiscal year quarter for the provision to the United States of logistical, military, or other support utilizing funds appropriated or otherwise made available by an Act making supplemental appropriations for fiscal year 2007 for operations in Iraq and Afghanistan, or any other Act, for the purpose of making payments to reimburse key cooperating nations for the provision to the United States of such support unless the President certifies to the congressional defense committees for such fiscal year quarter that the Government of Pakistan is making substantial and sustained efforts to eliminate safe havens for the Taliban, Al Qaeda and other violent extremists in areas under its sovereign control, including in the cities of Quetta and Chaman and in the Northwest Frontier Province and the Federally Administered Tribal Areas.  
(2)Content of certificationEach certification submitted under paragraph (1) shall include a detailed description of the efforts made by the Government of Pakistan to eliminate safe havens for the Taliban, Al Qaeda, and other violent extremists in areas under its sovereign control.  
(3)FormEach certification submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  
(4)WaiverThe President may waive the limitation on reimbursements under paragraph (1) for a fiscal year quarter if the President determines and certifies to the congressional defense committees that it is important to the national security interest of the United States to do so.  
1233.One-year extension of update on report on claims relating to the bombing of the Labelle DiscothequeSection 1225(b)(2) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3465) is amended by striking Not later than one year after enactment of this Act, and inserting Not later than each of January 6, 2007, and January 7, 2008,.  
XIIICOOPERATIVE THREAT REDUCTION WITH STATES OF THE FORMER SOVIET UNION 
1301.Specification of Cooperative Threat Reduction programs and funds 
(a)Specification of Cooperative Threat Reduction programsFor purposes of section 301 and other provisions of this Act, Cooperative Threat Reduction programs are the programs specified in section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362 note), as amended by section 1303 of this Act.  
(b)Fiscal year 2008 Cooperative Threat Reduction funds definedAs used in this title, the term fiscal year 2008 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 for Cooperative Threat Reduction programs.  
(c)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 for Cooperative Threat Reduction programs shall be available for obligation for three fiscal years.  
1302.Funding allocations 
(a)Funding for specific purposesOf the $428,048,000 authorized to be appropriated to the Department of Defense for fiscal year 2008 in section 301(19) for Cooperative Threat Reduction programs, the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination in Russia, $102,885,000.  
(2)For nuclear weapons storage security in Russia, $22,988,000.  
(3)For nuclear weapons transportation security in Russia, $37,700,000.  
(4)For weapons of mass destruction proliferation prevention in the states of the former Soviet Union, $51,986,000.  
(5)For biological weapons proliferation prevention in the former Soviet Union, $194,489,000.  
(6)For chemical weapons destruction in Russia, $1,000,000.  
(7)For threat reduction outside the former Soviet Union, $10,000,000.  
(8)For defense and military contacts, $8,000,000.  
(9)For activities designated as Other Assessments/Administrative Support, $19,000,000.  
(b)Report on obligation or expenditure of funds for other purposesNo fiscal year 2008 Cooperative Threat Reduction funds may be obligated or expended for a purpose other than a purpose listed in paragraphs (1) through (9) of subsection (a) until 30 days after the date that the Secretary of Defense submits to Congress a report on the purpose for which the funds will be obligated or expended and the amount of funds to be obligated or expended. Nothing in the preceding sentence shall be construed as authorizing the obligation or expenditure of fiscal year 2008 Cooperative Threat Reduction funds for a purpose for which the obligation or expenditure of such funds is specifically prohibited under this title or any other provision of law.  
(c)Limited authority To vary individual amounts 
(1)In generalSubject to paragraph (2), in any case in which the Secretary of Defense determines that it is necessary to do so in the national interest, the Secretary may obligate amounts appropriated for fiscal year 2008 for a purpose listed in paragraphs (1) through (9) of subsection (a) in excess of the specific amount authorized for that purpose.  
(2)Notice-and-wait requiredAn obligation of funds for a purpose stated in paragraphs (1) through (9) of subsection (a) in excess of the specific amount authorized for such purpose may be made using the authority provided in paragraph (1) only after— 
(A)the Secretary submits to Congress notification of the intent to do so together with a complete discussion of the justification for doing so; and  
(B)15 days have elapsed following the date of the notification.  
1303.Specification of Cooperative Threat Reduction programs in states outside the former Soviet UnionSection 1501 of the National Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362 note) is amended— 
(1)in subsection (a), by striking subsection (b) and inserting subsections (b) and (c); and  
(2)by adding at the end the following new subsection: 
 
(c)Specified programs with respect to states outside the former Soviet UnionThe programs referred to in subsection (a) are the following programs with respect to states that are not states of the former Soviet Union: 
(1)Programs to facilitate the elimination, and safe and secure transportation and storage, of biological, or chemical weapons, materials, weapons components, or weapons-related materials.  
(2)Programs to prevent the proliferation of nuclear, chemical, or biological weapons, weapons components, and weapons-related military technology and expertise.  
(3)Programs to facilitate detection and reporting of highly pathogenic diseases or other diseases that are associated with or that could be utilized as an early warning mechanism for disease outbreaks that could impact the Armed Forces of the United States or allies of the United States. .  
1304.Modification of authority to use Cooperative Threat Reduction funds outside the former Soviet UnionSection 1308 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1662; 22 U.S.C. 5963) is amended— 
(1)in subsection (a), by striking the President the second place it appears and inserting the Secretary of Defense, with the concurrence of the Secretary of State,; and  
(2)in subsection (d)— 
(A)in paragraph (1), by striking the President the second place it appears and inserting the Secretary of Defense, with the concurrence of the Secretary of State,; and  
(B)in paragraph (2), by striking the President and inserting the Secretary of Defense and the Secretary of State.  
1305.Repeal of restrictions on assistance to states of the former Soviet Union for cooperative threat reduction 
(a)In general 
(1)Soviet Nuclear Threat Reduction Act of 1991The Soviet Nuclear Threat Reduction Act of 1991 (title II of Public Law 102–228; 22 U.S.C. 2551 note) is amended— 
(A)by striking section 211; and  
(B)in section 212, by striking , consistent with the findings stated in section 211,.  
(2)Cooperative Threat Reduction Act of 1993Section 1203 of the Cooperative Threat Reduction Act of 1993 (22 U.S.C. 5952) is amended by striking subsection (d).  
(3)Russian Chemical Weapons Destruction FacilitiesSection 1305 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 22 U.S.C. 5952 note) is repealed.  
(4)Conforming repealSection 1303 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 22 U.S.C. 5952 note) is repealed.  
(b)Inapplicability of other restrictionsSection 502 of the Freedom for Russia and Emerging Eurasian Democracies and Open Markets Support Act of 1992 (22 U.S.C. 5852) shall not apply to any Cooperative Threat Reduction program.  
1306.National Academy of Sciences study of prevention of proliferation of biological weapons 
(a)Study requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall enter into an arrangement with the National Academy of Sciences under which the Academy shall carry out a study to identify areas for cooperation with states other than states of the former Soviet Union under the Cooperative Threat Reduction program of the Department of Defense in the prevention of proliferation of biological weapons.  
(b)Matters To be included in studyThe Secretary shall provide for the study under subsection (a) to include the following: 
(1)An assessment of trends in the biological sciences and biotechnology that will affect the capabilities of governments of developing countries to control the containment and use of dual-use technologies of potential interest to terrorist organizations or individuals with hostile intentions.  
(2)An assessment of the approaches to cooperative threat reduction used by the states of the former Soviet Union that are of special relevance in preventing the proliferation of biological weapons in other areas of the world.  
(3)A review of programs of the United States Government and other governments, international organizations, foundations, and other private sector entities used in developing countries that are not states of the former Soviet Union that may contribute to the prevention of the proliferation of biological weapons.  
(4)Recommendations on steps for integrating activities of the Cooperative Threat Reduction program relating to the prevention of the proliferation of biological weapons with activities of other departments and agencies of the United States addressing problems and opportunities in developing countries that are not states of the former Soviet Union.  
(c)Report 
(1)In generalNot later than December 31, 2008, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the study carried out under subsection (a).  
(2)Matters to be includedThe report under paragraph (1) shall include the following: 
(A)The results of the study carried out under subsection (a), including any report received by the Secretary from the National Academy of Sciences on the study.  
(B)An assessment by the Secretary of the study.  
(C)A statement of the actions, if any, to be undertaken by the Secretary to implement any recommendations in the study.  
(3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  
(d)FundingOf the amount authorized to be appropriated by section 301(18) for Cooperative Threat Reduction programs, not more than $2,500,000 may be obligated or expended to carry out this section.  
XIVOTHER AUTHORIZATIONS 
AMilitary Programs 
1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2008 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in amounts as follows: 
(1)For the Defense Working Capital Funds, $102,446,000.  
(2)For the Defense Working Capital Fund, Defense Commissary, $1,250,300,000.  
1402.National Defense Sealift FundFunds are hereby authorized to be appropriated for fiscal year 2008 for the National Defense Sealift Fund in the amount of $1,044,194,000.  
1403.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2008 for expenses, not otherwise provided for, for the Defense Health Program, in the amount of $22,543,124,000, of which— 
(1)$22,044,381,000 is for Operation and Maintenance;  
(2)$136,482,000 is for Research, Development, Test, and Evaluation; and  
(3)$362,261,000 is for Procurement.  
1404.Chemical Agents and Munitions Destruction, Defense 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2008 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, in the amount of $1,491,724,000, of which— 
(1)$1,186,452,000 is for Operation and Maintenance;  
(2)$274,846,000 is for Research, Development, Test, and Evaluation; and  
(3)$30,426,000 is for Procurement.  
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and  
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.  
1405.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2008 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, in the amount of $959,322,000.  
1406.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2008 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, in the amount of $225,995,000, of which— 
(1)$224,995,000 is for Operation and Maintenance; and  
(2)$1,000,000 is for Procurement.  
1407.Reduction in certain authorizations due to savings from lower inflation 
(a)ReductionThe aggregate amount authorized to be appropriated by this division is the amount equal to the sum of all the amounts authorized to be appropriated by the provisions of this division reduced by $1,627,000,000, to be allocated as follows: 
(1)ProcurementThe aggregate amount authorized to be appropriated by title I is hereby reduced by $601,000,000.  
(2)Research, development, test, and evaluationThe aggregate amount authorized to be appropriated by title II is hereby reduced by $451,000,000.  
(3)Operation and maintenanceThe aggregate amount authorized to be appropriated by title III is hereby reduced by $554,000,000.  
(4)Other authorizationsThe aggregate amount authorized to be appropriated by title XIV is hereby reduced by $21,000,000.  
(b)Source of savingsReductions required in order to comply with subsection (a) shall be derived from savings resulting from lower-than-expected inflation as a result of the difference between the inflation assumptions used in the Concurrent Resolution on the Budget for Fiscal Year 2008 when compared with the inflation assumptions used in the budget of the President for fiscal year 2008, as submitted to Congress pursuant to section 1005 of title 31, United States Code.  
(c)Allocation of reductionsThe Secretary of Defense shall allocate the reductions required by this section among the amounts authorized to be appropriated for accounts in titles I, II, III, and XIV to reflect the extent to which net savings from lower-than-expected inflations are allocable to amounts authorized to be appropriated to such accounts.  
BNational Defense Stockpile 
1411.Disposal of ferromanganese 
(a)Disposal authorizedThe Secretary of Defense may dispose of up to 50,000 tons of ferromanganese from the National Defense Stockpile during fiscal year 2008.  
(b)Contingent authority for additional disposal 
(1)In generalIf the Secretary of Defense completes the disposal of the total quantity of ferromanganese authorized for disposal by subsection (a) before September 30, 2008, the Secretary of Defense may dispose of up to an additional 25,000 tons of ferromanganese from the National Defense Stockpile before that date.  
(2)Additional amountsIf the Secretary completes the disposal of the total quantity of additional ferromanganese authorized for disposal by paragraph (1) before September 30, 2008, the Secretary may dispose of up to an additional 25,000 tons of ferromanganese from the National Defense Stockpile before that date.  
(c)CertificationThe Secretary of Defense may dispose of ferromanganese under the authority of paragraph (1) or (2) of subsection (b) only if the Secretary submits written certification to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives, not later than 30 days before the commencement of disposal under the applicable paragraph, that— 
(1)the disposal of the additional ferromanganese from the National Defense Stockpile is in the interest of national defense;  
(2)the disposal of the additional ferromanganese will not cause disruption to the usual markets of producers and processors of ferromanganese in the United States; and  
(3)the disposal of the additional ferromanganese is consistent with the requirements and purpose of the National Defense Stockpile.  
(d)Delegation of responsibilityThe Secretary of Defense may delegate the responsibility of the Secretary under subsection (c) to an appropriate official within the Department of Defense.  
(e)National defense stockpile definedIn this section, the term National Defense Stockpile means the stockpile provided for in section 4 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98c).  
1412.Disposal of chrome metal 
(a)Disposal authorizedThe Secretary of Defense may dispose of up to 500 short tons of chrome metal from the National Defense Stockpile during fiscal year 2008.  
(b)Contingent authority for additional disposal 
(1)In generalIf the Secretary of Defense completes the disposal of the total quantity of chrome metal authorized for disposal by subsection (a) before September 30, 2008, the Secretary of Defense may dispose of up to an additional 250 short tons of chrome metal from the National Defense Stockpile before that date.  
(2)Additional amountsIf the Secretary completes the disposal of the total quantity of additional chrome metal authorized for disposal by paragraph (1) before September 30, 2008, the Secretary may dispose of up to an additional 250 short tons of chrome metal from the National Defense Stockpile before that date.  
(c)CertificationThe Secretary of Defense may dispose of chrome metal under the authority of paragraph (1) or (2) of subsection (b) only if the Secretary submits written certification to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives, not later than 30 days before the commencement of disposal under the applicable paragraph, that— 
(1)the disposal of the additional chrome metal from the National Defense Stockpile is in the interest of national defense;  
(2)the disposal of the additional chrome metal will not cause disruption to the usual markets of producers and processors of chrome metal in the United States; and  
(3)the disposal of the additional chrome metal is consistent with the requirements and purpose of the National Defense Stockpile.  
(d)Delegation of responsibilityThe Secretary of Defense may delegate the responsibility of the Secretary under subsection (c) to an appropriate official within the Department of Defense.  
(e)National defense stockpile definedIn this section, the term National Defense Stockpile means the stockpile provided for in section 4 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98c).  
1413.Modification of receipt objectives for previously authorized disposals from the national defense stockpile 
(a)Fiscal year 2000 disposal authorityParagraph (5) of section 3402(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 50 U.S.C. 98d note), as amended by section 3302(b) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3546), is further amended by striking $600,000,000 before and inserting $729,000,000 by.  
(b)Fiscal year 1999 disposal authorityParagraph (7) of section 3303(a) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 98d note), as amended by section 3302(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2513), is further amended to read as follows: 
 
(7)$1,469,102,000 by the end of fiscal year 2015. .  
CCivil Programs 
1421.Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2008 from the Armed Forces Retirement Home Trust Fund the sum of $61,624,000 for the operation of the Armed Forces Retirement Home.  
DChemical Demilitarization Matters 
1431.Modification of termination requirement for Chemical Demilitarization Citizens’ Advisory Commissions 
(a)ModificationSubsection (h) of section 172 of the National Defense Authorization Act for Fiscal Year 1993 (50 U.S.C. 1521 note) is amended by striking after the stockpile located in that commission's State has been destroyed and inserting “upon the earlier of— 
 
(1)the completion of closure activities for the chemical agent destruction facility in the commission's State as required pursuant to regulations promulgated by the Administrator of the Environmental Protection Agency pursuant to the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.); or  
(2)the request of the Governor of the commission's State. .   
(b)Technical amendmentsSubsections (b), (f), and (g) of such section are each amended by striking Assistant Secretary of the Army (Research, Development, and Acquisition) and inserting Assistant Secretary of the Army (Acquisition, Logistics, and Technology).  
1432.Repeal of certain qualifications requirement for director of chemical demilitarization management organizationSection 1412(e)(3) of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521(e)(3)) is amended— 
(1)in subparagraph (A), by adding and at the end;  
(2)by striking subparagraph (B); and  
(3)by redesignating subparagraph (C) as subparagraph (B).  
1433.Sense of Congress on completion of destruction of United States chemical weapons stockpile 
(a)FindingsCongress makes the following findings: 
(1)The Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, done at Paris on January 13, 1993 (commonly referred to as the Chemical Weapons Convention), requires that destruction of the entire United States chemical weapons stockpile be completed by not later than April 29, 2007.  
(2)In 2006, under the terms of the Chemical Weapons Convention, the United States requested and received a one-time, 5-year extension of its chemical weapons destruction deadline to April 29, 2012.  
(3)On April 10, 2006, the Secretary of Defense notified Congress that the United States would not meet even the extended deadline under the Chemical Weapons Convention for destruction of the United States chemical weapons stockpile, but would continue working diligently to minimize the time to complete destruction without sacrificing safety and security and would also continue requesting resources needed to complete destruction as close to April 2012 as practicable.  
(4)Destroying the remaining stockpile of United States chemical weapons is imperative for public safety and homeland security, and doing so by April 2012, in accordance with the current destruction deadline provided under the Chemical Weapons Convention, is required by United States law.  
(5)The elimination of chemical weapons anywhere they exist in the world, and the prevention of their proliferation, is of utmost importance to the national security of the United States.  
(b)Sense of CongressIt is the sense of Congress that— 
(1)the United States is, and must remain, committed to making every effort to safely dispose of its entire chemical weapons stockpile by April 2012, the current destruction deadline provided under the Chemical Weapons Convention, or as soon thereafter as possible, and must carry out all of its other obligations under the Convention; and  
(2)the Secretary of Defense should make every effort to plan for, and to request in the annual budget of the President submitted to Congress adequate funding to complete, the elimination of the United States chemical weapons stockpile in accordance with United States obligations under the Chemical Weapons Convention and in a manner that will protect public health, safety, and the environment, as required by law.  
(c)Reports required 
(1)In generalNot later than March 15, 2008, and every 180 days thereafter until the year in which the United States completes the destruction of its entire stockpile of chemical weapons under the terms of the Chemical Weapons Convention, the Secretary of Defense shall submit to the members and committees of Congress referred to in paragraph (3) a report on the implementation by the United States of its chemical weapons destruction obligations under the Chemical Weapons Convention.  
(2)ElementsEach report under paragraph (1) shall include the following: 
(A)The anticipated schedule at the time of such report for the completion of destruction of chemical agents, munitions, and materiel at each chemical weapons demilitarization facility in the United States.  
(B)A description of the options and alternatives for accelerating the completion of chemical weapons destruction at each such facility, particularly in time to meet the destruction deadline of April 29, 2012, currently provided by the Chemical Weapons Convention.  
(C)A description of the funding required to achieve each of the options for destruction described under subparagraph (B).  
(D)A description of all actions being taken by the United States to accelerate the destruction of its entire stockpile of chemical weapons, agents, and materiel in order to meet the current destruction deadline under the Chemical Weapons Convention of April 29, 2012, or as soon thereafter as possible.  
(3)Members and committees of CongressThe members and committees of Congress referred to in this paragraph are— 
(A)the majority leader of the Senate, the minority leader of the Senate, and the Committees on Armed Services and Appropriations of the Senate; and  
(B)the Speaker of the House of Representatives, the majority leader of the House of Representatives, the minority leader of the House of Representatives, and the Committees on Armed Services and Appropriations of the House of Representatives.  
XVOPERATION IRAQI FREEDOM AND OPERATION ENDURING FREEDOM 
AAuthorization of Additional War-Related Appropriations 
1501.Army procurementFunds are hereby authorized to be appropriated for fiscal year 2008 for procurement accounts of the Army in amounts as follows: 
(1)For aircraft procurement, $890,786,000.  
(2)For missiles, $492,734,000.  
(3)For weapons and tracked combat vehicles procurement, $1,249,177,000.  
(4)For ammunition, $303,000,000.  
(5)For other procurement, $10,310,055,000.  
1502.Navy and Marine Corps procurement 
(a)NavyFunds are hereby authorized to be appropriated for fiscal year 2008 for procurement accounts for the Navy in amounts as follows: 
(1)For aircraft procurement, $2,263,018,000.  
(2)For weapons procurement, $251,281,000.  
(3)For other procurement, $814,311,000.  
(b)Marine CorpsFunds are hereby authorized to be appropriated for fiscal year 2008 for the procurement account for the Marine Corps in the amount of $4,236,140,000.  
(c)Navy and Marine Corps AmmunitionFunds are hereby authorized to be appropriated for fiscal year 2008 for the procurement account for ammunition for the Navy and the Marine Corps in the amount of $590,090,000.  
1503.Air Force procurementFunds are hereby authorized to be appropriated for fiscal year 2008 for procurement accounts for the Air Force in amounts as follows: 
(1)For aircraft procurement, $2,069,009,000.  
(2)For ammunition, $74,005,000.  
(3)For missile procurement, $1,800,000.  
(4)For other procurement, $4,163,450,000.  
1504.Defense-wide activities procurementFunds are hereby authorized to be appropriated for fiscal year 2008 for the procurement account for Defense-wide in the amount of $593,768,000.  
1505.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2008 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $121,653,000.  
(2)For the Navy, $370,798,000.  
(3)For the Air Force, $922,791,000.  
(4)For Defense-wide activities, $535,087,000.  
1506.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2008 for the use of the Armed Forces for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $45,519,264,000.  
(2)For the Navy, $5,190,000,000.  
(3)For the Marine Corps, $4,013,093,000.  
(4)For the Air Force, $10,532,630,000.  
(5)For Defense-wide activities, $5,976,216,000.  
(6)For the Army Reserve, $158,410,000.  
(7)For the Navy Reserve, $69,598,000.  
(8)For the Marine Corps Reserve, $68,000,000.  
(9)For the Army National Guard, $466,150,000.  
(10)For the Air National Guard, $31,168,000.  
1507.Military personnelThere is hereby authorized to be appropriated for fiscal year 2008 for the Department of Defense for military personnel in amounts as follows: 
(1)For the Army, $9,140,516,000.  
(2)For the Navy, $752,089,000.  
(3)For the Marine Corps, $817,475,000.  
(4)For the Air Force, $1,411,890,000.  
(5)For the Army Reserve, $235,000,000.  
(6)For the Navy Reserve, $70,000,000.  
(7)For the Marine Corps Reserve, $15,420,000.  
(8)For the Air Force Reserve, $3,000,000.  
(9)For the Army National Guard, $476,584,000.  
1508.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2008 for the Department of Defense for expenses, not otherwise provided for, for the Defense Health Program, in the amount of $1,022,842,000, for operation and maintenance.  
1509.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for fiscal year 2008 for the Department of Defense for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, in the amount of $257,618,000.  
1510.Joint Improvised Explosive Device Defeat Fund 
(a)Authorization of AppropriationFunds are hereby authorized for fiscal year 2008 for the Joint Improvised Explosive Device Defeat Fund in the amount of $4,500,000,000.  
(b)Use of FundsFunds appropriated pursuant to subsection (a) shall be available to the Secretary of Defense for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop, and provide equipment, supplies, services, training, facilities, personnel, and funds to assist United States forces in the defeat of improvised explosive devices.  
(c)Transfer Authority 
(1)Transfers authorizedAmounts authorized to be appropriated by subsection (a) may be transferred from the Joint Improvised Explosive Device Defeat Fund to any of the following accounts and funds of the Department of Defense to accomplish the purposes provided in subsection (b): 
(A)Military personnel accounts.  
(B)Operation and maintenance accounts.  
(C)Procurement accounts.  
(D)Research, development, test, and evaluation accounts.  
(E)Defense working capital funds.  
(2)Additional transfer authorityThe transfer authority provided by paragraph (1) is in addition to any other transfer authority available to the Department of Defense.  
(3)Transfers back to the fundUpon determination that all or part of the funds transferred from the Joint Improvised Explosive Device Defeat Fund under paragraph (1) are not necessary for the purpose provided, such funds may be transferred back to the Joint Improvised Explosive Device Defeat Fund.  
(4)Effect on authorization amountsA transfer of an amount to an account under the authority in paragraph (1) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred.  
(d)Notice to CongressFunds may not be obligated from the Joint Improvised Explosive Device Defeat Fund, or transferred under the authority provided in subsection (c)(1), until five days after the date on which the Secretary of Defense notifies the congressional defense committees in writing of the details of the proposed obligation or transfer.  
(e)Management Plan 
(1)Plan requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for the intended management and use of the Joint Improvised Explosive Device Defeat Fund.  
(2)Matter to be includedThe plan required by paragraph (1) shall include an update of the plan required in the paragraph under the heading Joint Improvised Explosive Device Defeat Fund in chapter 2 of title I of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 424), including identification of— 
(A)year-to-date transfers and obligations; and  
(B)projected transfers and obligations through September 30, 2008.  
(f)Quarterly ReportsNot later than 30 days after the end of each fiscal-year quarter, the Secretary of Defense shall submit to the congressional defense committees a report summarizing the detail of any obligation or transfer of funds from the Joint Improvised Explosive Device Defeat Fund plan required by subsection (e).  
(g)Duration of AuthorityAmounts appropriated to the Joint Improvised Explosive Device Defeat Fund are available for obligation or transfer from the Fund until September 30, 2009.  
1511.Iraq Security Forces Fund 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated for fiscal year 2008 for the Iraq Security Forces Fund in the amount of $2,000,000,000.  
(b)Use of Funds 
(1)In generalFunds appropriated pursuant to subsection (a) shall be available to the Secretary of Defense for the purpose of allowing the Commander, Multi-National Security Transition Command–Iraq, to provide assistance to the security forces of Iraq.  
(2)Types of assistance authorizedAssistance provided under this section may include the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding.  
(3)Secretary of state concurrenceAssistance may be provided under this section only with the concurrence of the Secretary of State.  
(c)Authority in Addition to Other AuthoritiesThe authority to provide assistance under this section is in addition to any other authority to provide assistance to foreign nations.  
(d)Transfer Authority 
(1)Transfers authorizedSubject to paragraph (2), amounts authorized to be appropriated by subsection (a) may be transferred from the Iraq Security Forces Fund to any of the following accounts and funds of the Department of Defense to accomplish the purposes provided in subsection (b): 
(A)Military personnel accounts.  
(B)Operation and maintenance accounts.  
(C)Procurement accounts.  
(D)Research, development, test, and evaluation accounts.  
(E)Defense working capital funds.  
(F)Overseas Humanitarian, Disaster, and Civic Aid account.  
(2)Additional authorityThe transfer authority provided by paragraph (1) is in addition to any other transfer authority available to the Department of Defense.  
(3)Transfers back to the fundUpon determination that all or part of the funds transferred from the Iraq Security Forces Fund under paragraph (1) are not necessary for the purpose provided, such funds may be transferred back to the Iraq Security Forces Fund.  
(4)Effect on authorization amountsA transfer of an amount to an account under the authority in paragraph (1) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred.  
(e)Notice to CongressFunds may not be obligated from the Iraq Security Forces Fund, or transferred under the authority provided in subsection (d)(1), until five days after the date on which the Secretary of Defense notifies the congressional defense committees in writing of the details of the proposed obligation or transfer.  
(f)Contributions 
(1)Authority to accept contributionsSubject to paragraph (2), the Secretary of Defense may accept contributions of amounts to the Iraq Security Forces Fund for the purposes provided in subsection (b) from any person, foreign government, or international organization. Any amounts so accepted shall be credited to the Iraq Security Forces Fund.  
(2)LimitationThe Secretary may not accept a contribution under this subsection if the acceptance of the contribution would compromise or appear to compromise the integrity of any program of the Department of Defense.  
(3)UseAmounts accepted under this subsection shall be available for assistance authorized by subsection (b), including transfer under subsection (d) for that purpose.  
(4)NotificationThe Secretary shall notify the congressional defense committees in writing upon the acceptance, and upon the transfer under subsection (d), of any contribution under this subsection. Such notice shall specify the source and amount of any amount so accepted and the use of any amount so accepted.  
(g)Quarterly reportsNot later than 30 days after the end of each fiscal-year quarter, the Secretary of Defense shall submit to the congressional defense committees a report summarizing the details of any obligation or transfer of funds from the Iraq Security Forces Fund during such fiscal-year quarter.  
(h)Duration of authorityAmounts authorized to be appropriated or contributed to the Fund during fiscal year 2008 are available for obligation or transfer from the Iraq Security Forces Fund in accordance with this section until September 30, 2009.  
1512.Afghanistan Security Forces Fund 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2008 for the Afghanistan Security Forces Fund in the amount of $2,700,000,000.  
(b)Use of funds 
(1)In generalFunds authorized to be appropriated by subsection (a) shall be available to the Secretary of Defense for the purpose of allowing the Commander, Office of Security Cooperation–Afghanistan, to provide assistance to the security forces of Afghanistan.  
(2)Types of assistance authorizedAssistance provided under this section may include the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funds.  
(3)Secretary of State concurrenceAssistance may be provided under this section only with the concurrence of the Secretary of State.  
(c)Authority in addition to other authoritiesThe authority to provide assistance under this section is in addition to any other authority to provide assistance to foreign nations.  
(d)Transfer authority 
(1)Transfers authorizedSubject to paragraph (2), amounts authorized to be appropriated by subsection (a) may be transferred from the Afghanistan Security Forces Fund to any of the following accounts and funds of the Department of Defense to accomplish the purposes provided in subsection (b): 
(A)Military personnel accounts.  
(B)Operation and maintenance accounts.  
(C)Procurement accounts.  
(D)Research, development, test, and evaluation accounts.  
(E)Defense working capital funds.  
(F)Overseas Humanitarian, Disaster, and Civic Aid.  
(2)Additional authorityThe transfer authority provided by paragraph (1) is in addition to any other transfer authority available to the Department of Defense.  
(3)Transfers back to fundUpon a determination that all or part of the funds transferred from the Afghanistan Security Forces Fund under paragraph (1) are not necessary for the purpose for which transferred, such funds may be transferred back to the Afghanistan Security Forces Fund.  
(4)Effect on authorization amountsA transfer of an amount to an account under the authority in paragraph (1) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred.  
(e)Prior notice to Congress of obligation or transferFunds may not be obligated from the Afghanistan Security Forces Fund, or transferred under subsection (d)(1), until five days after the date on which the Secretary of Defense notifies the congressional defense committees in writing of the details of the proposed obligation or transfer.  
(f)Contributions 
(1)Authority to accept contributionsSubject to paragraph (2), the Secretary of Defense may accept contributions of amounts to the Afghanistan Security Forces Fund for the purposes provided in subsection (b) from any person, foreign government, or international organization. Any amounts so accepted shall be credited to the Afghanistan Security Forces Fund.  
(2)LimitationThe Secretary may not accept a contribution under this subsection if the acceptance of the contribution would compromise or appear to compromise the integrity of any program of the Department of Defense.  
(3)UseAmounts accepted under this subsection shall be available for assistance authorized by subsection (b), including transfer under subsection (d) for that purpose.  
(4)NotificationThe Secretary shall notify the congressional defense committees in writing upon the acceptance, and upon the transfer under subsection (d), of any contribution under this subsection. Such notice shall specify the source and amount of any amount so accepted and the use of any amount so accepted.  
(g)Quarterly reportsNot later than 30 days after the end of each fiscal-year quarter, the Secretary of Defense shall submit to the congressional defense committees a report summarizing the details of any obligation or transfer of funds from the Afghanistan Security Forces Fund during such fiscal-year quarter.  
(h)Duration of authorityAmounts authorized to be appropriated or contributed to the Fund during fiscal year 2008 are available for obligation or transfer from the Afghanistan Security Forces Fund in accordance with this section until September 30, 2009.  
1513.Iraq Freedom Fund 
(a)In GeneralFunds are hereby authorized to be appropriated for fiscal year 2008 for the Iraq Freedom Fund in the amount of $107,500,000.  
(b)Transfer 
(1)Transfer authorizedSubject to paragraph (2), amounts authorized to be appropriated by subsection (a) may be transferred from the Iraq Freedom Fund to any accounts as follows: 
(A)Operation and maintenance accounts of the Armed Forces.  
(B)Military personnel accounts.  
(C)Research, development, test, and evaluation accounts of the Department of Defense.  
(D)Procurement accounts of the Department of Defense.  
(E)Accounts providing funding for classified programs.  
(F)The operating expenses account of the Coast Guard.  
(2)Notice to congressA transfer may not be made under the authority in paragraph (1) until five days after the date on which the Secretary of Defense notifies the congressional defense committees in writing of the transfer.  
(3)Treatment of transferred fundsAmounts transferred to an account under the authority in paragraph (1) shall be merged with amounts in such account and shall be made available for the same purposes, and subject to the same conditions and limitations, as amounts in such account.  
(4)Effect on authorization amountsA transfer of an amount to an account under the authority in paragraph (1) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred.  
1514.Defense Working Capital FundsFunds are hereby authorized to be appropriated for fiscal year 2008 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for the Defense Working Capital Funds in the amount of $1,676,275,000.  
1515.National Defense Sealift FundFunds are hereby authorized to be appropriated for fiscal year 2008 for the National Defense Sealift Fund in the amount of $5,100,000.  
1516.Defense Inspector GeneralFunds are hereby authorized to be appropriated for fiscal year 2008 for the Department of Defense for expenses, not otherwise provided for, for the Office of Inspector General of the Department of Defense in the amount of $4,394,000, for Operation and Maintenance.  
BGeneral Provisions Relating to Authorizations 
1521.PurposeThe purpose of this title is to authorize additional appropriations for the Department of Defense for fiscal year 2008 for the incremental costs of Operation Iraqi Freedom and Operation Enduring Freedom.  
1522.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.  
1523.Special transfer authority 
(a)Authority To Transfer Authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2008 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.  
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $3,500,000,000.  
(b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.  
(c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001.  
COther Matters 
1531.Limitation on availability of funds for certain purposes relating to IraqNo funds appropriated pursuant to an authorization of appropriations in this Act may be obligated or expended for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq.  
(2)To exercise United States control of the oil resources of Iraq.  
1532.Reimbursement of certain coalition nations for support provided to United States military operations 
(a)AuthorityFrom funds made available for the Department of Defense by section 1506 for operation and maintenance, Defense-wide activities, the Secretary of Defense may reimburse any key cooperating nation for logistical and military support provided by that nation to or in connection with United States military operations in Operation Iraqi Freedom or Operation Enduring Freedom.  
(b)Amounts of reimbursement 
(1)In generalReimbursement authorized by subsection (a) may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State and in consultation with the Director of the Office of Management and Budget, may determine, based on documentation determined by the Secretary of Defense to adequately account for the support provided.  
(2)StandardsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe standards for determining the kinds of logistical and military support to the United States that shall be considered reimbursable under the authority in subsection (a). Such standards may not take effect until 15 days after the date on which the Secretary submits to the congressional defense committees a report setting forth such standards.  
(c)Limitations 
(1)Limitation on amountThe total amount of reimbursements made under the authority in subsection (a) during fiscal year 2008 may not exceed $1,200,000,000.  
(2)Prohibition on contractual obligations to make paymentsThe Secretary of Defense may not enter into any contractual obligation to make a reimbursement under the authority in subsection (a).  
(d)Notice to CongressThe Secretary of Defense shall— 
(1)notify the congressional defense committees not less than 15 days before making any reimbursement under the authority in subsection (a); and  
(2)submit to the congressional defense committees on a quarterly basis a report on any reimbursements made under the authority in subsection (a) during such quarter.  
1533.Logistical support for coalition forces supporting operations in Iraq and Afghanistan 
(a)Availability of funds for logistical supportSubject to the provisions of this section, amounts available to the Department of Defense for fiscal year 2008 for operation and maintenance may be used to provide supplies, services, transportation (including airlift and sealift), and other logistical support to coalition forces supporting United States military and stabilization operations in Iraq and Afghanistan.  
(b)Required determinationThe Secretary may provide logistical support under the authority in subsection (a) only if the Secretary determines that the coalition forces to be provided the logistical support— 
(1)are essential to the success of a United States military or stabilization operation; and  
(2)would not be able to participate in such operation without the provision of the logistical support.  
(c)Coordination with export control lawsLogistical support may be provided under the authority in subsection (a) only in accordance with applicable provisions of the Arms Export Control Act and other export control laws of the United States.  
(d)Limitation on valueThe total amount of logistical support provided under the authority in subsection (a) in fiscal year 2008 may not exceed $400,000,000.  
(e)Quarterly reports 
(1)Reports requiredNot later than 15 days after the end of each fiscal-year quarter of fiscal year 2008, the Secretary shall submit to the congressional defense committees a report on the provision of logistical support under the authority in subsection (a) during such fiscal-year quarter.  
(2)ElementsEach report under paragraph (1) shall include, for the fiscal-year quarter covered by such report, the following: 
(A)Each nation provided logistical support under the authority in subsection (a).  
(B)For each such nation, a description of the type and value of logistical support so provided.  
1534.Competition for procurement of small arms supplied to Iraq and Afghanistan 
(a)Competition requirementFor the procurement of pistols and other weapons described in subsection (b), the Secretary of Defense shall ensure, consistent with the provisions of section 2304 of title 10, United States Code, that— 
(1)full and open competition is obtained to the maximum extent practicable;  
(2)no responsible United States manufacturer is excluded from competing for such procurements; and  
(3)products manufactured in the United States are not excluded from the competition.  
(b)Procurements coveredThis section applies to the procurement of the following: 
(1)Pistols and other weapons less than 0.50 caliber for assistance to the Army of Iraq, the Iraqi Police Forces, and other Iraqi security organizations.  
(2)Pistols and other weapons less than 0.50 caliber for assistance to the Army of Afghanistan, the Afghani Police Forces, and other Afghani security organizations.  
BMILITARY CONSTRUCTION AUTHORIZATIONS 
2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2008.  
XXIARMY 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Army: Inside the United States 
  
StateInstallation or LocationAmount   
 
AlabamaAnniston Army Depot$26,000,000  
 Redstone Arsenal$20,000,000  
AlaskaFort Richardson$92,800,000  
 Fort Wainwright$114,500,000  
ArizonaFort Huachuca$129,600,000  
CaliforniaFort Irwin$24,000,000  
 Presidio, Monterey$28,000,000  
ColoradoFort Carson$156,200,000  
DelawareDover Air Force Base$17,500,000  
FloridaEglin Air Force Base$66,000,000  
 Miami Doral$237,000,000  
GeorgiaFort Benning$185,800,000  
 Fort Stewart/Hunter Army Air Field$123,500,000  
HawaiiFort Shafter$31,000,000  
Schofield Barracks$88,000,000  
 Wheeler Army Air Field$51,000,000  
IllinoisRock Island Arsenal$3,350,000  
KansasFort Leavenworth$90,800,000  
Fort Riley$138,300,000  
KentuckyFort Campbell$105,000,000  
 Fort Knox$6,700,000  
LouisianaFort Polk$15,900,000  
MarylandAberdeen Proving Ground$12,200,000  
MichiganDetroit Arsenal$18,500,000  
MissouriFort Leonard Wood$125,650,000  
NevadaHawthorne Army Ammunition Plant$11,800,000  
New MexicoWhite Sands Missile Range$71,000,000  
New YorkFort Drum$291,000,000  
North CarolinaFort Bragg$275,600,000  
OklahomaFort Sill$6,200,000  
South CarolinaFort Jackson$85,000,000  
TexasCamp Bullis$1,600,000  
Fort Bliss$111,900,000  
 Fort Hood$145,400,000  
Fort Sam Houston$19,150,000  
Red River Army Depot$9,200,000  
VirginiaFort Belvoir$13,000,000  
 Fort Eustis$75,000,000  
Fort Lee$16,700,000  
Fort Myer$20,800,000  
WashingtonFort Lewis$164,600,000  
Yakima Training Center$29,000,000      
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(2), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Army: Outside the United States 
  
CountryInstallation or LocationAmount   
 
BulgariaNevo Selo FOS$61,000,000  
GermanyGrafenwoehr$62,000,000  
HondurasSoto Cano Air Base$2,550,000  
ItalyVicenza$173,000,000  
KoreaCamp Humphreys$57,000,000  
RomaniaMihail Kogalniceanu FOS$12,600,000      
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
 Army: Family Housing 
  
CountryInstallation or LocationUnitsAmount   
 
GermanyAnsbach138$52,000,000      
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,000,000.  
2103.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may improve existing military family housing units in an amount not to exceed $365,400,000.  
2104.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $5,218,067,000 as follows: 
(1)For military construction projects inside the United States authorized by section 2101(a), $3,254,250,000.  
(2)For military construction projects outside the United States authorized by section 2101(b), $295,150,000.  
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $23,000,000.  
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $333,947,000.  
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $419,400,000.  
(B)For support of military family housing (including the functions described in section 2833 of title 10, United States Code), $742,920,000.  
(6)For the construction of increment 3 of a barracks complex at Fort Bragg, North Carolina, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3485), $47,400,000.  
(7)For the construction of increment 2 of a barracks complex at Fort Lewis, Washington, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2445), as amended by section 20814 of the Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289), as added by section 2 of the Revised Continuing Appropriations Resolution, 2007 (Public Law 110–5), $102,000,000.  
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under paragraphs (1) and (2) of subsection (a).  
(2)$204,000,000 (the balance of the amount authorized under section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat 2445), as amended by section 20814 of the Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289) (as added by section 2 of the Revised Continuing Appropriations Resolution, 2007 (Public Law 110–5)), for construction of a brigade complex for Fort Lewis, Washington).  
(3)$37,000,000 (the balance of the amount authorized under section 2101(b) for construction of a brigade complex operations support facility at Vicenza, Italy).  
(4)$36,000,000 (the balance of the amount authorized under section 2101(b) for construction of a brigade complex barracks and community support facility at Vicenza, Italy).  
2105.Termination of authority to carry out fiscal year 2007 Army projects for which funds were not appropriated 
(a)Termination of inside the United States projectsThe table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2445), as amended by section 20814 of the Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289), as added by section 2 of the Revised Continuing Appropriations Resolution, 2007 (Public Law 110–5), is further amended— 
(1)by striking the item relating to Redstone Arsenal, Alabama;  
(2)by striking the item relating to Fort Wainwright, Alaska;  
(3)in the item relating to Fort Irwin, California, by striking $18,200,000 in the amount column and inserting $10,000,000;  
(4)in the item relating to Fort Carson, Colorado, by striking $30,800,000 in the amount column and inserting $24,000,000;  
(5)in the item relating to Fort Leavenworth, Kansas, by striking $23,200,000 in the amount column and inserting $15,000,000;  
(6)in the item relating to Fort Riley, Kansas, by striking $47,400,000 in the amount column and inserting $37,200,000;  
(7)in the item relating to Fort Campbell, Kentucky, by striking $135,300,000 in the amount column and inserting $115,400,000;  
(8)by striking the item relating to Fort Polk, Louisiana;  
(9)by striking the item relating to Aberdeen Proving Ground, Maryland;  
(10)by striking the item relating to Fort Detrick, Maryland;  
(11)by striking the item relating to Detroit Arsenal, Michigan;  
(12)in the item relating to Fort Leonard Wood, Missouri, by striking $34,500,000 in the amount column and inserting $17,000,000;  
(13)by striking the item relating to Picatinny Arsenal, New Jersey;  
(14)in the item relating to Fort Drum, New York, by striking $218,600,000 in the amount column and inserting $209,200,000;  
(15)in the item relating to Fort Bragg, North Carolina, by striking $96,900,000 in the amount column and inserting $89,000,000;  
(16)by striking the item relating to Letterkenny Depot, Pennsylvania;  
(17)by striking the item relating to Corpus Christi Army Depot, Texas;  
(18)by striking the item relating to Fort Bliss, Texas;  
(19)in the item relating to Fort Hood, Texas, by striking $93,000,000 in the amount column and inserting $75,000,000;  
(20)by striking the item relating to Red River Depot, Texas; and  
(21)by striking the item relating to Fort Lee, Virginia.  
(b)Conforming amendmentsSection 2104(a) of such Act (120 Stat. 2447) is amended— 
(1)in the matter preceding paragraph (1), by striking $3,518,450,000 and inserting $3,275,700,000; and  
(2)in paragraph (1), by striking $1,362,200,000 and inserting $1,119,450,000.  
2106.Modification of authority to carry out certain fiscal year 2006 project 
(a)ModificationThe table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3485) is amended in the item relating to Fort Bragg, North Carolina, by striking $301,250,000 in the amount column and inserting $308,250,000.  
(b)Conforming amendmentsSection 2104(b)(5) of that Act (119 Stat. 3488) is amended by striking $77,400,000 and inserting $84,400,000.  
2107.Extension of authorizations of certain fiscal year 2005 project 
(a)Extension and renewalNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108-375; 118 Stat. 2116), the authorization set forth in the table in subsection (b), as provided in section 2101 of that Act, shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: 
 Army: Extension of 2005 Project Authorization 
  
Installation or LocationProjectAmount   
 
Schofield Barracks, HawaiiTraining facility$35,542,000      
2108.Technical amendments to the Military Construction Authorization Act for 2007 
(a)Technical amendment To specify location of project in RomaniaThe table in section 2101(b) of the Military Construction Authorization Act for 2007 (division B of Public Law 109–364; 120 Stat. 2446) is amended by striking Babadag Range and inserting Mihail Kogalniceanu Air Base.  
(b)Technical amendment To correct printing error relating to Army family housingThe table in section 2102(a) of the Military Construction Authorization Act for 2007 (division B of Public Law 109–364; 120 Stat. 2446) is amended by striking Fort McCoyine and inserting Fort McCoy.  
2109.Ground lease, SOUTHCOM Headquarters Facility, Miami-Doral, Florida 
(a)Ground lease authorizedThe Secretary of the Army may utilize the State of Florida property as described in sublease number 4489–01, entered into between the State of Florida and the United States (in this section referred to as the ground lease), for the purpose of constructing a consolidated headquarters facility for the United States Southern Command (SOUTHCOM).  
(b)Additional terms and conditionsThe Secretary of the Army may carry out the project to construct a new headquarters on property leased from the State of Florida when the following conditions have been met regarding the lease for the property: 
(1)The United States Government shall have the right to use the property without interruption until at least December 31, 2055.  
(2)The United States Government shall have the right to use the property for general administrative purposes in the event the United States Southern Command relocates or vacates the property.  
(c)Authority To obtain ground lease of adjacent propertyThe Secretary may obtain the ground lease of additional real property owned by the State of Florida that is adjacent to the real property leased under the ground lease for purposes of completing the construction of the SOUTHCOM headquarters facility, as long as the additional terms of the ground lease required by subsection (b) apply to such adjacent property.  
(d)LimitationThe Secretary may not obligate or expend funds appropriated pursuant to the authorization of appropriations in section 2104(a)(1) for the construction of the SOUTHCOM headquarters facility authorized under section 2101(a) until the Secretary transmits to the congressional defense committees a modification to the ground lease signed by the United States Government and the State of Florida in accordance with subsection (b).  
XXIINAVY 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(1), the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Navy: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlabamaOutlying Field Evergreen$9,560,000 
ArizonaMarine Corps Air Station, Yuma$33,720,000 
CaliforniaMarine Corps Base, Camp Pendleton$366,394,000 
Marine Corps Air Station, Miramar$26,760,000 
Naval Station, San Diego$23,630,000 
 Marine Corps Base, Twentynine Palms$147,059,000 
ConnecticutNaval Submarine Base, New London$11,900,000 
FloridaMarine Corps Logistics Base, Blount Island $7,570,000 
 Cape Canaveral$9,900,000 
Naval Surface Warfare Center, Panama City$13,870,000 
HawaiiMarine Corps Air Station, Kaneohe$37,961,000 
 Naval Base, Pearl Harbor$99,860,000 
Naval Shipyard, Pearl Harbor$30,200,000 
Naval Station Pearl Harbor, Wahiawa$65,410,000 
IllinoisNaval Training Center, Great Lakes$10,221,000 
IndianaNaval Support Activity, Crane$12,000,000 
MarylandNaval Air Warfare Center, Patuxent River$38,360,000 
MaineNaval Shipyard, Portsmouth$9,700,000 
MississippiNaval Air Station, Meridian$6,770,000 
NevadaNaval Air Station, Fallon$11,460,000 
New JerseyNaval Air Station, Lakehurst$4,100,000 
North CarolinaMarine Corps Air Station, Cherry Point$28,610,000 
 Marine Corps Air Station, New River$54,430,000 
Marine Corps Base, Camp Lejeune$278,070,000 
Rhode IslandNaval Station, Newport$9,990,000 
South CarolinaMarine Corps Air Station, Beaufort$6,800,000 
 Marine Corps Recruit Depot, Parris Island$55,282,000 
TexasNaval Air Station, Corpus Christi$14,290,000 
VirginiaNaval Support Activity, Chesapeake$8,450,000 
Naval Station, Norfolk$79,560,000 
 Marine Corps Base, Quantico$50,519,000 
WashingtonNaval Station, Bremerton$119,760,000 
 Naval Station, Everett$10,940,000 
Naval Air Station, Whidbey Island$23,910,000  
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(2), the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Navy: Outside the United States 
  
CountryInstallation or LocationAmount   
 
BahrainNaval Support Activity, Bahrain$35,500,000  
Diego GarciaNaval Support Facility, Diego Garcia$7,150,000  
DjiboutiCamp Lemonier$22,390,000  
GuamNaval Activities, Guam$273,518,000      
(c)Unspecified WorldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(3), the Secretary of the Navy may acquire real property and carry out military construction projects for unspecified installations or locations in the amount set forth in the following table: 
 Navy: Unspecified Worldwide 
  
LocationInstallation or LocationAmount   
 
Worldwide UnspecifiedWharf Utilities Upgrade$8,900,000  
 Host Nation Infrastructure$2,700,000      
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(6)(A), the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation, in the number of units, and in the amount set forth in the following table: 
 Navy: Family Housing 
  
LocationInstallationUnitsAmount   
 
Mariana IslandsNaval Activities, Guam73$47,167,000      
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(6)(A), the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of military family housing units in an amount not to exceed $3,172,000.  
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(6)(A), the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $237,990,000.  
2204.Authorization of appropriations, NavyFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for military construction, land acquisition, and military family housing functions of the Department of the Navy in the total amount of $3,032,790,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2201(a), $1,717,016,000.  
(2)For military construction projects outside the United States authorized by section 2201(b), $338,558,000.  
(3)For military construction projects at unspecified worldwide locations authorized by section 2201(c), $11,600,000.  
(4)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $10,000,000.  
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $119,658,000.  
(6)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $300,095,000.  
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $371,404,000.  
(7)For the construction of increment 2 of the construction of an addition to the National Maritime Intelligence Center, Suitland, Maryland, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2448), $52,069,000.  
(8)For the construction of increment 3 of recruit training barracks infrastructure upgrade at Recruit Training Command, Great Lakes, Illinois, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $16,650,000.  
(9)For the construction of increment 3 of wharf upgrades at Yokosuka, Japan, authorized by section 2201(b) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $8,750,000.  
(10)For the construction of increment 2 of the Bachelor Enlisted Quarters Homeport Ashore Program at Bremerton, Washington, authorized by section 2201(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $47,240,000.  
(11)For the construction of increment 4 of the limited area production and storage complex at Naval Submarine Base Kitsap, Silverdale, Washington, authorized by section 2201(a) of the Military Construction Authorization Act of Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2105), as amended by section 2206 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3493), $39,750,000.  
2205.Termination of authority to carry out fiscal year 2007 Navy projects for which funds were not appropriated 
(a)Termination of inside the United States projectsThe table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2449) is amended— 
(1)in the item relating to Marine Corps Base, Twentynine Palms, California, by striking $27,217,000 in the amount column and inserting $8,217,000;  
(2)by striking the item relating to Naval Support Activity, Monterey, California;  
(3)by striking the item relating to Naval Submarine Base, New London, Connecticut;  
(4)by striking the item relating to Cape Canaveral, Florida;  
(5)in the item relating to Marine Corps Logistics Base, Albany, Georgia, by striking $70,540,000 in the amount column and inserting $62,000,000;  
(6)by striking the item relating to Naval Magazine, Pearl Harbor, Hawaii;  
(7)by striking the item relating to Naval Shipyard, Pearl Harbor, Hawaii;  
(8)by striking the item relating to Naval Support Activity, Crane, Indiana;  
(9)by striking the item relating to Portsmouth Naval Shipyard, Maine;  
(10)by striking the item relating to Naval Air Station, Meridian, Mississippi;  
(11)by striking the item relating to Naval Air Station, Fallon, Nevada;  
(12)by striking the item relating to Marine Corps Air Station, Cherry Point, North Carolina;  
(13)by striking the item relating to Naval Station, Newport, Rhode Island;  
(14)in the item relating to Marine Corps Air Station, Beaufort, South Carolina, by striking $25,575,000 in the amount column and inserting $22,225,000;  
(15)by striking the item relating to Naval Special Weapons Center, Dahlgren, Virginia;  
(16)in the item relating to Naval Support Activity, Norfolk, Virginia, by striking $41,712,000 in the amount column and inserting $28,462,000;  
(17)in the item relating to Naval Air Station, Whidbey Island, Washington, by striking $67,303,000 in the amount column and inserting $57,653,000; and  
(18)in the item relating to Naval Base, Kitsap, Washington, by striking $17,617,000 in the amount column and inserting $13,507,000.  
(b)Termination of military family housing projectsSection 2204(a)(6)(A) of such Act (120 Stat. 2450) is amended by striking $308,956,000 and inserting $305,256,000.  
(c)Conforming amendmentsSection 2204(a) of such Act, as amended by subsection (b), is further amended— 
(1)in the matter preceding paragraph (1), by striking $2,109,367,000 and inserting $1,946,867,000; and  
(2)in paragraph (1), by striking $832,982,000 and inserting $674,182,000.  
XXIIIAIR FORCE 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(1), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaElmendorf Air Force Base$83,180,000 
ArizonaDavis-Monthan Air Force Base$11,200,000 
ArkansasLittle Rock Air Force Base$9,800,000 
California Travis Air Force Base$26,600,000 
ColoradoFort Carson$13,500,000 
 Schriever Air Force Base$24,500,000 
United States Air Force Academy$15,000,000 
District of ColumbiaBolling Air Force Base$2,500,000 
FloridaEglin Air Force Base$158,300,000 
 MacDill Air Force Base$57,000,000 
Patrick Air Force Base$11,854,000 
 Tyndall Air Force Base$44,114,000 
GeorgiaRobins Air Force Base$14,700,000 
HawaiiHickam Air Force Base$31,971,000 
IllinoisScott Air Force Base$24,900,000 
KansasFort Riley$12,515,000 
MassachusettsHanscom Air Force Base$12,800,000 
Montana Malmstrom Air Force Base$7,000,000 
NebraskaOffutt Air Force Base$16,952,000 
New MexicoCannon Air Force Base$1,688,000 
  Kirtland Air Force Base$11,400,000 
NevadaNellis Air Force Base$4,950,000 
North DakotaGrand Forks Air Force Base$13,000,000 
  Minot Air Force Base$18,200,000 
OklahomaAltus Air Force Base$2,000,000 
  Tinker Air Force Base$34,600,000 
Vance Air Force Base$7,700,000 
South Carolina Charleston Air Force Base$11,000,000 
South DakotaEllsworth Air Force Base$16,600,000 
TexasLackland Air Force Base$14,000,000 
UtahHill Air Force Base$25,999,000 
WyomingFrancis E. Warren Air Force Base$14,600,000  
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(2), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Air Force: Outside the United States 
  
CountryInstallation or LocationAmount   
 
GermanyRamstein Air Base$48,209,000  
GuamAndersen Air Force Base$10,00,000  
QatarAl Udeid Air Base$22,300,000  
SpainMoron Air Base$1,800,000  
United KingdomRoyal Air Force Lakenheath$17,300,000  
 Royal Air Force Menwith Hill Station$41,000,000      
(c)Unspecified WorldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(3), the Secretary of the Air Force may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Air Force: Unspecified Worldwide 
  
LocationInstallation or LocationAmount   
 
Worldwide ClassifiedClassified Project$1,500,000  
 Classified-Special Evaluation Program$13,940,000      
2302.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(6)(A), the Secretary of the Air Force may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation or location, in the number of units, and in the amount set forth in the following table: 
 Air Force: Family Housing 
  
CountryInstallation or LocationUnitsAmount   
 
GermanyRamstein Air Base117$56,275,000      
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(6)(A), the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of military family housing units in an amount not to exceed $12,210,000.  
2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(6)(A), the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $294,262,000.  
2304.Authorization of appropriations, Air ForceFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for military construction, land acquisition, and military family housing functions of the Department of the Air Force in the total amount of $2,097,357,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2301(a), $754,123,000.  
(2)For military construction projects outside the United States authorized by section 2301(b), $140,609,000.  
(3)For the military construction projects at unspecified worldwide locations authorized by section 2301(c), $15,440,000.  
(4)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $15,000,000.  
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $61,103,000.  
(6)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $362,747,000.  
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $688,335,000.  
(7)For the construction of increment 3 of the main base runway at Edwards Air Force Base, California, authorized by section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3494), $35,000,000.  
(8)For the construction of increment 3 of the CENTCOM Joint Intelligence Center at MacDill Air Force Base, Florida, authorized by section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3494), as amended by section 2305 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2456), $25,000,000.  
2305.Termination of authority to carry out fiscal year 2007 Air Force projects for which funds were not appropriated 
(a)Termination of inside the United States projectsThe table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2453) is amended— 
(1)in the item relating to Elmendorf, Alaska, by striking $68,100,000 in the amount column and inserting $56,100,000;  
(2)in the item relating to Davis-Monthan Air Force Base, Arizona, by striking $11,800,000 in the amount column and inserting $4,600,000;  
(3)by striking the item relating to Little Rock Air Force Base, Arkansas;  
(4)in the item relating to Travis Air Force Base, California, by striking $85,800,000 in the amount column and inserting $73,900,000;  
(5)by striking the item relating to Peterson Air Force Base, Colorado;  
(6)in the item relating to Dover Air Force, Delaware, by striking $30,400,000 in the amount column and inserting $26,400,000;  
(7)in the item relating to Eglin Air Force Base, Florida, by striking $30,350,000 in the amount column and inserting $19,350,000;  
(8)in the item relating to Tyndall Air Force Base, Florida, by striking $8,200,000 in the amount column and inserting $1,800,000;  
(9)in the item relating to Robins Air Force Base, Georgia, by striking $59,600,000 in the amount column and inserting $38,600,000;  
(10)in the item relating to Scott Air Force, Illinois, by striking $28,200,000 in the amount column and inserting $20,000,000;  
(11)by striking the item relating to McConnell Air Force Base, Kansas;  
(12)by striking the item relating to Hanscom Air Force Base, Massachusetts;  
(13)by striking the item relating to Whiteman Air Force Base, Missouri;  
(14)by striking the item relating to Malmstrom Air Force Base, Montana;  
(15)in the item relating to McGuire Air Force Base, New Jersey, by striking $28,500,000 in the amount column and inserting $15,500,000;  
(16)by striking the item relating to Kirtland Air Force Base, New Mexico;  
(17)by striking the item relating to Minot Air Force Base, North Dakota;  
(18)in the item relating to Altus Air Force Base, Oklahoma, by striking $9,500,000 in the amount column and inserting $1,500,000;  
(19)by striking the item relating to Tinker Air Force Base, Oklahoma;  
(20)by striking the item relating to Charleston Air Force Base, South Carolina;  
(21)in the item relating to Shaw Air Force Base, South Carolina, by striking $31,500,000 in the amount column and inserting $22,200,000;  
(22)by striking the item relating to Ellsworth Air Force Base, South Dakota;  
(23)by striking the item relating to Laughlin Air Force Base, Texas;  
(24)by striking the item relating to Sheppard Air Force Base, Texas;  
(25)in the item relating to Hill Air Force Base, Utah, by striking $63,400,000 in the amount column and inserting $53,400,000; and  
(26)by striking the item relating to Fairchild Air Force Base, Washington.  
(b)Conforming amendmentsSection 2304(a) of such Act (120 Stat. 2455) is amended— 
(1)in the matter preceding paragraph (1), by striking $3,231,442,000 and inserting $3,005,817,000; and  
(2)in paragraph (1), by striking $962,286,000 and inserting $736,661,000.  
2306.Modification of authority to carry out certain fiscal year 2006 project 
(a)ModificationThe table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3494), as amended by section 2305(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2456), is further amended in the item relating to MacDill Air Force Base, Florida, by striking $101,500,000 in the amount column and inserting $126,500,000.  
(b)Conforming amendmentSection 2304(b)(4) of the Military Construction Authorization Act for Fiscal Year 2006 (119 Stat. 3496), as amended by section 2305(b) of the Military Construction Authorization Act for Fiscal Year 2007 (120 Stat. 2456), is further amended by striking $23,300,000 and inserting $48,300,000.  
2307.Extension of authorizations of certain fiscal year 2005 projects 
(a)Extension and renewalNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2116), authorizations set forth in the table in subsection (b), as provided in section 2302 of that Act, shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2005 Project Authorizations 
 
Installation or LocationProjectAmount 
 
Davis-Monthan Air Force Base, ArizonaFamily housing (250 units)$48,500,000 
Vandenberg Air Force Base, CaliforniaFamily housing (120 units)$30,906,000 
MacDill Air Force Base, FloridaFamily housing (61 units)$21,723,000 
 MacDill Air Force Base, FloridaHousing maintenance facility$1,250,000 
Columbus Air Force Base, MississippiHousing management facility$711,000 
Whiteman Air Force Base, MissouriFamily housing (160 units)$37,087,000 
Seymour Johnson Air Force Base, North CarolinaFamily housing (167 units)$32,693,000 
Goodfellow Air Force Base, TexasFamily housing (127 units)$20,604,00 
Ramstein Air Base, GermanyUSAFE Theater Aerospace Operations Support Center$24,024,000  
2308.Extension of authorizations of certain fiscal year 2004 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1716), authorizations set forth in the table in subsection (b), as provided in section 2302 of that Act and extended by section 2702 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2464), shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: 
 Air Force: Extension of 2004 Project Authorizations 
  
Installation or LocationProjectAmount   
 
Travis Air Force Base, CaliforniaFamily housing (56 units)$12,723,000  
Eglin Air Force Base, FloridaFamily housing (279 units)$32,166,000      
XXIVDEFENSE AGENCIES 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a)(1), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following tables: 
 Defense Education Activity 
  
StateInstallation or LocationAmount   
 
North CarolinaMarine Corps Base, Camp Lejeune $2,014,000     
 Defense Intelligence Agency 
  
StateInstallation or LocationAmount   
 
District of ColumbiaBolling Air Force Base $1,012,000     
 Defense Logistics Agency 
  
StateInstallation or LocationAmount   
 
CaliforniaPort Loma Annex$140,000,000  
FloridaNaval Air Station, Key West$1,874,000  
HawaiiHickam Air Force Base$26,000,000  
New MexicoKirtland Air Force Base$1,800,000  
OhioDefense Supply Center Columbus$4,000,000  
PennsylvaniaDefense Distribution Depot, New Cumberland$21,000,000  
VirginiaFort Belvoir$5,000,000     
 National Security Agency 
  
StateInstallation or LocationAmount   
 
MarylandFort Meade$11,901,000     
Special Operations Command 
 
StateInstallation or LocationAmount 
 
CaliforniaMarine Corps Base, Camp Pendleton$20,030,000 
 Naval Amphibious Base, Coronado$12,000,000 
FloridaHurlburt Field$29,111,000 
 MacDill Air Force Base$47,700,000 
GeorgiaFort Benning$35,000,000 
 Hunter Army Air Field$13,800,000 
KentuckyFort Campbell$53,500,000 
MississippiStennis Space Center$10,200,000 
New MexicoCannon Air Force Base$7,500,000 
North CarolinaFort Bragg$47,250,000 
 Marine Corps Base, Camp Lejeune$28,210,000 
VirginiaDam Neck$108,500,000 
 Naval Amphibious Base, Little Creek$99,000,000 
WashingtonFort Lewis$77,000,000 
 TRICARE Management Activity 
  
StateInstallation or LocationAmount   
 
FloridaMacDill Air Force Base$5,000,000  
IllinoisNaval Hospital, Great Lakes$99,000,000   
New YorkFort Drum$41,000,000  
TexasCamp Bullis$7,400,000  
VirginiaNaval Station, Norfolk$6,450,000  
WashingtonFort Lewis$21,000,000      
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a)(2), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following tables: 
 Defense Education Activity 
  
CountryInstallation or LocationAmount   
 
BelgiumSterrebeek $5,992,000  
GermanyRamstein Air Base$5,393,000  
 Wiesbaden Air Base$20,472,000     
 Special Operations Command 
  
CountryInstallation or LocationAmount   
 
BahrainSouthwest Asia$19,000,000  
QatarAl Udeid AB$52,852,000     
 TRICARE Management Activity 
  
CountryInstallation or LocationAmount   
 
GermanySpangdahlem Air Base$30,100,000      
(c)Unspecified worldwideUsing the amounts appropriated pursuant to the authorization of appropriations in section 2403(a)(3), the Secretary of Defense may acquire real property and carry out military construction projects for unspecified installations or locations in the amount set forth in the following table: 
 Defense Agencies: Unspecified Worldwide 
  
LocationInstallation or LocationAmount   
 
Worldwide ClassifiedClassified Project$1,887,000      
2402.Energy conservation projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a)(7), the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount of $70,000,000.  
2403.Authorization of appropriations, Defense AgenciesFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments) in the total amount of $1,944,529,000 as follows: 
(1)For military construction projects inside the United States authorized by section 2401(a), $969,152,000.  
(2)For military construction projects outside the United States authorized by section 2401(b), $133,809,000.  
(3)For the military construction projects at unspecified worldwide locations authorized by section 2301(c), $1,887,000.  
(4)For unspecified minor military construction projects under section 2805 of title 10, United States Code, $23,711,000.  
(5)For contingency construction projects of the Secretary of Defense under section 2804 of title 10, United States Code, $10,000,000.  
(6)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $154,728,000.  
(7)For energy conservation projects authorized by section 2402 of this Act, $70,000,000.  
(8)For military family housing functions: 
(A)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $48,848,000.  
(B)For credit to the Department of Defense Family Housing Improvement Fund established by section 2883(a)(1) of title 10, United States Code, $500,000.  
(9)For the construction of increment 3 of the regional security operations center at Kunia, Hawaii, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3497), as amended by section 7017 of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 485), $136,318,000.  
(10)For the construction of increment 3 of the regional security operations center at Augusta, Georgia, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3497), as amended by section 7016 of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 485), $100,000,000.  
(11)For the construction of increment 2 of the health clinic replacement at MacDill Air Force Base, Florida, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457), $41,400,000.  
(12)For the construction of increment 2 of the replacement of the Army Medical Research Institute of Infectious Diseases at Fort Detrick, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457), $150,000,000.  
(13)For the construction of increment 9 of a munitions demilitarization facility at Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839) and section 2407 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), $35,159,000.  
(14)For the construction of increment 8 of a munitions demilitarization facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298) and section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), $69,017,000.  
2404.Termination or modification of authority To carry out certain fiscal year 2007 Defense Agencies projects 
(a)Termination of inside the United States projects for which funds were not appropriatedThe table relating to Special Operations Command in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457) is amended— 
(1)by striking the item relating to Stennis Space Center, Mississippi; and  
(2)in the item relating to Fort Bragg, North Carolina, by striking $51,768,000 in the amount column and inserting $44,868,000.  
(b)Modification of authority to carry out certain base closure and realignment activitiesSection 2405(a)(7) of that Act (120 Stat. 2460) is amended by striking $191,220,000 and inserting $252,279,000.  
(c)Modification of certain inside the United States projectSection 2405(a)(15) of that Act (120 Stat. 2461) is amended by striking $99,157,000 and inserting $89,157,000.  
(d)Conforming amendmentsSection 2405(a) of that Act, as amended by subsections (a) through (c), is further amended— 
(1)in the matter preceding paragraph (1), by striking $7,163,431,000 and inserting $7,197,390,000; and  
(2)in paragraph (1), by striking $533,099,000 and inserting $515,999,000.  
2405.Extension of authorizations of certain fiscal year 2005 projects 
(a)Extension and renewalNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2116), authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act, shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: 
 Defense Wide: Extension of 2005 Project Authorizations 
  
Installation or LocationAgency and ProjectAmount   
 
Naval Air Station, Oceana, VirginiaDLA bulk fuel storage tank$3,589,000  
Naval Air Station, Jacksonville, FloridaTMA hospital project$28,438,000      
XXVNORTH ATLANTIC TREATY ORGANIZATION SECURITY INVESTMENT PROGRAM 
2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.  
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501, in the amount of $201,400,000.  
XXVIGUARD AND RESERVE FORCES FACILITIES 
2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1)(A), the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations, and in the amounts, set forth in the following table: 
Army National Guard 
 
StateLocationAmount 
 
AlabamaSpringville$3,300,000 
ArkansasCamp Robinson$23,923.000 
ArizonaFlorence$10,870,000 
California Sacramento Army Depot$21,000,000 
 Camp Roberts$2,850,000 
ConnecticutNiantic$13,600,000 
FloridaJacksonville$12,200,000 
IdahoGowen Field$7,615,000 
 Orchard Training Area$1,700,000 
IllinoisSt. Clair County$8,100,000 
IowaIowa City$13,186,000 
MichiganCamp Grayling$2,450,000 
 Lansing$4,239,000 
MinnesotaCamp Ripley$4,850,000 
MississippiCamp Shelby$4,000,000 
MissouriWhiteman Air Force Base$30,000,000 
North DakotaCamp Grafton$33,416,000 
OregonOntario$11,000,000 
PennsylvaniaCarlisle$7,800,000 
 East Fallowfield Township$8,300,000 
Fort Indiantown Gap$9,500,000 
Gettysburg$6,300,000 
Graterford$7,300,000 
Hanover$5,500,000 
Hazelton$5,600,000 
Holidaysburg$9,400,000 
Huntingdon$7,500,000 
Kutztown$6,800,000 
Lebanon$7,800,000 
Philadelphia$13,650,000 
Rhode IslandEast Greenwich$8,200,000 
North Kingstown$33,000,000 
TexasCamp Bowie$1,500,000 
Fort Wolters$2,100,000 
UtahNorth Salt Lake$12,200,000 
VermontEthan Allen Range$1,996,000 
VirginiaFort Pickett$26,211,000 
Winchester$3,113,000 
West VirginiaCamp Dawson$4,500,000 
WyomingCamp Guernsey$2,650,000  
2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1)(B), the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations, and in the amounts, set forth in the following table: 
 Army Reserve 
  
StateLocationAmount   
 
CaliforniaFort Hunter Liggett$7,035,000  
 Garden Grove$25,440,000  
MontanaButte$7,629,000  
New JerseyFort Dix$17,000,000  
New YorkFort Drum$15,923,000  
TexasEllington Field$15,000,000  
 Fort Worth$15,076,000  
WisconsinEllsworth$9,100,000  
 Fort McCoy$8,523,000      
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(2), the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations, and in the amounts, set forth in the following table: 
Navy Reserve and Marine Corps Reserve 
 
StateLocationAmount 
 
CaliforniaMiramar$5,580,000 
MichiganSelfridge$4,030,000 
OhioWright-Patterson Air Force Base$10,277,000 
OregonPortland$1,900,000 
South DakotaSioux Falls$3,730,000 
TexasAustin$6,490,000 
 Fort Worth$22,514,000 
VirginiaQuantico$2,410,000  
2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(3)(A), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations, and in the amounts, set forth in the following table: 
Air National Guard 
 
StateLocationAmount 
 
ColoradoBuckley Air National Guard Base$7,300,000 
DelawareNew Castle $10,800,000 
GeorgiaSavannah International Airport$9,000,000 
IndianaHulman Regional Airport$7,700,000 
KansasSmoky Hill Air National Guard Range$9,000,000 
LouisianaCamp Beauregard$1,800,000 
MassachusettsOtis Air National Guard Base$1,800,000 
New HampshirePease Air National Guard Base$8,900,000 
NebraskaLincoln$8,900,000 
NevadaReno-Tahoe International Airport$5,200,000 
New YorkGabreski Airport$8,400,000 
PennsylvaniaFort Indiantown Gap$12,700,000 
Rhode IslandQuonset State Airport$5,000,000 
South DakotaJoe Foss Field$7,900,000 
TennesseeMcGhee-Tyson Airport$3,200,000 
 Memphis International Airport$11,376,000 
VermontBurlington$6,600,000 
West VirginiaEastern West Virginia Regional Airport-Shepherd Field$50,776,000 
 Yeager$17,300,000 
WisconsinTruax Field$7,300,000  
2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(3)(B), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations, and in the amounts, set forth in the following table: 
 Air Force Reserve  
  
StateLocationAmount   
 
AlaskaElmendorf Air Force Base$14,950,000  
UtahHill Air Force Base$3,200,000      
2606.Authorization of appropriations, Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the following amounts: 
(1)For the Department of the Army— 
(A)for the Army National Guard of the United States, $458,515,000; and  
(B)for the Army Reserve, $134,684,000.  
(2)For the Department of the Navy, for the Navy and Marine Corps Reserve, $59,150,000.  
(3)For the Department of the Air Force— 
(A)for the Air National Guard of the United States, $216,417,000; and  
(B)for the Air Force Reserve, $26,559,000.  
2607.Termination of authority to carry out fiscal year 2007 Guard and Reserve projects for which funds were not appropriatedSection 2601 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2463) is amended— 
(1)in paragraph(1)— 
(A)in subparagraph (A), by striking $561,375,000 and inserting $476,697,000; and  
(B)in subparagraph (B), by striking $190,617,000 and inserting $167,987,000;  
(2)in paragraph (2), by striking 49,998,000 and inserting $43,498,000; and  
(3)in paragraph (3)— 
(A)in subparagraph (A), by striking $294,283,000 and inserting $133,983,000; and  
(B)in subparagraph (B), by striking $56,836,000 and inserting $47,436,000.  
2608.Modification of authority to carry out fiscal year 2006 Air Force Reserve construction and acquisition projectsSection 2601(3)(B) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3501) is amended by striking $105,883,000 and inserting $102,783,000.  
2609.Extension of authorizations of certain fiscal year 2005 projects 
(a)Extension and renewalNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2116), the authorizations set forth in the tables in subsection (b), as provided in section 2601 of that Act, shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TablesThe tables referred to in subsection (a) are as follows: 
 Army Reserve: Extension of 2005 Project Authorization 
  
Installation or LocationProjectAmount   
 
Dublin, CaliforniaReadiness center$11,318,000  
Gary, IndianaReserve center$9,380,000     
 Army Reserve: Extension of 2005 Project Authorization 
  
Installation or LocationProjectAmount   
 
Corpus Christi (Robstown), TexasStorage facility$9,038,000      
2610.Extension of authorizations of certain fiscal year 2004 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1716), the authorizations set forth in the table in subsection (b), as provided in section 2601 of that Act and extended by section 2702 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2464), shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: 
 Army National Guard: Extension of 2004 Project Authorizations 
  
Installation or LocationProjectAmount   
 
Albuquerque, New MexicoReadiness center$2,533,000  
Fort Indiantown Gap, PennsylvaniaMulti-purpose training range$15,338,000      
XXVIIBASE CLOSURE AND REALIGNMENT ACTIVITIES 
2701.Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 1990 established by section 2906 of such Act, in the total amount of $220,689,000, as follows: 
(1)For the Department of the Army, $73,716,000.  
(2)For the Department of the Air Force, $143,260,000.  
(3)For the Defense Agencies, $3,713,000.  
2702.Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005Using amounts appropriated pursuant to the authorization of appropriations in section 2703, the Secretary of Defense may carry out base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the amount of $8,718,988,000.  
2703.Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the total amount of $8,174,315,000, as follows: 
(1)For the Department of the Army, $4,015,746,000.  
(2)For the Department of the Navy, $733,695,000.  
(3)For the Department of the Air Force, $1,183,812,000.  
(4)For the Defense Agencies, $2,241,062,000.  
2704.Authorized cost and scope of work variationsFor military construction projects carried out using amounts appropriated pursuant to the authorization of appropriations in sections 2701 and 2703 of this title and section 2405(a)(8) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109-364; 120 Stat. 2460), section 2853 of title 10, United States Code, shall apply for variations to the cost and scope of work for each military construction project requested to the congressional defense committees as part of the budget justification materials submitted to Congress in support of the Department of Defense budget for fiscal year 2007 and 2008 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code).  
XXVIIIMILITARY CONSTRUCTION GENERAL PROVISIONS 
AEffective Date and Expiration of Authorizations 
2801.Effective DateTitles XXI, XXII, XXIII, XXIV, XXV, XXVI, XXVII, and XXIX shall take effect on the later of— 
(1)October 1, 2007; or  
(2)the date of the enactment of this Act.  
2802.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVI and title XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2010; or  
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2011.  
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2010; or  
(2)the date of the enactment of an Act authorizing funds for fiscal year 2011 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.  
BMilitary Construction Program and Military Family Housing Changes 
2811.General military construction transfer authority 
(a)Authority To transfer authorizations 
(1)AuthorityUpon a determination by the Secretary of a military department, or with respect to the Defense Agencies, the Secretary of Defense, that such action is necessary in the national interest, the Secretary concerned may transfer amounts of authorizations made available to that military department or Defense Agency in this division for fiscal year 2008 between any such authorizations for that military department or Defense Agency for that fiscal year. Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.  
(2)Aggregate limitThe aggregate amount of authorizations that the Secretaries concerned may transfer under the authority of this section may not exceed $200,000,000.  
(b)LimitationThe authority provided by this section to transfer authorizations may only be used to fund increases in the cost or scope of military construction projects that have been authorized by law.  
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.  
(d)Notice to CongressThe Secretary concerned shall promptly notify Congress of each transfer made by that Secretary under subsection (a).  
2812.Modifications of authority to lease military family housing 
(a)Increased maximum lease amount applicable to certain domestic Army family housing leasesSubsection (b) of section 2828 of title 10, United States Code, is amended— 
(1)in paragraph (2), by striking paragraphs (3) and (4) and inserting paragraphs (3), (4), and (7);  
(2)in paragraph (5), by striking paragraphs (2) and (3) and inserting paragraphs (2), (3), and (7); and  
(3)by adding at the end the following new paragraph: 
 
(7) 
(A)Not more than 600 housing units may be leased by the Secretary of the Army under subsection (a) for which the expenditure for the rental of such units (including the cost of utilities, maintenance, and operation) exceeds the maximum amount per unit per year in effect under paragraph (2) but does not exceed $18,620 per unit per year, as adjusted from time to time under paragraph (5).  
(B)The maximum lease amount provided in subparagraph (A) shall apply only to Army family housing in areas designated by the Secretary of the Army.  
(C)The term of a lease under subparagraph (A) may not exceed 2 years. .  
(b)Increased maximum lease amount applicable to foreign military family housing leasesSubsection (e) of such section is amended— 
(1)in paragraph (1)— 
(A)by striking (1) and inserting (1)(A);  
(B)by striking the second sentence; and  
(C)by adding at the end the following new subparagraph: 
 
(B) 
(i)Subject to clause (ii), the maximum lease amounts in subparagraph (A) may be waived and increased up to a maximum of $100,000 per unit per year.  
(ii)The Secretary concerned may not exercise the waiver authority under clause (i) until the Secretary has notified the congressional defense committees of such proposed waiver and the reasons therefor and a period of 21 days has elapsed or, if over sooner, 14 days after such notice is provided in an electronic medium pursuant to section 480 of this title. ;  
(2)in paragraph (2), by striking the Secretary of the Navy may lease not more than 2,800 units of family housing in Italy, and the Secretary of the Army may lease not more than 500 units of family housing in Italy and inserting the Secretaries of the military departments may lease not more than 3,300 units of family housing in Italy; and  
(3)in paragraph (4), by striking $35,000 and inserting $35,050.  
(c)Increased threshold for congressional notification for foreign military family housing leasesSubsection (f) of such section is amended by striking $500,000 and inserting $1,000,000.  
2813.Increase in thresholds for unspecified minor military construction projects 
(a)IncreaseSection 2805(a)(1) of title 10, United States Code, is amended— 
(1)by striking $1,500,000 and inserting $2,500,000; and  
(2)by striking $3,000,000 and inserting $4,000,000.  
(b)effective dateThe amendments made by subsection (a) shall take effect on October 1, 2007.  
2814.Modification and extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United StatesSection 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as amended by section 2810 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2128), section 2809 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3508), and section 2802 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2466), is further amended— 
(1)in subsection (a), by striking 2007 and inserting 2008; and  
(2)in subsection (c)— 
(A)in paragraph (1), by striking (1) The total and inserting The total; and  
(B)by striking paragraphs (2) and (3).  
2815.Temporary authority to support revitalization of Department of Defense laboratories through unspecified minor military construction projects 
(a)Laboratory revitalizationFor the revitalization and recapitalization of laboratories owned by the United States and under the jurisdiction of the Secretary concerned, the Secretary concerned may obligate and expend— 
(1)from appropriations available to the Secretary concerned for operation and maintenance, amounts necessary to carry out an unspecified minor military construction project costing not more than $1,000,000; or  
(2)from appropriations available to the Secretary concerned for military construction not otherwise authorized by law, amounts necessary to carry out an unspecified minor military construction project costing not more than $2,500,000.  
(b)Fiscal year limitation applicable to individual laboratoriesFor purposes of this section, the total amount allowed to be applied in any one fiscal year to projects at any one laboratory shall be limited to the larger of the amounts applicable under subsection (a).  
(c)Laboratory definedIn this section, the term laboratory includes— 
(1)a research, engineering, and development center;  
(2)a test and evaluation activity; and  
(3)any buildings, structures, or facilities located at and supporting such center or activity.  
(d)SunsetThe authority to carry out a project under this section expires on September 30, 2012.  
2816.Two-year extension of temporary program to use minor military construction authority for construction of child development centers 
(a)ExtensionSubsection (e) of section 2810 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3510) is amended by striking September 30, 2007 and inserting September 30, 2009.  
(b)Report requiredSubsection (d) of such section is amended to read as follows: 
 
(d)Reports requiredNot later than March 1, 2007, and March 1, 2009, the Secretary of Defense shall submit to the congressional committees reports on the program authorized by this section. Each report shall include a list and description of the construction projects carried out under the program, including the location and cost of each project. .  
2817.Extension of authority to accept equalization payments for facility exchangesSection 2809(c)(5) of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2127) is amended by striking September 30, 2007 and inserting September 30, 2010.  
CReal Property and Facilities Administration 
2831.Requirement to report transactions resulting in annual costs of more than $750,000Section 2662(a)(1) of title 10, United States Code, is amended— 
(1)by striking or his designee and inserting or the Secretary's designee, or with respect to a Defense Agency, the Secretary of Defense or the Secretary's designee; and  
(2)by adding at the end the following new subparagraph: 
 
(G)Any transaction or contract action that results in, or includes, the acquisition or use by, or the lease or license to, the United States of real property, if the estimated annual rental or cost for the use of the real property is more than $750,000. .  
2832.Modification of authority to lease non-excess property 
(a)Increased use of competitive procedures for selection of certain lesseesSection 2667(h)(1) of title 10, United States Code, is amended by striking exceeds one year, and the fair market value of the lease and inserting exceeds one year, or the fair market value of the lease.  
(b)Modification of authorities related to facilities operation support 
(1)Elimination of authority to accept facilities operation support as in-kind considerationSection 2667(c)(1) of title 10, United States Code, is amended— 
(A)by striking subparagraph (D); and  
(B)by redesignating subparagraph (E) as subparagraph (D).  
(2)Elimination of authority to use rental and certain other proceeds for facilities operation supportSection 2667(e)(1)(C) of title 10, United States Code, is amended by striking clause (iv).  
(c)Technical amendmentsSection 2667(e) of title 10, United States Code, is further amended— 
(1)in paragraph (1)(B)(ii), by striking paragraph (4), (5), or (6) and inserting paragraph (3), (4), or (5); and  
(2)by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5).  
2833.Enhanced flexibility to create or expand buffer zonesSection 2684a(d) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (3), (4), (5), and (6) as paragraphs (4), (5), (6), and (7), respectively;  
(2)by inserting after paragraph (2) the following new paragraph: 
 
(3)Subject to the availability of appropriations for such purpose, an agreement with an eligible entity under subsection (a)(2) may provide for the management of natural resources and the contribution by the United States towards natural resource management costs on any real property in which a military department has acquired any right title or interest in accordance with paragraph (1)(A) where there is a demonstrated need to preserve or restore habitat for purposes of subsection (a)(2). ; and  
(3)in paragraph (4)(C), as redesignated by paragraph (1), by striking paragraph (4) and inserting paragraph (5), unless the Secretary concerned certifies in writing to the Committees on Armed Services of the Senate and the House of Representatives that the military value to the United States as a result of the acquisition of such property or interest in property justifies the payment of costs in excess of the fair market value of such property or interest. Such certification shall include a detailed description of the military value to be obtained in each such case. The Secretary concerned may not acquire such property or interest until 14 days after the date on which the certification is provided to the Committees or, if earlier, 10 days after the date on which a copy of such certification is provided in an electronic medium pursuant to section 480 of this title.  
2834.Reports on Army and Marine Corps operational ranges 
(a)Report on utilization and potential expansion of Army operational rangesSection 2827(c) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2479) is amended— 
(1)in paragraph (1), by striking February 1, 2007 and inserting December 31, 2007; and  
(2)in paragraph (2)— 
(A)in subparagraph (B), by amending clauses (iv) and (v) to read as follows: 
 
(iv)the proposal contained in the budget justification materials submitted in support of the Department of Defense budget for fiscal year 2008 to increase the size of the active component of the Army to 547,400 personnel by the end of fiscal year 2012; or  
(v)high operational tempos or surge requirements. ; and  
(B)by adding at the end the following new subparagraphs: 
 
(F)An analysis of the cost of, potential military value of, and potential legal or practical impediments to, the expansion of the Joint Readiness Training Center at Fort Polk, Louisiana, through the acquisition of additional land adjacent to or in the vicinity of the installation that is under the control of the United States Forest Service.  
(G)An analysis of the impact of the proposal described in subparagraph (B)(iv) on the plan developed prior to such proposal to relocate forces from Germany to the United States and vacate installations in Germany as part of the Integrated Global Presence and Basing Strategy, including a comparative analysis of— 
(i)the projected utilization of the Army’s three combat training centers if all of the six light infantry brigades proposed to be added to the active component of the Army would be based in the United States; and  
(ii)the projected utilization of such ranges if at least one of those six brigades would be based in Germany.  
(H)If the analysis required by subparagraph (G) indicates that the Joint Multi-National Readiness Center in Hohenfels, Germany, or the Army's training complex at Grafenwoehr, Germany, would not be fully utilized under the basing scenarios analyzed, an estimate of the cost to replicate the training capability at that center in another location. .  
(b)Report on potential expansion of Marine Corps operational ranges 
(1)Report requiredNot later than December 31, 2007, the Secretary of the Navy shall submit to the congressional defense committees a report containing an assessment of the operational ranges used to support training and range activities of the Marine Corps.  
(2)ContentThe report required under paragraph (1) shall include the following information: 
(A)The size, description, and mission-essential tasks supported by each major Marine Corps operational range during fiscal year 2003.  
(B)A description of the projected changes in Marine Corps operational range requirements, including the size, characteristics, and attributes for mission-essential activities at each range and the extent to which any changes in requirements are a result of the proposal contained in the fiscal year 2008 budget request to increase the size of the active component of the Marine Corps to 202,000 personnel by the end of fiscal year 2012.  
(C)The projected deficit or surplus of land at each major Marine Corps operational range, and a description of the Secretary's plan to address that projected deficit or surplus of land as well as the upgrade of range attributes at each existing Marine Corps operational range.  
(D)A description of the Secretary's prioritization process and investment strategy to address the potential expansion or upgrade of Marine Corps operational ranges.  
(E)An analysis of alternatives to the expansion of Marine Corps operational ranges, including an assessment of the joint use of operational ranges under the jurisdiction, custody, or control of the Secretary of another military department.  
(F)An analysis of the cost of, potential military value of, and potential legal or practical impediments to, the expansion of Marine Corps Base, Twentynine Palms, California, through the acquisition of additional land adjacent to or in the vicinity of that installation that is under the control of the Bureau of Land Management.  
(3)DefinitionsIn this subsection: 
(A)The term Marine Corps operational range has the meaning given the term operational range in section 101(e)(3) of title 10, United States Code, except that the term is limited to operational ranges under the jurisdiction, custody, or control of the Secretary of the Navy that are used by or available to the United States Marine Corps.  
(B)The term range activities has the meaning given that term in section 101(e)(2) of such title.  
2835.Consolidation of real property provisions without substantive change 
(a)ConsolidationSection 2663 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(h)Options for military construction projects 
(1)AuthorityThe Secretary of a military department may acquire an option on a parcel of real property before or after its acquisition is authorized by law, if the Secretary considers it suitable and likely to be needed for a military project of the department.  
(2)ConsiderationAs consideration for an option acquired under paragraph (1), the Secretary may pay, from funds available to the department for real property activities, an amount that is not more than 12 percent of the appraised fair market value of the property. .  
(b)Conforming amendments 
(1)Repeal of superseded authoritySection 2677 of such title is repealed.  
(2)Clerical amendmentThe table of sections at the beginning of chapter 159 of such title is amended by striking the item relating to section 2677.  
DBase Closure and Realignment 
2841.Niagara Air Reserve Base, New York, basing reportNot later than December 1, 2007, the Secretary of the Air Force shall submit to the congressional defense committees a report containing a detailed plan of the current and future aviation assets that the Secretary expects will be based at Niagara Air Reserve Base, New York. The report shall include a description of all of the aviation assets that will be impacted by the series of relocations to be made to or from Niagara Air Reserve Base and the timeline for such relocations.  
ELand Conveyances 
2851.Land conveyance, Lynn Haven Fuel Depot, Lynn Haven, Florida 
(a)Conveyance authorizedThe Secretary of the Air Force may convey to Florida State University (in this section referred to as the University) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 40 acres located at the Lynn Haven Fuel Depot in Lynn Haven, Florida, as a public benefit conveyance for the purpose of permitting the University to develop the property as a new satellite campus.  
(b)Consideration 
(1)In generalFor the conveyance of the property under subsection (a), the University shall provide the United States with consideration in an amount that is acceptable to the Secretary, whether in the form of cash payment, in-kind consideration, or a combination thereof.  
(2)Reduced tuition ratesThe Secretary may accept as in-kind consideration under paragraph (1) reduced tuition rates or scholarships for military personnel at the University.  
(c)Payment of costs of conveyances 
(1)Payment requiredThe Secretary shall require the University to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, related to the conveyance. If amounts are collected from the University in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the University.  
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.  
(d)Reversionary InterestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to all or any portion of the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing.  
(e)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.  
(f)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsections (a) as the Secretary considers appropriate to protect the interests of the United States.  
2852.Modification to land conveyance authority, Fort Bragg, North Carolina 
(a)Requirement To convey Tract No. 404–1 property without considerationSection 2836 of the Military Construction Authorization Act for Fiscal Year 1998 (111 Stat. 2005) is amended— 
(1)in subsection (a)(3), by striking at fair market value and inserting without consideration;  
(2)by amending subsection (b)(2) to read as follows: 
 
(2)The conveyances under paragraphs (2) and (3) of subsection (a) shall be subject to the condition that the County develop and use the conveyed properties for educational purposes and the construction of public school structures. ; and  
(3)by amending subsection (c)(2) to read as follows: 
 
(2)If the Secretary determines at any time that the real property conveyed under paragraph (2) or paragraph (3) of subsection (a) is not being used in accordance with subsection (b)(2), all right, title, and interest in and to the property conveyed under such paragraph, including any improvements thereon, shall revert to the United States, and the United States shall have the right of immediate entry thereon. .  
(b)Payment of costs of conveyanceSuch section is further amended by inserting at the end the following new subsection: 
 
(f)Payment of costs of conveyance of Tract No. 404–1 property 
(1)Payment requiredThe Secretary shall require the County to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a)(3), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the County in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the County.  
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. .  
2853.Transfer of administrative jurisdiction, GSA property, Springfield, Virginia 
(a)Transfer authorizedThe Administrator of General Services (in this section referred to as the Administrator) may transfer to the administrative jurisdiction of the Secretary of the Army a parcel of real property consisting of approximately 69.5 acres and containing warehouse facilities in Springfield, Virginia, known as the GSA Property for the purpose of permitting the Secretary to construct facilities on the property to support administrative functions to be located at Fort Belvoir, Virginia.  
(b)Consideration 
(1)In generalAs consideration for the property to be transferred by the Administrator, the Secretary of the Army shall— 
(A)pay all reasonable costs to move furnishings, equipment, and other material related to the relocation of functions identified by the Administrator;  
(B)if deemed necessary by the Administrator, transfer to the administrative jurisdiction of the Administrator a parcel of property in the National Capital Region determined to be suitable to the Administrator;  
(C)if deemed necessary by the Administrator, design and construct storage facilities, utilities, security measures, and access to a road infrastructure on the parcel to meet the requirements of the Administrator; and  
(D)if deemed necessary by the Administrator, enter into a memorandum of agreement with the Administrator for support services and security at the new facilities constructed pursuant to subsection (a).  
(2)Fair market value limitationThe consideration provided by the Secretary under paragraph (1) may not exceed the fair market value of the property transferred by the Administrator under subsection (a).  
(c)Administration of transferred propertyUpon completion of the transfer under subsection (a), the transferred property shall be administered by the Secretary as a part of Fort Belvoir, Virginia.  
(d)Description of propertyThe exact acreage and legal description of the property or properties to be conveyed under this section shall be determined by surveys satisfactory to the Administrator and the Secretary.  
(e)Status reportNot later than November 30, 2007, the Administrator and the Secretary shall jointly submit to the congressional defense committees a report on the status and estimated costs of the transfer under subsection (a).  
FOther Matters 
2861.Report on condition of schools under jurisdiction of Department of Defense Education Activity 
(a)Report requiredNot later than March 1, 2008, the Secretary of Defense shall submit to the congressional defense committees a report on the conditions of schools under the jurisdiction of the Department of Defense Education Activity.  
(b)ContentThe report required under subsection (a) shall include the following: 
(1)A description of each school under the control of the Secretary, including the location, year constructed, grades of attending children, maximum capacity, and current capacity of the school.  
(2)A description of the standards and processes used by the Secretary to assess the adequacy of the size of school facilities, the ability of facilities to support school programs, and the current condition of facilities.  
(3)A description of the conditions of the facility or facilities at each school, including the level of compliance with the standards described in paragraph (2), any existing or projected facility deficiencies or inadequate conditions at each facility, and whether any of the facilities listed are temporary structures.  
(4)An investment strategy planned for each school to correct deficiencies identified in paragraph (3), including a description of each project to correct such deficiencies, cost estimates, and timelines to complete each project.  
(5)A description of requirements for new schools to be constructed over the next 10 years as a result of changes to the population of military personnel.  
(c)Use of report as master plan for repair, upgrade, and construction of schoolsThe Secretary shall use the report required under subsection (a) as a master plan for the repair, upgrade, and construction of schools in the Department of Defense system that support dependants of members of the Armed Forces and civilian employees of the Department of Defense.  
2862.Repeal of requirement for study and report on impact to military readiness of proposed land management changes on public lands in UtahSection 2815 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 852) is repealed.  
2863.Additional project in Rhode IslandIn carrying out section 2866 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2499), the Secretary of the Army, acting through the Chief of Engineers, shall assume responsibility for the annual operation and maintenance of the Woonsocket local protection project authorized by section 10 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 892, chapter 665), including by acquiring any interest of the State of Rhode Island in and to land and structures required for the continued operation and maintenance, repair, replacement, rehabilitation, and structural integrity of the project, as identified by the State, in coordination with the Secretary.  
XXIXWAR-RELATED MILITARY CONSTRUCTION AUTHORIZATIONS 
2901.Authorized war-related Army construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2902(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts set forth in the following table: 
Army: Outside the United States 
 
CountryInstallation or LocationAmount 
 
AfghanistanBagram Air Base$116,800,000 
IraqCamp Adder $80,650,000 
 Al Asad $86,100,000 
 Camp Anaconda $88,200,000 
 Fallujah $880,000 
 Camp Marez$880,000 
 Mosul $43,000,000 
  Q-West$26,000,000 
  Camp Ramadi$880,000 
 Scania$5,000,000 
  Camp Speicher $103,700,00 
  Camp Taqqadum$880,000 
 Tikrit$43,000,000 
 Camp Victory $34,400,000 
Camp Warrior $880,000 
Various Locations$102,000,000  
2902.Authorization of war-related military construction appropriations, ArmyFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $752,650,000 as follows: 
(1)For military construction projects outside the United States authorized by section 2901(a), $733,250,000.  
(2)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $19,400,000.  
CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
ANational Security Programs Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2008 for the activities of the National Nuclear Security Administration in carrying out programs necessary for national security in the amount of $9,539,693,000, to be allocated as follows: 
(1)For weapons activities, $6,472,172,000.  
(2)For defense nuclear nonproliferation activities, $1,809,646,000.  
(3)For naval reactors, $808,219,000.  
(4)For the Office of the Administrator for Nuclear Security, $399,656,000.  
(5)For the International Atomic Energy Agency Nuclear Fuel Bank, $50,000,000.  
(b)Authorization of New Plant ProjectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows: 
(1)For readiness in technical base and facilities, the following new plant projects: 
Project 08–D–801, High pressure fire loop, Pantex Plant, Amarillo, Texas, $7,000,000.  
Project 08–D–802, High explosive pressing facility, Pantex Plant, Amarillo, Texas, $25,300,000.  Project 08–D–804, Technical Area 55 reinvestment project, Los Alamos National Laboratory, Los Alamos, New Mexico, $6,000,000.  
(2)For facilities and infrastructure recapitalization, the following new plant projects: 
Project 08–D–601, Mercury highway, Nevada Test Site, Nevada, $7,800,000.  
Project 08–D–602, Potable water system upgrades, Y–12 Plant, Oak Ridge, Tennessee, $22,500,000.  
(3)For safeguards and security, the following new plant project: 
Project 08–D–701, Nuclear materials safeguards and security upgrade, Los Alamos National Laboratory, Los Alamos, New Mexico, $49,496,000.  
(4)For naval reactors, the following new plant projects: 
Project 08–D–901, Shipping and receiving and warehouse complex, Bettis Atomic Power Laboratory, West Mifflin, Pennsylvania, $9,000,000.  
Project 08–D–190, Project engineering and design, Expended Core Facility M–290 Recovering Discharge Station, Naval Reactors Facility, Idaho Falls, Idaho, $550,000.  
3102.Defense environmental cleanup 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2008 for defense environmental cleanup activities in carrying out programs necessary for national security in the amount of $5,410,905,000.  
(b)Authorization for new plant projectFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant project: 
Project 08–D–414, Project engineering and design, Plutonium Vitrification Facility, various locations, $15,000,000.  
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2008 for other defense activities in carrying out programs necessary for national security in the amount of $663,074,000.  
3104.Defense nuclear waste disposalFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2008 for defense nuclear waste disposal for payment to the Nuclear Waste Fund established in section 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c)) in the amount of $242,046,000.  
BProgram Authorizations, Restrictions, and Limitations 
3111.Reliable Replacement Warhead program 
(a)Limitation on availability of fundsOf the amount authorized to be appropriated under section 3101(a)(1) for weapons activities for fiscal year 2008, not more than $195,069,000 may be obligated or expended for the Reliable Replacement Warhead program under section 4204a of the Atomic Energy Defense Act (50 U.S.C. 2524a).  
(b)Prohibition on availability of funds for certain activitiesNo funds referred to in subsection (a) may be obligated or expended for activities under the Reliable Replacement Warhead program beyond phase 2A activities.  
3112.Limitation on availability of funds for Fissile Materials Disposition program 
(a)Limitation pending report on use of prior fiscal year fundsNo fiscal year 2008 Fissile Materials Disposition program funds may be obligated or expended for the Fissile Materials Disposition program until the Secretary of Energy, in consultation with the Administrator for Nuclear Security, submits to the congressional defense committees a report setting forth a plan for obligating and expending funds made available for that program in fiscal years before fiscal year 2008 that remain available for obligation or expenditure as of October 1, 2007.  
(b)Limitation pending certification on use of current fiscal year funds 
(1)In generalWithin fiscal year 2008 Fissile Materials Disposition program funds, the aggregate amount that may be obligated for the Fissile Materials Disposition program may not exceed such amount as the Secretary, in consultation with the Administrator, certifies to the congressional defense committees will be obligated for that program in fiscal years 2008 and 2009.  
(2)Availability of unutilized funds absent certificationIf the Secretary does not make a certification under paragraph (1), fiscal year 2008 Fissile Materials Disposition program funds shall not be available for the Fissile Materials Disposition program, but shall be available instead for any defense nuclear nonproliferation activities (other than the Fissile Materials Disposition program) for which amounts are authorized to be appropriated by section 3101(a)(2).  
(3)Availability of unutilized funds under certification of partial useIf the aggregate amount of funds certified under paragraph (1) as to be obligated for the Fissile Materials Disposition program in fiscal years 2008 and 2009 is less than the amount of the fiscal year 2008 Fissile Materials Disposition program funds, an amount within fiscal year 2008 Fissile Materials Disposition program funds that is equal to the difference between the amount of fiscal year 2008 Fissile Materials Disposition program funds and such aggregate amount shall not be available for the Fissile Materials Disposition program, but shall be available instead for any defense nuclear nonproliferation activities (other than the Fissile Materials Disposition program) for which amounts are authorized to be appropriated by section 3101(a)(2).  
(c)Fiscal year 2008 Fissile Materials Disposition program funds definedIn this section, the term fiscal year 2008 Fissile Materials Disposition program funds means amounts authorized to be appropriated by section 3101(a)(2) and available for the Fissile Materials Disposition program.  
3113.Modification of limitations on availability of funds for Waste Treatment and Immobilization PlantParagraph (2) of section 3120(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2510) is amended— 
(1)by striking the Defense Contract Management Agency has recommended for acceptance and inserting an independent entity has reviewed; and  
(2)by inserting and that the system has been certified by the Secretary for use by a construction contractor at the Waste Treatment and Immobilization Plant after Waste Treatment and Immobilization Plant.  
COther Matters 
3121.Nuclear test readiness 
(a)Repeal of requirements on readiness postureSection 3113 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1743; 50 U.S.C. 2528a) is repealed.  
(b)Reports on nuclear test readiness postures 
(1)In generalSection 4208 of the Atomic Energy Defense Act (50 U.S.C. 2528) is amended to read as follows: 
 
4208.Reports on nuclear test readiness 
(a)In generalNot later than March 1, 2009, and every odd-numbered year thereafter, the Secretary of Energy shall submit to the congressional defense committees a report on the nuclear test readiness of the United States.  
(b)ElementsEach report under subsection (a) shall include, current as of the date of such report, the following: 
(1)An estimate of the period of time that would be necessary for the Secretary of Energy to conduct an underground test of a nuclear weapon once directed by the President to conduct such a test.  
(2)A description of the level of test readiness that the Secretary of Energy, in consultation with the Secretary of Defense, determines to be appropriate.  
(3)A list and description of the workforce skills and capabilities that are essential to carrying out an underground nuclear test at the Nevada Test Site.  
(4)A list and description of the infrastructure and physical plant that are essential to carrying out an underground nuclear test at the Nevada Test Site.  
(5)An assessment of the readiness status of the skills and capabilities described in paragraph (3) and the infrastructure and physical plant described in paragraph (4).  
(c)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. .  
(2)Clerical amendmentThe item relating to section 4208 in the table of contents for such Act is amended to read as follows: 
 
 
Sec. 4208. Reports on nuclear test readiness.  .  
3122.Sense of Congress on the nuclear nonproliferation policy of the United States and the Reliable Replacement Warhead programIt is the sense of Congress that— 
(1)the United States should reaffirm its commitment to Article VI of the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (in this section referred to as the Nuclear Non-Proliferation Treaty);  
(2)the United States should initiate talks with Russia to reduce the number of nonstrategic nuclear weapons and further reduce the number of strategic nuclear weapons in the respective nuclear weapons stockpiles of the United States and Russia in a transparent and verifiable fashion and in a manner consistent with the security of the United States;  
(3)the United States and other declared nuclear weapons state parties to the Nuclear Non-Proliferation Treaty, together with weapons states that are not parties to the treaty, should work to reduce the total number of nuclear weapons in the respective stockpiles and related delivery systems of such states;  
(4)the United States, Russia, and other states should work to negotiate, and then sign and ratify, a treaty setting forth a date for the cessation of the production of fissile material;  
(5)the Senate should ratify the Comprehensive Nuclear-Test-Ban Treaty, opened for signature at New York September 10, 1996;  
(6)the United States should commit to dismantle as soon as possible all retired warheads or warheads that are planned to be retired from the United States nuclear weapons stockpile;  
(7)the United States, along with the other declared nuclear weapons state parties to the Nuclear Non-Proliferation Treaty, should participate in transparent discussions regarding their nuclear weapons programs and plans, and how such programs and plans, including plans for any new weapons or warheads, relate to their obligations as nuclear weapons state parties under the Treaty;  
(8)the United States and the declared nuclear weapons state parties to the Nuclear Non-Proliferation Treaty should work to decrease reliance on, and the importance of, nuclear weapons; and  
(9)the United States should formulate any decision on whether to manufacture or deploy a reliable replacement warhead within the broader context of the progress made by the United States toward achieving each of the goals described in paragraphs (1) through (8).  
3123.Report on status of environmental management initiatives to accelerate the reduction of environmental risks and challenges posed by the legacy of the Cold War 
(a)In generalOn the date described in subsection (d), the Secretary of Energy shall submit to the congressional defense committees and the Comptroller General of the United States a report on the status of the environmental management initiatives described in subsection (c) undertaken to accelerate the reduction of the environmental risks and challenges that, as a result of the legacy of the Cold War, are faced by the Department of Energy, contractors of the Department, and applicable Federal and State agencies with regulatory jurisdiction.  
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A discussion of the progress made in reducing the environmental risks and challenges described in subsection (a) in each of the following areas: 
(A)Acquisition strategy and contract management.  
(B)Regulatory agreements.  
(C)Interim storage and final disposal of high-level waste, spent nuclear fuel, transuranic waste, and low-level waste.  
(D)Closure and transfer of environmental remediation sites.  
(E)Achievements in innovation by contractors of the Department with respect to accelerated risk reduction and cleanup.  
(F)Consolidation of special nuclear materials and improvements in safeguards and security.  
(2)An assessment of the progress made in streamlining risk reduction processes of the environmental management program of the Department.  
(3)An assessment of the progress made in improving the responsiveness and effectiveness of the environmental management program of the Department.  
(4)Any proposals for legislation that the Secretary considers necessary to carry out the environmental management initiatives described in subsection (c) and the justification for each such proposal.  
(5)A list of the mandatory milestones and commitments set forth in each enforceable cleanup agreement or other type of agreement covering or applicable to environmental management and cleanup activities at any site of the Department, the status of the efforts of the Department to meet such milestones and commitments, and if the Secretary determines that the Department will be unable to achieve any such milestone or commitment, a statement setting forth the reasons the Department will be unable to achieve such milestone or commitment.  
(6)An estimate of the life cycle cost of the environmental management program, including the following: 
(A)A list of the environmental projects being reviewed for potential inclusion in the environmental management program as of October 1, 2007, and an estimated date by which a determination will be made to include or exclude each such project.  
(B)A list of environmental projects not being considered for potential inclusion in the environmental management program as of October 1, 2007, but that are likely to be included in the next five years, and an estimated date by which a determination will be made to include or exclude each such project.  
(C)A list of projects in the environmental management program as of October 1, 2007, for which an audit of the cost estimate of the project has been completed, and the estimated date by which such an audit will be completed for each such project for which such an audit has not been completed.  
(D)The estimated schedule for production of a revised life cycle cost estimate for the environmental management program incorporating the information described in subparagraphs (A), (B), and (C).  
(c)Initiatives describedThe environmental management initiatives described in this subsection are the initiatives arising out of the report titled Top-to-Bottom Review of the Environmental Management Program and dated February 4, 2002, with respect to the environmental restoration and waste management activities of the Department in carrying out programs necessary for national security.  
(d)Date of submittalThe date described in this subsection is the date on which the budget justification materials in support of the Department of Energy budget for fiscal year 2009 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) are submitted to Congress.  
(e)Review by Comptroller GeneralNot later than 180 days after the date described in subsection (d), the Comptroller General shall submit to the congressional defense committees a report containing a review of the report required by subsection (a).  
3124.Comptroller General report on Department of Energy protective force management 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the management of the protective forces of the Department of Energy.  
(b)ContentsThe report shall include the following: 
(1)A description of the management and contractual structure for protective forces at each Department of Energy site with Category I nuclear materials.  
(2)A statement of the number and category of protective force members at each site described in paragraph (1) and an assessment of whether the protective force at each such site is adequately staffed, trained, and equipped to comply with the requirements of the Design Basis Threat issued by the Department of Energy in November 2005.  
(3)A description of the manner in which each site described in paragraph (1) is moving to a tactical response force as required by the policy of the Department of Energy and an assessment of the issues or problems, if any, involved in the moving to a tactical response force at such site.  
(4)A description of the extent to which the protective force at each site described in paragraph (1) has been assigned or is responsible for law enforcement or law-enforcement related activities.  
(5)An analysis comparing the management, training, pay, benefits, duties, responsibilities, and assignments of the protective force at each site described in paragraph (1) with the management, training, pay, benefits, duties, responsibilities, and assignments of the Federal transportation security force of the Department of Energy.  
(6)A statement of options for managing the protective force at sites described in paragraph (1) in a more uniform manner, an analysis of the advantages and disadvantages of each option, and an assessment of the approximate cost of each option when compared with the costs associated with the existing management of the protective force at such sites.  
(c)FormThe report shall be submitted in unclassified form, but may include a classified annex.  
3125.Technical amendmentsThe Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended as follows: 
(1)The heading of section 4204a (50 U.S.C. 2524a) is amended to read as follows: 
 
4204A.Reliable Replacement Warhead program .  
(2)The table of contents for that Act is amended by inserting after the item relating to section 4204 the following new item: 
 
 
Sec. 4204A. Reliable Replacement Warhead program.  .  
XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2008, $27,499,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).  
 
 
June 29, 2007 
Reported with amendments  
